






ABL CREDIT AGREEMENT
dated as of February 29, 2012
among
NORANDA ALUMINUM HOLDING CORPORATION,
NORANDA ALUMINUM ACQUISITION CORPORATION,
THE OTHER BORROWERS FROM TIME TO TIME PARTY HERETO,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent,
CITIBANK, N.A.,
UBS SECURITIES LLC,
BARCLAYS CAPITAL,
CREDIT SUISSE SECURITIES (USA) LLC, and
GOLDMAN SACHS BANK USA,
as Co-Syndication Agents and Co-Documentation Agents
_____________________________
BANK OF AMERICA, N.A.,CITIGROUP GLOBAL MARKETS INC., and
UBS SECURITIES LLC,
as Joint Lead Arrangers,
BANK OF AMERICA, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
UBS SECURITIES LLC,
BARCLAYS CAPITAL,
CREDIT SUISSE SECURITIES (USA) LLC, and
GOLDMAN SACHS BANK USA,
as Joint Bookrunners









1

--------------------------------------------------------------------------------


8505470
TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms    1

Section 1.02
Terms Generally    51

Section 1.03
Effectuation of Transactions    52

ARTICLE II
THE CREDITS
Section 2.01
Commitments    52

Section 2.02
Loans and Borrowings    52

Section 2.03
Requests for Borrowings    53

Section 2.04
Swing Line Loans    53

Section 2.05
Letters of Credit    53

Section 2.06
Funding of Borrowings    65

Section 2.07
Interest Elections    66

Section 2.08
Termination and Reduction of Commitments    53

Section 2.09
Agreement to Repay Loans; Evidence of Debt    67

Section 2.10
Repayment of Loans    68

Section 2.11
Prepayment of Loans    68

Section 2.12
Fees    69

Section 2.13
Interest    69

Section 2.14
Payments Generally; Pro Rata Treatment; Sharing of Set offs    70

Section 2.15
Incremental Commitments    72

Section 2.16
Cash Collateral    72

Section 2.17
Defaulting Lenders.    73

Section 2.18
Agent Advances.    73

Section 2.19
Settlement.    73



ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01
Taxes.    79

Section 3.02
Illegality    83

Section 3.03
Inability to Determine Rates    84

Section 3.04
Increased Costs.    84

Section 3.05
Compensation for Losses    86

Section 3.06
Mitigation Obligations; Replacement of Lenders.    86

Section 3.07
Survival    87


--------------------------------------------------------------------------------


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01
Organization; Powers    87

Section 4.02
Authorization    87

Section 4.03
Enforceability    87

Section 4.04
Governmental Approvals    88

Section 4.05
Financial Statements    88

Section 4.06
No Material Adverse Effect    88

Section 4.07
Title to Properties; Possession Under Leases    88

Section 4.08
Subsidiaries    89

Section 4.09
Litigation; Compliance with Laws    89

Section 4.10
Federal Reserve Regulations    89

Section 4.11
Investment Company Act    90

Section 4.12
Use of Proceeds    90

Section 4.13
Taxes    90

Section 4.14
No Material Misstatements    90

Section 4.15
Employee Benefit Plans    91

Section 4.16
Environmental Matters    91

Section 4.17
Security Documents    91

Section 4.18
Location of Real Property and Leased Premises    92

Section 4.19
Solvency    93

Section 4.20
Labor Matters    93

Section 4.21
Insurance    93

Section 4.22
No Default    93

Section 4.23
Intellectual Property; Licenses, etc    93

Section 4.24
Senior Debt    94

Section 4.25
OFAC    94

Section 4.26
Borrowing Base Matters    94



ARTICLE V
CONDITIONS OF LENDING
Section 5.01
All Credit Events    94

Section 5.02
First Credit Event    95

ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01
Existence; Businesses and Properties    98

Section 6.02
Insurance    98

Section 6.03
Taxes    99

Section 6.04
Financial Statements, Reports, etc    99

Section 6.05
Litigation and Other Notices    101

Section 6.06
Compliance with Laws    102

Section 6.07
Maintaining Records; Access to Properties and Inspections    102


--------------------------------------------------------------------------------


Section 6.08
Use of Proceeds    102

Section 6.09
Compliance with Environmental Laws    102

Section 6.10
Further Assurances; Additional Security    103

Section 6.11
Reserved    105

Section 6.12
Appraisals    105

Section 6.13
Collection of Accounts; Payments    105

Section 6.14
Collateral Reporting    105



ARTICLE VII
NEGATIVE COVENANTS
Section 7.01
Indebtedness    107

Section 7.02
Liens    110

Section 7.03
Sale and Lease Back Transactions    113

Section 7.04
Investments, Loans and Advances    114

Section 7.05
Mergers, Consolidations, Sales of Assets and Acquisitions    117

Section 7.06
Dividends and Distributions    120

Section 7.07
Transactions with Affiliates    122

Section 7.08
Business of the Borrower and its Subsidiaries    125

Section 7.09
Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By Laws and Certain Other Agreements; etc    125

Section 7.10
[Reserved]    128

Section 7.11
Holdings Covenants    128

Section 7.12
Minimum Availability    128



ARTICLE VIII
EVENTS OF DEFAULT
Section 8.01
Events of Default    128

Section 8.02
Exclusion of Immaterial Subsidiaries    131

Section 8.03
Application of Funds    131

ARTICLE IX
THE AGENCY PROVISIONS
Section 9.01
Appointment and Authority.    133

Section 9.02
Rights as a Lender    133

Section 9.03
Exculpatory Provisions    134

Section 9.04
Reliance by Administrative Agent    135

Section 9.05
Delegation of Duties    135

Section 9.06
Resignation of Administrative Agent.    135

Section 9.07
Non-Reliance on Administrative Agent and Other Lenders.    136

Section 9.08
No Other Duties, Etc    137

Section 9.09
Administrative Agent May File Proofs of Claim    137

Section 9.10
Collateral and Guaranty Matters    137


--------------------------------------------------------------------------------


Section 9.11
Secured Hedge Agreements    139

ARTICLE X
MISCELLANEOUS
Section 10.01
Amendments, Etc    139

Section 10.02
Notices; Effectiveness; Electronic Communication.    142

Section 10.03
No Waiver; Cumulative Remedies; Enforcement    143

Section 10.04
Expenses; Indemnity; Damage Waiver.    144

Section 10.05
Payments Set Aside    147

Section 10.06
Successors and Assigns.    147

Section 10.07
Treatment of Certain Information; Confidentiality    153

Section 10.08
Platform; Borrower Materials    154

Section 10.09
Right of Setoff    154

Section 10.10
Interest Rate Limitation    155

Section 10.11
Counterparts; Integration; Effectiveness    155

Section 10.12
Survival of Representations and Warranties    155

Section 10.13
Severability    155

Section 10.14
Replacement of Lenders    156

Section 10.15
Governing Law; Jurisdiction Etc.    156

Section 10.16
Waiver of Jury Trial    157

Section 10.17
No Advisory or Fiduciary Responsibility    158

Section 10.18
Electronic Execution of Assignments and Certain Other Documents    158

Section 10.19
USA Patriot Act Notice    158

Section 10.20
Intercreditor Agreement    158

Section 10.21
Appointment of Company as Representative    158

Section 10.22
Field Audit and Examination Reports; Disclaimer by Lenders    158

Section 10.23
Release of Liens and Guarantees    158

Section 10.24
Headings    158

Section 10.25
Additional Borrowers    158









--------------------------------------------------------------------------------


Exhibits:
Exhibit A-1
–    Form of Assignment and Acceptance

Exhibit A-2
–    Form of Affiliated Lender Assignment and Acceptance

Exhibit A-3
–    Form of Permitted Loan Purchase Assignment and Acceptance

Exhibit B-1
–    Form of Solvency Certificate

Exhibit B-2
–    Form of Borrowing Base Certificate

Exhibit C-1
–    Form of Borrowing Request

Exhibit C-2
–    Form of Swing Line Loan Notice

Exhibit D
–    Form of Mortgage

Exhibit E
–    Form of Collateral Agreement

Exhibit F
–    Borrower Accession Agreement

Exhibit G-1
–    U.S. Tax Compliance Certificate

Exhibit G-2
–    U.S. Tax Compliance Certificate

Exhibit G-3
–    U.S. Tax Compliance Certificate

Exhibit G-4
–    U.S. Tax Compliance Certificate



Schedules:
Schedule 1.01(a)
–    Certain U.S. Subsidiaries

Schedule 1.01(b)
–    Mortgaged Properties

Schedule 1.01(c)
–    Immaterial Subsidiaries

Schedule 1.01(d)
–    Pro Forma Adjustments

Schedule 1.01(e)
–    Unrestricted Subsidiaries

Schedule 1.01(g)
–    Acceptable Appraisers

Schedule 1.01(h)
–    Eligible Overdue Accounts

Schedule 2.01
–    Commitments

Schedule 2.05
–    Existing Letters of Credit

Schedule 4.01
–    Organization and Good Standing

Schedule 4.04
–    Governmental Approvals

Schedule 4.07(b)
–    Leased Properties

Schedule 4.08(a)
–    Subsidiaries

Schedule 4.08(b)
–    Subscriptions

Schedule 4.13
–    Taxes

Schedule 4.16
–    Environmental Matters

Schedule 4.21
–    Insurance

Schedule 4.23
–    Intellectual Property

Schedule 5.02(b)
–    Local Counsel

Schedule 5.02(d)
–    Post-Closing Interest Deliveries

Schedule 6.14
–    Collateral Reporting Information

Schedule 7.01
–    Indebtedness

Schedule 7.02(a)
–    Liens

Schedule 7.04
–    Investments

Schedule 7.07
–    Transactions with Affiliates

Schedule 10.02
–    Notice Information







--------------------------------------------------------------------------------


ABL CREDIT AGREEMENT dated as of February 29, 2012 (this “Agreement”), among
NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation (“Holdings”),
NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation (the
“Company”), the Subsidiaries of the Company party hereto, the LENDERS party
hereto from time to time, BANK OF AMERICA, N.A., as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for the
Lenders and CITIBANK, N.A., UBS SECURITIES LLC, BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, and CREDIT SUISSE
SECURITIES (USA) LLC, as co-syndication agents (in such capacities, the
“Syndication Agents”) and as co-documentation agents (in such capacities, the
“Documentation Agents”).
WHEREAS, Holdings and the Company, certain financial institutions (the “Existing
Lenders”) and Merrill Lynch Capital Corporation, as administrative agent and
collateral agent (the “Existing Agent”), are parties to that certain Credit
Agreement dated as of May 18, 2007 (as at any time amended, amended and
restated, modified, supplemented and restated, the “Existing Credit Agreement”),
pursuant to which Existing Lenders made certain loans, letters of credit and
other financial accommodations available to the Company, the repayment of which
was guaranteed by certain of its subsidiaries; and
WHEREAS, the Borrower (as defined below) has requested that the Lenders extend
credit in the form of Revolving Facility Loans (as defined below) and Letters of
Credit (as defined below) from time to time during the Availability Period (as
defined below), in an aggregate principal amount not in excess of $250,000,000,
to be used by the Borrower for general corporate purposes;
NOW, THEREFORE, the Lenders (as defined below) and L/C Issuer (as defined below)
are willing to extend such credit to the Borrower on the terms and subject to
the conditions set forth herein. Accordingly, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABL Credit Obligations” means, with respect to each Loan Party, without
duplication:
(i)    in the case of the Borrower, all principal of, premium, if any, and
interest (including, without limitation, any interest which accrues after the
commencement of any proceeding under any Debtor Relief Law with respect to the
Borrower, whether or not allowed or allowable as a claim in any such proceeding)
on, any Loan or L/C Obligation under, or any Note issued pursuant to, this
Agreement or any other Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Loan Party (including, without
limitation, any amounts which accrue after the commencement of any proceeding
under any Debtor Relief Law with respect to such Loan Party, whether or not
allowed or allowable as a claim in any such proceeding) pursuant to this
Agreement or any other Loan Document;

7

--------------------------------------------------------------------------------


(iii)    all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement by such Loan Party under Section 10.04(a) of this
Agreement or under any other similar provision of any other Loan Document,
including, without limitation, any and all sums advanced by the Collateral Agent
to preserve the Collateral or preserve its security interests in the Collateral
to the extent permitted under any Loan Document or applicable Law;
(iv)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement by such Loan Party under Section 10.04(b) of this
Agreement or under any other similar provision of any other Loan Document; and
(v)    in the case of Holdings and each Subsidiary Loan Party, all amounts now
or hereafter payable by Holdings or such Subsidiary Loan Party and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any proceeding under any Debtor Relief Law with respect to the Borrower,
Holdings or such Subsidiary Loan Party, whether or not allowed or allowable as a
claim in any such proceeding) on the part of Holdings or such Subsidiary Loan
Party pursuant to this Agreement, the Guaranty or any other Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“ABL Finance Obligations” means, at any date, (i) all ABL Credit Obligations and
(ii) all Swap Obligations of a Loan Party then owing under any Secured Hedge
Agreement to any Hedge Bank (other than any Swap Obligations that the Borrower
has elected to treat as a Term Finance Obligation pursuant to such definition)
and (iii) all obligations of a Loan Party then owing under any Secured Cash
Management Agreement to any Cash Management Bank.
“ABL Priority Collateral” has the meaning given to the term in the Intercreditor
Agreement.
“Acceptable Appraiser” means (a) any Person listed on Schedule 1.01(g) or (b)
any other experienced and reputable appraiser reasonably acceptable to the
Borrower and the Administrative Agent.
“Accepting Lenders” has the meaning assigned to such term in Section 10.01.
“Account” has the meaning assigned to such term in the Collateral Agreement.
“Account Debtor” has the meaning assigned to such term in the Collateral
Agreement.
“Accounts Availability Triggering Event” shall occur at any time that (a)
Availability is less than the Minimum Level 1 Availability for a period of 5
consecutive Business Days or (b) an Event of Default shall have occurred and be
continuing. Once occurred, an Accounts Availability Triggering Event described
in clause (a) shall be deemed to be continuing until such time as Availability
exceeds the Minimum Level 1 Availability for 10 consecutive days.
“Additional Mortgage” has the meaning assigned to such term in Section 6.10(c).

8

--------------------------------------------------------------------------------


“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage.
“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.
“Administrative Agent Fee Letter” means that certain Fee Letter dated as of
February 21, 2012 by and among the Borrower and Bank of America.
“Administrative Agent Fees” has the meaning assigned to such term in Section
2.12(c).
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Facility” has the meaning assigned to such term in Section 10.01.
“Affiliate” means, when used with respect to a specified person, another person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the person specified. For purposes
of clause (h) of the definition of Eligible Accounts, the term “Affiliate”,
however, with respect to any Loan Party or the Funds or Fund Affiliates, shall
exclude any Apollo Operating Company.
“Affiliated Lender” means, at any time, a Lender that is Apollo Management VI,
L.P. or any Affiliate of Apollo Management VI, L.P., other than (i) Holdings or
any Subsidiary of Holdings or the Borrower or (ii) any natural person.
“Affiliated Lender Assignment and Acceptance” has the meaning assigned to such
term in Section 10.06(g).
“Agent Advance” shall have the meaning assigned to such term in Section 2.18.
“Agents” means the Administrative Agent, the Syndication Agents and the
Documentation Agents.
“Agreement” means, on any date, this Agreement as originally in effect on the
Effective Date and as thereafter amended, supplemented, amended and restated or
otherwise modified from time to time and in effect on such date.
“Applicable Margin” means:

9

--------------------------------------------------------------------------------


(a)with respect to Revolving Facility Loans, Agent Advances and Swing Line
Loans, as of any date of determination, a percentage per annum equal to the rate
set forth below opposite the then-applicable Average Quarterly Excess
Availability for the calendar quarter immediately preceding the calendar quarter
in which the date of determination falls:
Applicable Margin
Pricing Level
Average Quarterly Excess Availability
Eurodollar Rate Loans and Letter of Credit Fees
Base Rate Loans
I
> 67%
1.50%
0.50%
II
≤ 67% but > 33%
1.75%
0.75%
III
≤ 33%
2.00%
1.00%



(a)    With respect to Other Revolving Loans, as of and following the effective
date of any Incremental Revolving Facility Commitment, a percentage per annum as
agreed upon among the Administrative Agent, the Borrower and the applicable
Incremental Revolving Facility Lenders at the time such Incremental Revolving
Commitments become effective.
For the avoidance of doubt, (a) Agent Advances and Swing Line Loans shall bear
interest as Base Rate Loans, and (b) changes in the Applicable Margin resulting
from a change in the Average Quarterly Excess Availability, as calculated in a
compliance certificate delivered pursuant to Section 6.04(c), for any calendar
quarter shall become effective as to all applicable Revolving Facility Loans and
Letter of Credit Fees on the first day of the next calendar quarter following
delivery of such compliance certificate; provided, however, that if a compliance
certificate is not delivered when due in accordance with such Section 6.04(c),
then Pricing Level III shall apply from the first day of the next calendar
quarter following the date on which such compliance certificate was due through
the date on which such compliance certificate is delivered, after which the
pricing level corresponding to the Average Quarterly Excess Availability set
forth in such Compliance Certificate shall apply; provided further that until
the first day of the calendar quarter following the delivery of the compliance
certificate for the calendar quarter ending on March 31, 2012, Pricing Level II
shall apply. Notwithstanding the calculation of the Applicable Margin for any
period as set forth above, if, as a result of any error in the calculation of
the Average Quarterly Excess Availability for any quarter or for any other
reason, the Borrower or the Lenders determine that (i) the Average Quarterly
Excess Availability as calculated for such quarter was inaccurate and (ii) a
proper calculation of the Average Quarterly Excess Availability for such quarter
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuers, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/ C Issuer, as the case may be, under Section 2.13(c)
or 2.05(h) or under Article VIII.
“Apollo Operating Company” means a Person (other than any Loan Party or
Subsidiary

10

--------------------------------------------------------------------------------


of a Loan Party) engaged in the business of producing goods or providing
services that but for the last sentence of the definition of Affiliate would be
an Affiliate of the Funds or Fund Affiliates.
“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.
“Appropriate Lender” means, at any time, (i) with respect to the Revolving
Facility, a Lender that has a Commitment with respect to the Revolving Facility
at such time, or an L/C Issuer at such time, as applicable (ii) with respect to
any Incremental Revolving Facility, an Incremental Revolving Facility Lender
that has a Commitment with respect to such Incremental Revolving Facility at
such time or an L/C Issuer at such time, as applicable.
“Asset Sale” means any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrower or any Subsidiary.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of Exhibit
A-1 or such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).
“Auto-Extension Letter of Credit” shall have the meaning specified in Section
2.05(b)(iii).
“Auto-Reinstatement Letter of Credit” shall have the meaning specified in
Section 2.05(b)(iv).
“Availability” means, at any time, (a) the Borrowing Base minus (b) the
aggregate Outstanding Amounts under the Facility.
“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Revolving Facility Maturity Date and the
date of termination of the Revolving Facility Commitments.
“Availability Triggering Event” shall occur at any time that (a) Availability is
less than the Minimum Level 2½ Availability or (b) an Event of Default shall
have occurred and be continuing. Once occurred, an Availability Triggering Event
described in clause (a) shall be deemed to be continuing until such time as
Availability exceeds the Minimum Level 2½ Availability for 10 consecutive days.
“Available Cash” means, as of any date, unrestricted available cash of the
Borrower and the Guarantors that as of such date is not otherwise required to be
applied to any ABL Credit Obligations pursuant to this Agreement or any other
Loan Document.
“Average Quarterly Excess Availability” means, for any calendar quarter, an
amount (expressed as a percentage) equal to the quotient of (A) the sum of
(i) the average daily Availability during such calendar quarter plus (ii) the
excess, if any, of (x) the average daily unrestricted cash of the Borrower

11

--------------------------------------------------------------------------------


and its Subsidiaries maintained in Controlled Accounts during such calendar
quarter over (y) $15,000,000 divided by (B) the daily average Borrowing Base for
such calendar quarter.
“Bank of America” means Bank of America, N.A., and its successors.
“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds rate for
such day and (iii) the Eurodollar Base Rate (determined by reference to clause
(ii) of the definition thereof) plus 1.00%.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, as to any person, the board of directors or other
governing body of such person, or if such person is owned or managed by a single
entity, the board of directors or other governing body of such entity.
“Borrower” means collectively, the Company and each Wholly Owned Domestic
Subsidiary of the Company that (A) is a beneficial owner of assets included in
the Borrowing Base and (B) is a party to this Agreement on the Closing Date or
becomes a Borrower pursuant to and in accordance with Section 10.25. Unless the
context otherwise requires, “Borrower” shall mean one or all of the foregoing
Persons, jointly, severally, and collectively, and further shall be deemed to
include any Successor Borrower determined in accordance with Section 7.05(b)(i).
“Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit F (appropriately completed), executed and
delivered by each then-existing Loan Party, the applicable Borrower and the
Administrative Agent.
“Borrower Materials” has the meaning assigned to such term in Section 10.08.
“Borrowing” means a group of Loans of a single Type under a single Facility and
made on a single date and, in the case of Eurodollar Rate Loans, as to which a
single Interest Period is in effect.
“Borrowing Base” means, at any time (but subject to the final paragraph of this
definition), an amount equal to the lesser of:
(a)    the Revolving Facility Commitments; and
(b)    the result of
(x)    the sum of:

12

--------------------------------------------------------------------------------


(i)    85.0% of the Net Amount of Eligible Accounts, plus
(ii)    the lesser of the following:
(A)    80.0% of the lesser of the original cost or market value of Eligible
Inventory (valued at any date based on first-in-first-out method of accounting),
and
(B)    90.0% of the Orderly Liquidation Value of Eligible Inventory, plus
(iii)    an amount equal to the Incremental Availability, if applicable; minus
(y)    all Reserves which the Administrative Agent deems necessary in the
exercise of its Reasonable Credit Judgment to maintain with respect to any Loan
Party, including Reserves for any amounts which the Administrative Agent or any
Lender may be obligated to pay in the future for the account of any Loan Party.
The specified percentages set forth in this definition (and the definition of
Incremental Availability) will not (except as otherwise specified herein) be
reduced without the consent of the Borrower (not to be unreasonably withheld or
delayed). Any determination by the Administrative Agent in respect of the
Borrowing Base shall be based on the Administrative Agent’s Reasonable Credit
Judgment. The parties understand that the exclusionary criteria in the
definitions of Eligible Accounts and Eligible Inventory, any Reserves that may
be imposed as provided herein, any deductions or other adjustments to determine
“lower of cost or market value” and Net Amount of Eligible Accounts and factors
considered in the calculation of Orderly Liquidation Value of Eligible Inventory
have the effect of reducing the Borrowing Base, and, accordingly, whether or not
any provisions hereof so state, all of the foregoing shall be determined without
duplication so as not to result in multiple reductions in the Borrowing Base for
the same facts or circumstances.
Notwithstanding the foregoing, in case the Borrower has not delivered both an
inventory appraisal from an Acceptable Appraiser and field examination which are
reasonably satisfactory in form and substance to the Administrative Agent on or
prior to the Closing Date (after using commercially reasonable efforts to do
so), then for a 90-day period commencing on the Closing Date (or such shorter
period ending on the date as the Borrower may elect after delivery of both a
customary inventory appraisal from an Acceptable Appraiser and a customary field
examination which are reasonably satisfactory in form and substance to the
Administrative Agent), the Borrowing Base shall be equal to the sum of (a) 65%
of the net book value of the Borrower’s consolidated Accounts plus (b) 40% of
the net book value of the Borrower’s consolidated Inventory (valued at any date
based on first-in-first-out method of accounting as otherwise adjusted for
Reserves and exclusionary criteria specified in the definition of “Borrowing
Base” above) as determined by the Administrative Agent in its Reasonable Credit
Judgment based on the most recent monthly financial statements of the Borrowers
delivered to the Administrative Agent.

13

--------------------------------------------------------------------------------


“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B-2 (or another form acceptable
to the Administrative Agent) setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof (including, to the
extent the Borrower has received notice of any such Reserve from the
Administrative Agent, any of the Reserves included in such calculation pursuant
to clause (y) of the definition of the Borrowing Base), all in such detail as
shall be reasonably satisfactory to the Administrative Agent. All calculations
of the Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall be made by the Borrower and certified to the Administrative
Agent.
“Borrowing Minimum” means $2,500,000, except in the case of Swing Line Loans, in
which case it means $1,000,000.
“Borrowing Multiple” means $500,000.
“Borrowing Request” means a request by a Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit C-1.
“Budget” has the meaning assigned to such term in Section 6.04(e).
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to any Eurodollar Rate Loan, such day shall also be a
London Banking Day.
“Capital Expenditures” means, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the Borrower and
its Subsidiaries shall not include:
(vi)    expenditures to the extent they are made with proceeds of the issuance
of Equity Interests of Holdings or any Parent Entity after the Closing Date or
funds that would have constituted any Net Proceeds under clause (i) of the
definition of the term “Net Proceeds” (but for the application of the first
proviso to such clause (i));
(vii)    expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and its Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period);
(viii)    interest capitalized during such period;
(ix)    expenditures that are accounted for as capital expenditures of such

14

--------------------------------------------------------------------------------


person and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);
(x)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (A) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (B) such book value
shall have been included in Capital Expenditures when such asset was originally
acquired;
(xi)    the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;
(xii)    Investments in respect of a Permitted Business Acquisition; or
(xiii)    the purchase of property, plant or equipment made or contractually
committed to be made within 15 months of the sale of any asset (other than
inventory) to the extent purchased with the proceeds of such sale.
“Capital Lease Obligations” of any person means the obligations of such person
to pay rent or other amounts under any lease of (or other similar arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.
“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the
applicable L/C Issuers shall agree in their sole discretion, other credit
support, or to provide a customary back-to-back letter of credit in support of,
in each case pursuant to customary documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuers. “Cash Collateral” has a meaning correlative to the foregoing, and shall
include the proceeds of such cash collateral and other credit support.
“Cash Interest Expense” means, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any period, Interest Expense for such period, less
the sum of, without duplication, (i) pay in kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (ii) to the extent included in Interest Expense, the amortization
of any debt issuance costs or financing fees paid by, or on behalf of, the
Borrower or any Subsidiary, including such fees paid

15

--------------------------------------------------------------------------------


in connection with the Transactions, (iii) the amortization of debt discounts,
if any, or fees in respect of Swap Contracts and (iv) cash interest income of
Borrower and its Subsidiaries for such period; provided, that Cash Interest
Expense shall exclude any one time financing fees, including those paid in
connection with the Transactions or any amendment of this Agreement.
“Cash Management Agreement” means any agreement to provide an overdraft line or
other cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
“Change in Control” shall be deemed to occur if:
(i)    at any time (A) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company, (B) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (i) nominated by the Board of Directors of Holdings or a Permitted
Holder, (ii) appointed by directors so nominated nor (iii) appointed by a
Permitted Holder, or (C) a “change of control” (or similar event) shall occur
under the Term Finance Documents, the Senior Notes Indenture, any Material
Indebtedness or any Permitted Refinancing Indebtedness in respect of any of the
foregoing or any Disqualified Stock (to the extent the aggregate amount of the
applicable Disqualified Stock exceeds $35,000,000); or
(ii)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), other than any combination
of the Permitted Holders or any “group” including any Permitted Holders, shall
have acquired beneficial ownership of 35% or more on a fully diluted basis of
the voting interest in Holdings’ Equity Interests and the Permitted Holders
shall own, directly or indirectly, less than such person or “group” on a fully
diluted basis of the voting interest in Holdings’ Equity Interests.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means the first date on or after the Effective Date when all the
conditions precedent in Section 5.02 are satisfied or waived in accordance with
Section 10.01.

16

--------------------------------------------------------------------------------


“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means all the “Collateral” as defined in any Security Document and
shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Document.
“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Closing Date, the Collateral Agent
is the same person as the Administrative Agent. Unless the context otherwise
requires, the term “Administrative Agent” as used herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein.
“Collateral Agreement” means the Guarantee and Collateral Agreement, as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit E,
among Holdings, the Borrower, each Subsidiary Loan Party and the Administrative
Agent.
“Collateral and Guarantee Requirement” means the requirement, subject to the
Intercreditor Agreement, that:
(i)    on the Closing Date, the Collateral Agent shall have received (A) from
Holdings, the Borrower and each Subsidiary Loan Party, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such person and
(B) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement), if any, that is a Subsidiary of the
Borrower but is not a Loan Party;
(ii)    on the Closing Date, (A) the Collateral Agent shall have received (i) a
pledge of all the issued and outstanding Equity Interests of (x) the Borrower
and (y) each Wholly Owned Domestic Subsidiary (other than Subsidiaries listed on
Schedule 1.01(a)) owned on the Closing Date directly by or on behalf of the
Borrower or any Subsidiary Loan Party and (ii) a pledge of 100% of the
outstanding nonvoting Equity Interests and of 65% of the outstanding voting
Equity Interests of each “first tier” Wholly Owned Foreign Subsidiary directly
owned by any Loan Party and (B) the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;
(iii)    (A) all Indebtedness of the Borrower and each Subsidiary (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings and its
Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) that is owing to any Loan Party shall
have been pledged pursuant to the Collateral Agreement (or other applicable
Security Document as reasonably required by the Collateral Agent), and (B) the
Collateral Agent shall, if any such Indebtedness is evidenced by a promissory
note or an instrument, have received all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

17

--------------------------------------------------------------------------------


(iv)    in the case of any person that becomes a Subsidiary Loan Party after the
Closing Date, the Collateral Agent shall have received a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary Loan Party;
(v)    after the Closing Date, (A) all the outstanding Equity Interests of (i)
any person that becomes a Subsidiary Loan Party after the Closing Date (and
which are owned by a Loan Party) and (ii) subject to Section 6.10(g), any other
Person that are acquired by a Loan Party after the Closing Date (other than to
the extent that a pledge of such Equity Interest would violate applicable law or
regulation) shall have been pledged pursuant to the Collateral Agreement;
provided, that in no event shall more than 65% of the issued and outstanding
voting Equity Interests of any “first tier” Foreign Subsidiary be pledged to
secure ABL Credit Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party be pledged to secure ABL Credit
Obligations, and (B) the Collateral Agent shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;
(vi)    except as otherwise contemplated by any Security Document and subject to
Section 5.02(d), all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents (in each case, including any
supplements thereto) and perfect such Liens to the extent required by, and with
the priority required by, the Security Documents, shall have been filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;
(vii)    within 90 days (or such longer period as the Collateral Agent shall
determine in its sole discretion) of the Closing Date, the Collateral Agent
shall have received (A) counterparts of each Mortgage to be entered into with
respect to each Mortgaged Property set forth on Schedule 1.01(b) duly executed
and delivered by the record owner of such Mortgaged Property and suitable for
recording or filing and, if such Mortgaged Property is an improved Real
Property, (i)(x) no later than 15 days prior to the execution and delivery of
such Mortgage (or such later date as the Collateral Agent shall determine in its
sole discretion), address and other identifying information with respect to such
Mortgaged Property reasonably satisfactory to the Collateral Agent and (y) if
any improvements on such Mortgaged Property are located within any area
designated by the Director of the Federal Emergency Management Agency as a
“special flood hazard” area (as may be established by a completed Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such Mortgaged Property), no later than 5 days prior to the execution and
delivery of such Mortgage (or such later date as the Collateral Agent shall
determine in its sole discretion), evidence of a flood insurance policy (if such
insurance is required by Law and commercially reasonably available) from a
company and in an amount satisfactory to the Collateral Agent for the applicable
portion of the premises, naming the Collateral Agent, for the benefit of the
Lenders, as mortgagee, or (ii) a certification from a registered engineer or
land surveyor in a form reasonably satisfactory to the Collateral Agent or other
evidence reasonably satisfactory to the Collateral Agent that none of the
improvements on such Mortgaged Property is located within any area designated by
the Director of the Federal

18

--------------------------------------------------------------------------------


Emergency Management Agency as a “special flood hazard” area and (B) such other
documents including, but not limited to, any consents, agreements and
confirmations of third parties (but without duplication of the documents
described in clause (viii) below), as the Collateral Agent may reasonably
request with respect to any such Mortgage or Mortgaged Property; provided,
however, that the provisions of this paragraph (vii) shall not apply with
respect to Real Property if the Collateral Agent shall reasonably determine that
the costs of obtaining or perfecting such a security interest or adhering to the
provisions of this paragraph (vii) are excessive in relation to the value of the
security to be afforded thereby;
(viii)    within 90 days (or such longer period as the Collateral Agent shall
determine in its sole discretion) of the Closing Date, the Collateral Agent
shall have received (A) a policy or policies or marked-up unconditional binder
of title insurance, as applicable, paid for by the Borrower, issued by a
nationally recognized title insurance company, insuring the Lien of each
Mortgage in respect of the Mortgaged Property set forth on Schedule 1.01(b) as a
valid first Lien on the Mortgaged Property described therein, free of any other
Liens except Permitted Liens, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request,
including with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent; provided,
however, that, with respect to the Real Property located in Gramercy, Louisiana,
any such policy or binder may contain a survey exception, and (B) except with
respect to the Real Property located in Gramercy, Louisiana, a survey of each
Mortgaged Property set forth on Schedule 1.01(b) (including all improvements,
easements and other customary matters thereon reasonably required by the
Collateral Agent (taking account of whether such survey is an aerial or
on-ground survey)), for which all necessary fees (where applicable) have been
paid, which is either (i)(w) dated (or redated) not earlier than six months
prior to the date of delivery thereof unless there shall have occurred within
six months prior to such date of delivery any exterior construction on the site
of such Mortgaged Property, in which event such survey shall be dated (or
redated) after the completion of such construction or if such construction shall
not have been completed as of such date of delivery, not earlier than 20 days
prior to such date of delivery; provided that delivery of a survey dated earlier
than six months prior to the date of delivery thereof shall be sufficient if
accompanied by an executed “no change” affidavit with respect thereto,
certifying that no material changes have occurred with respect to the matters
shown on such survey since the date thereof, or, if there have been any material
changes, that all such material changes are wholly contained within the
boundaries of the applicable Mortgaged Property and do not encroach upon any
other property or any applicable building setbacks, easements or rights of way,
(x) certified by the surveyor (in a manner reasonably acceptable to the
Collateral Agent) to the Collateral Agent and the title insurance company
insuring the Mortgage, (y) complying in all respects with the minimum detail
requirements (including, with respect to the Mortgaged Property located in New
Madrid, Missouri, based on aerial photography without planimetrics and not
on-ground measurement) of the American Land Title Association and American
Congress of Surveying and Mapping as such requirements are in effect on the date
of preparation of such survey and (z) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or (ii) otherwise reasonably acceptable to
the Collateral Agent; provided, however, that the provisions of this paragraph
(viii) shall not apply with respect to the Real Property if the Collateral Agent
shall reasonably determine that the cost of obtaining or perfecting a security
interest in such Real Property or adhering to the provisions of this paragraph
(viii) are excessive

19

--------------------------------------------------------------------------------


in relation to the value of the security to be afforded thereby;
(ix)    upon or prior to the delivery of the Mortgages, the Collateral Agent
shall have received evidence of the insurance required by the terms of the
Mortgages;
(x)    except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (A) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (B) the performance of its obligations thereunder; and
(xi)    after the Closing Date, the Collateral Agent shall have received (A)
such other Security Documents as may be required to be delivered pursuant to
Section 6.10, and (B) upon reasonable request by the Collateral Agent, evidence
of compliance with any other requirements of Section 6.10.
“Commitments” means (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment)
and (b) with respect to the Swing Line Lender, its Swing Line Commitment.
“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its subsidiaries for such period,
on a consolidated basis; provided, however, that, without duplication,
(i)    any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income, expenses or charges (less all fees and expenses relating thereto),
including, without limitation, any (A) severance, relocation or other
restructuring expenses, any expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to new product lines,
plant shutdown costs, curtailments and modifications to pension and
post-retirement employee benefit plans, excess pension charges, acquisition
integration costs, facilities opening costs, project start-up costs, business
optimization costs, signing retention or completion bonuses, (B) any expenses
that constitute transition expenses attributable to the Borrower becoming an
independent operating company in connection with the Transactions, (C) expenses
or charges in connection with the Transactions related to curtailments or
modifications to pension or other post retirement employee benefit plans and (D)
any fees, expenses or charges related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or issuance, repayment,
incurrence, refinancing, amendment or modification of Indebtedness permitted to
be Incurred hereunder (in each case, whether or not successful), including any
such fees, expenses or charges related to the Transactions (including any
transition-related expenses incurred before, on or after the Closing Date), in
each case, shall be excluded;
(ii)    any net after-tax income or loss from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gain or loss from
disposed, abandoned, transferred, closed or discontinued operations shall be
excluded;

20

--------------------------------------------------------------------------------


(iii)    any net after tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the senior management or the Board of Directors of the Borrower) shall be
excluded;
(iv)    any net after tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of (A) indebtedness
or (B) obligations under Swap Contracts or other derivative instruments, shall
be excluded;
(v)    (A) the Net Income for such period of any Person that is not a subsidiary
of such Person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent Person or a subsidiary thereof in
respect of such period and (B) the Net Income for such period shall include any
ordinary course dividend distribution or other payment in cash received from any
Person in excess of the amounts included in clause (A);
(vi)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period;
(vii)    any increase in amortization or depreciation or any non-cash charges or
increases or reduction in Consolidated Net Income, in each case, resulting from
purchase accounting in connection with the Transactions or any acquisition that
is consummated after the Closing Date shall be excluded;
(viii)    any non-cash impairment charges or asset write-offs resulting from the
application of GAAP and the amortization of intangibles arising pursuant to
GAAP, shall be excluded;
(ix)    any non-cash compensation charge or expenses realized or resulting from
grants and sales of stock, stock option plans, employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options, restricted stock grants or other rights to officers, directors
and employees of such Person or any of its subsidiaries shall be excluded;
(x)    accruals and reserves that are established or adjusted and that are so
required to be established or adjusted in accordance with GAAP and as a result
of the adoption or modification of accounting policies shall be excluded;
(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 shall
be excluded;
(xii)    any (A) severance or relocation costs or expenses, (B) one time
non-cash compensation charges, (C) the costs and expenses after the Closing Date
related to employment of terminated employees, (D) costs or expenses realized in
connection with, resulting from or in anticipation of the Transactions or (E)
costs or expenses realized in connection with

21

--------------------------------------------------------------------------------


or resulting from stock appreciation or similar rights, stock options or other
rights existing on the Closing Date of officers, directors and employees, in
each case of such Person or any of its subsidiaries, shall be excluded;
(xiii)    the difference, if positive, of the consolidated Taxes of the Borrower
calculated in accordance with GAAP and the actual consolidated Taxes paid in
cash by the Borrower during such period shall be included;
(xiv)    the non-cash portion of “straight-line” rent expense shall be excluded
and the cash portion of “straight-line” rent expense which exceeds the amount
expensed in respect of such rent expense shall be included;
(xv)    unrealized gains or losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Financial Accounting Standard No. 52 shall be excluded; and
(xvi)    non-cash charges for deferred tax asset valuation allowances shall be
excluded.
“Consolidated Total Assets” means, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each Deposit Account that is subject to a Deposit
Account Control Agreement in form and substance satisfactory to the
Administrative Agent and the L/C Issuer.
“Credit Event” has the meaning assigned to such term in Article V.
“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any event or condition that upon notice, lapse of time or both
would constitute an Event of Default.
“Defaulting Lender” means any Lender that (i) has failed (A) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (B) to pay to the Administrative Agent, an L/C Issuer, the Swing

22

--------------------------------------------------------------------------------


Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans or Agent Advances) within two Business Days of the date when
due, (ii) has notified the Borrower, the Administrative Agent, an L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (iii) has
generally defaulted on its funding obligations under other loan agreements or
credit agreements or other similar financing agreements, (iv) has failed, within
three Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iv) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (v) has, or has a direct or indirect parent company that has,
(A) become insolvent, or become generally unable to pay its debts as they become
due, or admitted in writing its inability to pay its debts as they become due,
or made a general assignment for the benefit of its creditors, (B) become the
subject of a proceeding under any Debtor Relief Law, or (C) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (v) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and, to the extent
permitted by law, each L/C Issuer, the Swing Line Lender and each other Lender
promptly following such determination.
“Default Rate” has the meaning assigned to such term in Section 2.13(c).
“Deposit Account” means a “deposit account” (as defined in the Uniform
Commercial Code) and also means and includes all demand, time, savings, passbook
or similar accounts maintained by a Loan Party with a bank or other financial
institution, whether or not evidenced by an instrument, all cash and other funds
held therein and all passbooks related thereto and all certificates and
instruments, if any, from time to time representing, evidencing or deposited
into such deposit accounts.
“Deposit Account Control Agreement” means a deposit account control agreement
among the Collateral Agent, the Borrower or other Loan Party maintaining a
Deposit Account at any bank or financial institution (an “Account Bank”) and
such Account Bank, which agreement shall be on terms reasonably satisfactory to
the Administrative Agent, as the same may be amended, supplemented or otherwise
modified from time to time.

23

--------------------------------------------------------------------------------


“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Subsidiaries in connection with an Asset Sale that is so
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation, less the amount
of cash or cash equivalents received in connection with a subsequent sale of
such Designated Non-Cash Consideration.
“Disqualified Stock” means, with respect to any person, any Equity Interests of
such person that, by its terms (or by the terms of any security or other Equity
Interests into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event or condition (i) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other ABL Credit Obligations
that are accrued and payable and the termination of the Commitments), (ii) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (iii) provides for the scheduled
payments of dividends in cash, or (iv) is or becomes convertible into or
exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the earlier of (x) the Facility Maturity Date and (y)
the date on which the Loans and all other ABL Credit Obligations that are
accrued and payable are repaid in full and the Commitments are terminated;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further; however, that any class of
Equity Interests of such person that by its terms authorizes such person to
satisfy its obligations by delivery of Equity Interests that are not
Disqualified Stock shall not be deemed to be Disqualified Stock.
“Documentation Agents” has the meaning assigned to such term in the preamble to
this Agreement.
“Dollars” or “$”means the lawful currency of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary or a
subsidiary listed on Schedule 1.01(a).
“EBITDA” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):
(i)    provision for Taxes based on income, profits or capital of the Borrower
and its Subsidiaries for such period, including, without limitation, state,
franchise and similar

24

--------------------------------------------------------------------------------


Taxes taken into account in calculating Consolidated Net Income;
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and its
Subsidiaries for such period (net of interest income of the Borrower and its
Subsidiaries for such period);
(iii)    depreciation, amortization and accretion expenses of the Borrower and
its Subsidiaries for such period, including, but not exclusively, the
amortization of intangible assets, deferred financing fees and amortization of
unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits;
(iv)    business optimization expenses and other restructuring charges (which,
for the avoidance of doubt, shall include, without limitation, the effect of
inventory optimization programs, plant closures, retention, severance, systems
establishment costs and excess pension charges); provided, that with respect to
each business optimization expense or other restructuring charge, the Borrower
shall have delivered to the Administrative Agent an officers’ certificate
executed by a Responsible Officer of the Borrower specifying and quantifying
such expense or charge and stating that such expense or charge is a business
optimization expense or other restructuring charge, as the case may be;
(v)    any other non cash charges; provided, that, for purposes of this
subclause (v) of this clause (a), any non cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made;
(vi)    the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to the Fund or any Fund Affiliates or
distributed to Holdings or a Parent Entity pursuant to Section 7.06(j) (or any
accruals related to such fees and related expenses) during such period;
provided, that such amount shall not exceed in any four quarter period the sum
of (A) the greater of $6,000,000 and 2.0% of EBITDA for such four quarter
period, plus (B) the amount of deferred fees (to the extent such fees would
otherwise have been permitted to be included in clause (A) if paid, but were not
included in such clause (A)), plus (C) 2.0% of the value of transactions
permitted hereunder and entered into by the Borrower or any of its Subsidiaries
with respect to which the Funds or any Fund Affiliates provides any of the
aforementioned types of services; and
(vii)    non-operating expenses;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

25

--------------------------------------------------------------------------------


For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis giving effect to the
Transactions occurring on the Closing Date.
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.11.
“Eligible Accounts” means all Accounts of the Borrower reflected in the most
recent Borrowing Base Certificate, except any Account with respect to which any
of the exclusionary criteria set forth below applies (unless the Administrative
Agent in its sole discretion elects to include such Account):
(a)    with respect to which more than one hundred twenty (120) days have
elapsed since the date of the original invoice therefor or which is more than
sixty (60) days past due; provided that Accounts listed on Schedule 1.01(h) (as
updated from time to time by the Borrower (with the consent of the
Administrative Agent, not to be unreasonably withheld or delayed) in accordance
with its normal credit approval procedure) shall be ineligible pursuant to this
clause (a) only if they are more than sixty (60) days past due or one hundred
eighty (180) days from the invoice date;
(b)    with respect to which any of the representations, warranties, covenants,
and agreements contained in Section 4.05 of the Collateral Agreement are not or
have ceased to be correct or have been breached;
(c)    with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance,
or other instrument for the payment of money has been received, presented for
payment, and returned uncollected for any reason;
(d)    which represents a progress billing; provided that for the purposes
hereof, “progress billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon completion of any
further performance under the contract or agreement;
(e)    with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: (i) death or judicial
declaration of incompetency of an Account Debtor who is an individual; (ii) the
filing by or against the Account Debtor of a request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as a
bankrupt, winding-up, or other relief under any Debtor Relief Law; (iii) the
making of any general assignment by the Account Debtor for the benefit of
creditors; (iv) the appointment of a receiver or trustee for the Account Debtor
or for any of the assets of the Account Debtor, including, without limitation,
the appointment of or taking possession by a “custodian”, as defined in the U.S.
Bankruptcy Code; (v) the institution by or against the Account Debtor of any
other type of insolvency proceeding (under the U.S. Bankruptcy Code, another
Debtor Relief Law or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the Account Debtor; (vi) the sale, assignment, or transfer of

26

--------------------------------------------------------------------------------


all or substantially all of the assets of the Account Debtor; (vii) the
nonpayment generally by the Account Debtor of its debts as they become due; or
(viii) the cessation of the business of the Account Debtor as a going concern;
(f)    if fifty percent (50.0%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) preceding;
(g)    owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States or Canada; or (ii) is not organized under
the laws of the United States or Canada or any political subdivision, state, or
province thereof; or (iii) is the government of any foreign country or sovereign
state, or of any state, province, municipality, or other political subdivision
thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Account is insured by
the Export-Import Bank of the United States or secured or payable by a letter of
credit satisfactory to the Administrative Agent in its reasonable discretion;
provided that up to $20,000,000 of Accounts owed by Account Debtors reasonably
acceptable to the Administrative Agent that either do not maintain their chief
executive office in the United States or Canada or are not organized under the
laws of the United States or Canada or any political subdivision, state, or
province thereof shall constitute Eligible Accounts;
(h)    Intercompany Accounts or other Accounts owed by an Account Debtor which
is an Affiliate or employee of the Borrower or Subsidiary (not including, for
the avoidance of doubt, any Apollo Operating Company);
(i)    except as agreed by the Administrative Agent as provided in clause (g)
preceding or clause (l) following regarding political subdivisions of the United
States but not the U.S. federal government, with respect to which either the
perfection, enforceability, or validity of the Collateral Agent’s Lien in such
Account, or the Collateral Agent’s right or ability to obtain direct payment to
the Collateral Agent of the proceeds of such Account, is governed by any
federal, state, or local statutory requirements other than those of the UCC;
(j)    owed by an Account Debtor to which a Loan Party or any of their
respective Subsidiaries is indebted in any way, or which is subject to any right
of set-off or recoupment by the Account Debtor, unless the Account Debtor has
entered into an agreement acceptable to the Collateral Agent to waive set-off
rights; or if the Account Debtor thereon has disputed liability or made any
claim with respect to any other Account due from such Account Debtor; but in
each such case only to the extent of such indebtedness, set-off, recoupment,
dispute, or claim;
(k)    with respect to which the Borrower at the time of determination deems
such Account as uncollectible;
(l)    owed by any state of the United States or any municipality or other
political subdivision, department, agency, public corporation or other
instrumentality of any such state (unless the Borrower complies with any
applicable assignment of claims act if the Collateral

27

--------------------------------------------------------------------------------


Agent reasonably determines that its Lien therein is not or cannot be otherwise
perfected);
(m)    which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;
(n)    which is evidenced by a promissory note or other instrument or by chattel
paper;
(o)    [Reserved]
(p)    in the Administrative Agent’s Reasonable Credit Judgment upon thirty (30)
days’ prior notice to the Borrower, with respect to which the Account Debtor is
located in any state requiring the filing of a ‘Notice of Business Activities
Report’ or similar report in order to permit the Borrower to seek judicial
enforcement in such state of payment of such Account, unless the Borrower has
qualified to do business in such state or has filed a ‘Notice of Business
Activities Report’ or equivalent report for the then current year;
(q)    which arises out of a sale not made in the ordinary course of the
Borrower’s business;
(r)    with respect to which the goods giving rise to such Account have not been
shipped and delivered to, or have been rejected or objected to, by the Account
Debtor or the services giving rise to such Account have not been performed by
the Borrower, and, if applicable, accepted by the Account Debtor, or the Account
Debtor revokes its acceptance of such goods or services, but, in each case, only
to the extent of the portion of such Account applicable to goods or services in
question;
(s)    which arises out of an enforceable contract or order which, by its terms,
validly forbids, restricts, or makes void or unenforceable the granting of a
Lien by the Borrower to the Collateral Agent with respect to such Account;
(t)    which is not subject to a first priority and perfected security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, or
which is subject to any other Lien other than (i) Liens securing Indebtedness
that is permitted to be incurred and secured pursuant to the terms of this
Agreement and that are subject to the Intercreditor Agreement (or an additional
intercreditor agreement, reasonably satisfactory to the Administrative Agent),
providing that such Liens are subordinated in right of priority to, the Liens
securing the ABL Finance Obligations and (ii) Permitted Liens arising by
operation of law as described in clauses (d), (e) and (k) of the definition
thereof; and
(u)    which is an Account owed to a Borrower acquired in a Permitted Business
Acquisition under this Agreement, unless either (i) the Administrative Agent has
been given the opportunity for a reasonable period (which shall not be required
to be longer than twenty-one (21) days and which shall, at the request of the
Borrower, be completed prior to the consummation of such Permitted Business
Acquisition provided that the Administrative Agent shall have been given, for a
period of at least twenty-one (21) days prior to such consummation,

28

--------------------------------------------------------------------------------


all information and access to the properties, records, files and books of
account of such Borrower as the Administrative Agent reasonably deems necessary)
to complete such due diligence as the Administrative Agent deems, in the
exercise of Reasonable Credit Judgment, to be necessary in the circumstances, or
(ii) at the time of such Permitted Business Acquisition, the sum of the Eligible
Accounts and Eligible Inventory of the Borrower then being acquired is less than
$25,000,000.
If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of the Borrowing Base; provided,
however, that if any Account ceases to be an Eligible Account because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account from the Borrowing Base until fifteen (15) days following the date
on which the Administrative Agent gives notice to the Borrower of such
ineligibility.
The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Reasonable Credit Judgment (based on
an analysis of material facts or events first occurring, or first discovered by
the Administrative Agent, after the Closing Date), subject to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available than would have been available based upon
the criteria in effect on the Closing Date. The Administrative Agent
acknowledges that as of the Closing Date it is not aware of any circumstance or
condition with respect to the Accounts that would require the adjustment of any
of the exclusionary criteria set forth above or the imposition of any new
exclusionary criteria.
“Eligible Inventory” means all Inventory of the Borrower reflected in the most
recent Borrowing Base Certificate, except any Inventory with respect to which
any of the exclusionary criteria set forth below applies (unless the
Administrative Agent in its sole discretion elects to include any such
Inventory):
(a)    Inventory that is not owned by the Borrower;
(b)    Inventory that is not subject to the Collateral Agent’s Liens, or is
subject to any other Lien, other than (i) Liens securing Indebtedness that is
permitted to be incurred and secured pursuant to the terms of this Agreement and
that are subject to the Intercreditor Agreement (or an additional intercreditor
agreement, reasonably satisfactory to the Administrative Agent), providing that
such Liens are subordinated in right of priority to the Liens securing the ABL
Finance Obligations and (ii) Permitted Liens arising by operation of law as
described in clauses (d), (e), (k) and (r) of the definition thereof; provided
that, unless such Permitted Liens (A) are junior in priority to the Collateral
Agent’s Liens (other than statutory landlord’s Liens to the extent provided
otherwise by a requirement of applicable Law) and (B) do not impair directly or
indirectly the ability of the Collateral Agent to realize on or obtain the full
benefit of the Collateral, the Administrative Agent may, in the exercise of
Reasonable Credit Judgment, establish a Reserve against Availability with
respect to any Inventory subject to such Permitted Liens in an amount not to
exceed (on an aggregate basis for all Inventory from time to time subject to
such Permitted Liens) (1) in the case of Inventory subject to Liens described in
clause (e) of the definition of Permitted Liens, the greater of (x) an amount
equal to the amount which would have to be paid to such Lien claimant in order
to obtain a release of such Liens, and (y) with respect to landlords’

29

--------------------------------------------------------------------------------


liens, an amount equal to thirty (30) days’ rent for the properties or
facilities on or at which the applicable Inventory is located, (2) in the case
of Inventory subject to Liens described in clause (d) or (r) of the definition
of Permitted Liens, the amount of such Taxes, fees, assessments, duties or other
charges, and (3) in the case of Inventory subject to Liens described in clause
(k) of the definition of Permitted Liens, the amount specified in such judgments
or notices;
(c)    Inventory that does not consist of finished goods or raw materials
(except that “work-in-process” shall constitute Eligible Inventory, other than
(A) any cost relating to a conversion of “work-in-process” to finished Inventory
and (B) the value of any “metal-in-furnace” or Inventory in molten state that
cannot be readily converted into finished goods);
(d)    Inventory that consists of chemicals, supplies, packing and shipping
materials, or advertising or marketing materials (including samples);
(e)    Inventory that is not in good condition, is unmerchantable, or fails to
meet all material standards imposed by any Governmental Authority having
regulatory authority over such goods, its use, or sale;
(f)    Inventory that is not currently either usable or salable in the normal
course of the Borrower’s business;
(g)    Inventory that is slow-moving (i.e., held by the Borrower for greater
than twelve (12) months), obsolete or defective, or used goods taken in trade;
(h)    Inventory that is not located within the United States (or is in-transit
from vendors or suppliers, except that Inventory in-transit will not be deemed
ineligible if it has been paid for in advance of shipment and legal ownership
thereof has passed to the Borrower as evidenced by customary documents of
title); provided that Inventory that is in-transit from any Affiliate of the
Borrower located in Jamaica shall constitute Eligible Inventory regardless of
whether such Inventory is located within the United States; provided, however,
that, if the Borrower and its Subsidiaries shall fail to perform any action or
execute any document or agreement that the Administrative Agent, in its sole
discretion, deems necessary to perfect its Lien on such Inventory (including
delivery of appropriate documents of title), such Inventory shall not constitute
Eligible Inventory;
(i)    if such Inventory is located in a public warehouse or in possession of a
bailee or in a facility leased by the Borrower; provided that such Inventory
will be Eligible Inventory if the warehouseman, the bailee, or the lessor has
delivered to the Collateral Agent, if requested by the Collateral Agent, a
subordination agreement in form and substance reasonably satisfactory to the
Collateral Agent (or if the Borrower is unable to obtain any such subordination
or such subordination has not been requested, such Inventory shall be Eligible
Inventory but the Administrative Agent may, in the exercise of Reasonable Credit
Judgment, establish a Reserve with respect to any Inventory so located or
possessed in an amount not to exceed (on an aggregate basis for all Inventory
from time to time so located or possessed) (A) in the case of Inventory located
in a public warehouse or leased facility, the greater of (x) an amount equal to
the amount which would have to be paid to such claimant in order to obtain a
release of any Permitted Lien

30

--------------------------------------------------------------------------------


held by such claimant, or (y) an amount equal to thirty (30) days’ rent or
storage fee for the warehouses or facilities on or at which the applicable
Inventory is located and (B) in the case of Inventory otherwise in the
possession of a bailee, the amount necessary to complete any work being
performed on such Inventory and/or to obtain a surrender of the Inventory to the
possession of the Borrower or the Collateral Agent);
(j)    if such Inventory contains or bears any Intellectual Property Rights
licensed to the Borrower by any third party, the Collateral Agent shall not be
reasonably satisfied that it may sell or otherwise dispose of such Inventory in
accordance with Article VIII without infringing the rights of the licensor of
such Intellectual Property Rights or violating any contract with such licensor
(and without payment of any royalties other than any royalties due with respect
to the sale or disposition of such Inventory pursuant to the existing license
agreement), and, if the Collateral Agent deems it necessary, the Borrower shall
deliver to the Collateral Agent a consent or sublicense agreement from such
licensor in form and substance reasonably acceptable to the Collateral Agent;
and
(k)    Inventory that is owned by a Borrower acquired in a Permitted Business
Acquisition under this Agreement, unless either (i) the Administrative Agent has
been given the opportunity for a reasonable period (which shall not be required
to be longer than twenty-one (21) days and which shall, at the request of the
Borrower, be completed prior to the consummation of such Permitted Business
Acquisition provided that the Administrative Agent shall have been given, for a
period of at least twenty-one (21) days prior to such consummation, all
information and access to the properties, records, files, and books of account
of such Borrower as the Administrative Agent reasonably deems necessary for such
completion) to complete such due diligence as it deems, in the exercise of
Reasonable Credit Judgment, to be necessary in the circumstances, or (ii) at the
time of such Permitted Business Acquisition, the sum of the Eligible Accounts
and Eligible Inventory of the Borrower then being acquired is less than
$25,000,000.
If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of the Borrowing Base; provided
that if any Inventory ceases to be Eligible Inventory because of the adjustment
of or imposition of new exclusionary criteria pursuant to the succeeding
paragraph, the Administrative Agent will not require exclusion of such Inventory
from the Borrowing Base until fifteen (15) days following the date on which an
Agent gives notice to the Borrower of such ineligibility.
The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth
above and to establish new criteria, in its Reasonable Credit Judgment (based on
an analysis of material facts or events first occurring, or first discovered by
the Agents, after the Closing Date), subject to the approval of the Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available than would be available based upon the criteria in
effect on the Closing Date. The Administrative Agent acknowledges that as of the
Closing Date they are not aware of any circumstance or condition with respect to
the Accounts that would require the adjustment of any of the exclusionary
criteria set forth above or the imposition of any new exclusionary criteria.
“Engagement Letter” means that certain Engagement Letter dated as of February
21, 2012 by and among the Company, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Bank of America,

31

--------------------------------------------------------------------------------


Citigroup Global Markets Inc., Citibank, N.A., UBS Securities LLC, UBS Loan
Finance LLC, Barclays Bank PLC, Credit Suisse Securities (USA) LLC, Credit
Suisse AG, Cayman Islands Branch, Goldman Sachs Bank USA and Apollo Global
Securities, LLC.
“environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).
“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended from time to time and any final regulations promulgated and the
rulings issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (i) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Plan; (ii) the failure to meet the
minimum funding standards of Sections 412 and 430 of the Code and Sections 302
and 303 of ERISA; (iii) the filing pursuant to Section 412(c) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan, the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure to make any required contribution to a Multiemployer Plan; (iv)
the incurrence by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan or Multiemployer Plan; (v) the receipt by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (vi) the incurrence by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (vii) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (viii) the conditions
for imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; or (ix) the adoption of an amendment to a Plan

32

--------------------------------------------------------------------------------


requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.
“Eurodollar Base Rate” means:
(i)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to (A) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (B) if such published rate is not available at such
time for any reason, the rate per annum determined by the Administrative Agent
to be the rate at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
(ii)    for any interest rate calculation with respect to a Base Rate Loan, the
rate per annum equal to (A) BBA LIBOR, at approximately 11:00 a.m., London time,
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (B) if such published rate is not available at such time for any reason,
the rate determined by the Administrative Agent to be the rate at which deposits
in Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made or maintained and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at the
date and time of determination.
“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Loans.
“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.
“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to “Eurocurrency liabilities”). The
Adjusted Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.


“Event of Default” has the meaning assigned to such term in Section 8.01.

33

--------------------------------------------------------------------------------


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Indebtedness” means all Indebtedness permitted to be incurred under
Section 7.01, other than under Section 7.01(l).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (A) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (B)
that are Other Connection Taxes, (ii) in the case of a Foreign Lender,
withholding Taxes imposed on amounts payable to or for the account of such
Foreign Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (A) such Foreign Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 10.14) or (B) such Foreign
Lender changes its Lending Office, except in each case to the extent that,
pursuant to Section 3.01(a)(ii) or Section 3.01(c), amounts with respect to such
Taxes were payable either to such Foreign Lender's assignor immediately before
such Foreign Lender became a party hereto or to such Foreign Lender immediately
before it changed its Lending Office, (iii) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (iv) any U.S. federal
withholding Taxes imposed pursuant to FATCA.
“Exempt Deposit Accounts” means (i) Deposit Accounts the balance of which
consists exclusively of (A) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to employees of any of the Loan Parties, (B)
amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3-102 on behalf of or for the benefit of employees of one or more
Loan Parties and (ii) all segregated Deposit Accounts constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts, trust or similar accounts and (C) other
non-concentration accounts containing less than $1,000,000 individually and in
the aggregate for all such other non-concentration accounts.
“Existing Agent” has the meaning assigned to such terms in the preamble to this
Agreement.
“Existing Credit Agreement” has the meaning assigned to such terms in the
preamble to this Agreement.
“Existing Lender” has the meaning assigned to such terms in the first recital
hereof.
“Existing Letters of Credit” means the letters of credit issued before the
Closing Date and described by date of issuance, letter of credit number, undrawn
amount, name of beneficiary and date of expiry on Schedule 2.05 hereto, and
“Existing Letter of Credit” means any one of them.
“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e. the Revolving Facility (and no
Incremental Revolving Facility), and thereafter, may include the

34

--------------------------------------------------------------------------------


Incremental Revolving Facility.
“Facility Maturity Date” means the Revolving Facility Maturity Date and/or any
Incremental Revolving Facility Maturity Date, as the case may be.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means that certain Fee Letter dated as of February 21, 2012 by and
among the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Bank of
America, Citigroup Global Markets Inc., Citibank, N.A., Barclays Bank PLC, UBS
Securities LLC, UBS Loan Finance LLC, Goldman Sachs Bank USA, Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, and Apollo Global
Securities, LLC.
“Fees” means, collectively, the Commitment Fees, the Letter of Credit Fees, the
L/C Issuer Fees and the Administrative Agent Fees.
“Financial Officer” of any person means the Chief Financial Officer, principal
accounting officer, Treasurer, Assistant Treasurer or Controller of such person.
“Fiscal Period” means a calendar month.
“Fixed Charge Coverage Ratio” means the ratio of (i) EBITDA of the Company for
the most recent period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Sections 6.04(a) or (b) hereof minus
the income taxes paid in cash by the Company and included in the determination
of Consolidated Net Income minus Restricted Payments made to Holdings pursuant
to Section 7.06(b) or otherwise to allow Holdings to pay expenses of the type
described in Section 7.06(b) (excluding Restricted Payments made to pay taxes
paid by Holdings during such period in respect of “cancellation of indebtedness”
income relating to the senior floating rate notes due 2014 of Holdings) minus
non financed Capital Expenditures of Holdings and its Subsidiaries during such
period to (ii) the sum of (A) scheduled principal payments required to be made
during such period in respect of Indebtedness for borrowed money plus (B) the
Interest Expense (excluding amortization of any original issue discount,
interest paid in kind or added to principal and other noncash interest) for such
period plus (C) except for purposes of determining whether an acquisition is a
Permitted Business Acquisition pursuant to clause (C) of the definition thereof,
Restricted Payments pursuant to Section 7.06(c) or (m) in each case to the

35

--------------------------------------------------------------------------------


extent paid in cash.
“Foreign Lender” means a Lender or L/C Issuer that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to any L/C Issuer, such Defaulting Lender’s Revolving Facility
Percentage of the outstanding L/C Obligations arising in respect of Letters of
Credit issued by such L/C Issuer other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (ii)
with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Facility Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Funds” means affiliates of Apollo Management VI, L.P.
“Fund Affiliates” means (i) each Affiliate of a Fund, and (ii) any individual
who is a partner or employee of Apollo Management, L.P., Apollo Management VI,
L.P. or any Fund.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect on the Closing Date. For
purposes herein, the term “consolidated” means such Person consolidated with the
Subsidiaries and shall not include any Unrestricted Subsidiary, but the interest
of such Person in an Unrestricted Subsidiary will be accounted for as an
Investment.
“Governmental Authority” means any federal, state, provincial, territorial,
municipal, local or foreign court or governmental agency, authority,
instrumentality or regulatory or legislative body.
“Guarantee” of or by any person (the “guarantor”) means (i) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (A) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (B) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (C) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (D) entered into for the purpose of assuring in any other manner

36

--------------------------------------------------------------------------------


the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(E) as an account party in respect of any letter of credit, bank guarantee or
other letter of guaranty issued to support such Indebtedness or other
obligation, or (ii) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.
“guarantor” has the meaning assigned to such term in the definition of the term
“Guarantee.”
“Guarantor” means any of Holdings and the Subsidiary Loan Parties and
“Guarantors” means two or more of them, collectively.
“Guaranty” means, collectively, the guaranty made by Holdings and the Subsidiary
Loan Parties under the Collateral Agreement in favor of the Secured Parties,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 6.10.
“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals,
materials, substances and constituents, including, without limitation, explosive
or radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature subject to regulation or which can give rise to liability under any
Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VII, is a Lender, a Term Lender or an Affiliate of a
Lender or a Term Lender, in its capacity as a party to such Swap Contract;
provided that a Term Lender or an Affiliate of a Term Lender shall not be a
Hedge Bank in respect of a Swap Contract if it is simultaneously a Term Hedge
Bank in respect of such Swap Contract; and provided, further, that the Borrower
shall have the right to designate, by written notice to the Administrative
Agent, at or prior to the time a Swap Contract is entered into whether a Person
eligible to be both a Hedge Bank and a Term Hedge Bank shall be the one or the
other with respect to such Swap Contract.
“Holdings” has the meaning assigned to such term in the preamble to this
Agreement; provided that the terms “Holdings” shall be deemed to mean any
Successor Holdings determined in accordance with Section 7.11.
“Honor Date” has the meaning specified in Section 2.05(c)(i).
“Immaterial Subsidiary” means any Subsidiary that, as of the last day of the
fiscal quarter

37

--------------------------------------------------------------------------------


of the Borrower most recently ended, (i) did not have assets with a value in
excess of 5.0% of the Consolidated Total Assets or revenues representing in
excess of 5.0% of total revenues of the Borrower and its Subsidiaries on a
consolidated basis as of such date and (ii) when taken together with all other
Immaterial Subsidiaries as of such date, did not have assets with a value in
excess of 10.0% of the Consolidated Total Assets or revenues representing in
excess of 10.0% of total revenues of the Borrower and its Subsidiaries on a
consolidated basis as of such date. Each Immaterial Subsidiary as of the Closing
Date shall be set forth in Schedule 1.01(c).
“Increased Amount Date” has the meaning assigned to such term in Section
2.15(a).
“Incremental Amount” means, at any time the excess, if any, of (i) $100,000,000
over (ii) the aggregate amount of all outstanding Incremental Revolving Facility
Commitments established pursuant to Section 2.15.
“Incremental Availability” means, as of and following the effective date of any
Incremental Revolving Facility Commitment in respect of Other Revolving Loans
until the termination thereof, the lesser of (i) the Incremental Revolving
Facility Commitment in respect of such Other Revolving Loans and (ii) the sum of
(A) 5.0% of the Net Amount of Eligible Accounts plus (B) 5.0% of the Orderly
Liquidation Value of Eligible Inventory (it being understood, for the avoidance
of doubt, that Incremental Availability is only applicable to Other Revolving
Loans and not Revolving Facility Loans).
“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Revolving
Facility Lenders.
“Incremental Revolving Facility Borrowing” means a Borrowing comprised of
Incremental Revolving Facility Loans.
“Incremental Revolving Facility” means the Incremental Revolving Facility
Commitments and the Incremental Revolving Facility Loans made hereunder.
“Incremental Revolving Facility Maturity Date” means, with respect to any series
or tranche of Incremental Revolving Facility Loans established pursuant to an
Incremental Assumption Agreement, the maturity date for as set forth in such
Incremental Assumption Agreement.
“Incremental Revolving Facility Lender” means a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.
“Incremental Revolving Facility Commitment” means the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Revolving Facility
Loans to the Borrower.
“Incremental Revolving Facility Loans” means Revolving Facility Loans made in
the form of additional Revolving Facility Loans or, to the extent permitted by
Section 2.15 and provided for in the relevant Incremental Assumption Agreement,
Other Revolving Loans.
“Indebtedness” of any person means, without duplication, (i) all obligations of
such

38

--------------------------------------------------------------------------------


person for borrowed money, (ii) all obligations of such person evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (iv) all obligations of such person
issued or assumed as the deferred purchase price of property or services, to the
extent that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (v) all Capital Lease
Obligations of such person, (vi) all net payments that such person would have to
make in the event of an early termination, on the date Indebtedness of such
person is being determined, in respect of outstanding Swap Contracts, (vii) the
principal component of all obligations, contingent or otherwise, of such person
as an account party in respect of letters of credit and bank guarantees, (viii)
the principal component of all obligations of such person in respect of bankers’
acceptances, (ix) all Guarantees by such person of Indebtedness described in
clauses (i) through (viii) above and (x) the amount of all obligations of such
person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase price of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.
“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 10.04(b).
“Ineligible Institution” means the persons identified in writing to the
Administrative Agent by the Borrower on or prior to the Closing Date, and as may
be identified in writing to the Administrative Agent by the Borrower from time
to time thereafter, with the written consent of the Administrative Agent (not to
be unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).
“Information” has the meaning assigned to such term in Section 10.07.
“Information Memorandum” means the Confidential Information Memorandum dated
February 2012, as modified or supplemented prior to the Closing Date.
“Intellectual Property Rights” has the meaning assigned to such term in
Section 4.23.
“Intercompany Accounts” means all obligations and liabilities, however arising,
which are due to any Loan Party from, which are due from any Loan Party to, or
which otherwise arise from any transaction by any Loan Party with, any Affiliate
of such Loan Party.

39

--------------------------------------------------------------------------------


“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date hereof among Holdings, the Borrower, the Administrative Agent and the
Term Administrative Agent.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Facility Borrowing in accordance with Section 2.07.
“Interest Expense” means, with respect to any person for any period, the sum of
(i) gross interest expense of such person and its subsidiaries for such period
on a consolidated basis whether paid or accrued, including (A) the amortization
of debt discounts, (B) the amortization of all fees (including fees with respect
to Swap Contracts) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense, commissions, discounts and other fees
and charges incurred in respect of letters of credit, (C) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (D) net payments and receipts (if any) pursuant to interest
rate Swap Contracts), and (ii) capitalized interest of such person. For purposes
of the foregoing, gross interest expense shall be determined after giving effect
to any net payments made or received and costs incurred by the Borrower and its
Subsidiaries with respect to interest rate Swap Contracts, and interest on a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capital Lease Obligation in accordance with GAAP.
“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.
“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all relevant Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurodollar Rate Borrowing is converted to a Base Rate
Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Inventory” has the meaning assigned to such term in the Collateral Agreement.
“Investment” has the meaning assigned to such term in Section 7.04.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version

40

--------------------------------------------------------------------------------


thereof as may be in effect at the time of issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the L/C Issuer and relating to such Letter of Credit.
“Joint Bookrunners” means Bank of America, N.A., Citigroup Global Markets Inc.,
UBS Securities LLC, Barclays Capital, the investment banking division of
Barclays Bank PLC, Goldman Sachs Bank USA, and Credit Suisse Securities (USA)
LLC.
“Joint Lead Arrangers” means Bank of America, N.A., Citigroup Global Markets
Inc. and UBS Securities LLC, in their capacities as joint lead arrangers.
“Junior Financing” has the meaning assigned to such term in Section 7.09(b)(i).
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.
“L/C Advance” means, with respect to each Revolving Facility Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Revolving Facility Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Facility Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (i) Bank of America in its capacity as issuer of Letters of
Credit under Section 2.05(b) and its successor or successors in such capacity,
(ii) each Lender listed in Schedule 2.05 hereto as the issuer of an Existing
Letter of Credit and (iii) any other Lender which the Borrower shall have
designated (with such Lender’s consent) as an “L/C Issuer” by notice to the
Administrative Agent (including any Lender designated as such as a replacement
for any L/C Issuer who is at the time of such appointment a Defaulting Lender)
that is reasonably acceptable to the Administrative Agent.
“L/C Issuer Fees” has the meaning specified in Section 2.05(i).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.04. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its

41

--------------------------------------------------------------------------------


terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any person that becomes
a “Lender” hereunder pursuant to Section 10.06; and shall include, as the
context may require, the Swing Line Lender in such capacity.
“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Letter of Credit” means any letter of credit or bank guarantee issued hereunder
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit. A Letter of Credit may be a
commercial letter of credit (including a trade letter of credit or bank
guarantee in support of trade obligations of the Borrower and its Subsidiaries)
or a standby letter of credit or bank guarantee.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Facility Maturity Date then in effect (or, if such day is not a Business Day,
the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.05(h).
“Letter of Credit Sublimit” means an amount equal to $75,000,000; provided that
the L/C Issuer in respect of the Existing Letters of Credit shall not be
required to issue Letters of Credit in excess of an aggregate amount of
$30,000,000 unless otherwise agreed to by such L/C Issuer and the Borrower. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Facility.
“Lien” means, with respect to any asset, (i) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar encumbrance in or on
such asset or (ii) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, provided, that in no event shall an operating lease or
an agreement to sell be deemed to constitute a Lien.
“Loan Documents” means this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreement, and any Note issued under Section
2.09(e), and solely for the purposes of Sections 5.02 and 8.01 hereof, the Fee
Letter and the Administrative Agent Fee Letter.

42

--------------------------------------------------------------------------------


“Loan Modification Offer” has the meaning assigned to such term in Section
10.01.
“Loan Modification Agreement” has the meaning assigned to such term in Section
10.01.
“Loan Parties” means Holdings, the Borrower and the Subsidiary Loan Parties.
“Loans” means the Revolving Facility Loans, the Swing Line Loans and the
Incremental Revolving Facility Loans (if any).
“Local Time” means New York City time.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Management Group” means the group consisting of the directors, executive
officers and other key management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Closing Date together with (i) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Closing Date or whose election or nomination was previously so approved and
(ii) executive officers and other key management personnel of the Borrower or
Holdings and their Subsidiaries, as the case may be, hired at a time when the
directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Borrower or Holdings, as the case
may be.
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.
“Material Indebtedness” means Indebtedness (other than Loans) of any one or more
of the Borrower or any Subsidiary in an aggregate principal amount exceeding
$25,000,000.
“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.
“Maximum Rate” has the meaning assigned to such term in Section 10.10.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of an L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and

43

--------------------------------------------------------------------------------


(iii) otherwise, an amount determined by the Administrative Agent and the
applicable L/C Issuer in their sole discretion.
“Minimum Level 1 Availability”, “Minimum Level 2 Availability”, “Minimum Level
2½ Availability”, “Minimum Level 3 Availability”, “Minimum Level 4 Availability”
and “Minimum Level 5 Availability” shall mean, as applicable, in each case, an
amount equal to the greater of (i) the “Availability Amount” set forth below
next to the applicable “Minimum Availability Level” and (ii) the “Excess
Availability Percentage” set forth below next to the applicable “Minimum
Availability Level” multiplied by the lesser of (A) the result of clause (b) of
the definition of Borrowing Base then in effect and (B) the aggregate Revolving
Facility Commitments.


Minimum Availability Level
Availability Amount
Excess Availability Percentage
1
$20,000,000
10.00%
2
$22,500,000
12.50%
2½
$25,000,000
12.50%
3
$25,000,000
15.00%
4
$30,000,000
15.00%
5
$60,000,000
22.50%



“Minimum Liquidity Condition” means that the Borrower shall, after giving effect
to a Permitted Loan Purchase pursuant to Section 10.06(h)(A), have (i)
Availability under this Agreement or any additional or replacement revolving
credit facility and (ii) Available Cash, in an aggregate amount of not less than
$125,000,000.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(b) and each additional Real Property
encumbered by a Mortgage pursuant to Section 6.10.
“Mortgages” means, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents delivered with respect to Mortgaged Properties, each substantially in
the form of Exhibit D (with such changes as are reasonably consented to by the
Administrative Agent to account for local law matters), as amended, supplemented
or otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, Holdings or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise, or similar taxes, and less returns,
discounts, claims, credits, and allowances

44

--------------------------------------------------------------------------------


of any nature at any time issued, owing, granted, outstanding, available, or
claimed (in each case without duplication, whether of the exclusionary criteria
set forth in the definition of Eligible Accounts, of any Reserve, or otherwise).
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.
“Net Proceeds” means:
(i)    100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 7.05(a), (b), (c), (d), (e),
(f), (h), (i), (j) or (o)), net of (A) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer Taxes, deed or mortgage recording Taxes,
required debt payments and required payments of other obligations relating to
the applicable asset to the extent such debt or obligations are secured by a
Lien permitted hereunder (other than pursuant to the Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (B) Taxes paid or payable as a
result thereof, and (C) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any Taxes deducted pursuant to clause (A) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of its
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and its Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that (x) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $5,000,000, and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $10,000,000; and
(ii)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any Subsidiary Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all Taxes and fees (including investment banking fees),
commissions, costs and other

45

--------------------------------------------------------------------------------


expenses, in each case incurred in connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Fund and otherwise not prohibited from
being paid hereunder.
“Non-Consenting Lender” has the meaning assigned to such term in Section 10.01.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.05(b)(iii).
“Non-Reinstatement Deadline” has the meaning specified in Section 2.05(b)(iv).
“Note” has the meaning assigned to such term in Section 2.09(e).
“Orderly Liquidation Value” means an amount equal to the most recently
determined Orderly Liquidation Value Factor multiplied by the book value of all
Eligible Inventory of the Borrowers.
“Orderly Liquidation Value Factor” means, with respect to Eligible Inventory of
the Borrowers, the net orderly liquidation value thereof (expressed as a
percentage of book value) as determined by an Acceptable Appraiser in accordance
with Section 6.12.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by the Borrower under Section 10.14.
“Other Revolving Loans” has the meaning assigned to such term in Section
2.15(a).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06). Other Taxes shall not include any Taxes imposed
on, or measured by reference to, gross income, net income or gain.

46

--------------------------------------------------------------------------------


“Outstanding Amount” means (i) with respect to Revolving Facility Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Facility Loans and Swing Line Loans, as the case may be, occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.
“Parent Entity” means any direct or indirect parent of Holdings.
“Participant” has the meaning assigned to such term in Section 10.06(d).
“Participant Register” has the meaning assigned to such term in Section
10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Perfection Certificate” means the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.
“Permitted Amendment” has the meaning assigned to such term in Section 10.01.
“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or all or substantially all the Equity Interests (other than
directors’ qualifying shares) in (or that results in the Borrower or its
Subsidiaries owning all or substantially all the Equity Interests in), or
merger, consolidation or amalgamation with, a person or division or line of
business of a person (or any subsequent investment made in a person, division or
line of business previously acquired in a Permitted Business Acquisition), if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with applicable laws; (iii)
with respect to any such acquisition or investment with a fair market value (as
determined in good faith by the Borrower) in excess of $20,000,000, (A) the
Availability, both after giving effect to such acquisition and investment and at
all times during the 30 calendar days immediately prior to such assumption and
investment, in each case on a Pro Forma Basis, would be, and was, greater than
the Minimum Level 4 Availability or (B) (1) the Availability, both after giving
effect to such acquisition and investment and at all times during the 30
calendar days immediately prior to such acquisition and investment, in each case
on a Pro Forma Basis, would be, and was, greater than the Minimum Level 2
Availability and (2) the Fixed Charge Coverage Ratio, on a Pro Forma Basis both
before and after giving effect to such acquisition and investment, shall not be
less than 1.0:1.0; (iv) any acquired or newly formed Subsidiary shall not be
liable for any Indebtedness except for Indebtedness permitted by Section 7.01;
and (v) to the extent required by Section 6.10, any person acquired in such
acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Borrower or Subsidiary Loan Party.
“Permitted Holder” means each of (i) the Funds and the Fund Affiliates, and (ii)
the

47

--------------------------------------------------------------------------------


Management Group.
“Permitted Investments” means:
(i)    direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
(ii)    bank deposits, checking accounts, time deposit accounts, certificates of
deposit and money market deposits maturing within 180 days of the date of
acquisition thereof issued by a bank or trust company that is organized under
the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long term debt, or whose
parent holding company’s long term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));
(iii)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (i) above entered into
with a bank meeting the qualifications described in clause (ii) above;
(iv)    commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, or A 1 (or higher) according to S&P;
(v)    securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;
(vi)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (i) through (v)
above;
(vii)    money market funds that (A) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (B) are rated AAA by S&P and Aaa
by Moody’s and (C) have portfolio assets of at least $5,000,000,000;
(viii)    time deposit accounts, certificates of deposit and money market
deposits (in each case with or from a bank meeting the qualifications described
in clause (ii) above) in an aggregate face amount not in excess of 0.50% of the
total assets of the Borrower and its Subsidiaries, on a consolidated basis, as
of the end of the Borrower’s most recently completed fiscal year; and

48

--------------------------------------------------------------------------------


(ix)    instruments equivalent to those referred to in clauses (i) through
(viii) above denominated in any foreign currency comparable in credit quality
and tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Permitted Liens” has the meaning assigned to such term in Section 7.02.
“Permitted Loan Purchases” has the meaning assigned to such term in Section
10.06(g).
“Permitted Loan Purchase Assignment and Acceptance” means an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit A-3
or such other form as shall be approved by the Administrative Agent and the
Borrower (such approval not to be unreasonably withheld or delayed).
“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), the Indebtedness being
Refinanced (or previous refinancings thereof constituting Permitted Refinancing
Indebtedness); provided, that (i) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium (including tender premiums)
thereon and underwriting discounts, defeasance costs, fees, commissions and
expenses), (ii) except with respect to Section 7.01(i), the weighted average
life to maturity of such Permitted Refinancing Indebtedness is greater than or
equal to the earlier of (x) the weighted average life to maturity of the
Indebtedness being Refinanced and (y) 90 days after the Facility Maturity Date,
(iii) if the Indebtedness being Refinanced is subordinated in right of payment
to the ABL Credit Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such ABL Credit
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, (iv) no Permitted
Refinancing Indebtedness shall have different obligors, or greater guarantees or
security, than the Indebtedness being Refinanced (provided that (x) Indebtedness
(other than the Senior Notes) (A) of any Loan Party may be Refinanced to add or
substitute as an obligor another Loan Party that is reasonably satisfactory to
the Administrative Agent and (B) of any Subsidiary that is not a Loan Party may
be Refinanced to add or substitute as an obligor another Subsidiary that is not
a Loan Party and is reasonably satisfactory to the Administrative Agent and (y)
other guarantees and security may be added to the extent then independently
permitted under Article VII) and (v) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
Refinancing of subordinated Indebtedness permitted to be incurred herein, such
Permitted Refinancing Indebtedness shall (x) be subordinated to the guarantee by
Holdings and the Subsidiary Loan Parties of the Facilities, and (y) be otherwise
on terms not materially less favorable to the Lenders than those contained in
the documentation governing the Indebtedness being refinanced.

49

--------------------------------------------------------------------------------


“person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 10.08.
“Pledged Collateral” has the meaning assigned to such term in the Collateral
Agreement.
“Primary Payment Account” has the meaning ascribed to it in Section 6.13.
“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.
“Pro Forma Basis” means, as to any person, for any events as described below
that occur subsequent to the commencement of a period for which the financial
effect of such events is being calculated, and giving effect to the events for
which such calculation is being made, such calculation as will give pro forma
effect to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition, Investment, capital
expenditure, construction, repair, replacement, improvement, development,
disposition, merger, amalgamation or consolidation (or any similar transaction
or transactions not otherwise permitted under Sections 7.04 or 7.05 that require
a waiver or consent of the Required Lenders and such waiver or consent has been
obtained), any dividend, distribution or other similar payment, any designation
of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation
and any restructurings of the business of the Borrower or any of its
Subsidiaries that are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 7.04(j), 7.06(m),
7.09(b), occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition,
Investment, Restricted Payment, payment or distribution is consummated), (ii) in
making any determination on a Pro Forma Basis, (x) all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for

50

--------------------------------------------------------------------------------


which the financial effect is being calculated, whether incurred under this
Agreement or otherwise, but excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes, not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to Sections
7.04(j), 7.06(m), 7.09(b), occurring during the Reference Period or thereafter
and through and including the date upon which the respective Permitted Business
Acquisition, Investment, Restricted Payment, payment or distribution is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) Interest Expense of
such person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), (A) bearing floating
interest rates, shall be computed on a pro forma basis as if the rate in effect
on the date of such calculation had been the applicable rate for the entire
period (taking into account any obligations pursuant to Swap Contracts
applicable to such Indebtedness if such Swap Contract has a remaining term in
excess of 12 months), and (B) in respect of a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer of the Borrower to be the rate of interest
implicit in such Capital Lease Obligation in accordance with GAAP and (iii) (A)
upon any Subsidiary Redesignation being designated, effect shall be given to
such Subsidiary Redesignation and all other Subsidiary Redesignations after the
first day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and (B)
upon any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (A) operating expense reductions and other
operating improvements or synergies or cost savings reasonably expected to
result from such relevant transaction, which adjustments are reasonably
anticipated by the Borrower to be realizable in connection with such relevant
transaction (or any similar transaction or transactions made in compliance with
this Agreement or that require a waiver or consent of the Required Lenders), are
estimated on a good faith basis by the Borrower, and are reasonably satisfactory
to the Administrative Agent and (B) all adjustments of the type set forth on
Schedule 1.01(e) to the extent such adjustments, without duplication, continue
to be applicable. The Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies or cost savings and information and calculations
supporting them in reasonable detail.
“Pro Forma Financial Information” has the meaning assigned to such term in
Section 4.05(a).
“Projections” means the projections of Holdings, the Borrower and its
Subsidiaries included in the Information Memorandum and any other projections
and any forward looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of its Subsidiaries prior to
the Closing Date.
“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Revolving
Facility Commitment and the

51

--------------------------------------------------------------------------------


denominator of which is the sum of the amounts of all of the Lenders’ Revolving
Facility Commitments, or if no Commitments are outstanding, a fraction
(expressed as a percentage), the numerator of which is the principal amount of
ABL Credit Obligations owed to such Lender and the denominator of which is the
aggregate principal amount of the ABL Credit Obligations owed to the Lenders, in
each case giving effect to a Lender’s participation in Letters of Credit, Swing
Line Loans and Agent Advances.
“Public Lender” has the meaning assigned to such term in Section 10.08.
“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.
“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.
“Reasonable Credit Judgment” means reasonable credit judgment in accordance with
customary business practices for comparable asset-based lending transactions and
as it relates to the establishment of Reserves or the adjustment or imposition
of exclusionary criteria shall require that, (i) such establishment, adjustment
or imposition after the Closing Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or that are materially different from facts or events occurring or
known to the Administrative Agent on the Closing Date, (ii) the contributing
factors to the imposition of any Reserve shall not duplicate (A) the
exclusionary criteria set forth in definitions of “Eligible Accounts” and
“Eligible Inventory”, as applicable (and vice versa) or (B) any reserves
deducted in computing book value and (iii) the amount of any such Reserve so
established or the effect of any adjustment or imposition of exclusionary
criteria be a reasonable quantification of the incremental dilution of the
Borrowing Base attributable to such contributing factors.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Reference Period” has the meaning assigned to such term in the definition of
the term “Pro Forma Basis.”
“Refinance” has the meaning assigned to such term in the definition of the term
“Permitted Refinancing Indebtedness,” and “Refinanced” has a meaning correlative
thereto.
“Refinancing” means the refinancing of loans outstanding under the Existing
Credit Agreement to occur on the Closing Date in accordance with the terms of
this Agreement.
“Register” has the meaning assigned to such term in Section 10.06(c).
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

52

--------------------------------------------------------------------------------


“Related Documents” means the Term Financing Documents and any documents
effectuating the Refinancing and the Special Dividend.
“Related Fund” means, with respect to any Lender that is a fund that invests in
bank or commercial loans and similar extensions of credit, any other fund that
invests in bank or commercial loans and similar extensions of credit and is
advised or managed by (i) such Lender, (ii) an Affiliate of such Lender or (iii)
an entity (or an Affiliate of such entity) that administers, advises or manages
such Lender.
“Related Parties” means, with respect to any specified person, such person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such person and such person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.
“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Report” has the meaning assigned to such term in Section 10.22.
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” means, at any time, Lenders having (i) Loans (other than
Swing Line Loans) outstanding, (ii) L/C Obligations outstanding (with the
aggregate amount of each Lender’s risk participation and funded participation in
funded L/C Obligations being deemed “held” by such Lender), (iii) Swing Line
Loans outstanding (with the aggregate amount of each Lender’s risk participation
and funded participation in funded Swing Line Loans being deemed “held” by such
Lender), and (iv) Revolving Facility Commitments, that taken together, represent
more than 50% of the sum of all (A) Loans (other than Swing Line Loans)
outstanding, (B) L/C Obligations outstanding, (C) Swing Line Loans outstanding,
and (D) Revolving Facility Commitments at such time. The Loans of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.
“Reserved Secured Hedge Agreement” means any Secured Hedge Agreement designated
as such by the Company in a written notice to the Administrative Agent.
“Reserves” means such reserves, including reserves against Reserved Secured
Hedge Agreements, against the Borrowing Base that the Administrative Agent has,
in the exercise of its Reasonable Credit Judgment, established from time to time
upon at least five (5) Business Days’ notice

53

--------------------------------------------------------------------------------


to the Borrower; provided that any Reserve against a Reserved Secured Hedge
Agreement (to reflect the reasonably anticipated liabilities in respect thereof
in accordance with mark-to-market or other customary industry valuation
standards) shall be established immediately (it being understood, for the
avoidance of doubt, that no Reserve shall be established against an Unreserved
Secured Hedge Agreement). The Administrative Agent acknowledges that as of the
Closing Date, except with respect to rent reserves contemplated by clause (b) or
(i) of the definition of Eligible Inventory, it does not know of any
circumstance or condition with respect to the Accounts, Inventory or Borrowing
Base that would require the imposition of a Reserve which has not been imposed
as of the Closing Date.
“Responsible Officer” of any person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof
responsible for the administration of the obligations of such person in respect
of this Agreement.
“Restricted Payments” has the meaning assigned to such term in Section 7.06.
“Revolving Facility” means the Revolving Facility Commitments (including any
Incremental Revolving Facility Commitments) and the extensions of credit made
hereunder by the Revolving Facility Lenders.
“Revolving Facility Borrowing” means a Borrowing comprised of Revolving Facility
Loans.
“Revolving Facility Commitment” means, with respect to each Revolving Facility
Lender, the commitment of such Revolving Facility Lender to make Revolving
Facility Loans pursuant to Section 2.01, expressed as an amount representing the
maximum aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (i) reduced from
time to time pursuant to Section 2.08, (ii) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 10.06, and (iii)
increased as provided under Section 2.15. The initial amount of each Lender’s
Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance or Incremental Assumption Agreement pursuant to which
such Lender shall have assumed its Revolving Facility Commitment (or Incremental
Revolving Facility Commitment), as applicable. The aggregate amount of the
Lenders’ Revolving Facility Commitments on the Closing Date is $250,000,000.
“Revolving Facility Credit Exposure” means, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the aggregate principal amount of the Swing Line Loans outstanding at
such time and (c) the aggregate principal amount of L/C Obligations outstanding
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the product of (x) such Revolving Facility Lender’s
Revolving Facility Percentage and (y) the aggregate Revolving Facility Credit
Exposure of all Revolving Facility Lenders, collectively, at such time.
“Revolving Facility Lender” means a Lender (including an Incremental Revolving
Facility Lender) with a Revolving Facility Commitment or with outstanding
Revolving Facility Loans.
“Revolving Facility Loan” means a Loan made by a Revolving Facility Lender
pursuant

54

--------------------------------------------------------------------------------


to Section 2.01.
“Revolving Facility Early Maturity Date” means the date which is 91 days prior
to the maturity of the Senior Notes.
“Revolving Facility Maturity Date” means the earlier of the date which is (i)
February 28, 2017 and (ii) if more than $100,000,000 (the “Senior Notes
Threshold Amount”) of the principal amount of the Senior Notes remain
outstanding on the Revolving Facility Early Maturity Date, the Revolving
Facility Early Maturity Date; provided, that Senior Notes for which an
irrevocable notice of optional redemption has been given prior to the Revolving
Facility Early Maturity Date shall not be counted in determining whether Senior
Notes are outstanding in a principal amount of more than the Notes Threshold
Amount if an amount necessary to repay the full principal amount, premium, if
any, and accrued interest of such Senior Notes to the redemption date have been
deposited in escrow with the trustee for the Senior Notes or a paying agent on
its behalf prior to the Revolving Facility Early Maturity Date.
“Revolving Facility Percentage” means, with respect to any Revolving Facility
Lender, the percentage of the total Revolving Facility Commitments represented
by such Lender’s Revolving Facility Commitment, subject to adjustment as
provided in Section 2.17. If the Revolving Facility Commitments have terminated
or expired, the Revolving Facility Percentages shall be determined based upon
the Revolving Facility Commitments most recently in effect, giving effect to any
subsequent assignments pursuant to Section 10.06.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
a country that is subject to a sanctions program identified on the list
maintained and published by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs, or as otherwise
published from time to time as such program may be applicable to such agency,
organization or Person.
“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn /index.html, or as otherwise
published from time to time.
“S&P” means Standard & Poor’s Ratings Group, Inc.
“Sale and Lease Back Transaction” has the meaning assigned to such term in
Section 7.03.
“SEC” means the Securities and Exchange Commission or any successor thereto.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank; each Secured Hedge Agreement shall,
at the election of the Borrower by written notice to the Agent, be a Reserved
Secured Hedge Agreement or an Unreserved Secured Hedge Agreement.

55

--------------------------------------------------------------------------------


“Secured Parties” means the “Secured Parties” as defined in the Collateral
Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Documents” means the Mortgages, the Collateral Agreement and each of
the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 6.10.
“Senior Note Document” means the Senior Notes and the Senior Notes Indenture.
“Senior Notes” means the Borrower’s floating rate senior notes due 2015, issued
pursuant to the Senior Notes Indenture and outstanding on the Closing Date.
“Senior Notes Indenture” means the Indenture dated as of May 18, 2007 under
which the Senior Notes were issued, among the Borrower and certain of its
Subsidiaries party thereto and the trustee named therein from time to time, as
in effect on the Closing Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.
“Special Dividend” means a special dividend in respect of the outstanding
capital stock of Holdings in an aggregate amount not to exceed $88,250,000.
“subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (ii) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” means, unless the context otherwise requires, a subsidiary of the
Company, provided, that (except for purposes of Sections 4.09, 4.13, 4.15, 4.16,
6.03, 6.09 and 8.01(k), and the definition of Unrestricted Subsidiary contained
herein), an Unrestricted Subsidiary shall be deemed not to be a Subsidiary of
the Borrower or any of its Subsidiaries for purposes of this Agreement.
“Subsidiary Loan Party” means (i) each Wholly Owned Domestic Subsidiary of the
Borrower (which itself is not a Borrower), whether existing on the Closing Date
or formed or acquired thereafter, and (ii) each other Subsidiary of the Borrower
(which itself is not a Borrower) that, in the sole discretion of the Borrower,
becomes a party to the Collateral Agreement (or a comparable agreement mutually
agreed, each in their sole discretion, by the Borrower and the Administrative
Agent) after the Closing Date.
“Subsidiary Redesignation” has the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Successor Borrower” has the meaning assigned to such term in
Section 7.05(b)(i).

56

--------------------------------------------------------------------------------


“Successor Holdings” has the meaning assigned to such term in Section 7.11.
“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement provided, that (i) no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of its
Subsidiaries, and (ii) no contract for the purchase of natural gas of which any
Loan Party intends to take delivery from a counterparty in the business of
supplying natural gas, shall be a Swap Contract.
“Swap Obligations” of any Person means all obligations (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to such Person, whether or not allowed or
allowable as a claim under any proceeding under any Debtor Relief Law) of such
Person in respect of any Swap Contract.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C-2.
“Swing Line Sublimit” means, at any time, an amount equal to 10.0% of the
Revolving Facility Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Facility.

57

--------------------------------------------------------------------------------


“Syndication Agents” has the meaning assigned to such term in the preamble to
this Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Administrative Agent” means Bank of America, in its capacity as agent for
the Secured Parties under (and as defined in) the Term Credit Agreement and its
successors and assigns in such capacity.
“Term Borrower” means the Borrower under (and as defined in) the Term Credit
Agreement.
“Term Collateral” means all of the assets and property of any Term Loan Party,
whether real, personal or mixed, with respect to which a Lien is granted as
security for any Term Finance Obligations under the Term Collateral Documents.
“Term Collateral Agent” means Bank of America, in its capacity as collateral
agent for the benefit of the Term Finance Parties, and its successor or
successors in such capacity.
“Term Collateral Documents” means the Security Documents (as defined in the Term
Credit Agreement) and any other agreement, document or instrument pursuant to
which a Lien is granted securing any Term Finance Obligations or under which
rights or remedies with respect to such Liens are governed.
“Term Credit Agreement” means the Credit Agreement dated as of February 29, 2012
among Holdings, the Borrower, the Domestic Subsidiaries of Holdings named
therein as guarantors, the banks and other lending institutions party thereto
from time to time, the Term Administrative Agent, the Term Collateral Agent and
any other agents named therein, as amended, modified or supplemented from time
to time in accordance with the provisions thereof and of this Agreement.
“Term Credit Obligations” means, with respect to each Term Loan Party, without
duplication:
(i)    in the case of the Term Borrower, all principal of and interest on any
Loan, or any Note issued pursuant to, and all as defined in, the Term Credit
Agreement or any other Term Loan Document;
(ii)    all fees, expenses, indemnification obligations and other amounts of
whatever nature now or hereafter payable by such Term Loan Party pursuant to the
Term Credit Agreement or any other Term Loan Document;
(iii)    all expenses of the Term Administrative Agent, any syndication agents,
any documentation agents or the Term Collateral Agent as to which one or more of
such agents have a right to reimbursement by such Term Loan Party pursuant to
the Term Credit Agreement

58

--------------------------------------------------------------------------------


or any other Term Loan Document;
(iv)    all amounts paid by any Indemnitee (as defined in the Term Credit
Agreement) as to which such Indemnitee has the right to reimbursement by such
Term Loan Party under the Term Credit Agreement or under any other Term Loan
Document; and
(v)    in the case of Holdings and each Subsidiary Guarantor, all amounts now or
hereafter payable by Holdings or such Subsidiary Guarantor under its guaranty of
all obligations of the Term Borrower under the Term Credit Agreement and any
other Term Loan Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
“Term Finance Document” means each Term Loan Document and any Term Secured Hedge
Agreement, and “Term Finance Documents” means any two or more of them,
collectively.
“Term Finance Obligations” means all obligations of any Term Loan Party
outstanding under (i) the Term Credit Agreement and the other Term Loan
Documents (including all Term Credit Obligations) and (ii) any Term Secured
Hedge Agreement.
“Term Finance Party” means each Term Lender, the Term Administrative Agent, each
co-agent or sub-agent appointed by the Term Administrative Agent from time to
time pursuant to the Term Credit Agreement, the Term Collateral Agent and each
Indemnitee (as defined in the Term Credit Agreement), any Term Hedge Bank, and
“Term Finance Parties” means any two or more of them, collectively.
“Term Hedge Bank” means any Person that, at the time it enters into a Swap
Contract permitted under the Term Credit Agreement, is a Term Lender or an
Affiliate of a Term Lender, in its capacity as a party to such Swap Contract;
provided that a Term Lender or an Affiliate of a Term Lender shall not be a Term
Hedge Bank in respect of a Swap Contract if it is simultaneously a Hedge Bank in
respect of such Swap Contract; and provided, further, that the Borrower shall
have the right to designate, by written notice to the Administrative Agent at or
prior to the time a Swap Contract is entered into, whether a Person eligible to
be both a Term Hedge Bank and a Hedge Bank shall be the one or the other with
respect to such Swap Contract.
“Term Lenders” means the “Lenders” under and as defined in the Term Credit
Agreement and their respective successors and assigns.
“Term Loan Documents” means the Term Credit Agreement and the other Loan
Documents (as defined in the Term Credit Agreement) and each of the other
agreements, documents and instruments providing for or evidencing any other Term
Credit Obligation, and any other document or instrument executed or delivered at
any time in connection with any Term Credit Obligations, including any
intercreditor, accession or joinder agreement among holders of Term Credit
Obligations, to the extent such are effective at the relevant time.
“Term Loans” has the meaning given to the term “Loans” in the Term Credit
Agreement.

59

--------------------------------------------------------------------------------


“Term Loan Party” means Holdings, the Borrower and each Subsidiary of the
Borrower which is a guarantor of the Term Finance Obligations, and “Term Loan
Parties” means all of them, collectively.
“Term Priority Collateral” means all Collateral other than ABL Priority
Collateral.
“Term Secured Hedge Agreement” means any Swap Contract permitted under the Term
Credit Agreement that is entered into by and between any Term Loan Party and any
Term Hedge Bank.
“Transaction Documents” means the Related Documents and the Loan Documents.
“Transaction Expenses” means any fees or expenses incurred or paid by the Funds,
Holdings, the Borrower (or any direct or indirect parent of the Borrower) or any
of its Subsidiaries in connection with the Transactions, this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby.
“Transactions” means, collectively, the transactions to occur pursuant to the
Transaction Documents, including (i); the execution and delivery of the Loan
Documents, the creation of the Liens pursuant to the Security Documents, and the
initial borrowings hereunder; (ii) the execution and delivery of the Term Credit
Facility; (iii) the payment of the Special Dividend; (iv) the refinancing (or
discharge) of Indebtedness under the Existing Credit Agreement; (v) the
repurchase of a portion of the Senior Notes; and (vi) the payment of all fees
and expenses to be paid on or prior to the Closing Date and owing in connection
with the foregoing.
“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Base Rate.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the Code for the applicable plan year.
“Uniform Commercial Code or UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).
“Unreserved Secured Hedge Agreement” means any Secured Hedge Agreement
designated as such by the Company in a written notice to the Administrative
Agent.

60

--------------------------------------------------------------------------------


“Unrestricted Cash” means domestic cash or cash equivalents of the Borrower or
any of its Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower or any of its Subsidiaries.
“Unrestricted Subsidiary” means (i) any subsidiary of the Borrower identified on
Schedule 1.01(e) and (ii) any subsidiary of the Borrower that is acquired or
created after the Closing Date and designated by the Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent; provided,
that the Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date and so long as (A) no Default or Event of
Default has occurred and is continuing or would result therefrom, (B)
immediately after giving effect to such designation (as well as all other such
designations theretofore consummated after the first day of such Reference
Period), (1) the Availability, both after giving effect to such designation and
at all times during the 30 calendar days immediately prior to such designation,
in each case on a Pro Forma Basis, would be, and was, greater than the Minimum
Level 4 Availability or (2) (x) the Availability, both after giving effect to
such designation and at all times during the 30 calendar days immediately prior
to such designation, in each case on a Pro Forma Basis, would be, and was,
greater than the Minimum Level 2 Availability and (y) the Fixed Charge Coverage
Ratio, on a Pro Forma Basis both before and after giving effect to such
designation, shall not be less than 1.0:1.0, (C) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any of its
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 7.04(j), and any prior or concurrent Investments in such Subsidiary by
the Borrower or any of its Subsidiaries shall be deemed to have been made under
Section 7.04(j), (D) without duplication of clause (C) above, any assets owned
by such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 7.04(j), and (E) such
Subsidiary shall have been designated an “unrestricted subsidiary” (or otherwise
not be subject to the covenants and defaults) under the Senior Notes Indenture,
any other applicable Indebtedness permitted to be incurred hereby and all
applicable Permitted Refinancing Indebtedness in respect of any of the foregoing
and all applicable Disqualified Stock. The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) immediately after giving effect
to such Subsidiary Redesignation (as well as all other Subsidiary Redesignations
theretofore consummated after the first day of such Reference Period), (1) the
Availability, both after giving effect to such redesignation and at all times
during the 30 calendar days immediately prior to such redesignation, in each
case on a Pro Forma Basis, would be, and was, greater than the Minimum Level 4
Availability or (2) (x) the Availability, both after giving effect to such
redesignation and at all times during the 30 calendar days immediately prior to
such designation, in each case on a Pro Forma Basis, would be, and was, greater
than the Minimum Level 2 Availability and (y) the Fixed Charge Coverage Ratio,
on a Pro Forma Basis both before and after giving effect to such redesignation,
shall not be less than 1.0:1.0, and (iv) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required by the
preceding clause (ii).
“U.S. Bankruptcy Code” means Title 11 of the United States Code, as amended, or
any similar federal or state law for the relief of debtors.

61

--------------------------------------------------------------------------------


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Wholly Owned Domestic Subsidiary” of any person means a subsidiary of such
person that is both a Domestic Subsidiary and a Wholly Owned Subsidiary.
“Wholly Owned Foreign Subsidiary” of any person means a subsidiary of such
person that is both a Foreign Subsidiary and a Wholly Owned Subsidiary.
“Wholly Owned Subsidiary” of any person means a subsidiary of such person, all
of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements hereof
and thereof. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided, that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.
Section 1.04    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar stated
amount of such Letter of

62

--------------------------------------------------------------------------------


Credit at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the Dollar maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.
ARTICLE II    
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein each Revolving Facility Lender severally agrees to make Revolving
Facility Loans to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Facility Commitment; provided,
however, that after giving effect to any Revolving Facility Borrowing, (i) the
Revolving Facility Credit Exposure shall not exceed the Revolving Facility
Commitments, (ii) the Revolving Facility Credit Exposure of any Revolving
Facility Lender shall not exceed such Lender’s Revolving Facility Commitment,
and (iii) the Revolving Facility Credit Exposure shall not exceed the Borrowing
Base. Within the limits of each Lender’s Revolving Facility Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.11 and reborrow under this Section
2.01. Revolving Facility Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
Section 2.02    Loans and Borrowings. (vi) Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility (or in the case of Swing Line Loans, in accordance with
their respective Swing Line Commitments); provided, however, that Revolving
Facility Loans shall be made by Revolving Facility Lenders ratably in accordance
with their respective Revolving Facility Percentages on the date such Loans are
made hereunder. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(a)    Subject to Section 3.03, each Borrowing shall be comprised entirely of
Base Rate Loans or Eurodollar Rate Loans as the Borrower may request in
accordance herewith. Each Swing Line Borrowing shall be a Base Rate Borrowing.
Each Lender at its option may make any Base Rate Loan or Eurodollar Rate Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement and such Lender shall not be entitled to any amounts payable under
Section 3.01 or 3.04 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise.
(b)    At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that each Base Rate Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided, that a Base Rate Borrowing may be in
an aggregate

63

--------------------------------------------------------------------------------


amount that is equal to the entire unused balance of the Revolving Facility
Commitments or that is required to finance the reimbursement in respect of
Letters of Credit as contemplated by Section 2.05(c). Each Swing Line Borrowing
shall be in an amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum. Borrowings of more than one Type and under
more than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of 5 Eurodollar Rate Borrowings
outstanding under the Revolving Facility.
(c)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Facility Maturity Date.
Section 2.03    Requests for Borrowings. To request a Revolving Facility
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Rate Borrowing, not later than 12:00
p.m., Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of a Base Rate Borrowing, not later than 12:00 p.m., Local
Time, one Business Day before the date of the proposed Borrowing; provided, that
any such notice of a Base Rate Borrowing to finance the reimbursement in respect
of a Letter of Credit as contemplated by Section 2.05(c) may be given not later
than 10:00 a.m., Local Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be a Borrowing of Revolving Facility Loans
or Other Revolving Loans;
(ii)    the aggregate amount of (A) the requested Borrowing and (B) all
Revolving Facility Loans to be outstanding (after giving effect to the requested
Borrowing);
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Rate Borrowing;
(v)    in the case of a Eurodollar Rate Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If the Borrower fails to specify a Type of Revolving Facility Loan in a
Borrowing Request or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the Revolving Facility Loans shall be made as,
or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If no Interest
Period is specified with respect to any requested Eurodollar Rate

64

--------------------------------------------------------------------------------


Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Section 2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may make loans (each such loan, a “Swing Line Loan”)
to the Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Facility Percentage of the Outstanding Amount
of Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Facility Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Revolving Facility Credit Exposure shall not exceed the lower of the total
Revolving Facility Commitment and the Borrowing Base at such time, and (ii) the
Revolving Facility Exposure of any Lender shall not exceed such Lender’s
Revolving Facility Commitment, (y) the Borrower shall not use the proceeds of
any Swing Line Loan to refinance any outstanding Swing Line Loan and (z) the
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it has, or by making of such Swing Line Loan may have, Fronting Exposure.
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under Section
2.11, and reborrow under this Section 2.04. Each Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
Swing Line Loan, each Revolving Facility Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Revolving Facility Percentage multiplied by the amount of such
Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m., Local
Time, on the requested borrowing date or such later time on the requested
borrowing date as may be approved by the Swing Line Lender in its sole
discretion, and shall specify (i) the amount to be borrowed, which shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the applicable Borrower. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent (by telephone
or in writing) of the contents thereof. Unless the Swing Line Lender has
received notice (by telephone or in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m.,
Local Time, on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article V is
not then satisfied or waived (and one or more such conditions are not in fact

65

--------------------------------------------------------------------------------


satisfied or waived), then, subject to the terms and conditions hereof, the
Swing Line Lender will, not later than 3:00 p.m., Local Time, on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower in immediately available funds either by (i)
crediting the account of the Borrower on the books of the Swing Line Lender with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Swing Line Lender by the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Facility Lender make a
Base Rate Loan in an amount equal to such Lender’s Revolving Facility Percentage
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Borrowing Request for
purposes hereof) and in accordance with the requirements of Section 2.02 and
2.03, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to sufficient Availability, the
unutilized portion of the Revolving Facility and the conditions set forth in
Section 5.01. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Facility Lender shall make an amount equal
to its Revolving Facility Percentage of the amount specified in such Borrowing
Request available to the Administrative Agent in immediately available funds
(and the Administrative Agent may apply Cash Collateral available with respect
to the applicable Swing Line Loan) for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Borrowing Request, whereupon, subject to Section 2.04(c)(ii), each
Revolving Facility Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Facility Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Facility Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Facility Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
(iii)    If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with

66

--------------------------------------------------------------------------------


interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Facility Loan included in the relevant Revolving Facility
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.
(iv)    Each Revolving Facility Lender’s obligation to make Revolving Facility
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Facility Lender’s obligation to make Revolving Facility
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.01.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Facility Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Facility Lender its Revolving Facility Percentage
thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Facility Lender shall pay to the Swing Line Lender
its Revolving Facility Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the ABL Credit Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Facility
Lender’s Revolving Facility Percentage of any Swing Line Loan, interest in
respect of such Revolving Facility Percentage shall be solely for the account of
the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
(g)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.04, the Swing Line Lender shall not be obligated to make any
Swing Line Loan at a time when

67

--------------------------------------------------------------------------------


any Revolving Credit Lender is a Defaulting Lender, unless the Swing Line Lender
has entered into arrangements satisfactory to it to eliminate its Fronting
Exposure (after giving effect to Section 2.16) with respect to any Defaulted
Lender’s risk participations in, and all other obligations in respect of, Swing
Line Loans, including by cash collateralizing such Defaulted Lender’s Revolving
Facility Percentage of all Swing Line Loans outstanding or to be outstanding
hereunder.
Section 2.05    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Facility Lenders set
forth in this Section 2.05, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Revolving Facility
Credit Exposure shall not exceed the lower of the total Revolving Facility
Commitments and the Borrowing Base at such time, (y) the Revolving Facility
Credit Exposure of any Lender shall not exceed such Lender’s Revolving Facility
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.05(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
(B)    unless such L/C Issuer has otherwise agreed, the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date; provided that if any such Letter of Credit is outstanding on the Letter of
Credit Expiration Date, the Borrower shall Cash Collateralize the Outstanding
Amount of all L/C Obligations with respect to such Letter of Credit.
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

68

--------------------------------------------------------------------------------


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate in any material
respect one or more policies of the L/C Issuer applicable to letters of credit
generally and customary for other issuers of letters of credit;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $500,000, in the case of a
standby Letter of Credit;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars; or
(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or reasonably determined
potential Fronting Exposure (after giving effect to Section 2.16(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or reasonably determined potential Fronting
Exposure.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection

69

--------------------------------------------------------------------------------


with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.
(vii)    It is agreed that, in the case of the issuance of any commercial or
trade Letter of Credit, such Letter of Credit shall in no event provide for time
drafts or bankers’ acceptances, unless a proper Reserve has been established
with respect thereto.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to such L/C Issuer. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 2:00
p.m., Local Time, at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other customary
matters as the L/C Issuer may reasonably require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the L/C
Issuer: (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other customary matters as the L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to the L/C Issuer
and the Administrative Agent such other customary documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless one or more applicable
conditions contained in Article V shall not then be satisfied or waived, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and

70

--------------------------------------------------------------------------------


customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Facility Percentage times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that (x) any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued and (y)
such prior notice shall be deemed to have been given by the L/C Issuer on the
effective date of its resignation as L/C Issuer in accordance with Section
10.06(f). Unless otherwise directed by the applicable L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date
(unless the applicable L/C Issuer has otherwise agreed, in which case such
expiry date may be later than the Letter of Credit Expiration Date, and if any
such Letter of Credit is outstanding on the Letter of Credit Expiration Date,
the Borrower shall Cash Collateralize the Outstanding Amount of all L/C
Obligations with respect to such Letter of Credit); provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or (B)
one or more of the applicable conditions specified in Section 5.01 is not then
satisfied or waived.
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-Reinstatement Letter of Credit
has been issued, except as provided in the following sentence, the Revolving
Credit Lenders shall be deemed to have authorized (but may not require) the L/C
Issuer to reinstate all or a portion of the stated amount thereof in accordance
with the provisions of such Letter of Credit. Notwithstanding the foregoing, if
such Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower one or more of the applicable
conditions specified in Section 5.01 is not then satisfied (treating such
reinstatement as an L/C Credit Extension for purposes of this clause) and, in
each

71

--------------------------------------------------------------------------------


case, directing the L/C Issuer not to permit such reinstatement.
(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 2:00 p.m., Local
Time, on the Business Day (each such date, an “Honor Date”) following the date
upon which the Borrower’s receives such notice from the L/C Issuer of a payment
by the L/C Issuer under a Letter of Credit, the Borrower shall reimburse the L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
L/C Issuer shall notify the Administrative Agent who shall promptly notify each
Revolving Facility Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Facility
Lender’s Revolving Facility Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Facility Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 1.01
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Facility Commitments and the conditions set
forth in Section 5.01 (other than the delivery of a Borrowing Request). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.05(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.05(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer at the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders, in an amount equal to its Revolving Facility
Percentage of the Unreimbursed Amount not later than 1:00 p.m., Local Time, on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.05(c)(iii), each Revolving
Facility Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Facility Borrowing of Base Rate Loans because the conditions set
forth in Section 5.01 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Facility Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.05(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall

72

--------------------------------------------------------------------------------


constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.05.
(iv)    Until each Revolving Facility Lender funds its Revolving Facility Loan
or L/C Advance pursuant to this Section 2.05(c) to reimburse the L/C Issuer for
any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Revolving Facility Percentage of such amount shall be solely for the
account of the L/C Issuer.
(v)    Each Revolving Facility Lender’s obligation to make Revolving Facility
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.05(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Facility Lender’s obligation to make
Revolving Facility Loans pursuant to this Section 2.05(c) is subject to the
conditions set forth in Article V (other than delivery by the Borrower of a
Borrowing Request). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Facility Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.05(c)
by the time specified in Section 2.05(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Facility Loan included in the
relevant Revolving Facility Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Facility Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.05(c)(vi) shall be conclusive absent
manifest error.
(d)    Repayment of Participations.
(i)    At any time after a L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Facility Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.05(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Revolving Facility Percentage thereof in the same funds as
those received by the Administrative Agent.

73

--------------------------------------------------------------------------------


(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.05(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Facility Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Revolving Facility Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the ABL Credit Obligations and
the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its

74

--------------------------------------------------------------------------------


correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the applicable L/C Issuer shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Facility Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.05(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication ("SWIFT") message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), (i) the rules of the
ISP shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Borrower for, and the L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or UCP,
as applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

75

--------------------------------------------------------------------------------


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender, in accordance with its
Applicable Revolving Facility Percentage, a Letter of Credit fee (the “Letter of
Credit Fee”) (i) for each commercial Letter of Credit equal to the Applicable
Margin for Eurodollar Rate Borrowings effective for each day during any quarter
times the daily amount available to be drawn under such Letter of Credit and
(ii) for each standby Letter of Credit equal to the Applicable Margin for
Eurodollar Rate Borrowings effective for each day during any quarter times the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.04. Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges to L/C Issuers. The
Borrower shall pay directly to each L/C Issuer for its own account a fronting
fee (i) with respect to each commercial Letter of Credit, at the rate of 0.125%
per annum (or such lesser amount to any respective L/C Issuer as the Borrower
may agree in writing with such L/C Issuer), computed on the amount of such
Letter of Credit, and payable upon the issuance thereof, (ii) with respect to
any amendment of a commercial Letter of Credit increasing the amount of such
Letter of Credit, at a rate separately agreed between the Borrower and the L/C
Issuer, computed on the amount of such increase, and payable upon the
effectiveness of such amendment, and (iii) with respect to each standby Letter
of Credit, at the rate of 0.125% per annum (or such lesser amount to any
respective L/C Issuer as the Borrower may agree in writing with such L/C
Issuer), computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.04. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable. The fees in
this paragraph are referred to collectively as “L/C Issuer Fees”.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit in accordance with the terms hereof. The Borrower hereby acknowledges
that the

76

--------------------------------------------------------------------------------


issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
(l)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each week, the aggregate face amount of
Letters of Credit issued by it and outstanding as of the last Business Day of
the preceding week, (ii) on or prior to each Business Day on which such L/C
Issuer expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance or amendment, and the aggregate face amount of Letters of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and such L/C
Issuer shall advise the Administrative Agent on such Business Day whether such
issuance, amendment, renewal or extension occurred and whether the amount
thereof changed), (iii) on each Business Day on which such L/C Issuer makes any
L/C Disbursement, the date and amount of such L/C Disbursement and (iv) on any
Business Day on which the Borrower fails to reimburse an L/C Disbursement
required to be reimbursed to such L/C Issuer on such day, the date and amount of
such failure.
Section 2.06    Funding of Borrowings. (vii) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swing Line Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower as specified in the Borrowing Request; provided that
Base Rate Revolving Loans and Swing Line Borrowings made to finance the
reimbursement in respect of Letters of Credit and Swing Line Loans shall be
remitted by the Administrative Agent to the applicable Issuing Bank or the Swing
Line Lender, as applicable.
(a)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans at such
time. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing. In the
event the Borrower pays such amount to the Administrative Agent, then such
amount shall reduce the principal amount of such Borrowing (but exclusive of any
accrued and unpaid interest thereon).
Section 2.07    Interest Elections. (viii) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Rate Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The

77

--------------------------------------------------------------------------------


Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swing Line Borrowings which may not be converted or
continued.
(a)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
(b)    Each telephonic and written Interest Election Request shall be
irrevocable and shall specify the following information in compliance with
Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”
(v)    If any such Interest Election Request requests a Eurodollar Rate
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
(c)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(d)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a

78

--------------------------------------------------------------------------------


Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar Rate Borrowing
shall be converted to a Base Rate Borrowing at the end of the Interest Period
applicable thereto.
Section 2.08    Termination and Reduction of Commitments. (ix) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.
(a)    The Borrower may at any time terminate, or from time to time permanently
reduce, the Revolving Facility Commitments; provided, that (i) each reduction of
the Revolving Facility Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 (or, if less, the remaining
amount of the Revolving Facility Commitments) and (ii) the Borrower shall not
terminate or reduce the Revolving Facility Commitments if, after giving effect
to any concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the total
Revolving Facility Commitments.
(b)    The Borrower shall notify the Administrative Agent of any election to
terminate or permanently reduce the Revolving Facility Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of a Change in
Control, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
Section 2.09    Agrement to Repay Loans; Evidence of Debt. (x) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan of such Lender on the Revolving Facility Maturity
Date and (ii) to the Swing Line Lender the then unpaid principal amount of each
Swing Line Loan on the Revolving Facility Maturity Date. All Borrowers are
jointly and severally liable for all ABL Credit Obligations.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of

79

--------------------------------------------------------------------------------


this Section 2.09 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided, that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)    Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Note”). In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
approved by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
Section 2.10    Repayment of Loans. (xi) To the extent not previously paid,
outstanding Revolving Facility Loans shall be due and payable on the Revolving
Facility Maturity Date.
(a)    Prior to any repayment of any Revolving Facility Loans, the Borrower
shall select the Borrowing or Borrowings under the Revolving Facility to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 1:00 p.m., Local Time, (i) in the
case of a Base Rate Borrowing, one Business Day before the scheduled date of
such repayment and (ii) in the case of a Eurodollar Rate Borrowing, three
Business Days before the scheduled date of such repayment. Each repayment of a
Borrowing shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment).
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swing Line Loan hereunder, the Borrower shall select
the Borrowing or Borrowings to be repaid and shall notify the Administrative
Agent by telephone (confirmed by telecopy) of such selection not later than 1:00
p.m., Local Time, on the scheduled date of such repayment. Repayments of
Eurodollar Rate Borrowings shall be accompanied by accrued interest on the
amount repaid, together with any additional amounts required pursuant to Section
3.05.
Section 2.11    Prepayment of Loans. (xii) The Borrower shall have the right at
any time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 3.05), in an aggregate principal
amount that is an integral multiple of the Borrowing Multiple and not less than
the Borrowing Minimum or, if less, the amount outstanding, subject to prior
notice in accordance with Section 2.10(b), which notice shall be irrevocable
except to the extent conditioned on a refinancing of all or any portion of the
Facilities.
(a)    In the event and on such occasion that the total Revolving Facility
Credit Exposure exceeds the lower of (i) total Revolving Facility Commitments
and (ii) the Borrowing Base in effect at such time (including any reduction of
the Borrowing Base as a result of the receipt of Net Proceeds from a sale or
other disposition of inventory or receivables outside the ordinary course of
business as specified in clause (iii) of the last paragraph of Section 7.05),
the Borrower shall immediately prepay Revolving Facility Borrowings or Swing
Line Borrowings (or, if no such Borrowings are outstanding, deposit Cash
Collateral pursuant to Section 2.16) in an aggregate amount equal to such
excess.

80

--------------------------------------------------------------------------------


(b)    In the event and on such occasion that the L/C Obligations exceed the
lower of (i) Letter of Credit Sublimit or the total Revolving Facility
Commitments and (ii) the Borrowing Base in effect at such time (including any
reduction of the Borrowing Base as a result of the receipt of Net Proceeds from
a sale or other disposition of inventory or receivables outside the ordinary
course of business as specified in clause (iii) of the last paragraph of Section
7.05), the Borrower shall immediately deposit Cash Collateral pursuant to
Section 2.16 in an amount equal to such excess.
(c)    In the event and on such occasion that the Swing Line Loans exceed the
lower of (i) Swing Line Loan Sublimit or the total Revolving Facility
Commitments and (ii) the Borrowing Base in effect at such time (including any
reduction of the Borrowing Base as a result of the receipt of Net Proceeds from
a sale or other disposition of inventory or receivables outside the ordinary
course of business as specified in clause (iii) of the last paragraph of Section
7.05), the Borrower shall immediately prepay Swing Line Borrowings in an
aggregate amount equal to such excess.
Section 2.12    Fees. (xiii) The Borrower shall pay to the Administrative Agent
for the account of each Revolving Facility Lender (other than Defaulting
Lenders), in accordance with each such Lender’s Revolving Facility Percentage, a
commitment fee equal to 0.375% per annum multiplied by the actual daily amount
by which the Revolving Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the aggregate Commitments for purposes of determining the
Commitment Fee. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears.
(a)    The Borrower from time to time agrees to pay such Letter of Credit Fees
and L/C Issuer Fees as specified in Section 2.05.
(b)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the Fee Letter, as
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the “Administrative Agent Fees”).
(c)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as applicable, among the
Lenders, except that L/C Issuer Fees shall be paid directly to the applicable
L/C Issuers. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.13    Interest. (xiv) The Loans comprising each Base Rate Borrowing
(including each Swing Line Loan) shall bear interest at the Base Rate plus the
Applicable Margin.
(a)    The Loans comprising each Eurodollar Rate Borrowing shall bear interest
at the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(b)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any

81

--------------------------------------------------------------------------------


Fees or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate (the “Default
Rate”) per annum equal to (i) in the case of overdue principal of any Loan, 2.0%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.13 or (ii) in the case of any other amount, 2.0%
plus the rate applicable to Base Rate Loans as provided in paragraph (a) of this
Section; provided, that this paragraph (c) shall not apply to any Event of
Default that has been waived by the Lenders pursuant to Section 10.01.
(c)    Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) upon termination of the Revolving
Facility Commitments and (iii) on the applicable Facility Maturity Date;
provided, that (i) interest accrued pursuant to paragraph (c) of this Section
2.13 shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of a Base Rate Revolving Loan or
a Swing Line Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Base Rate (including
Base Rate Loans determined by reference to the Adjusted Eurodollar Rate) shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Base Rate, Adjusted
Eurodollar Rate or Eurodollar Base Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of Set offs.
(xv) Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Obligations, or of amounts payable under Section 3.01, 3.04
or 3.05, or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent to
the applicable account designated to the Borrower by the Administrative Agent,
except payments to be made directly to the applicable L/C Issuer or the Swing
Line Lender as expressly provided herein and except that payments pursuant to
Sections 3.01, 3.04, 3.05 and 10.04 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under the Loan Documents shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

82

--------------------------------------------------------------------------------


(a)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed L/C Obligations, interest and fees then due from the Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (ii) second, towards payment of principal of Swing Line Loans and
unreimbursed L/C Obligations then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed L/C Obligations then due to such parties and (iii) third, towards
payment of principal of Revolving Loans then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(b)     If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of (i) ABL Credit Obligations due and
payable to such Lender hereunder and under the other Loan Documents at such time
in excess of its ratable share (according to the proportion of (x) the amount of
such ABL Credit Obligations due and payable to such Lender at such time to (y)
the aggregate amount of the ABL Credit Obligations due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the ABL Credit Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time or (ii) ABL Credit
Obligations owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (x) the amount of such ABL Credit Obligations owing (but
not due and payable) to such Lender at such time to (y) the aggregate amount of
the ABL Credit Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Parties at such time) of payment on account
of the ABL Credit Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Senior Credit Obligations then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.16 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower, unless, in
the case of an assignment of Loans to the Borrower, such assignment is made in
accordance with Section 10.06 hereof.
Borrower consents to the foregoing Section 2.14(c) and agrees, to the extent it
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements

83

--------------------------------------------------------------------------------


may exercise against any Loan Party rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Loan Party in the amount of such participation.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Appropriate Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon, Local Time, on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
Section 2.15    Incremental Commitments. (xvi) The Borrower may, by written
notice to the Administrative Agent from time to time, request Incremental
Revolving Facility Commitments in an amount not to exceed the Incremental Amount
from one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility Loans in
their own discretion; provided, that each Incremental Revolving Facility Lender
shall be subject to the approval of the Administrative Agent and each L/C Issuer
(neither of which approvals shall be unreasonably withheld) unless such
Incremental Revolving Facility Lender is a Lender, an Affiliate of a Lender or
an Approved Fund. Such notice shall set forth (i) the amount of the Incremental

84

--------------------------------------------------------------------------------


Revolving Facility Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $5,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Revolving
Facility Commitments are requested to become effective (the “Increased Amount
Date”), and (iii) whether such Incremental Revolving Facility Commitments are to
be Revolving Facility Commitments or commitments to make revolving loans up to
an aggregate principal amount of $25,000,000 with pricing and/or other terms
different from the Revolving Facility Loans (referred to herein as “Other
Revolving Loans”).
(a)    The Borrower and each Incremental Revolving Facility Lender shall execute
and deliver to the Administrative Agent an Incremental Assumption Agreement and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Revolving Facility Commitment of such Incremental
Revolving Facility Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Incremental Revolving Facility Commitments;
provided, that (i) the Other Revolving Loans shall rank pari passu or junior in
right of payment and of security with the Revolving Facility Loans and, except
as to pricing, amortization and final maturity date, shall have (x) the same
terms as the Revolving Loans, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent; provided that the interest rate
margins then in effect for outstanding Revolving Facility Loans shall not be
increased to equal the interest rate margins for Other Revolving Loans, (ii) the
final maturity date of any Other Revolving Loans shall be no earlier than the
Revolving Facility Maturity Date, and (iii) the weighted average life to
maturity of any Other Revolving Loans shall be no shorter than the remaining
weighted average life to maturity of the Revolving Facility Loans. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Revolving Loan Commitments evidenced thereby as provided for in Section 10.01.
Any such deemed amendment may be memorialized in writing by the Administrative
Agent with the Company’s consent (not to be unreasonably withheld) and furnished
to the other parties hereto, it being understood that such Incremental
Assumption Agreement may, without the consent of the other Lenders, effect such
amendments to this Agreement or any other Loan Document as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.15, including the establishment of any “Other
Revolving Loan” commitments as a “first-in, last-out” tranche on customary
terms.
(b)    Notwithstanding the foregoing, no Incremental Revolving Facility
Commitment shall become effective under this Section 2.15 unless (i) on the date
of such effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 5.01 shall be satisfied or waived and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) the Administrative Agent shall have
received customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 5.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably require to assure that the Incremental
Revolving Facility Loans are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Revolving Facility Lenders in the
applicable Incremental Assumption Agreement, junior to) the existing Revolving
Facility Loans, (iii) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (iv) before and after giving effect to
any Incremental Revolving Facility Commitment (including any Other Revolving
Loan), the aggregate par principal amount of

85

--------------------------------------------------------------------------------


Revolving Facility Commitments directly held by all Affiliated Lenders shall
not, collectively, exceed 10.0% of the aggregate par principal amount of all
Revolving Facility Commitments (including any Other Revolving Loans).
(c)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Revolving Facility Loans (other than Other Revolving Loans) in the
form of additional Revolving Facility Loans, when originally made, are included
in each Borrowing of outstanding Revolving Facility Loans on a pro rata basis.
The Borrower agrees that Section 3.05 shall apply to any conversion of
Eurodollar Rate Loans to Base Rate Loans reasonably required by the
Administrative Agent to effect the foregoing.
Section 2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.01, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to subsection (c) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Controlled Accounts at Bank of America. The
Borrower shall pay on demand therefor from time to time all customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.04, 2.05, 2.17 or Section 8.01 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

86

--------------------------------------------------------------------------------


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
Section 2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees,
indemnity payments or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 10.09 shall be applied at such time
or times as may be determined by the Administrative Agent and the Borrower as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Borrower may request, to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro-rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.16; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or the Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans

87

--------------------------------------------------------------------------------


or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.01 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro-rata in accordance with the Commitments hereunder without giving
effect to Section 2.17(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.12(a) for any period during which that Lender is a Defaulting Lender
only to extent allocable to the sum of (1) the outstanding principal amount of
the Revolving Loans funded by it, and (2) its Revolving Facility Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.16.
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any fee payable under Section 2.12(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the applicable L/C Issuers and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuers’ or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages (calculated
without regard to such Defaulting Lender’s Revolving Facility Commitment) but
only to the extent that (x) the conditions set forth in Section 5.01 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Facility Credit Exposure of any Non-Defaulting Lender to exceed such

88

--------------------------------------------------------------------------------


Non-Defaulting Lender’s Revolving Facility Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.19.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and one or more applicable L/C Issuer, in their sole
discretion, agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a
pro-rata basis by the Lenders in accordance with their percentages (carried out
to the ninth decimal place) of the applicable Facility, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Lender’s having been a Defaulting Lender.
Section 2.18    Agent Advances.
(a)    Subject to the limitations set forth in the provisos contained in this
Section 2.18, the Administrative Agent is hereby authorized by the Borrower and
the Lenders, from time to time in the Administrative Agent’s sole discretion,
(A) after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other applicable conditions precedent set forth in Article V
have not been satisfied, to make Revolving Facility Loans to the Borrower on
behalf of the Lenders which the Administrative Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Revolving Facility Loans and other ABL
Credit Obligations, or (3) to pay any other amount chargeable to the Borrower
pursuant to the terms of this Agreement, including costs, fees, and expenses as
described in Section 10.04 (any of the advances described in this Section 2.18
being hereinafter referred to as “Agent Advances”); provided that (x) the
Revolving Facility Credit Exposure after giving effect to any Agent Advance
shall not exceed the Revolving Facility Commitment and (y) Agent Advances
outstanding and unpaid at no time will exceed $20,000,000 in the aggregate, and
provided, further, that the Required Lenders may at any time revoke the
Administrative Agent’s authorization contained in this Section 2.18 to make
Agent Advances, any such revocation to be in writing and to become effective
upon the Administrative Agent’s receipt thereof.

89

--------------------------------------------------------------------------------


(b)    The Agent Advances shall be repayable on demand and secured by the
Collateral Agent’s Liens in and to the Collateral, shall constitute Revolving
Facility Loans and ABL Credit Obligations hereunder, and shall bear interest at
the rate applicable to Base Rate Loans from time to time. The Administrative
Agent shall notify each Lender in writing of each Agent Advance; provided that
any delay or failure of the Administrative Agent in providing any such notice to
any Lender shall not result in any liability or constitute the breach of any
duty or obligation of the Administrative Agent hereunder.
Section 2.19    Settlement. Except as may be specifically provided otherwise
herein, it is agreed that each Lender’s funded portion of the Revolving Facility
Loans is intended by the Lenders to be equal at all times to such Lender’s
applicable Pro Rata share of the outstanding Revolving Facility Loans of such
Type. Notwithstanding such agreement, the Administrative Agent, the Swing Line
Lender, and the Lenders agree (which agreement shall not be for the benefit of
or enforceable by the Borrower) that in order to facilitate the administration
of this Agreement and the other Loan Documents, settlement among them as to the
Revolving Facility Loans, including the Swing Line Loans and the Agent Advances,
shall take place on a periodic basis in accordance with the following
provisions:
(i)    The Administrative Agent shall request settlement (a “Settlement”) with
the Lenders on at least a weekly basis, or on a more frequent basis if so
determined by the Administrative Agent, (A) on behalf of the Swing Line Lender,
with respect to each outstanding Swing Line Loan, (B) for itself, with respect
to each Agent Advance, and (C) with respect to collections received, in each
case, by notifying the Lenders of such requested Settlement by telecopy,
telephone, or other means of written electronic communication, no later than
12:00 noon, Local Time, on the date of such requested Settlement (the
“Settlement Date”). Each Revolving Facility Lender (other than the Swing Line
Lender, in the case of Swing Line Loans, and the Administrative Agent, in the
case of Agent Advances) shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the Swing Line Loans and Agent Advances with
respect to which Settlement is requested available to the Administrative Agent
at the Administrative Agent’s Office not later than 3:00 p.m., Local Time,, on
the Settlement Date applicable thereto, which may occur before or after the
occurrence or during the continuation of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Article V have
then been satisfied. Such amounts made available to the Administrative Agent
shall be applied against the amounts of the applicable Swing Line Loan or Agent
Advance and, together with the portion of such Swing Line Loan or Agent Advance
representing the Swing Line Lender’s Pro Rata Share thereof, shall constitute
Revolving Facility Loans of the Lenders, respectively. If any such amount is not
made available to the Administrative Agent by any Lender on the Settlement Date
applicable thereto, the Administrative Agent shall, on behalf of the Swing Line
Lender with respect to each outstanding Swing Line Loan and for itself with
respect to each Agent Advance, be entitled to recover such amount on demand from
such Lender together with interest thereon at the Federal Funds Rate for the
first three (3) days from and after the Settlement Date and thereafter at the
Interest Rate then applicable to Revolving Facility Loans that are Base Rate
Loans.
(ii)    Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default and regardless of whether the
Administrative Agent has requested a Settlement with respect to a Swing Line
Loan or Agent Advance), each Lender (A) shall irrevocably and unconditionally
purchase and receive from the Swing Line Lender or the Administrative Agent,

90

--------------------------------------------------------------------------------


as applicable, without recourse or warranty, an undivided interest and
participation in such Swing Line Loan or Agent Advance equal to such Lender’s
Pro Rata Share of such Swing Line Loan or Agent Advance and (B) if Settlement
has not previously occurred with respect to such Swing Line Loans or Agent
Advances, upon demand by the Swing Line Lender or the Administrative Agent, as
applicable, shall pay to the Swing Line Lender or the Administrative Agent, as
applicable, as the purchase price of such participation an amount equal to
one-hundred percent (100%) of such Lender’s Pro Rata Share of such Swing Line
Loans or Agent Advances. If such amount is not in fact made available to the
Administrative Agent by any Lender, the Administrative Agent shall be entitled
to recover such amount on demand from such Lender together with interest thereon
at the Federal Funds Rate for the first three (3) days from and after such
demand and thereafter at the Interest Rate then applicable to Base Rate Loans.
(iii)    From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Swing Line Loan or Agent Advance
pursuant to clause (ii) preceding, the Administrative Agent shall promptly
distribute to such Lender such Lender’s Pro Rata Share of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swing Line Loan or Agent Advance.
(iv)    Between Settlement Dates, to the extent no Agent Advances are
outstanding, the Administrative Agent may pay over to the Swing Line Lender any
payments received by the Administrative Agent, which in accordance with the
terms of this Agreement would be applied to the reduction of the Revolving
Facility Loans, for application to the Swing Line Lender’s Revolving Facility
Loans including Swing Line Loans. If, as of any Settlement Date, collections
received since the then immediately preceding Settlement Date have been applied
to the Swing Line Lender’s Revolving Facility Loans (other than to Swing Line
Loans or Agent Advances in which a Lender has not yet funded its purchase of a
participation, as provided for in the previous sentence), the Swing Line Lender
shall pay to the Administrative Agent for the accounts of the Lenders, to be
applied to the outstanding Revolving Facility Loans of such Lenders, an amount
such that each Lender shall, upon receipt of such amount, have, as of such
Settlement Date, its Pro Rata Share of the Revolving Facility Loans. During the
period between Settlement Dates, the Swing Line Lender with respect to Swing
Line Loans, the Administrative Agent with respect to Agent Advances, and each
Lender with respect to the Revolving Facility Loans other than Swing Line Loans
and Agent Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the actual average daily amount of funds
employed by the Swing Line Lender, the Administrative Agent, and the Lenders.
(v)    Unless the Administrative Agent has received written notice from a Lender
to the contrary, the Administrative Agent may assume that the applicable
conditions precedent set forth in Article V have been satisfied and the
requested Borrowing will not exceed Availability on any date for funding a
Revolving Facility Loan or Swing Line Loan. If any Lender makes available to the
Administrative Agent funds for any Revolving Facility Loan to be made by such
Lender as provided in the provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in Article V are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.



91

--------------------------------------------------------------------------------


ARTICLE III    
TAXES, YIELD PROTECTION AND ILLEGALITY
Section 3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) such Loan
Party or the Administrative Agent shall withhold or make such deductions as are
determined by such Loan Party or the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions for Indemnified Taxes (including
deductions for Indemnified Taxes applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction of Indemnified Taxes
been made.
(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions for Indemnified Taxes (including deductions for
Indemnified Taxes applicable to additional sums payable under this Section 3.01)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction of Indemnified Taxes been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the

92

--------------------------------------------------------------------------------


payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Without duplication of any additional amounts paid pursuant to Section
3.01(a), each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.
(ii)    Each Lender and L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.06(d) relating
to the maintenance of a Participant Register and (z) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or L/C Issuer by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender and L/C Issuer that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested

93

--------------------------------------------------------------------------------


by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, each Lender and L/C Issuer, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender or L/C Issuer is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B), (ii)(C) and (ii)(D)
below) shall not be required if in the Lender’s, L/C Issuer’s or Swing Line
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender or L/C Issuer to any material unreimbursed cost or expense
or would materially prejudice the legal or commercial position of such Lender or
L/C Issuer.
(ii)    Without limiting the generality of the foregoing:
(A)    each Lender or L/C Issuer that is a U.S. Person (or, if such Lender or
L/C Issuer is disregarded as an entity separate from its owner for U.S. Federal
tax purposes, is owned by a U.S. Person) shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender or L/C Issuer becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), duly completed and
executed originals of IRS Form W-9 certifying that such Lender or L/C Issuer or
such U.S. Person, as applicable, is exempt from U.S. federal backup withholding
Tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal tax purposes,
the Person treated as its owner for U.S. Federal tax purposes) eligible for the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, duly completed and
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, duly completed and executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

94

--------------------------------------------------------------------------------


(2)    duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. Federal tax purposes, with respect to the
Person treated as its owner for U.S. Federal tax purposes);
(3)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal tax purposes,
the Person treated as its owner for Federal tax purposes) entitled to the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN; or
(4)    to the extent a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. Federal tax purposes, the Person
treated as its owner for U.S. Federal tax purposes) is not the beneficial owner,
duly completed and executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to any Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or L/C Issuer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times

95

--------------------------------------------------------------------------------


reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or L/C Issuer has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender or L/C Issuer agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the Borrower and the Administrative Agent in writing
of its legal inability to do so.
(iv)    Each Lender, L/C Issuer and Swing Line Lender shall promptly (A) notify
the Borrower, Holdings and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender or L/C Issuer, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that the Borrower,
Holdings or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender or L/C Issuer.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or an L/C Issuer. If any Recipient receives
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other ABL
Credit Obligations.
Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable

96

--------------------------------------------------------------------------------


Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Eurodollar Base Rate, or to determine or charge interest rates
based upon the Eurodollar Base Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Base Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Base
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Base
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Base Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Each
Lender agrees to notify the Administrative Agent and the Borrower in writing
promptly upon becoming aware that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Base Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
Section 3.03    Inability to Determine Rates. If the Required Lenders advise the
Administrative Agent prior to a Eurodollar Rate Borrowing or a conversion of a
Base Rate Loan to a Eurodollar Rate Loan or a continuation of a Eurodollar Rate
Loan that (i) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will as promptly as practicable so notify the Borrower (by
telephone and/or facsimile) and each Lender. Thereafter, (x) any Interest
Election Request that requests the conversion of any Base Rate Loan to a
Eurodollar Rate Loan or the continuation of a Eurodollar Rate Loan shall be
ineffective, (y) if any Borrowing Request requests a Eurodollar Rate Borrowing,
then such Borrowing shall be made as a Base Rate Borrowing and (z) in the event
of a determination described in the preceding sentence with respect to the
Eurodollar Base Rate component of the Base Rate, the utilization of the
Eurodollar Base Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Notwithstanding anything to the contrary
herein, upon receipt of such notice, the Borrower may revoke any pending request
for a Eurodollar Rate Borrowing, conversion of a Base Rate Loan to a Eurodollar
Rate Loan or a continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the

97

--------------------------------------------------------------------------------


amount specified therein.
Section 3.04    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits with or for the account of, or credit extended or participated in by,
any Lender (or its applicable Lending Office) (except any reserve requirement
which is reflected in the determination of the Adjusted Eurodollar Rate
hereunder) or any L/C Issuer; or
(ii)    impose on any Lender (or its applicable Lending Office) or L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making, converting to, continuing
or maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender or any L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Borrower will pay to such Lender or L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or an L/C Issuer determines that any
Change in Law affecting such Lender or an L/C Issuer or its applicable Lending
Office or such Lender’s or an L/C Issuer’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or an L/C Issuer’s capital or on the capital of such Lender’s
or an L/C Issuer’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by or participations in Letters
of Credit or Swing Line Loans held by, such Lender, or the Letters of Credit
issued by such L/C Issuer, to a level below that which such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    Delays in Requests. Failure or delay on the part of any Lender or L/C
Issuer to

98

--------------------------------------------------------------------------------


demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than 180
days prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    The foregoing provisions of this Section 3.04 shall not apply with
respect to Taxes, which shall instead be governed by Section 3.01.
Section 3.05    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(i)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
pursuant to this Agreement; or
(iii)    any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.14;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate for such Loan by a matching
deposit or, other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
Section 3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender, any L/C Issuer or any
Governmental Authority for the account of any Lender or L/C Issuer pursuant to
Section 3.01, or if any event gives rise to the operation of Section 3.02, such
Lender or L/C

99

--------------------------------------------------------------------------------


Issuer shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender or L/C Issuer, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) would not subject such Lender or L/C Issuer to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be, in any material respect. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
L/C Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender or L/C Issuer pursuant to Section 3.01 and, in each case, such Lender or
L/C Issuer has declined or is unable to designate a different lending office in
accordance with Section 3.06(a), the Borrower may replace such Lender or L/C
Issuer in accordance with Section 10.14.
Section 3.07    Survival. All of the Borrower’s obligations under this Article
III shall survive repayment of all other ABL Credit Obligations hereunder and
resignation of the Administrative Agent.


ARTICLE IV    
REPRESENTATIONS AND WARRANTIES
On the date of each Credit Event as provided in Section 5.01, each of Holdings
and the Borrower represents and warrants to each of the Lenders that:
Section 4.01    Organization; Powers. Except as set forth on Schedule 4.01, each
of Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.
Section 4.02    Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A)

100

--------------------------------------------------------------------------------


any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by laws of
Holdings, the Borrower or any such Subsidiary Loan Party, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the Borrower
or any such Subsidiary Loan Party is a party or by which any of them or any of
their property is or may be bound, (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, give rise to a right of or result in any cancellation or acceleration of
any right or obligation (including any payment) or to a loss of a material
benefit under any such indenture, certificate of designation for preferred
stock, agreement or other instrument, where any such conflict, violation, breach
or default referred to in clause (i) or (ii) of this Section 4.02(b), would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.
Section 4.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
Section 4.04    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements and equivalent filings, registrations or other
notifications in foreign jurisdictions, (b) filings with the United States
Patent and Trademark Office and the United States Copyright Office and
comparable offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect, (e) such actions, consents and
approvals the failure of which to be obtained or made would not reasonably be
expected to have a Material Adverse Effect and (f) filings or other actions
listed on Schedule 4.04.
Section 4.05    Financial Statements. (xvii) The unaudited pro forma
consolidated financial information (the “Pro Forma Financial Information”)
delivered pursuant to Section 5.02 on the Closing Date, have been prepared
giving effect (as if such events had occurred on such date) to the Transactions.
The Pro Forma Financial Information has been prepared in good faith based on
assumptions believed by the Borrower to have been reasonable as of the date of
delivery thereof (it being understood that such assumptions are based on good
faith estimates of certain items and that the actual amount of such items on the
Closing Date is subject to change), and presents fairly in all material respects
on a Pro Forma Basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at December 31, 2011, assuming that the
Transactions had actually occurred at such date, and certain results of
operations of Borrower and its consolidated subsidiaries for the twelve-month
period ended December

101

--------------------------------------------------------------------------------


31, 2011, assuming that the Transactions had actually occurred on the first day
of such twelve-month period.
(a)    The audited combined balance sheets of the Holdings and its consolidated
Subsidiaries as at the end of the 2009 and 2010 fiscal years, and the related
audited combined statements of income, stockholders’ equity, and cash flows for
such fiscal years, reported on by and accompanied by a report from Ernst & Young
LLP, copies of which have heretofore been furnished to each Lender, present
fairly in all material respects the combined financial position of Holdings and
its consolidated Subsidiaries as at such date and the combined results of
operations, stockholders’ equity, and cash flows of Holdings and its
consolidated Subsidiaries for the years then ended.
Section 4.06    No Material Adverse Effect. Since December 31, 2010, there has
been no event, development or circumstance that has had or would reasonably be
expected to have a Material Adverse Effect.
Section 4.07    Title to Properties; Possession Under Leases. (xviii) Each of
Holdings, the Borrower and its Subsidiaries has valid fee simple title to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties (including all Mortgaged Properties) and has valid
title to its personal property and assets, in each case, except for Permitted
Liens and except for defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties and assets for their intended purposes and except where the failure
to have such title would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens.
(a)    Each of the Borrower and its Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 4.07(b), the Borrower and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
(b)    As of the Closing Date, none of the Borrower or its Subsidiaries has
received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Closing Date.
(c)    None of the Borrower or its Subsidiaries is obligated on the Closing Date
under any right of first refusal, option or other contractual right to sell,
assign or otherwise dispose of any Mortgaged Property or any interest therein,
except as permitted by Section 7.02 or 7.05.
Section 4.08    Subsidiaries. (xix) Schedule 4.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each direct and indirect subsidiary of Holdings and, as to each
such subsidiary, the percentage of each class of Equity Interests owned by

102

--------------------------------------------------------------------------------


Holdings or by any such subsidiary.
(a)    As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of the Borrower or any of its
Subsidiaries, except as set forth on Schedule 4.08(b).
Section 4.09    Litigation; Compliance with Laws. (xx) There are no actions,
suits or proceedings at law or in equity or, to the knowledge of the Borrower,
investigations by or on behalf of any Governmental Authority or in arbitration
now pending, or, to the knowledge of Holdings or the Borrower, threatened in
writing against or affecting Holdings or the Borrower or any of its Subsidiaries
or any business, property or rights of any such person which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
(a)    None of Holdings, the Borrower, its Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are subject
to Section 4.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
Section 4.10    Federal Reserve Regulations. (xxi) None of Holdings, the
Borrower or its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
(a)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.
Section 4.11    Investment Company Act. None of Holdings, the Borrower and its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 4.12    Use of Proceeds. The Borrower will use the proceeds of each
Credit Event for general corporate purposes.
Section 4.13    Taxes. Except as set forth on Schedule 4.13:
(i)    except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) each of Holdings, the Borrower
and its Subsidiaries has filed or caused to be filed all federal, state, local
and non U.S. Tax returns required to have been filed by it and (ii) each such
Tax return is true and correct;

103

--------------------------------------------------------------------------------


(ii)    each of Holdings, the Borrower and its Subsidiaries has timely paid or
caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a)(i) above and all other Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the Closing Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 6.03 and for which
Holdings, the Borrower or any of its Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and
(iii)    other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect as of the Closing Date,
with respect to each of Holdings, the Borrower and its Subsidiaries, there are
no claims being asserted in writing by any Governmental Authority with respect
to any Taxes.
Section 4.14    No Material Misstatements. (xxii) All written information (other
than the Projections, estimates and information of a general economic nature or
general industry nature) (the “Information”) concerning Holdings, the Borrower,
its Subsidiaries, the Transactions and any other transactions contemplated
hereby included in the Information Memorandum or otherwise prepared by or on
behalf of the foregoing or their representatives and made available to any
Lenders or the Administrative Agent in connection with the Transactions or the
other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and, if delivered prior to the Closing Date, as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
(a)    The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Borrower or any of its representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Closing
Date, and (ii) as of the Closing Date, have not been modified in any material
respect by the Borrower.
Section 4.15    Employee Benefit Plans. (xxiii) Except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect: (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA and the Code; (ii) no Reportable Event has
occurred during the past five years as to which the Borrower, Holdings, any of
their Subsidiaries or any ERISA Affiliate was required to file a report with the
PBGC, other than reports that have been filed; (iii) no Plan has any Unfunded
Pension Liability in excess of $5,000,000; (iv) no ERISA Event has occurred or
is reasonably expected to occur; and (v) none of Holdings, Borrower, its
Subsidiaries and the ERISA Affiliates (A) has received any written notification
that any Multiemployer Plan is in reorganization or has been terminated within
the meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan
is reasonably expected to be in reorganization or to be terminated or (B) has
incurred or is reasonably expected to incur any Withdrawal Liability to any
Multiemployer Plan.

104

--------------------------------------------------------------------------------


(a)    Each of Holdings, the Borrower and its Subsidiaries is in compliance (i)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.
(b)    Within the last five years, no Plan of Holdings, Borrower, any
Subsidiaries or the ERISA Affiliates has been terminated, whether or not in a
“standard termination” as that term is used in Section 404(b)(1) of ERISA, that
would reasonably be expected to result in liability to Holdings, Borrower, any
Subsidiaries of the ERISA Affiliates in excess of $5,000,000, nor has any Plan
of Holdings, Borrower, any Subsidiaries or the ERISA Affiliates (determined at
any time within the past five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (with the meaning of Section
4001(a)(14) of ERISA) of Holdings, Borrower, any Subsidiaries or the ERISA
Affiliates that has or would reasonably be expected to result in a Material
Adverse Effect.
Section 4.16    Environmental Matters. Except as set forth in Schedule 4.16 and
except as to matters that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect: (i) no written notice, request
for information, order, complaint or penalty has been received by the Borrower
or any of its Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to the Borrower or any of its Subsidiaries, (ii)
each of the Borrower and its Subsidiaries has all environmental permits,
licenses and other approvals necessary for its operations to comply with all
applicable Environmental Laws and is, and during the term of all applicable
statutes of limitation, has been, in compliance with the terms of such permits,
licenses and other approvals and with all other applicable Environmental Laws,
(iii) to the Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently owned, operated or leased by the Borrower or any of
its Subsidiaries that would reasonably be expected to give rise to any cost,
liability or obligation of the Borrower or any of its Subsidiaries under any
Environmental Laws, and no Hazardous Material has been generated, owned,
treated, stored, handled or controlled by the Borrower or any of its
Subsidiaries and transported to or Released at any location in a manner that
would reasonably be expected to give rise to any cost, liability or obligation
of the Borrower or any of its Subsidiaries under any Environmental Laws and (iv)
there are no agreements in which the Borrower or any of its Subsidiaries has
expressly assumed or undertaken responsibility for any known or reasonably
likely liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the date hereof.
Section 4.17    Security Documents. (xxiv) The Collateral Agreement is effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Collateral
described in the Collateral Agreement, when certificates or promissory notes, as
applicable, representing such Pledged Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Collateral
Agreement (other than the Intellectual Property (as defined in the Collateral
Agreement)), when financing statements and other filings specified in the
Perfection Certificate are filed in the offices specified in the Perfection
Certificate, the Collateral Agent (for the benefit of the Secured Parties) shall
have a perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and, subject to Section 9-315 of
the New York Uniform Commercial Code, the proceeds thereof, as security for the
ABL Finance Obligations to the extent perfection can be obtained

105

--------------------------------------------------------------------------------


by filing Uniform Commercial Code financing statements, in each case prior and
superior in right to any other Person (other than the Term Collateral Agent with
respect to the Term Priority Collateral and except for Permitted Liens).
(a)    When the Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties thereunder in all domestic
Intellectual Property, in each case prior and superior in right to any other
person (except Permitted Liens and subject to the Intercreditor Agreement), it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the Loan Parties after the
Closing Date.
(b)    The Mortgages to be executed and delivered after the Closing Date
pursuant to Section 6.10 shall be, effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a valid Lien on all of
the Loan Parties’ right, title and interest in and to the Mortgaged Property
thereunder and the proceeds thereof, and when such Mortgages are filed or
recorded in the proper real estate filing or recording offices, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to any other person, subject to the Intercreditor Agreement
and except with respect to the rights of a person pursuant to Permitted Liens.
(c)    Notwithstanding anything herein (including this Section 4.17) or in any
other Loan Document to the contrary, neither the Borrower nor any other Loan
Party makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary that is not a Loan
Party, or as to the rights and remedies of the Administrative Agent, the
Collateral Agent or any Lender with respect thereto, under foreign law.
Section 4.18    Location of Real Property and Leased Premises. (xxv) The
Perfection Certificate correctly sets forth and identifies, in all material
respects, as of the Closing Date all material Real Property owned by the
Borrower and the Subsidiary Loan Parties and the addresses thereof. As of the
Closing Date, the Borrower and the Subsidiary Loan Parties own in fee all the
Real Property set forth as being owned by them on such schedules to the
Perfection Certificate.
(a)    The Perfection Certificate completely and correctly sets forth and
identifies, in all material respects, as of the Closing Date, all material Real
Property leased by the Borrower and the Subsidiary Loan Parties and the
addresses thereof and the leases pursuant to which the Real Property is leased.
Section 4.19    Solvency. (xxvi) Immediately after giving effect to the
Transactions on the Closing Date, (i) the fair value of the assets of the
Borrower (individually) and Holdings, the Borrower and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
direct, subordinated, unmatured, unliquidated, contingent or otherwise, of the
Borrower

106

--------------------------------------------------------------------------------


(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of the
Borrower (individually) and Holdings, the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower (individually) and Holdings, the Borrower
and its Subsidiaries on a consolidated basis, respectively, on their debts and
other liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
(a)    On the Closing Date, neither Holdings nor the Borrower intends to, and
neither Holdings nor the Borrower believes that it or any of its subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.
Section 4.20    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against Holdings,
the Borrower or any of its Subsidiaries; (b) the hours worked and payments made
to employees of Holdings, the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from Holdings, the Borrower or any
of its Subsidiaries or for which any claim may be made against Holdings, the
Borrower or any of its Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Borrower or such Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Holdings, the Borrower or any of its Subsidiaries (or any predecessor) is a
party or by which Holdings, the Borrower or any of its Subsidiaries (or any
predecessor) is bound.
Section 4.21    Insurance. Schedule 4.21 sets forth a true, complete and correct
description, in all material respects, of all material insurance maintained by
or on behalf of Holdings, the Borrower or its Subsidiaries as of the Closing
Date. As of such date, such insurance is in full force and effect.
Section 4.22    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
Section 4.23    Intellectual Property; Licenses, etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 4.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights, mask works, domain names, and any and all applications
or

107

--------------------------------------------------------------------------------


registrations for any of the foregoing (collectively, “Intellectual Property
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other person, (b) to the
best knowledge of the Borrower, neither the Borrower nor its Subsidiaries nor
any Intellectual Property Right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon Intellectual Property Rights of any other person, and (c) no
claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened.
Section 4.24    Senior Debt. The ABL Credit Obligations constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under the documentation governing any outstanding Indebtedness, if any,
permitted to be incurred hereunder constituting Indebtedness that, by its terms,
is expressly subordinated in right of payment to the ABL Credit Obligations
pursuant to written agreement.
Section 4.25    OFAC. No Loan Party (a) is a Sanctioned Person, (b) has any of
its assets in Sanctioned Entities, or (c) derives any of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities, in each case, that would constitute a violation of applicable Laws. No
proceeds of any Loan will be used and none have been used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity, in each case, that would constitute a
violation of applicable Laws.
Section 4.26    Borrowing Base Matters. The calculation by the Borrower of the
Borrowing Base in each Borrowing Base Certificate delivered hereunder is
complete and accurate in all material respects as of the time such calculation
was made. The Administrative Agent may rely, in determining which Accounts are
Eligible Accounts, and which Inventory is Eligible Inventory, on all statements
and representations by the Borrower and its Subsidiaries with respect thereto,
as contained in the Borrowing Base Certificate, and in any other Loan Document.
ARTICLE V    
CONDITIONS OF LENDING
The obligations of (a) the Lenders to make Loans and (b) any L/C Issuer to issue
Letters of Credit or increase the stated amounts of Letters of Credit hereunder
(each, a “Credit Event”) are subject to the satisfaction or waiver (in
accordance with Section 10.01 hereof) of the following conditions:
Section 5.01    All Credit Events. On the date of each Credit Event:
(a)    The Administrative Agent shall have received, in the case of a Borrowing,
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03)
or, in the case of the issuance of a Letter of Credit, the applicable L/C Issuer
and the Administrative Agent shall have received a notice requesting the
issuance of such Letter of Credit as required by Section 2.05.
(b)    The representations and warranties set forth in the Loan Documents shall
be true and correct in all material respects as of such date (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, with

108

--------------------------------------------------------------------------------


the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(c)    At the time of and immediately after such Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing or would result therefrom.
Each such Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 5.01.
Section 5.02    First Credit Event. On or prior to the Closing Date.
(a)    The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document to be executed on or prior to the Closing Date, signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and such
other applicable Loan Documents.
(b)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and the L/C Issuer on the Closing Date, a favorable written opinion of
(i) Wachtell, Lipton, Rosen & Katz, (ii) Richard, Layton & Finger, P.A., (iii)
Gail Lehman, Esq., the General Counsel to the Borrower and (iv) other counsel
set forth on Schedule 5.02(b), in each case (A) dated the Closing Date, (B)
addressed to each L/C Issuer on the Closing Date, the Administrative Agent and
the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters as the Administrative Agent shall
reasonably request.
(c)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii), (iii) and (iv) below:
(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Closing Date and certifying;
(A)    that attached thereto is a true and complete copy of the by-laws

109

--------------------------------------------------------------------------------


(or partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below;
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date;
(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above;
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and
(E)    as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;
(iii)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above; and
(iv)    such other documents as the Administrative Agent, the Lenders and any
L/C Issuer on the Closing Date may reasonably request (including without
limitation, tax identification numbers and addresses).
(d)    The elements of the Collateral and Guarantee Requirement required to be
satisfied on the Closing Date shall have been satisfied (other than in the case
of any security interest in the intended Collateral or any deliverable related
to the perfection of security interests in the intended Collateral (other than
(i) any Collateral the security interest in which may be perfected by the filing
of a UCC financing statement or the filing of short-form security agreements
with the United States Patent and Trademark Office or the United States
Copyright Office, or the delivery of stock certificates, (ii) the security
agreement giving rise to the security interest therein and (iii) results of
recent lien searches in each relevant jurisdiction with respect to the Loan
Parties and their Subsidiaries, and such search results shall reveal no liens on
any assets of the Companies and their subsidiaries except for Permitted Liens
and liens to be discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent) that is not
provided on the Closing Date after the Borrower’s use of commercially reasonable
efforts to do so, which such security interest or deliverable shall be delivered
within the time periods specified with respect thereto in Schedule 5.02(d)), and
the Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible

110

--------------------------------------------------------------------------------


Officer of the Borrower, together with all attachments contemplated thereby, and
the results of a search of the Uniform Commercial Code (or equivalent) filings
made with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released.
(e)    The Lenders shall have received (i) a solvency certificate substantially
in the form of Exhibit B-1 and signed by the Chief Financial Officer of the
Borrower and (ii) the Administrative Agent shall have received an opinion from
Murray Devine & Company addressed to the Administrative Agent and the Lenders
from time to time party to this Agreement, in each case reasonably satisfactory
in form and substance to the Administrative Agent and the Joint Lead Arrangers,
demonstrating the financial condition and Solvency of Holdings, the Borrower and
its Subsidiaries on a consolidated basis after giving effect to this Agreement,
all Term Loans under the Term Credit Agreement to occur on the Closing Date, the
payment of the Special Dividend, the consummation of the Refinancing and all
other elements of the Transaction to occur on the Closing Date and the
incurrence of all Indebtedness related thereto.
(f)    The Term Credit Agreement shall be in full force and effect, all
conditions to funding thereunder (other than delivery of a notice of borrowing)
shall be satisfied, on the Closing Date, and the Borrower shall have obtained
$325,000,000 of Term Loans thereunder.
(g)    All amounts due or outstanding in respect of the Existing Credit
Agreement shall have been (or substantially with the closing under this
Agreement shall be) paid in full, all commitments in respect thereof terminated
and all guarantees thereof discharged and released, and the Administrative Agent
shall have received a “pay-off” letter in respect thereof.
(h)    The Lenders shall have received the financial information referred to in
Section 4.05.
(i)    On the Closing Date, after giving effect to the Transactions and the
other transactions contemplated hereby, (x) Holdings shall have outstanding no
Indebtedness and the Borrower and its Subsidiaries shall have outstanding no
Indebtedness other than (i) the extensions of credit under this Agreement, (ii)
the Term Loans under the Term Credit Agreement, (iii) the Senior Notes and (iv)
other Indebtedness permitted pursuant to Section 7.01 and (y) after giving
effect to the issuance of any Letters of Credit hereunder to backstop or
otherwise replace any letters of credit outstanding under the Existing Credit
Agreement, the Borrower shall have remaining Availability in an amount of not
less than $75,000,000.
(j)    Since December 31, 2010 there has been no event, development or
circumstance that, individually or in the aggregate, has, had or would
reasonably be expected to have a Material Adverse Effect.
(k)    All fees and expenses due and payable on or prior to the Closing Date,
pursuant to the Engagement Letter, the Administrative Agent Fee Letter and the
Fee Letter or as may otherwise be agreed between the Company and the Arrangers
shall have been paid (which amounts, at the option of the Company, may be offset
against the proceeds of the Facilities), including, to the extent invoiced,

111

--------------------------------------------------------------------------------


reimbursement or payment of all reasonable out of pocket expenses (including
reasonable fees, charges and disbursements of Fried, Frank, Harris, Shriver &
Jacobson LLP) required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document.
(l)    The Administrative Agent shall have received all insurance certificates
satisfying the requirements of Section 6.02 of this Agreement. The
Administrative Agent shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
USA PATRIOT Act to the extent requested not less than five Business Days prior
to the Closing Date.
(m)    The Schedule to the ISDA Master Agreement dated January 9, 2012 between
Merrill Lynch Capital Services, Inc. and Noranda Aluminum, Inc. shall have been
amended and restated and be on terms reasonably satisfactory to the
Administrative Agent, and the Guarantee and Collateral Agreement, dated January
9, 2012, among Holdings, the Borrower, each of its subsidiaries identified
therein, each secured swap party that is a party thereto from time to time, and
Merrill Lynch Capital Corporation, as collateral agent, shall have been
terminated and the Liens granted thereunder released.
(n)    The Administrative Agent shall have received a Borrowing Base Certificate
effective as of the last day of the month immediately preceding the Closing
Date.
For purposes of determining compliance with the conditions specified in this
Section 5.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying its objection thereto and such
Lender shall not have made available to the Administrative Agent such Lender’s
ratable portion of the initial Borrowing.
ARTICLE VI    
AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with each Lender that unless and until (i) all
Commitments shall have been terminated, (ii) all ABL Credit Obligations arising
under the Loan Documents (other than contingent obligations for unasserted
claims) shall have been repaid and (iii) all Letters of Credit have been
canceled or have expired (or shall have been Cash Collateralized or backstopped
on terms reasonably satisfactory to the Administrative Agent) and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Material Subsidiaries to:
Section 6.01    Existence; Businesses and Properties. (xxvii) Do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence, except, in the case of a Subsidiary of the Borrower, where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, and except as otherwise expressly permitted under Section 7.05, and
except for the liquidation or dissolution of Subsidiaries if the assets of such
Subsidiaries, to the extent they exceed estimated liabilities, are acquired by
the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation or
dissolution; provided, that Subsidiary Loan Parties may not be liquidated into

112

--------------------------------------------------------------------------------


Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.
(a)    Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).
Section 6.02    Insurance. (xxviii) Maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations and cause,
subject to the time periods set forth in clause (ix) of the definition of
“Collateral and Guarantee Requirement” and Schedule 5.02(d), if applicable, the
Administrative Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.
(a)    With respect to any Mortgaged Properties, if at any time the area in
which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), maintain, subject to the
time periods set forth in clause (vii) of the definition of “Collateral and
Guarantee Requirement” to the extent commercially reasonably available, flood
insurance in amounts no less than that maintained by the Borrower and the
Material Subsidiaries as of the Closing Date or in such other total amount as
the Administrative Agent may from time to time reasonably require, and otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as it may be amended from time to time.
(b)    In connection with the covenants set forth in this Section 6.02, it is
understood and agreed that:
(i)    none of the Administrative Agent, the Lenders and their respective agents
or employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Lenders or their agents or employees. If,
however, the insurance policies, as a matter of the internal policy of such
insurer, do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings and the Borrower, on behalf of itself and
behalf of each of its subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Lenders and
their agents and employees; and
(ii)    the designation of any form, type or amount of insurance coverage by

113

--------------------------------------------------------------------------------


the Administrative Agent under this Section 6.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and its Subsidiaries or the protection of their properties.
Section 6.03    Taxes. Pay and discharge promptly when due all material Taxes
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien (other than a Permitted Lien)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Borrower or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with
GAAP with respect thereto.
Section 6.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)    Within 95 days after the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal year and the consolidated results of its operations during
such year and setting forth in comparative form the corresponding figures for
the prior fiscal year, which consolidated balance sheet and related statements
of operations, cash flows and owners’ equity shall be audited by independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall not be qualified as to scope of audit
or as to the status of the Borrower or any Material Subsidiary as a going
concern) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the Borrower of
annual reports on Form 10-K of the Borrower and its consolidated Subsidiaries
shall satisfy the requirements of this Section 6.04(a) to the extent such annual
reports include the information specified herein);
(b)    within 50 days after the end of each of the first three fiscal quarters
of each fiscal year beginning with the fiscal quarter ending March 31, 2012, (i)
a consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal quarter and the consolidated results of its operations
during such fiscal quarter and the then elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, and (ii) management’s discussion
and analysis of significant operational and financial developments during such
quarterly period, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10 Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 6.04(b) to the
extent such quarterly reports include the information specified herein);
(c)    (x) concurrently with any delivery of financial statements under
paragraphs (a)

114

--------------------------------------------------------------------------------


or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent of the Fixed Charge Coverage Ratio, (iii) setting forth
computations in reasonable detail satisfactory to the Administrative Agent of
the Average Quarterly Excess Availability, (iv) certifying a list of names of
all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(ii) of the definition of the term Immaterial Subsidiary, and (v) certifying a
list of names of all Unrestricted Subsidiaries, that each Subsidiary set forth
on such list individually qualifies as an Unrestricted Subsidiary, and (y)
concurrently with any delivery of financial statements under paragraph (a)
above, if the accounting firm is not restricted from providing such a
certificate by the policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);
(d)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Borrower or any of its Subsidiaries with the SEC, or distributed to its
stockholders generally, as applicable; provided, however, that such reports,
proxy statements, filings and other materials required to be delivered pursuant
to this clause (d) shall be deemed delivered for purposes of this Agreement when
posted to the website of Holdings or the Borrower;
(e)    within 95 days after the beginning of each fiscal year, a reasonably
detailed consolidated annual budget for such fiscal year (including a projected
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
the following fiscal year, and the related consolidated statements of projected
cash flow and projected income), including a description of underlying
assumptions with respect thereto (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Financial Officer of the
Borrower to the effect that the Budget is based on assumptions believed by such
Financial Officer to be reasonable as of the date of delivery thereof;
(f)    upon the reasonable request of the Administrative Agent, an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 6.10(f);
(g)    (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of its Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender) and (ii)
prior written notice in the event that the Borrower changes its fiscal year end;
(h)    in the event that (i) in respect of the Senior Notes, or any Permitted
Refinancing Indebtedness with respect thereto, the rules and regulations of the
SEC permit the Borrower, Holdings or any Parent Entity to report at Holdings’ or
such Parent Entity’s level on a consolidated basis and either (ii) (A) Holdings
or such Parent Entity, as the case may be, is not engaged in any business or
activity, and does not own any assets or have other liabilities, other than
those incidental to its ownership directly or

115

--------------------------------------------------------------------------------


indirectly of the capital stock of the Borrower and the incurrence of
Indebtedness for borrowed money (and, without limitation on the foregoing, does
not have any subsidiaries other than the Borrower and the Borrower’s
Subsidiaries and any direct or indirect parent companies of the Borrower that
are not engaged in any other business or activity and do not hold any other
assets or have any liabilities except as indicated above) or (B) in connection
with any reporting requirements described in paragraphs (a) and (b) of this
Section 6.04 the Borrower delivers consolidating financial information that
explains, at a level of detail reasonably acceptable to the Administrative
Agent, the differences between the information relating to Holdings or such
Parent Entity and their Subsidiaries other than the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Subsidiaries on a standalone basis, on the other hand, then such
consolidated reporting at such Parent Entity’s level in a manner consistent with
that described in paragraphs (a) and (b) of this Section 6.04 for the Borrower
will satisfy the requirements of such paragraphs;
(i)    promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the most recent annual report (Form 5500
Series) filed with the Internal Revenue Service with respect to a Plan; (ii) the
most recent actuarial valuation report for any Plan; (iii) all notices received
from a Multiemployer Plan sponsor, a plan administrator or any governmental
agency, or provided to any Multiemployer Plan by Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and (iv) such
other documents or governmental reports or filings relating to any Plan or
Multiemployer Plan as the Administrative Agent shall reasonably request;
(j)    promptly upon Holdings, Borrower or Subsidiaries becoming aware of any
fact or condition which would reasonably be expected to result in an ERISA
Event, Borrower shall deliver to Administrative Agent a summary of such facts
and circumstances and any action it or Holdings or Subsidiaries intend to take
regarding such facts or conditions; and
(k)    Borrowing Base Certificates, at the times specified in Section 6.14.
Section 6.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:
(i)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(ii)    the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of its Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
(iii)    any other development specific to Holdings, the Borrower or any of its
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and
(iv)    the development of any ERISA Event that, together with all other ERISA

116

--------------------------------------------------------------------------------


Events that have developed or occurred, would reasonably be expected to have a
Material Adverse Effect.
Section 6.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 6.06 shall not apply to Environmental Laws, which are the subject
of Section 6.09, or to laws related to Taxes, which are the subject of
Section 6.03.
Section 6.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit the
Administrative Agent, accompanied by any Lender which so elects, upon reasonable
advance notice and at reasonable times during regular business hours, and at any
time when an Event of Default exists, to have access to, examine, audit, make
extracts from or copies of, and inspect any or all of the Loan Parties’ records,
files, and books of account and the Collateral, and discuss the Loan Parties’
affairs with the Loan Parties’ officers and senior management; provided that
such access, examinations, audits and inspections shall be limited to two
instances in any calendar year and will be at the Loan Parties’ expense. The
Loan Parties will deliver to the Administrative Agent any instrument necessary
for the Administrative Agent to obtain records from any service bureau
maintaining records for the Loan Parties. The Administrative Agent may, and at
the direction of the Required Lenders shall, at any time when an Event of
Default exists, and at the Loan Parties’ expense, make copies of all of the Loan
Parties’ books and records, or require the Loan Parties to deliver such copies
to the Administrative Agent. Upon reasonable request to senior management of the
Borrower, the Administrative Agent may, without expense to the Administrative
Agent, use such of the Loan Parties’ respective personnel, supplies, and
premises as may be reasonably necessary for maintaining or enforcing the
Collateral Agent’s Liens. The Administrative Agent shall have the right, at any
time, in the Administrative Agent’s name or in the name of a nominee of the
Administrative Agent, to verify the validity, amount, or any other matter
relating to the Accounts, Inventory, or other Collateral, by mail, telephone, or
otherwise; provided, however, in the absence of an Event of Default, the
Collateral Agent agrees that it will not attempt to verify more than ten (10)
Accounts each month.
Section 6.08    Use of Proceeds. Use the proceeds of each Credit Event solely
for general corporate purposes.
Section 6.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 6.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.10    Further Assurances; Additional Security. (xxix) Execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, Mortgages and other documents and recordings of
Liens in stock registries), that may be required under any applicable law, or
that the Collateral Agent may reasonably request, to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan

117

--------------------------------------------------------------------------------


Parties and provide to the Collateral Agent, from time to time upon reasonable
request, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
(a)    If any asset (including any Real Property (other than Real Property
covered by paragraph (c) below) or improvements thereto or any interest therein)
that has an individual fair market value (as determined in good faith by the
Borrower) in an amount greater than $5,000,000 is acquired by the Borrower or
any other Loan Party after the Closing Date or owned by an entity at the time it
becomes a Subsidiary Loan Party (in each case other than (x) assets constituting
Collateral under a Security Document that become subject to the Lien of such
Security Document upon acquisition thereof and (y) assets that are not required
to become subject to Liens in favor of the Collateral Agent pursuant to Section
6.10(g) or the Security Documents) (i) notify the Collateral Agent thereof, and
(ii) cause such asset to be subjected to a Lien securing the ABL Credit
Obligations (subject, as the case may be, to the Intercreditor Agreement and
Permitted Liens) and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, (subject, as the case may be, to the Intercreditor
Agreement and Permitted Liens), including actions described in paragraph (a) of
this Section 6.10, all at the expense of the Loan Parties, subject to paragraph
(g) below.
(b)    Promptly notify the Collateral Agent of the acquisition of, and grant and
cause each of the Subsidiary Loan Parties to grant to the Collateral Agent
security interests and mortgages in, such Real Property of the Borrower or any
such Subsidiary Loan Parties as are not covered by the original Mortgages, to
the extent acquired after the Closing Date and having a value at the time of
acquisition in excess of $5,000,000, and, to the extent requested by the
Collateral Agent, pursuant to documentation substantially in the form of the
Mortgages delivered to the Collateral Agent on the Closing Date or in such other
form as is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens and subject to the Intercreditor Agreement, at the
time of perfection thereof, record or file, and cause each such Subsidiary to
record or file, the Additional Mortgage or instruments related thereto in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges payable in connection therewith,
in each case subject to paragraph (g) below. Unless otherwise waived by the
Collateral Agent, with respect to each such Additional Mortgage, the Borrower
shall deliver to the Collateral Agent (i) if such Real Property is an improved
Real Property, prior to the execution and delivery of such Additional Mortgage,
(x)(1) address and other identifying information with respect to such Real
Property reasonably satisfactory to the Collateral Agent and (2) if any
improvements on such Mortgaged Property are located within any area designated
by the Director of the Federal Emergency Management Agency as a “special flood
hazard” area (as may be established by a completed Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to such Mortgaged
Property), evidence of a flood insurance policy (if such insurance is required
by applicable Law and commercially reasonably available) from a company and in
an amount satisfactory to the Collateral Agent for the applicable portion of the
premises, naming the Collateral Agent, for the benefit of the Lenders, as
mortgagee or (y) a certification from a registered engineer or land surveyor in
a form reasonably satisfactory to the Collateral Agent or other evidence
reasonably satisfactory to the Collateral Agent that none of the improvements on
such Mortgaged Property is located within any area designated by the Director of
the Federal Emergency Management Agency as a “special flood hazard” area and
(ii) contemporaneously therewith a title insurance policy and a copy of any
survey obtained by the Borrower with respect to each Real Property subject to an
Additional Mortgage.

118

--------------------------------------------------------------------------------


(c)    If any additional direct or indirect Subsidiary of the Borrower is formed
or acquired after the Closing Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary), and if such Subsidiary is a Subsidiary Loan
Party, within ten Business Days after the date such Subsidiary is formed or
acquired, notify the Collateral Agent and the Lenders thereof and, within 20
Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to paragraph (g) below.
(d)    If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary), and if such Subsidiary is a “first tier” Foreign
Subsidiary, within five Business Days after the date such Foreign Subsidiary is
formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 20 Business Days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to the Intercreditor Agreement and paragraph (g) below.
(e)    (i) Furnish to the Collateral Agent prompt written notice of any change
(A) in any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure or (C) in any Loan Party’s organizational
identification number; provided, that the Borrower shall not effect or permit
any such change unless all filings have been made, or will have been made within
any statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Collateral Agent if any material portion of the Collateral is damaged or
destroyed.
(f)    The Collateral and Guarantee Requirement and the other provisions of this
Section 6.10 need not be satisfied with respect to (i) any Real Property held by
the Borrower or any of its Subsidiaries as a lessee under a lease or any Real
Property owned in fee that has an individual fair market value (as determined in
good faith by the Borrower) in an amount less than $5,000,000, (ii) any vehicle,
(iii) Exempt Deposit Accounts and securities accounts, (iv) any Equity Interests
issued or acquired after the Closing Date (other than Equity Interests in the
Borrower or, in the case of any person which is a Subsidiary, Equity Interests
in such person issued or acquired after such person became a Subsidiary) in
accordance with this Agreement if, and to the extent that, and for so long as
(A) such Equity Interests constitute less than 100% of all applicable Equity
Interests of such person and the person holding the remainder of such Equity
Interests are not Affiliates, (B) doing so would violate applicable law or a
contractual obligation binding on or with respect to such Equity Interests or
such Subsidiary and (C) with respect to such contractual obligations, such
obligation existed at the time of the acquisition thereof and was not created or
made binding on or with respect to such Equity Interests or such Subsidiary in
contemplation of or in connection with the acquisition of such Equity Interests
or Subsidiary, (v) any assets acquired after the Closing Date, to the extent
that, and for so long as, taking such actions would violate an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted

119

--------------------------------------------------------------------------------


pursuant to Section 7.01(i) that is secured by a Permitted Lien) or (vi) those
assets as to which the Collateral Agent shall reasonably determine that the
costs of obtaining or perfecting such a security interest are excessive in
relation to the value of the security to be afforded thereby; provided, that,
upon the reasonable request of the Collateral Agent, the Borrower shall, and
shall cause any applicable Subsidiary to, use commercially reasonable efforts to
have waived or eliminated any contractual obligation of the types described in
clauses (iv) and (v) above.
(g)    Within 60 days of the Closing Date (or such later date as may be agreed
by the Administrative Agent in its discretion), the Borrower shall execute and
deliver to the Collateral Agent a Deposit Account Control Agreement with respect
to each Deposit Account of the Borrower and the Loan Parties in existence as of
the Closing Date, other than any Exempt Deposit Account.
(h)    Prior to any Loan Party establishing and funding a Deposit Account
following the Closing Date, the Borrower shall notify the Collateral Agent
thereof and execute and deliver to the Collateral Agent a Deposit Account
Control Agreement with respect to each such Deposit Account, other than any
Exempt Deposit Account.
(i)    Following the Closing Date (and subject to the time period provided for
in Section 6.10(h)), the Loan Parties shall maintain effective Deposit Account
Control Agreements with respect to each Deposit Account, other than Exempt
Deposit Accounts, of the Loan Parties, at all times unless and until the
Security Interest (as defined in the Collateral Agreement) with respect to such
Deposit Account is released in accordance with this Agreement.
Section 6.11    [Reserved].
Section 6.12    Appraisals. Whenever an Event of Default exists, and at such
other times not more frequently than once per year, the Loan Parties shall, at
their expense and upon the Administrative Agent’s request, provide the
Administrative Agent with appraisals or updates thereof of any or all of the
Collateral from one or more Acceptable Appraisers (as selected by the Borrower,
unless an Event of Default has occurred and is continuing, in which case such
Acceptable Appraiser shall be selected by the Administrative Agent), and
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, such appraisals and updates to include, without limitation, information
required by requirements of Law and by the internal policies of the Lenders;
provided that the Administrative Agent may request, and the Loan Parties shall
provide, at the expense of the Loan Parties, during any time that the
Availability is less than the Minimum Level 2 Availability, a second such
appraisal or update during any year. In addition, the Loan Parties shall have
the right (but not the obligation), at their expense, at any time and from time
to time (but not more than once per year) to provide the Administrative Agent
with additional appraisals or updates thereof of any or all of the Collateral
from one or more Acceptable Appraisers (as selected by the Borrower), and
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, in which case such appraisals or updates shall be used in connection with
the determination of the Orderly Liquidation Value and the calculation of the
Borrowing Base hereunder. In connection with any appraisal requested by the
Administrative Agent pursuant to this Section 6.12 (unless an Event of Default
has occurred and is continuing), the Loan Parties shall be given twenty (20)
days following such request by the Administrative Agent to choose and engage the
Acceptable Appraiser prior to the commencement of such appraisal. With respect
to each appraisal made pursuant to this Section 6.12 (unless an Event of Default
has occurred and is continuing) after the Closing Date, (i) the Administrative
Agent and the Loan Parties shall each be given a reasonable amount of time to
review

120

--------------------------------------------------------------------------------


and comment on a draft form of the appraisal prior to its finalization and
(ii) any adjustments to the Orderly Liquidation Value or the Borrowing Base
hereunder as a result of such appraisal shall become effective twenty (20) days
following the finalization of such appraisal.
Section 6.13    Collection of Accounts; Payments. Subject to the post-closing
timing requirement specified in Section 6.10 of this Agreement, establish a
payment account, or designate an existing deposit account as (in either case,
the “Primary Payment Account”), which shall be a Controlled Account and into
which all Account collections and other proceeds of ABL Priority Collateral will
be deposited (it being understood that the Loan Parties shall promptly transfer
to the Primary Payment Account any such collections or proceeds on deposit in or
credited to any other payment account or other account, or received directly by
any Loan Party), and the Loan Parties hereby agree that, during an Accounts
Availability Triggering Event, the Collateral Agent will have exclusive control
over the Primary Payment Account; provided, however, that, in the absence of an
Accounts Availability Triggering Event, the Loan Parties will have exclusive
right to make withdrawals from the Primary Payment Account.
Section 6.14    Collateral Reporting. Provide, or cause to be provided, to the
Administrative Agent, a Borrowing Base Certificate on or before the twentieth
(20th) day of each Fiscal Period, or, during the continuance of an Availability
Triggering Event, more frequently (up to weekly) if requested by the
Administrative Agent, for the preceding Fiscal Period end (or such shorter
period during an Availability Triggering Event), in form reasonably satisfactory
to the Administrative Agent and containing the information identified in
Schedule 6.14. If any of the Loan Parties’ records or reports of the Collateral
required to be delivered pursuant to this Agreement or any other Loan Document
are prepared by an accounting service or other agent, each Loan Party hereby
authorizes such service or agent to deliver such records or reports to the
Administration Agent, for distribution to the Lenders. Without limiting the
foregoing, the Borrower may, at or prior to the closing of a Permitted Business
Acquisition (but subject to any review of the acquired Borrower’s Eligible
Accounts and Eligible Inventory as required by the definitions of such terms),
deliver a revised Borrowing Base Certificate showing the Borrowing Base on a pro
forma basis after giving effect to such acquisition, which would be effective
for purposes of Borrowing as of the time of the closing of such Permitted
Business Acquisition and, for the avoidance of doubt, demonstrating compliance
with the requirements of clause (iii) of the definition thereof. The Borrower
shall be permitted upon notice of such election to the Administrative Agent to
deliver an updated Borrowing Base Certificate more frequently than monthly (as
specified in such notice), provided that in such case, the Borrower shall, for
the immediately following 90 days, deliver an updated Borrowing Base Certificate
with the same frequency as the frequency specified in such notice. If on the
Closing Date the Borrowing Base is calculated pursuant to the final paragraph of
the “Borrowing Base” definition (as a result of the Borrower having not, at or
prior to the Closing Date, delivered both an inventory appraisal from an
Acceptable Appraiser and field examination reasonably satisfactory in form and
substance to the Administrative Agent), the Borrower agrees to use commercially
reasonable efforts to deliver both a customary inventory appraisal from an
Acceptable Appraiser and a customary field examination reasonably satisfactory
in form and substance to the Administrative Agent on or prior to the day which
is 90 days after the Closing Date.
ARTICLE VII    
NEGATIVE COVENANTS
The Borrower covenants and agrees with each Lender that unless and until (i) all

121

--------------------------------------------------------------------------------


Commitments shall have been terminated and (ii) all ABL Credit Obligations
arising under the Loan Documents (other than contingent obligations for
unasserted claims) shall have been paid and (iii) all Letters of Credit have
been canceled or have expired (or have been Cash Collateralized or backstopped
on terms reasonably satisfactory to the Administrative Agent) and all amounts
drawn or paid thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will not, and will not
permit any of the Material Subsidiaries to:
Section 7.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness existing on the Closing Date and set forth on Schedule 7.01
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness (other than intercompany indebtedness Refinanced with Indebtedness
owed to a person not affiliated with the Borrower or any Subsidiary);
(b)    Indebtedness (i) created hereunder and under the other Loan Documents and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
and (ii) Indebtedness of the Term Loan Parties under the Term Finance Documents
and any Permitted Refinancing Indebtedness in respect thereof;
(c)    obligations (contingent or otherwise) arising under a Swap Contract if
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
fluctuations in interest rates, commodity prices or foreign exchange rates (or
to allow any customer to do so);
(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;
(e)    Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that,
except in respect of intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations among
Holdings and its subsidiaries, Indebtedness of the Borrower to Holdings or any
Subsidiary and Indebtedness of any other Loan Party to Holdings or any
Subsidiary that is not a Subsidiary Loan Party shall be subordinated to the ABL
Credit Obligations on terms reasonably satisfactory to the Administrative Agent;
(f)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

122

--------------------------------------------------------------------------------


(g)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;
(h)    (i) (x) Indebtedness of a Subsidiary acquired after the Closing Date or
an entity merged into or consolidated or amalgamated with the Borrower or any
Subsidiary after the Closing Date and Indebtedness assumed in connection with
the acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger, consolidation or amalgamation and is not created in
contemplation of such event and where such acquisition, merger, consolidation or
amalgamation is permitted by this Agreement and (y) Indebtedness incurred to
finance Permitted Business Acquisitions permitted pursuant to Section 7.04(k)
and (ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided, no Default or Event of Default shall have occurred and
be continuing or would result therefrom;
(i)    Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, repair, replacement or
improvement of the respective property (real or personal, and whether through
the direct purchase of property or the Equity Interests of any person owning
such property) permitted under this Agreement in order to finance such
acquisition, lease, construction, repair, replacement or improvement, and any
Permitted Refinancing Indebtedness in respect thereof, in an aggregate principal
amount that at the time of, and after giving effect to, the incurrence thereof,
together with the Remaining Present Value of outstanding leases permitted under
Section 7.03(b), would not exceed the greater of $65,000,000 and 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;
(j)    Capital Lease Obligations incurred by the Borrower or any Subsidiary in
respect of any Sale and Lease Back Transaction that is permitted under Section
7.03 and any Permitted Refinancing Indebtedness in respect thereof;
(k)    other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that at the time of, and after giving effect to,
the incurrence thereof, would not exceed the greater of $100,000,000 and 7.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable; provided, that any
Indebtedness incurred pursuant to this clause (k) that by its terms is
subordinated in right of payment to the ABL Credit Obligations shall not,
pursuant to the terms thereof, be required to be repaid (other than pursuant to
customary change of control, asset sale proceeds and similar provisions), in
whole or in part, prior to the date that is 91 days following the Facility
Maturity Date;
(l)    Indebtedness of the Borrower pursuant to (i) the Senior Notes in an
aggregate principal amount that is not in excess of $350,000,000 and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance any such Indebtedness;

123

--------------------------------------------------------------------------------


(m)    Guarantees (i) by the Subsidiary Loan Parties of the Indebtedness of the
Borrower described in clause (l) of this Section 7.01, (ii) by the Borrower or
any Subsidiary Loan Party of any Indebtedness of the Borrower or any Subsidiary
Loan Party permitted to be incurred under this Agreement, (iii) by the Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 7.04 (other than Section 7.04(w)), (iv)
by any Subsidiary that is not a Loan Party of Indebtedness of another Subsidiary
that is not a Loan Party and (v) by the Borrower or any Subsidiary Loan Party of
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties incurred for
working capital purposes in the ordinary course of business on ordinary course
of business terms so long as such Indebtedness is permitted to be incurred under
Section 7.01(s) to the extent such Guarantees are permitted by Section 7.04
(other than Section 7.04(w)); provided, that Guarantees by the Borrower or any
Subsidiary Loan Party under this Section 7.01(m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the ABL Credit Obligations;
(n)    Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;
(o)    Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business;
(p)    Indebtedness supported by a Letter of Credit in a principal amount not in
excess of the stated amount of such Letter of Credit;
(q)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(r)    other Indebtedness incurred by the Borrower or any Subsidiary Loan Party,
other than Indebtedness constituting Swap Obligations; provided, that (A) at the
time of the incurrence of such Indebtedness and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and (B) such Indebtedness is permitted to be incurred under
Section 7.01(r) of the Term Credit Agreement (or any comparable provision in the
credit documentation for any Permitted Refinancing Indebtedness in respect
thereof) if any Term Loans (or any obligations under any applicable Permitted
Refinancing Indebtedness) shall be outstanding at such time; provided, further,
that any Indebtedness incurred pursuant to this clause (r) that by its terms is
subordinated in right of payment to the ABL Credit Obligations shall not,
pursuant to the terms thereof, be required to be repaid (other than pursuant to
customary change of control, asset sale proceeds and similar provisions), in
whole or in part, prior to the date that is 91 days following the Facility
Maturity Date;
(s)    Indebtedness of Subsidiaries that are not Subsidiary Loan Parties;
provided that the aggregate amount of Indebtedness incurred under this clause
(s), when aggregated with all other Indebtedness incurred and outstanding
pursuant to this clause (s), shall not exceed the greater of $50,000,000 and
4.5% of Consolidated Total Assets at the time of such incurrence;

124

--------------------------------------------------------------------------------


(t)    unsecured Indebtedness in respect of obligations of the Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services; provided, that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within 90
days after the incurrence of the related obligations) in the ordinary course of
business and not in connection with the borrowing of money or any Swap
Contracts;
(u)    Indebtedness representing deferred compensation to employees and
directors of the Borrower or any Subsidiary incurred in the ordinary course of
business;
(v)    [Reserved];
(w)    [Reserved];
(x)    Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures of the Borrower or any Subsidiary not in excess,
at any one time outstanding, of the greater of $25,000,000 or 2.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable;
(y)    Indebtedness issued by the Borrower or any Subsidiary to current or
former officers, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any Parent Entity permitted by Section 7.06;
(z)    Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
Person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder; and
(aa)    all premiums (if any), interest (including post petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (z) above.
Section 7.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
the Borrower and any Subsidiary) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):
(a)    Liens on property or assets of the Borrower and its Subsidiaries existing
on the Closing Date and set forth on Schedule 7.02(a) or, to the extent not
listed in such Schedule, where such property or assets have a fair market value
(as determined in good faith by the Borrower) that does not exceed $10,000,000
in the aggregate, and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 7.01(a)) and shall not
subsequently apply to any other property or assets of the Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

125

--------------------------------------------------------------------------------


(b)    (i) Liens created under the Loan Documents (including, without
limitation, Liens created under the Security Documents securing obligations
under Secured Hedge Agreements incurred pursuant to Section 7.01(c) and securing
obligations under Cash Management Agreements) or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage and (ii) Liens
securing Indebtedness incurred pursuant to Section 7.01(b)(ii) (including Liens
securing Swap Agreements secured under the documents governing such
Indebtedness), which Liens are subject to the Intercreditor Agreement or another
intercreditor agreement substantially consistent with and no less favorable to
the Revolving Facility Lenders in any material respect than the Intercreditor
Agreement;
(c)    Liens on any property or asset of the Borrower or any Subsidiary securing
Indebtedness permitted under Section 7.01(h)(i)(x) or Permitted Refinancing
Indebtedness in respect thereof if permitted by Section 7.01(h)(ii); provided,
that such Lien (i) does not apply to any other property or assets of the
Borrower or any of its Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness,
subject to compliance with clause (iv) of the definition of the term “Permitted
Refinancing Indebtedness”;
(d)    Liens for Taxes, assessments or other governmental charges or levies not
yet due or that are being contested in compliance with Section 6.03;
(e)    Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;
(f)    (i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self insurance arrangements in respect of such obligations and (ii)
pledges and deposits and other Liens securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;
(g)    deposits and other customary Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory and regulatory obligations, surety and appeal bonds,
performance and return of money bonds, bids, leases, government contracts, trade
contracts, agreements with utilities, and other obligations of a like nature
(including letters of credit in lieu of any such bonds or to support the
issuance thereof) incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;
(h)    zoning restrictions, survey exceptions and such matters as an accurate
survey

126

--------------------------------------------------------------------------------


would disclose, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights of way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;
(i)    Liens securing Indebtedness permitted by Section 7.01(i) (limited to the
assets subject to such Indebtedness);
(j)    Liens arising out of sale and lease-back transactions permitted under
Section 7.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
(k)    Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;
(l)    Liens disclosed by the title insurance policies delivered on or
subsequent to the Closing Date and pursuant to Section 6.10 and any replacement,
extension or renewal of any such Lien; provided, that such replacement,
extension or renewal Lien shall not cover any property other than the property
that was subject to such Lien prior to such replacement, extension or renewal;
provided, further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
(m)    any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;
(n)    Liens that are contractual rights of set off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;
(o)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set off or similar rights;
(p)    Liens securing obligations in respect of trade related letters of credit
or bank guarantees permitted under Section 7.01(f) or (o) and covering the goods
(or the documents of title in respect of such goods) financed by such letters of
credit or bank guarantees and the proceeds and products thereof;
(q)    leases or subleases, licenses or sublicenses (including with respect to
intellectual property and software) granted to others in the ordinary course of
business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

127

--------------------------------------------------------------------------------


(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(t)    Liens with respect to property or assets of any Subsidiary that is not a
Subsidiary Loan Party securing Indebtedness permitted under Section 7.01(s);
(u)    other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) no such Lien shall secure any Swap Obligation,
(ii) at the time of the incurrence of such Lien and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom, (iii) the Indebtedness or other obligations secured by such
Lien are otherwise permitted by this Agreement, and (iv) to the extent such
Liens extend to ABL Priority Collateral, such Liens shall be subordinated to the
Liens securing the ABL Finance Obligations pursuant to the Intercreditor
Agreement (or an additional intercreditor agreement reasonably satisfactory to
the Administrative Agent), it being understood that Liens incurred under this
subsection (u) on Collateral other than ABL Priority Collateral securing
Indebtedness incurred under 7.01(r) may, at the request of the Company, be
senior to the Liens securing the ABL Finance Obligations pursuant to the
Intercreditor Agreement (or an additional intercreditor agreement reasonably
satisfactory to the Administrative Agent);
(v)    the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(w)    Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;
(x)    Liens on Equity Interests in joint ventures securing obligations of such
joint venture;
(y)    Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (iii) of the definition thereof;
(z)    [Reserved];
(aa)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit or bank guarantee to the extent permitted under Section 7.01;
(bb)    Liens securing insurance premiums financing arrangements, provided, that
such Liens are limited to the applicable unearned insurance premiums;

128

--------------------------------------------------------------------------------


(cc)    Liens in favor of the Borrower or any Subsidiary Loan Party; provided
that if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;
(dd)    Liens on deposits securing Swap Contracts permitted under Section
7.01(c) not to exceed $20,000,000; and
(ee)    other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed the greater of $25,000,000 or 2.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
incurrence for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable.
Section 7.03    Sale and Lease Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease Back Transaction”);
provided, that a Sale and Lease Back Transaction shall be permitted (a) with
respect to property (i) owned by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease Back Transaction
is consummated within 270 days of the acquisition of such property or (ii) owned
by any Foreign Subsidiary regardless of when such property was acquired, and (b)
with respect to any property owned by the Borrower or any Domestic Subsidiary,
if (i) (1) the Availability, both after giving effect to such transaction and at
all times during the 30 calendar days immediately prior to such transaction, in
each case on a Pro Forma Basis, would be, and was, greater than the Minimum
Level 4 Availability or (2) (x) the Availability, both after giving effect to
such transaction and at all times during the 30 calendar days immediately prior
to such transaction, in each case on a Pro Forma Basis, would be, and was,
greater than the Minimum Level 2 Availability and (y) the Fixed Charge Coverage
Ratio, on a Pro Forma Basis both before and after giving effect to such
transaction, shall not be less than 1.0:1.0, or (ii) the Remaining Present Value
of such lease, together with Indebtedness outstanding pursuant to
Section 7.01(i) and the Remaining Present Value of outstanding leases previously
entered into under this Section 7.03(b), shall not exceed the greater of
$55,000,000 and 5.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable.
Section 7.04    Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger, consolidation or amalgamation with a person
that is not a Wholly Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation) any Equity Interests, evidences of Indebtedness
or other securities of, make or permit to exist any loans or advances to or
Guarantees of the obligations of, or make or permit to exist any investment or
any other interest in (each, an “Investment”), any other person, except:
(a)    the Transactions;
(b)    (i) Investments by the Borrower or any Subsidiary in the Equity Interests
of the Borrower or any Subsidiary; (ii) intercompany loans from the Borrower or
any Subsidiary to the Borrower

129

--------------------------------------------------------------------------------


or any Subsidiary; and (iii) Guarantees by the Borrower or any Subsidiary Loan
Party of Indebtedness otherwise expressly permitted hereunder of the Borrower or
any Subsidiary, provided, that the sum of (A) Investments (valued at the time of
the making thereof and without giving effect to any write downs or write offs
thereof) made after the Closing Date by the Loan Parties pursuant to clause (i)
in Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Closing Date by Loan Parties to Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (ii), plus (C) Guarantees after the
Closing Date by Loan Parties of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties pursuant to clause (iii), shall not exceed an aggregate
net amount equal to (x) the greater of (1) $50,000,000 and (2) 4.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 4.05 or 6.04, as applicable (plus any return of
capital actually received by the respective investors in respect of Investments
theretofore made by them pursuant to this paragraph (b)); plus (y) any
additional amount the Borrower elects to apply to this Section 7.04(b)(y) in an
amount and to the extent a comparable election is made under Section 7.04(b)(y)
of the Term Credit Agreement (or any comparable provision in the credit
documentation for any Permitted Refinancing Indebtedness in respect thereof);
provided, further, that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and its Subsidiaries shall not be included in calculating the
limitation in this paragraph at any time;
(c)    Permitted Investments and Investments that were Permitted Investments
when made;
(d)    Investments arising out of the receipt by the Borrower or any Subsidiary
of non-cash consideration for the sale of assets permitted under Section 7.05;
(e)    loans and advances to officers, directors, employees or consultants of
the Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed the greater of $15,000,000 and 2.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such loan or
advance for which financial statements have been delivered pursuant to
Section 4.05 or 6.04, as applicable, in the aggregate at any time outstanding
(calculated without regard to write downs or write offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of Holdings
(or any Parent Entity) solely to the extent that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity;
(f)    accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business and any assets or securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss and any prepayments and other credits to suppliers made in the
ordinary course of business;
(g)    Swap Contracts permitted hereunder;
(h)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 7.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or contractually committed to on the Closing Date;

130

--------------------------------------------------------------------------------


(i)    Investments resulting from pledges and deposits under Sections 7.02(f),
(g), (k), (r), (s) and (u);
(j)    other Investments by the Borrower or any Subsidiary if (1) the
Availability, both after giving effect to such Investment and at all times
during the 30 calendar days immediately prior to such Investment, in each case
on a Pro Forma Basis, would be, and was, greater than the Minimum Level 4
Availability or (2) (x) the Availability, both after giving effect to such
Investment and at all times during the 30 calendar days immediately prior to
such Investment, in each case on a Pro Forma Basis, would be, and was, greater
than the Minimum Level 2 Availability and (y) the Fixed Charge Coverage Ratio,
on a Pro Forma Basis both before and after giving effect to such Investment,
shall not be less than 1.1:1.0;
(k)    Investments constituting Permitted Business Acquisitions;
(l)    intercompany loans between Subsidiaries that are not Subsidiary Loan
Parties and Guarantees by such Subsidiaries to the extent permitted by
Section 7.01(m);
(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Borrower as a result of a foreclosure by the
Borrower or any of its Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;
(n)    Investments of a Subsidiary acquired after the Closing Date or of an
entity merged into the Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, to the extent permitted under this
Section 7.04 and, in the case of any acquisition, merger, consolidation or
amalgamation, in accordance with Section 7.05 to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;
(o)    acquisitions by the Borrower of obligations of one or more officers or
other employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries
in connection with such officer’s or employee’s acquisition of Equity Interests
of Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of its Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
(p)    Guarantees by the Borrower or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by the Borrower or any Subsidiary in the
ordinary course of business;
(q)    Investments to the extent that payment for such Investments is made with
Equity Interests of Holdings (or any Parent Entity);
(r)    Investments in the Equity Interests of one or more newly formed persons
that are received in consideration of the contribution by Holdings, the Borrower
or the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value (as determined
in good faith by the Borrower) of such assets, determined on an arms’-length
basis,

131

--------------------------------------------------------------------------------


so contributed pursuant to this paragraph (r) shall not in the aggregate exceed
$10,000,000 and (ii) in respect of each such contribution, a Responsible Officer
of the Borrower shall certify (x) that after giving effect to such contribution,
no Default or Event of Default shall have occurred and be continuing, (y) the
fair market value (as determined in good faith by the Borrower) of the assets so
contributed and (z) that the requirements of paragraph (i) of this proviso
remain satisfied;
(s)    Investments consisting of Restricted Payments permitted under
Section 7.06;
(t)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;
(u)    Investments in Subsidiaries that are not Loan Parties not to exceed the
greater of $10,000,000 and 2.0% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 4.05 or 6.04, as
applicable, in the aggregate (plus any return of capital actually received by
the respective investors in respect of Investments theretofore made by them
pursuant to this paragraph (u)), as valued at the fair market value (as
determined in good faith by the Borrower) of such Investment at the time such
Investment is made;
(v)    Investments consisting of the licensing or contribution of intellectual
property licenses pursuant to joint marketing arrangements with other persons;
(w)    Guarantees permitted under Section 7.01 (except to the extent such
Guarantee is expressly subject to Section 7.04);
(x)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;
(y)    Investments by Borrower and its Subsidiaries, including loans and
advances to any direct or indirect parent of the Borrower, if the Borrower or
any other Subsidiary would otherwise be permitted to make a Restricted Payment
in such amount (provided that the amount of any such Investment shall also be
deemed to be a Restricted Payment under the appropriate clause of Section 7.06
for all purposes of this Agreement);
(z)    [Reserved];
(aa)    Investments received substantially contemporaneously in exchange for
Equity Interests of Holdings or any Parent Entity;
(bb)    Investments in joint ventures not in excess of the greater of
$50,000,000 and 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable,
in the aggregate (plus any return of capital actually received by the respective
investors in respect of Investments theretofore made by them pursuant to this
paragraph (bb)); provided that if any Investment pursuant to this clause (bb) is
made in any person that is not a Subsidiary of the Borrower at

132

--------------------------------------------------------------------------------


the date of the making of such Investment and such person becomes a Subsidiary
of the Borrower after such date, such Investment shall thereafter be deemed to
have been made pursuant to Section 7.04(b) and shall cease to have been made
pursuant to this clause (bb) for so long as such person continues to be a
Subsidiary of the Borrower.
Section 7.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate or amalgamate with any other person, or permit any other
person to merge into or consolidate or amalgamate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
assets of any other person or any division, unit or business of any person,
except that this Section shall not prohibit:
(a)    (i) the purchase and sale of inventory in the ordinary course of business
by the Borrower or any Subsidiary, (ii) the acquisition or lease (pursuant to an
operating lease) of any other asset in the ordinary course of business by the
Borrower or any Subsidiary, (iii) the sale of surplus, obsolete or worn out
equipment or other property in the ordinary course of business by the Borrower
or any Subsidiary or (iv) the sale of Permitted Investments in the ordinary
course of business;
(b)    if at the time thereof and immediately after giving effect thereto no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,
(i)    the merger, consolidation or amalgamation of any Subsidiary or any other
Person with or into the Borrower (x) in a transaction in which the Borrower is
the survivor or (y) in a transaction in which the Borrower is not the survivor
(such surviving person, the “Successor Borrower”); provided that, in the case of
this clause (y), (A) (1) the Availability, both after giving effect to such
transaction and at all times during the 30 calendar days immediately prior to
such transaction, in each case on a Pro Forma Basis, would be, and was, greater
than the Minimum Level 3 Availability and (2) the Fixed Charge Coverage Ratio,
on a Pro Forma Basis both before and after giving effect to such transaction,
shall not be less than 1.0:1.0, (B) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (C) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (D) each guarantor, unless it is the other party to such
merger, consolidation or amalgamation, shall confirm that its guarantee shall
apply to the Successor Borrower’s obligations under this Agreement, (E) each
guarantor, unless it is the other party to such merger, consolidation or
amalgamation, shall have by a supplement to the Collateral Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement and/or its Guarantee thereof, as applicable,
(F) each mortgagor of the Mortgaged Property, unless it is the other party to
such merger, consolidation or amalgamation, shall have by an amendment to or
restatement of the applicable Mortgage confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement and/or
its Guarantee thereof, as applicable, and (G) the Borrower shall have delivered
to the Administrative Agent an officer’s certificate stating that such merger,
consolidation or amalgamation and such supplement to this Agreement or any
Security Document

133

--------------------------------------------------------------------------------


comply with this Agreement and such documentation as may be reasonably requested
by the Administrative Agent to allow the Lenders to comply with all applicable
know-your-customer, anti-money laundering and similar laws; provided further
that if the foregoing are satisfied, the Successor Borrower will succeed to, and
be substituted for, the Borrower under this Agreement; provided, further, that
in any transaction under this clause 7.5(b)(i) involving the Company, the
Company shall be the survivor,
(ii)    the merger, consolidation or amalgamation of any Subsidiary with or into
the Borrower or any Subsidiary Loan Party in a transaction in which the
surviving or resulting entity is the Borrower or, if the Borrower is not a party
to such transaction, a Subsidiary Loan Party, and no person other than the
Borrower or Subsidiary Loan Party receives any consideration; provided, that in
any transaction under this clause 7.5(b)(ii) involving the Company, the Company
shall be the survivor,
(iii)    the merger, consolidation or amalgamation of any Subsidiary that is not
a Subsidiary Loan Party into or with any Subsidiary that is not a Subsidiary
Loan Party,
(iv)    the liquidation or dissolution or change in form of entity of any
Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders, or
(v)    any Subsidiary may merge, consolidate or amalgamate with or into any
other person in order to effect an Investment permitted pursuant to Section 7.04
so long as the continuing or surviving person shall be a Subsidiary, which shall
be a Loan Party if the merging, consolidating or amalgamating Subsidiary was a
Loan Party and which together with each of its Subsidiaries shall have complied
with the requirements of Section 6.10;
(c)    sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 7.07 and the aggregate gross proceeds of any such sales,
transfers, leases or other dispositions plus the aggregate gross proceeds of any
or all assets sold, transferred, leased, licensed or otherwise disposed of in
reliance on clause (g) below, shall not exceed, in any fiscal year of the
Borrower, the greater of (x) $50,000,000 and (y) 4.5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
sale, transfer, lease or other disposition for which financial statements have
been delivered pursuant to Section 4.05 or 6.04, as applicable;
(d)    Sale and Lease Back Transactions permitted by Section 7.03;
(e)    Investments permitted by Section 7.04, Permitted Liens and Restricted
Payments permitted by Section 7.06;
(f)    the sale or other disposition of defaulted receivables and the
compromise, settlement and collection of receivables in the ordinary course of
business or in bankruptcy or other proceedings concerning the other account
party thereon and not as part of an accounts receivables financing

134

--------------------------------------------------------------------------------


transaction;
(g)    sales, transfers, leases, licenses or other dispositions of assets not
otherwise permitted by this Section 7.05 (or required to be included in this
clause (g) pursuant to Section 7.05(c)); provided, that (i) the aggregate gross
proceeds (including non-cash proceeds) of any or all assets sold, transferred,
leased , licensed or otherwise disposed of in reliance upon this paragraph (g)
shall not exceed, in any fiscal year of the Borrower, the greater of (x)
$95,000,000 and (y) 7.0% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such sale, transfer, lease,
license or other disposition for which financial statements have been delivered
pursuant to Section 4.05 or 6.04, as applicable and (ii) no Default or Event of
Default exists or would result therefrom;
(h)    Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation (i) involving the
Borrower, the Borrower is the surviving corporation (and if involving the
Company, the Company is the surviving corporation) or such merger, consolidation
or amalgamation shall otherwise satisfy the requirements of subsection (b)(i)
above and (ii) involving a Subsidiary Loan Party, the surviving or resulting
entity shall be a Subsidiary Loan Party that is a Wholly Owned Subsidiary;
(i)    leases, licenses (on a non-exclusive basis with respect to intellectual
property), or subleases or sublicenses (on a non-exclusive basis with respect to
intellectual property) of any real or personal property in the ordinary course
of business;
(j)    sales, leases or other dispositions of inventory of the Borrower and its
Subsidiaries determined by the management of the Borrower to be no longer useful
or necessary in the operation of the business of the Borrower or any of its
Subsidiaries;
(k)    acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (i) of the definition of “Net
Proceeds”;
(l)    [Reserved];
(m)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract tort or other claims of any kind to the
extent that any of the foregoing could not reasonably be expected to have a
Material Adverse Effect;
(n)    any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value (as determined in good faith by the Borrower) in excess of $10,000,000,
the Administrative Agent shall have received a certificate from a Responsible
Officer of the Borrower with respect to such fair market value and (iii) in the
event of a swap with a fair market value (as determined in good faith by the
Borrower) in excess of $20,000,000, such exchange shall have been approved by at
least a majority of the Board of Directors of Holdings or the Borrower; provided
that (A) the aggregate gross consideration (including exchange assets, other
non-cash consideration and cash proceeds) of any or all assets exchanged in
reliance upon this paragraph (n) shall not exceed, in any fiscal year of the
Borrower, the greater of

135

--------------------------------------------------------------------------------


$50,000,000 and 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable
and (B) no Default or Event of Default exists or would result therefrom; and
(o)    any disposition of Equity Interests of a Subsidiary pursuant to an
agreement or other obligation with or to a person (other than the Borrower and
its Subsidiaries) from whom such Subsidiary was acquired or from whom such
Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), made as part of such acquisition and in each
case comprising all or a portion of the consideration in respect of such sale or
acquisition.
Notwithstanding anything to the contrary contained in Section 7.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 7.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this Section 7.05)
unless such disposition is for fair market value (as determined in good faith by
the Borrower), or if not fair market value, the shortfall is permitted as an
Investment under Section 7.04, (ii) no sale, transfer or other disposition of
assets in excess of $15,000,000 shall be permitted by paragraph (g) of this
Section 7.05 unless such disposition is for at least 75% cash consideration;
provided, that for purposes of clause (ii), (a) the amount of any liabilities
(as shown on the Borrower’s or any Subsidiary’s most recent balance sheet
delivered pursuant to Section 6.04(a) or (b) or in the notes thereto) of the
Borrower or any Subsidiary of the Borrower (other than liabilities that are by
their terms subordinated to the ABL Credit Obligations) that are assumed by the
transferee of any such assets, (b) any notes or other obligations or other
securities or assets received by the Borrower or such Subsidiary of the Borrower
from such transferee that are converted by the Borrower or such Subsidiary of
the Borrower into cash within 180 days of the receipt thereof (to the extent of
the cash received) and (c) any Designated Non-Cash Consideration received by the
Borrower or any of its Subsidiaries in such Asset Sale having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (c) that is at that time outstanding, not to
exceed the greater of $35,000,000 and 3.0% of Consolidated Total Assets (as of
the end of the fiscal quarter immediately prior to the date such sale,
disposition or transfer of assets was entered into for which financial
statements have been delivered pursuant to Section 4.05 or 6.04, as applicable
at the time of the receipt of such Designated Non-Cash Consideration (with the
fair market value (as determined in good faith by the Borrower) of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be cash
and (iii) in respect of any sale, transfer or other disposition of Accounts
and/or Inventory made in any case outside of the ordinary course of business of
the Borrower or any other applicable Loan Party, the Borrower shall notify the
Administrative Agent thereof in writing and the amount set forth in clause (b)
of the definition of “Borrowing Base” shall be reduced by the Net Proceeds
thereof until receipt by the Administrative Agent of the next Borrowing Base
Certificate delivered pursuant to Section 6.14 hereof. To the extent any
Collateral is disposed of in a transaction expressly permitted by this
Section 7.05 to any Person other than Holdings, the Borrower or any Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall take, and shall be authorized by
each Lender to take, any actions reasonably requested by the Borrower in order
to evidence the foregoing.
Section 7.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified

136

--------------------------------------------------------------------------------


Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of its Equity Interests or set aside
any amount for any such purpose (other than through the issuance of additional
Equity Interests (other than Disqualified Stock) of the person redeeming,
purchasing, retiring or acquiring such shares) (the foregoing, “Restricted
Payments”); provided, however, that:
(a)    any Subsidiary of the Borrower may make Restricted Payments to the
Borrower or to any Wholly Owned Subsidiary of the Borrower (or, in the case of
non Wholly Owned Subsidiaries, to the Borrower or any Subsidiary that is a
direct or indirect parent of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 7.04);
(b)    the Borrower may make Restricted Payments to Holdings in respect of (i)
overhead, legal, accounting and other professional fees and expenses of Holdings
or any Parent Entity, (ii) fees and expenses related to any public offering or
private placement of debt or equity securities of Holdings or any Parent Entity
whether or not consummated, (iii) franchise Taxes or similar Taxes and fees and
expenses in connection with the maintenance of Holdings’ existence and Holdings’
(or any Parent Entity’s indirect) ownership of the Borrower, (iv) payments
permitted by Section 7.07(b), (v) the portion (which shall be 100% for so long
as Holdings or the applicable Parent Entity, as the case may be, owns no assets
other than the Equity Interests in the Borrower, Holdings or another Parent
Entity) of the tax liability to each relevant jurisdiction in respect of
consolidated, combined, unitary or affiliated returns for the relevant
jurisdiction of Holdings or any Parent Entity attributable to the Borrower or
its Subsidiaries, (vi) tax liabilities of Holdings incurred as a result of
transactions occurring prior to the Closing Date, and (vii) customary salary,
bonus and other benefits payable to, and indemnities provided on behalf of,
officers and employees of Holdings or any Parent Entity, in each case in order
to permit Holdings or any Parent Entity to make such payments; provided, that in
the case of clauses (i), (ii) and (iii), the amount of such Restricted Payments
shall not exceed the portion of any amounts referred to in such clauses (i),
(ii) and (iii) that are allocable to the Borrower and its Subsidiaries (which
shall be 100% for so long as Holdings or any Parent Entity, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity);
(c)    the Borrower may make Restricted Payments to Holdings the proceeds of
which are used to purchase or redeem the Equity Interests of Holdings or any
Parent Entity (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of Holdings, any Parent Entity, the Borrower or any of its
Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $15,000,000 (plus the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity to
directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key man life insurance
policies received during such calendar year and (z) the amount of any cash
bonuses otherwise payable to members of management, directors or consultants of
Holdings, any Parent Entity, the Borrower or its Subsidiaries

137

--------------------------------------------------------------------------------


in connection with the Transaction that are foregone in return for the receipt
of Equity Interests, which, if not used in any year, may be carried forward to
any subsequent calendar year; provided, further that cancellation of
Indebtedness owing to the Borrower or any Subsidiary from members of management
of Holdings, any Parent Entity, the Borrower or its Subsidiaries in connection
with a repurchase of Equity Interests of Holdings or any Parent Entity will not
be deemed to constitute a Restricted Payment for purposes of this Section 7.06;
(d)    non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;
(e)    [Reserved];
(f)    [Reserved];
(g)    the Borrower may make Restricted Payments to allow Holdings or any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;
(h)    the Borrower may make Restricted Payments to, or repurchase or redeem
shares from, its equity holders in an amount equal to 6.0% per annum of the net
proceeds received by the Borrower (at any time, whether before or after the
Closing Date) from any public offering of Equity Interests of the Borrower or
any direct or indirect parent of the Borrower;
(i)    the Borrower may make Restricted Payments to Holdings or any Parent
Entity to finance any Investment permitted to be made pursuant to Section 7.04;
provided, that (i) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (ii) such parent shall,
immediately following the closing thereof, cause (A) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or a
Subsidiary or (B) the merger, consolidation or amalgamation (to the extent
permitted in Section 7.05) of the Person formed or acquired into the Borrower or
a Subsidiary in order to consummate such Permitted Business Acquisition or
Investment, in each case, in accordance with the requirements of Section 6.10;
(j)    the Borrower may make Restricted Payments to Holdings or any Parent
Entity in an amount necessary to fund payments to the Fund and the Fund
Affiliates of the type and in amounts otherwise permitted pursuant to
Sections 7.07(b)(ix) and (xiv); provided, that such payments are not made
directly by the Borrower or any of its Subsidiaries;
(k)    Restricted Payments made within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have been permitted
under (and was counted against any applicable basket under) this Agreement;
(l)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may make Restricted Payments in an
aggregate amount of $50,000,000;
(m)    any Restricted Payment, provided that (A) after giving effect thereto, no
Event

138

--------------------------------------------------------------------------------


of Default shall have occurred and be continuing or would result therefrom and
(B) (1) the Availability, both after giving effect to such Restricted Payment
and at all times during the 30 calendar days immediately prior to such
Restricted Payment, in each case on a Pro Forma Basis, would be, and was,
greater than the Minimum Level 5 Availability or (2) (x) the Availability, both
after giving effect to such Restricted Payment and at all times during the 30
calendar days immediately prior to such Restricted Payment, in each case on a
Pro Forma Basis, would be, and was, greater than the Minimum Level 2
Availability and (y) the Fixed Charge Coverage Ratio, on a Pro Forma Basis both
before and after giving effect to such Restricted Payment, shall not be less
than 1.1:1.0; and
(n)    the Borrower may make Restricted Payments to Holdings the proceeds of
which may be utilized by Holdings to pay the Special Dividend; provided that the
Special Dividend shall be declared no later than 45 days after the Closing Date
and if not declared on the Closing Date, the Borrower shall deliver to the
Administrative Agent a bringdown solvency opinion to the solvency opinion
delivered pursuant to Section 5.02(e)(ii), as of the declaration date for the
Special Dividend.
Section 7.07    Transactions with Affiliates. (xxx) Sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transaction with, any of its Affiliates or any
known direct or indirect holder of 10% or more of any class of capital stock of
Holdings or the Borrower in a transaction involving aggregate consideration in
excess of $5,000,000, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) upon terms no less favorable to the
Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s length transaction with a person that is not an Affiliate. For
purposes of this Section 7.07, any transaction with any Affiliate or any such
10% holder shall be deemed to have satisfied the standard set forth in clause
(ii) of the immediately preceding sentence if such transaction is approved by a
majority of the disinterested members of the Board of Directors of Holdings or
the Borrower.
(a)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
(i)    any issuance of securities, or other payments, loans (or cancellation of
loans), awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans or similar employee benefit plans approved by the
Board of Directors of Holdings or of the Borrower,
(ii)    loans or advances to employees or consultants of Holdings (or any Parent
Entity), the Borrower or any of its Subsidiaries in accordance with
Section 7.04(e),
(iii)    transactions among the Borrower or any Subsidiary or any entity that
becomes a Loan Party as a result of such transaction (including via merger,
consolidation or amalgamation in which a Subsidiary is the surviving entity),
(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and its Subsidiaries in the ordinary course of business (limited,
in the case of Holdings or any Parent Entity, to the portion of such fees and
expenses that are allocable to the Borrower and its Subsidiaries (which shall be
100% for so long as Holdings, as the case may be, owns no assets

139

--------------------------------------------------------------------------------


other than the Equity Interests in the Borrower, Holdings or another Parent
Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries)),
(v)    subject to the limitations set forth in Section 7.07(b)(xiv), if
applicable, transactions pursuant to the Transaction Documents and permitted
transactions, agreements and arrangements in existence on the Closing Date and
to the extent involving aggregate consideration in excess of $500,000, set forth
on Schedule 7.07 or any amendment thereto to the extent such amendment is not
adverse to the Lenders when taken as a whole in any material respect and other
transactions, agreements and arrangements described on Schedule 7.07 and any
amendment thereto to the extent such amendment is not adverse to the Lenders
when taken as a whole in any material respect or similar transactions,
agreements or arrangements entered into by the Borrower or any of its
Subsidiaries,
(vi)    (A) any employment agreements entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Equity Interests pursuant
to put/call rights or similar rights with employees, officers or directors, and
(C) any employee compensation, benefit plan or arrangement, any health,
disability or similar insurance plan which covers employees, and any reasonable
employment contract and transactions pursuant thereto,
(vii)    Restricted Payments permitted under Section 7.06, including payments to
Holdings (and any Parent Entity),
(viii)    any purchase by Holdings of the Equity Interests of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Collateral Agreement,
(ix)    payments by the Borrower or any of its Subsidiaries to the Funds or any
Fund Affiliates made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including in connection with acquisitions or divestitures, which payments are
approved by the majority of the Board of Directors of the Borrower, or a
majority of disinterested members of the Board of Directors of the Borrower, in
good faith,
(x)    transactions with Wholly Owned Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,
(xi)    any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Borrower or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s length
transaction with a person that is not an Affiliate,

140

--------------------------------------------------------------------------------


(xii)    [Reserved],
(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business,
(xiv)    any agreement to pay, and the payment of, monitoring, consulting,
management, transaction, advisory or similar fees payable to the Funds or any
Fund Affiliates as follows: (A) in an aggregate amount in any fiscal year not to
exceed the sum of (1) $2,000,000 for such fiscal year, plus reasonable out of
pocket costs and expenses in connection therewith and unpaid amounts accrued for
prior periods; plus (2) any deferred fees (to the extent such fees were within
such amount in clause (A) (1) above originally); (B) 2.0% of the value of
transactions with respect to which the Fund or any Fund Affiliate provides any
transaction, advisory or other service; (C) so long as no Event of Default has
occurred and is continuing, the present value of all future amounts payable
pursuant to any agreement referred to in clause (A)-(1) above in connection with
the termination of such agreement with the Fund and its Fund Affiliates;
provided, that if any such payment pursuant to clause (C) is not permitted to be
paid as a result of an Event of Default, such payment shall accrue and may be
payable when no Events of Default are continuing to the extent that no further
Event of Default would result therefrom,
(xv)    the issuance, sale, transfer of Equity Interests of Borrower to Holdings
and capital contributions by Holdings to Borrower,
(xvi)    without duplication of any amounts otherwise paid with respect to
Taxes, payments by Holdings (and any Parent Entity), the Borrower and its
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and its Subsidiaries on customary terms that
require each party to make payments when such Taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,
(xvii)    [Reserved],
(xviii)    the issuance of Equity Interests of Holdings to the management of
Holdings, any Parent Entity, the Borrower or any Subsidiary in connection with
the Transactions,
(xix)    payments or loans (or cancellation of loans) to employees or
consultants that are (i) approved by a majority of the disinterested members of
the Boards of Directors of Holdings or the Borrower in good faith, (ii) made in
compliance with applicable law and (iii) to the extent otherwise permitted under
this Agreement,
(xx)    transactions between the Borrower or any of its Subsidiaries and any
Person, a director of which is also a director of the Borrower or any direct or
indirect parent of the Borrower; provided, however, that such director abstains
from voting as a director of the Borrower or such direct or indirect parent of
the Borrower, as the case may be, on any matter involving such other Person,

141

--------------------------------------------------------------------------------


(xxi)    transactions with Metals USA Holdings Corp., Berry Plastics Group, Inc.
or any subsidiary thereof on terms consistent with past practice prior to the
Transactions,
(xxii)    the provision to subsidiaries of cash management, accounting and other
overhead services in the ordinary course of business undertaken in good faith
(as certified in an officer’s certificate executed by a Responsible Officer of
the Borrower) and not for the purpose of circumventing any covenant set forth in
this Agreement, or
(xxiii)    intercompany transactions undertaken in good faith (as certified in
an officer’s certificate executed by a Responsible Officer of the Borrower) for
the purpose of improving the consolidated tax efficiency of the Borrower and its
subsidiaries and not for the purpose of circumventing any covenant set forth in
this Agreement.
Section 7.08    Business of the Borrower and its Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any of them
on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.
Section 7.09    Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By Laws and Certain Other Agreements; etc. (xxxi)
Amend or modify in any manner materially adverse to the Lenders (as determined
in good faith by the Borrower), or grant any waiver or release under or
terminate in any manner (if such granting or termination shall be materially
adverse to the Lenders taken as a whole (as determined in good faith by the
Borrower)), the articles or certificate of incorporation, by laws, limited
liability company operating agreement, partnership agreement or other
organizational documents of the Borrower or any of its Subsidiaries.
(a)    (xxxii) Make, or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness which
by its terms is subordinated in right or payment to the ABL Credit Obligations
and which Indebtedness is incurred pursuant to Section 7.01(k) or
Section 7.01(r), any subordinated Permitted Refinancing Indebtedness in respect
of the foregoing, any preferred Equity Interests or any Disqualified Stock (each
of the foregoing, a “Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (A) Refinancings with the proceeds of Permitted Refinancing
Indebtedness, (B) payments of (x) regularly scheduled interest of any Junior
Financing and (y) other than with respect to any subordinated Indebtedness
incurred pursuant to Section 7.01(k) or (r), principal on the scheduled maturity
date of any Junior Financing, (C) payments or distributions in respect of all or
any portion of the Junior Financing with the proceeds contributed to the
Borrower by Holdings from the issuance, sale or exchange by Holdings (or any
Parent Entity) of Equity Interests made within eighteen months prior thereto,
(D) the conversion of any Junior Financing to Equity Interests of Holdings or
any Parent Entity and (E) so long as (I) no Default or Event of Default has
occurred and is continuing or would result therefrom, and (II) (1) the
Availability, both after giving effect to such payment or distribution and at
all times during the 30 calendar days immediately prior to such payment or
distribution, in each case on a Pro Forma Basis, would be, and was, greater than
the Minimum Level 4 Availability or (2) (x) the Availability, both after giving
effect to such payment or distribution and at all times during the 30

142

--------------------------------------------------------------------------------


calendar days immediately prior to such payment or distribution, in each case on
a Pro Forma Basis, would be, and was, greater than the Minimum Level 2
Availability and (y) the Fixed Charge Coverage Ratio, on a Pro Forma Basis both
before and after giving effect to such payment or distribution, shall not be
less than 1.1:1.0, payments or distributions in respect of Junior Financings
prior to their scheduled maturity date; or
(i)    (1) Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that (A)
are not in any manner materially adverse to Revolving Facility Lenders and that
do not affect the subordination or payment provisions thereof (if any) in a
manner adverse to the Revolving Facility Lenders and (B) otherwise comply with
the definition of “Permitted Refinancing Indebtedness” or (2) amend or modify
the Term Credit Agreement other than amendments or modifications made in
accordance with the Intercreditor Agreement.
(b)    Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the Borrower
or such Material Subsidiary pursuant to the Security Documents, in each case
other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:
(A)    restrictions imposed by applicable law;
(B)    contractual encumbrances or restrictions in effect on the Closing Date
under Indebtedness existing on the Closing Date and set forth on Schedule 7.01,
the Senior Notes or any agreements related to any Permitted Refinancing
Indebtedness in respect of any such Indebtedness that does not expand the scope
of any such encumbrance or restriction;
(C)    any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(D)    customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
(E)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;
(F)    any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 7.01(k) or Section 7.01(r) or any Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not more restrictive, taken as a whole, than the restrictions contained in the
Senior Note Documents;

143

--------------------------------------------------------------------------------


(G)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
(H)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
(I)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;
(J)    customary restrictions and conditions contained in any agreement relating
to the sale, transfer, lease or other disposition of any asset permitted under
Section 7.05 pending the consummation of such sale, transfer, lease or other
disposition;
(K)    customary restrictions and conditions contained in the document relating
to any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions
or conditions relate only to the specific asset subject to such Lien, and (2)
such restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.09;
(L)    customary net worth provisions contained in Real Property leases entered
into by Subsidiaries of the Borrower, so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrower and its Subsidiaries to meet their ongoing
obligations;
(M)    any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary other than Subsidiaries of such new Subsidiary;
(N)    restrictions in agreements representing Indebtedness permitted under
Section 7.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;
(O)    customary restrictions on leases, subleases, licenses or Equity Interests
or asset sale agreements otherwise permitted hereby as long as such restrictions
relate to the Equity Interests and assets subject thereto;
(P)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(Q)    [Reserved]; or
(R)    any encumbrances or restrictions of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (P) above;

144

--------------------------------------------------------------------------------


provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the Borrower, no more restrictive with respect to such dividend and
other payment restrictions than those contained in the dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.
Section 7.10    [Reserved.]
Section 7.11    Holdings Covenants. Holdings covenants and agrees with each
Lender that unless and until (i) all Commitments shall have been terminated and
(ii) all ABL Credit Obligations arising under the Loan Documents (other than
contingent obligations for unasserted claims) shall have been repaid, unless the
Required Lenders shall otherwise consent in writing, Holdings will not create,
incur, assume or permit to exist any Lien (other than Liens of a type described
in Section 7.02(b),(d), (e) or (k)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, provided, that,
so long as no Default or Event of Default exists or would result therefrom, upon
at least 10 Business Days prior written notice to the Administrative Agent,
Holdings may transfer 100% of the Equity Interests in the Borrower to any Person
the entire issued Equity Interests of whom are owned by the Permitted Holders
(“Successor Holdings”) so long as Successor Holdings shall have assumed the
obligations of Holdings under the Loan Documents on terms reasonably
satisfactory to the Administrative Agent, in which case the Administrative Agent
shall take all actions that it deems necessary to release Holdings from its
obligations under the Loan Documents; provided further, that if the foregoing is
satisfied, Successor Holdings will succeed to, and be substituted for, Holdings
under this Agreement.
Section 7.12    Minimum Availability. If at the close of business on any day
Availability is less than the Minimum Level 1 Availability, the Borrower must
maintain a Fixed Charge Coverage Ratio, calculated on a Pro Forma Basis, of not
less than 1.0:1.0 until such time as the Availability is equal to or greater
than the Minimum Level 1 Availability for ten (10) consecutive days. For
purposes of this testing, (a) the Fixed Charge Coverage Ratio will be computed
based upon the information available as of the last day of the fiscal quarter
ending immediately prior to the fiscal quarter in which Availability becomes
less than the Minimum Level 1 Availability and shall be calculated on a Pro
Forma Basis and (b) the Availability measurement will be continually tested as
of the close of business each day so that the Fixed Charge Coverage Ratio may
apply (or not apply) multiple times within any particular fiscal quarter.
Additionally, for purposes of this Section 7.12, when calculating the
Availability, Availability for a non-Business Day shall be Availability as of
the immediately preceding Business Day.
ARTICLE VIII    
EVENTS OF DEFAULT
Section 8.01    Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):
(a)    any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

145

--------------------------------------------------------------------------------


(b)    default shall be made in the payment of any principal of any Loan or any
L/C Obligation or the deposit of any funds as Cash Collateral in respect of L/C
Obligations when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
L/C Obligation or in the payment of any Fee or any other amount (other than an
amount referred to in (b) above) due under any Loan Document, when and as the
same shall become due and payable, and such default shall continue unremedied
for a period of five Business Days;
(d)    default shall be made in the due observance or performance by Holdings,
the Borrower or any of its Subsidiaries of any covenant, condition or agreement
contained in Section 6.01(a), 6.05(i), 6.08 or 6.10(h) or in Article VII;
(e)    default shall be made in the due observance or performance by Holdings,
the Borrower or any of its Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days (or (i) 60 days if such default results solely from a Foreign Subsidiary’s
failure to duly observe or perform any such covenant, condition or agreement; or
(ii) 5 Business Days in the case of any covenant, condition or agreement
contained in Section 6.07, 6.12, 6.13 or 6.14) after notice thereof from the
Administrative Agent to the Borrower;
(f)    (i) any Loan Party or any Subsidiary thereof (A) fails to make payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise) and beyond any applicable grace period, regardless of
amount, in respect of the Term Credit Obligations or any Material Indebtedness
(other than in respect of Swap Contracts), (B) fails to perform or observe any
other condition or covenant, or any other event shall occur or condition shall
exist, under any agreement or instrument relating to the Term Credit Obligations
or any Material Indebtedness, if the effect of such failure, event or condition
(giving effect to any applicable grace period) is to cause, or to permit the
holder or holders or beneficiary or beneficiaries of the Term Credit Obligations
or such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, the Term Credit Obligations
or such Material Indebtedness to be declared to be due and payable prior to its
stated maturity or (C) shall be required by the terms of the Term Credit
Obligations or such Material Indebtedness to offer to prepay or repurchase such
Term Credit Obligations or Material Indebtedness (or any portion thereof) prior
to the stated maturity thereof; or (ii) there occurs under any Swap Contract or
Swap Obligation an Early Termination Date (as defined in such Swap Contract)
resulting from any event of default under such Swap Contract as to which any
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) and the Swap Termination Value owed by a Loan Party or any
Subsidiary thereof as a result thereof is greater than $25,000,000; provided
that this clause (f) shall not apply to secured Indebtedness that becomes due,
or which any Loan Party shall be required to prepay or repurchase, as a result
of the sale or transfer (including by way of condemnation or casualty) of the
property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
(g)    there shall have occurred a Change in Control;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall

146

--------------------------------------------------------------------------------


be filed in a court of competent jurisdiction seeking (i) relief in respect of
Holdings, the Borrower or any of its Subsidiaries, or of a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, under Title
11 of the United States Code, as now constituted or hereafter amended, or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any of its
Subsidiaries or for a substantial part of the property or assets of Holdings,
the Borrower or any of its Subsidiaries or (iii) the winding up or liquidation
of Holdings, the Borrower or any Subsidiary (except, in the case of any
Subsidiary, in a transaction permitted by Section 7.05); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
(i)    Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in paragraph (h)
above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any of its Subsidiaries or for a substantial part of the property or
assets of Holdings, the Borrower or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;
(j)    the failure by Holdings, the Borrower or any Subsidiary to pay one or
more final judgments aggregating in excess of $25,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days;
(k)    (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) Holdings, the Borrower or any Subsidiary shall
engage in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan; and in each case in clauses (i)
through (v) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect;
(l)    (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and its Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative

147

--------------------------------------------------------------------------------


Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements or take the actions described on
Schedule 4.04 and except to the extent that such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) the Guarantees pursuant to
the Security Documents by Holdings, the Borrower or the Subsidiary Loan Parties
of any of the ABL Finance Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof), or shall be asserted in
writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations; or
(m)    The Intercreditor Agreement or any provision thereof shall cease to be in
full force and effect (except in accordance with its terms), or any of the Loan
Parties party thereto shall deny or disaffirm their respective obligations
thereunder or default in the due performance or observance of any term, covenant
or agreement on their part to be performed or observed pursuant to the terms
thereof.
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments (and any obligations to make L/C Credit Extensions), (ii) declare
the Loans and L/C Obligations then outstanding to be forthwith due and payable
in whole or in part, whereupon the principal of the Loans and the L/C
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower, anything
contained herein or in any other Loan Document to the contrary notwithstanding
(iii) require that the Borrower Cash Collateralizes the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto) and, (iv)
exercise all rights and remedies granted to it under any Loan Document and all
its rights under any other applicable law or in equity; and in any event with
respect to the Borrower described in paragraph (h) or (i) above, the Commitments
(and any obligations to make L/C Credit Extensions) shall automatically
terminate, the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 8.02    Exclusion of Immaterial Subsidiaries. Solely for the purposes of
determining whether an Event of Default has occurred under clause (h), (i), (j)
or (l) of Section 8.01, any reference in any such clause to any Subsidiary shall
be deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.
Section 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.01 (or after the Loans have automatically become immediately
due and as set forth in Section 8.01), any amounts received on account of the
ABL Finance Obligations shall, subject to the provisions of Section 2.17, be
applied by the Administrative Agent in the following order:
FIRST, to payment of that portion of the ABL Finance Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and

148

--------------------------------------------------------------------------------


disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
SECOND, to payment of that portion of the ABL Finance Obligations constituting
accrued and unpaid interest and unpaid principal of the Swing Line Loans payable
to the Swing Line Lender and Agent Advances payable to the Administrative Agent,
ratably among the Swing Line Lender and Administrative Agent in proportion to
the respective amounts described in this clause Second held by them;
THIRD, to payment of that portion of the ABL Finance Obligations constituting
accrued and unpaid Letter of Credit Fees and unpaid principal of the L/C
Borrowings, ratably among the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;
FOURTH, to payment of that portion of the ABL Finance Obligations constituting
fees (other than amounts paid under preceding clauses) payable to the Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
Article III, ratably among them in proportion to the respective amounts
described in this clause Fourth payable to them;
FIFTH, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.05 and 2.16;
SIXTH, to payment of that portion of the ABL Finance Obligations, other than
amounts paid under preceding clauses, constituting (i) accrued and unpaid
interest on the Loans and other ABL Credit Obligations (excluding the Other
Revolving Loans), (ii) unpaid principal of the Loans (excluding the Other
Revolving Loans) and (iii) amounts then owing under Reserved Secured Hedge
Agreements, in each case, ratably among the Lenders, and the relevant Hedge
Banks in proportion to the respective amounts described in this clause Sixth
held by them;
SEVENTH, to payment of that portion of the ABL Finance Obligations, other than
amounts paid under preceding clauses, constituting accrued and unpaid interest
on, and unpaid principal of, the Other Revolving Loans, in each case, ratably
among the Lenders in proportion to the respective amounts described in this
clause Seventh held by them;
EIGHTH, to payment of that portion of the ABL Finance Obligations constituting
unpaid amounts then owing under Unreserved Secured Hedge Agreements and Secured
Cash Management Agreements, ratably among the relevant Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Eighth held by them;
NINTH, to payment of that portion of the ABL Finance Obligations

149

--------------------------------------------------------------------------------


constituting indemnities and other amounts (other than amounts paid under
preceding clauses) payable to the Lenders and the L/C Issuers, ratably among
them in proportion to the respective amounts described in this clause Ninth
payable to them; and
LAST, the balance, if any, after all of the ABL Finance Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.05(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other ABL Finance Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, ABL Finance Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX    
THE AGENCY PROVISIONS
Section 9.01    Appointment and Authority.
(a)    Administrative Agent. Each of the Lenders (in its capacities as a Lender
and on behalf of itself and its Affiliates as a potential Hedge Bank and a
potential Cash Management Bank) and L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto (including, without limitation,
the making of one or more Agent Advances). The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and L/C Issuers;
the Borrower shall not have rights as a third party beneficiary of any of such
provisions (except as expressly provided in Section 9.06). It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    Collateral Agent. The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender on behalf of itself and its Affiliates and as a potential
Hedge Bank and a potential Cash Management Bank) and L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such

150

--------------------------------------------------------------------------------


Lender and L/C Issuers for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
ABL Finance Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents (and subject to the Intercreditor Agreement), or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
Section 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
Section 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law , including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the

151

--------------------------------------------------------------------------------


Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.01) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and nonappealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent by the Borrower, a Lender or a
L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
Section 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or a L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
Section 9.06    Resignation of Administrative Agent.

152

--------------------------------------------------------------------------------


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (iv) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) . The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it which are outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts

153

--------------------------------------------------------------------------------


pursuant to Section 2.05(c). If Bank of America resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by the retiring L/C Issuer which are
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
Section 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
Section 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Documentation Agents or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an L/C Issuer hereunder.
Section 9.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
ABL Credit Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuers and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.05(h) and (i), 2.12 and 10.04) allowed
in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable

154

--------------------------------------------------------------------------------


on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.12 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the ABL
Finance Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
Section 9.10    Collateral and Guaranty Matters. Without limiting the provisions
of Section 9.09 each of the Lenders (in its capacities as a Lender and as a
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuers
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to:
(i)    release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (A) upon termination of the Commitments of all the
Lenders and payment in full of all ABL Credit Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements, including
cash collateralization or backstopping, reasonably satisfactory to the
Administrative Agent and the L/C Issuers shall have been made), (B) with respect
to any property that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document or (C) if approved,
authorized or ratified in writing in accordance with Section 10.01;
(ii)    release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents;
(iii)    subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(a), (c), (i) or (j); and
(iv)    execute and deliver the Intercreditor Agreement and any other
intercreditor agreement necessary or desirable to permit the incurrence by the
Loan Parties of secured indebtedness permitted to be incurred hereunder with the
priority permitted hereunder and perform its obligations and duties, and
exercise its rights and remedies, thereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s

155

--------------------------------------------------------------------------------


expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Agreement and the other Loan Documents or to subordinate its interest
in such item, or to release such Subsidiary Loan Party from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the ABL Finance Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent or Collateral Agent on behalf of the Secured Parties in
accordance with the terms thereof. In the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including any sale or disposition conducted under a plan
of reorganization), any Secured Party may be the purchaser of any or all of such
Collateral at any such sale or other disposition, and the Collateral Agent, as
agent for and representative of the Secured Parties (but not any Lender, Hedge
Bank or Cash Management Bank in its or their respective individual capacities)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the ABL Finance Obligations as a credit on account
of the purchase price for any Collateral payable by the Collateral Agent on
behalf of the Secured Parties at such sale or other disposition. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the ABL Finance Obligations
provided under the Loan Documents, to have agreed to the foregoing provisions.
The provisions of this paragraph are for the sole benefit of the Secured Parties
and shall not afford any right to, or constitute a defense available to, any
Loan Party. The Administrative Agent, in its capacity as “ABL Agent” under the
Intercreditor Agreement, shall be entitled to all rights, privileges,
protections, immunities, benefits and indemnities provided to the Administrative
Agent under this Article IX and under Section 10.04
Section 9.11    Secured Hedge Agreements and Secured Cash Management Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Security Document, no Hedge Bank or Cash Management Bank that obtains the
benefits of Section 8.01, the Guaranty or any Collateral by virtue of the
provisions hereof or of the Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, ABL Finance Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements unless the Administrative Agent has
received written notice of such ABL Finance Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be.

156

--------------------------------------------------------------------------------


ARTICLE X    
MISCELLANEOUS
Section 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent or
ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
any Agent, any Lender or any L/C Issuer, to comply with local law or the advice
of local counsel or to cause one or more Loan Documents to be consistent with
other Loan Documents and (y) no such amendment, waiver or consent shall:
(i)    (A) waive any condition set forth in Section 5.02 without the written
consent of each Lender or (B) without limiting the generality of the preceding
clause (A), waive any condition set forth in Section 5.01 as to any Credit Event
under the Facility (it being understood that the waiver of any Default or Event
of Default or the amendment or waiver of any covenant or representation
contained herein shall not constitute a waiver of any condition set forth in
Section 5.01 or Section 5.02);
(ii)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.01) without the written consent of
such Lender;
(iii)    postpone any date fixed by this Agreement or any other Loan Document
for any payment(excluding mandatory prepayments) of principal, interest or fees
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(iv)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to
this Section 10.01) any fees payable hereunder or under any other Loan Document,
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest or Letter of Credit Fees at the Default Rate;
(v)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
and adversely affected thereby;
(vi)    change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant

157

--------------------------------------------------------------------------------


any consent hereunder, without the written consent of each Lender;
(vii)    release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
(viii)    release all or substantially all of the value of the Guaranty, without
the written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);
(ix)    increase the advance rates set forth in the definition of Borrowing Base
without the consent of each Lender; or
(x)    except as otherwise set forth in the definitions of Eligible Accounts and
Eligible Inventory, modify the eligibility criteria in respect of the Borrowing
Base, or add new asset categories to the Borrowing Base, or otherwise cause the
Borrowing Base availability under the Facility to be increased beyond the level
permissible under this Agreement as then in effect, in each case without the
written consent of each Lender;
and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) no amendment, waiver or consent which would require the
consent of a Lender but for the fact that it is a Defaulting Lender shall be
enforced against it without its consent; and (v) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately more adversely
relative to other affected Lenders shall require the consent of such Defaulting
Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving loan
facilities to this Agreement and to permit the extensions of credit and all
related obligations and liabilities arising in connection therewith from time to
time outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit the Lenders providing such additional credit facilities to
participate in any required vote or action required

158

--------------------------------------------------------------------------------


to be approved by the Required Lenders or by any other number, percentage or
class of Lenders hereunder.
Notwithstanding any provision herein to the contrary, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders under one or more
of the Facilities (each Facility subject to such a Loan Modification Offer, and
“Affected Facility”) to make one or more Permitted Amendments (as defined below)
pursuant to procedures reasonably specified by the Administrative Agent and
reasonably acceptable to the Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective (which shall not be
less than 10 Business Days nor more than 30 Business Days after the date of such
notice) (or such shorter periods as are acceptable to the Administrative Agent).
Permitted Amendments shall become effective only with respect to the Loans of
the Lenders under the Affected Facility that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Lenders”) and, in the case of
any Accepting Lender, only with respect to such Lender’s Loans under such
Affected Facility as to which such Lender’s acceptance has been made. The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders under the Affected Facility.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
under this paragraph unless the Administrative Agent shall have received any
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 5.02 reasonably requested by
the Administrative Agent. As used in this paragraph, “Permitted Amendments”
shall be limited to (i) an extension of the final maturity date of the
applicable Loans of the Accepting Lenders (provided that such extension may not
result in having more than two additional final maturity dates in any year, or
more than three additional final maturity dates at any time, under this
Agreement without the consent of the Administrative Agent), (ii) a reduction,
elimination or extension, of the scheduled amortization of the applicable Loans
of the Accepting Lenders, (iii) a change in rate of interest (including a change
to the Applicable Rate and any provision establishing a minimum rate), premium,
or other amount with respect to the applicable Loans of the Accepting Lenders
and/or a change in the payment of fees to the Accepting Lenders and/or a change
in the payment of fees to the Accepting Lenders (such change and/or payments to
be in the form of cash, Equity Interests or other property to the extent not
prohibited by this Agreement) and (iv) any other amendment to a Loan Document
required to give effect to the Permitted Amendments described in clauses (i)
through (iii) of this sentence.
If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent, release, discharge or termination with respect to
any Loan Document that, pursuant to the terms of this Section 10.01, requires
the consent of each Lender (or each affected Lender) and that has been approved
by the Required Lenders, the Borrower may replace such Non-Consenting Lender in
accordance with Section 10.14.
Section 10.02    Notices; Effectiveness; Electronic Communication.

159

--------------------------------------------------------------------------------


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, Holdings or any other Loan Party, the Administrative
Agent, a L/C Issuer or the Swing Line Lender to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender and L/C Issuers or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS

160

--------------------------------------------------------------------------------


AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, “Agent Parties”) have any liability to Holdings, the Borrower,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of Holdings, the Borrower, the
Administrative Agent, each L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, each L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Borrowing Requests,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower or any other Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, each L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on any notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct by the Administrative Agent in relying on any
notice purportedly given by or on behalf of the Borrower, such Lender or Related
Party, as applicable, as determined in a final and non-appealable judgment by a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or L/C Issuer or by the Administrative Agent to exercise, and no delay by
any such Person in

161

--------------------------------------------------------------------------------


exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided and
provided under each other Loan Document are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, but subject to the Intercreditor Agreement, the authority to enforce
rights and remedies hereunder and under the other Loan Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.01 for the benefit of all the Lenders and the L/C Issuers; provided,
however, that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any L/C Issuer and the Swing Line Lender from exercising
the rights and remedies that inure to its benefit solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be, hereunder and under the other
Loan Documents, (ii) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.14) or (iv) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (x)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.01 and (y) in addition to the matters
set forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject
to Section 2.14, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.
Section 10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and invoiced fees, charges and
disbursements of Fried, Frank, Harris, Shriver & Jacobson LLP, as counsel for
the Administrative Agent and the Joint Lead Arrangers, and, if necessary, the
reasonable fees, charges and disbursements of one local counsel per
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents (including
expenses incurred in connection with due diligence and initial ongoing
Collateral examination to the extent incurred in compliance with this Agreement)
or any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and,
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the reasonable and
invoiced fees, charges and disbursements of any special counsel (limited to one
firm for the Administrative Agent, the Lenders and the L/C Issuers unless, in
the reasonable opinion of the Administrative Agent or any such Lender or L/C
Issuer seeking reimbursement, such joint representation would be inappropriate
due to the existence of any actual or potential conflict of interest, in which
case the Administrative Agent or any such Lender or L/C Issuer,

162

--------------------------------------------------------------------------------


as the case may be, shall inform the Borrower of such conflict and the Borrower
shall reimburse the legal fees and expenses of no more than such number of
additional outside counsel for the Administrative Agent, the Lenders and the L/C
Issuers as is necessary to avoid any actual or potential conflict of interest)
and local counsel (limited to one firm for the Administrative Agent, the Lenders
and the L/C Issuers in each relevant jurisdiction unless, in the reasonable
opinion of the Administrative Agent or any such Lender or L/C Issuer seeking
reimbursement, such joint representation would be inappropriate due to the
existence of any actual or potential conflict of interest, in which case the
Administrative Agent or any such Lender or L/C Issuer, as the case may be, shall
inform the Borrower of such conflict and the Borrower shall reimburse the legal
fees and expenses of no more than such number of additional outside counsel for
the Administrative Agent, the Lenders and the L/C Issuers as is necessary to
avoid any actual or potential conflict of interest for the Administrative Agent,
the Lenders and the L/C Issuer), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification. The Borrower shall indemnify the Administrative Agent
(and any sub-agent thereof), the Agents, the Joint Lead Arrangers, each Lender,
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable counsel fees, charges and disbursements of
not more than one counsel, plus, if necessary, one local counsel per
jurisdiction (except the allocated costs of in-house counsel) unless, in the
reasonable opinion of any such Indemnitee seeking indemnity, such joint
representation would be inappropriate due to the existence of any actual or
potential conflict of interest, in which case such Indemnitee or Indemnitees, as
the case may be, shall inform the Borrower of such conflict and the Borrower
shall reimburse the legal fees and expenses of no more than such number of
additional outside counsel for the Indemnitees as is necessary to avoid any
actual or potential conflict of interest), incurred by any Indemnitee or
asserted against any Indemnitee by Person (including the Borrower or any other
Loan Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby (including, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01)), (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee (for purposes of this proviso only, each of the
Administrative Agent, any Joint Lead Arranger, any L/C Issuer, the Swing Line
Lender or any Lender shall be treated as several and separate Indemnitees, but
each of them together with its respective Related Parties, shall be treated as a
single Indemnitee) or (y) any material breach of any Loan Document by such
Indemnitee. Subject to and without limiting the generality of the foregoing
sentence, the Borrower agrees to indemnify each

163

--------------------------------------------------------------------------------


Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable counsel
or consultant fees, charges and disbursements (limited to not more than one
counsel, plus, if necessary, one local counsel per jurisdiction) (except the
allocated costs of in-house counsel), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (A) any
claim related in any way to Environmental Laws and Holdings, the Borrower or any
of their Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any Property;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the (1) gross negligence, bad faith or willful
misconduct of such Indemnitee or (2) any material breach of any Loan Document by
such Indemnitee (for purposes of this proviso only, each of the Administrative
Agent, any Joint Lead Arranger, any L/C Issuer, the Swing Line Lender or any
Lender shall be treated as several and separate Indemnitees, but each of them
together with its respective Related Parties shall be treated as a single
Indemnitee). None of the Indemnitees (or any of their respective Affiliates)
shall be responsible or liable to Holdings, the Borrower or any of their
respective subsidiaries, Affiliates or stockholders or any other person or
entity for any special, indirect, consequential or punitive damages, which may
be alleged as a result of the Facilities or the Transactions. Without limiting
the provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes (other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim). The provisions of this Section 10.04 shall
remain operative and in full force and effect regardless of the expiration of
the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the ABL Credit Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent
or any Lender or L/C Issuer. All amounts due under this Section 10.04 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.
(c)    Reimbursement by Lenders. To the extent that Holdings and the Borrower
for any reason fail indefeasibly to pay any amount required under subsection (a)
or (b) of this Section to be paid by it or them to the Administrative Agent (or
any sub-agent thereof), any L/C Issuer or the Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), each L/C Issuer or the Swing Line
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s outstanding Loans and unused
Commitments at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ percentage (carried out to the ninth
decimal place) of the Facility (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), an L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) an L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.02(a).
(d)    Waiver of Consequential Damages. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Loan Party shall

164

--------------------------------------------------------------------------------


have, any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
non-appealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor; provided, however, any Indemnitee
shall promptly refund an indemnification payment received hereunder to the
extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification with respect to such payment pursuant to this
Section 10.04.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments of all the Lenders and the repayment,
satisfaction or discharge of all the other ABL Credit Obligations.
Section 10.05    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to the Administrative
Agent, any L/C Issuer or any Lender, or the Administrative Agent, any L/C Lender
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (i) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (ii) each Lender and L/C Issuer severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (ii) of the preceding sentence shall survive
the payment in full of the ABL Credit Obligations and the termination of this
Agreement.
Section 10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment

165

--------------------------------------------------------------------------------


of a security interest subject to the restrictions of Section 10.06(e). Nothing
in this Agreement, expressed or implied, is intended to confer, shall be
construed to confer, or shall confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) (x) any assignment of any Loans or Commitments to a
Affiliated Lender shall be subject to the requirements set forth in Section
10.06(g) and (y) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date, shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing under Section
8.01(b), (c), (h) or (i), the Borrower otherwise consents (each such consent not
to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities and any facilities provided pursuant the second paragraph of
Section 10.01 on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

166

--------------------------------------------------------------------------------


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing under Section 8.01(b), (c), (h) or (i) at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and provided, further, that the Borrower’s consent shall not be
required during the primary syndication of the Facility;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Commitment if such assignment is to a Person that is not a
Lender with a Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Loan to a Person that is not a Lender, an
Affiliate of a Lender, an Approved Fund, the Borrower or an Affiliated Lender;
and
(C)    the consent of each L/C Issuer and the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Facility.
(iv)    Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A)
except in compliance with the requirements of Section 10.06(h), to any Loan
Party, (B) except in compliance with the requirements of Section 10.06(g), to an
Affiliated Lender, (C) to any Defaulting Lender or any of its Subsidiaries, (D)
to any natural person) or (E) absent the consent of the Borrower, to an
Ineligible Institution.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the

167

--------------------------------------------------------------------------------


event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.
(c)    Register. (i) The Administrative Agent, acting solely for this purpose as
an agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Acceptance delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and L/C
Issuers, and the Commitments of, and principal amounts (and stated interest) of
the Loans, L/C Borrowings and Swing Line Loans owing to, each Lender and L/C
Issuer pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Lenders and L/C Issuers shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender, L/C Issuer or Swing Line Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Loan Documents is pending, (i) any Lender or L/C
Issuer may request and receive from the Administrative Agent a copy of the
Register and (ii) upon request of the Administrative Agent and receipt of a list
of the names of each Person named as a Lender in the then current Register, the
Borrower and Holdings will identify to the Administrative Agent each such Lender
which is an Affiliated Lender.
(i)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), all
applicable tax forms, the processing and recordation fee referred to in
paragraph (b)(iv) of this Section 10.06 (unless waived in accordance with such
paragraph) and any written consent to such assignment required by paragraph
(b)(iii) of this Section 10.06, the Administrative Agent shall promptly accept
such Assignment and Acceptance and record the information contained therein in
the Register. No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of

168

--------------------------------------------------------------------------------


this Agreement unless it has been recorded in the Register as provided in this
paragraph (c)(ii).
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a known Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (y) of the first
proviso to Section 10.01 that affects such Participant and requires the consent
of each Lender directly affected thereby. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.14 as if it were an
assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01, 3.04 or 3.05, with respect to
any participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A participant shall not be entitled to the benefits of Section 3.01 to
the extent such Participant fails to comply with Section 3.01(e) as though it
were a Lender. Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.14 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans, L/C Borrowings, Swing Line Loans or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan, L/C
Borrowing, Swing Line Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement

169

--------------------------------------------------------------------------------


notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Facility Commitment and Revolving
Facility Loans pursuant to Section 10.06(b), Bank of America may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as an L/C Issuer or the Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as an L/C Issuer or the Swing Line Lender, as the case may be. If Bank
of America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit issued by it which remain outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.05(c)). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (ii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by the retiring L/C
Issuer and remaining outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
(g)    Affiliated Lender Assignments. Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Loans to any Affiliated Lender in accordance with Section 10.06(b); provided
that:
(i)    no Default or Event of Default has occurred or is continuing or would
result therefrom;
(ii)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A-2 hereto (an “Affiliated Lender
Assignment and Acceptance”) in lieu of an Assignment and Acceptance; and
(iii)    no Loan may be assigned to a Affiliated Lender pursuant to this Section
10.06(g), if after giving effect to such assignment, Affiliated Lenders in the
aggregate would own

170

--------------------------------------------------------------------------------


in excess of 10.0 % of all Loans then outstanding.
Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, (C) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document or
(D) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in any case does not require the consent of each Lender or
each affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter. Furthermore, each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code is not deemed to have been voted as set above, then such vote will
be (x) deemed not to be in good faith and (y) “designated” pursuant to Section
1126(e) of Title 11 of the United States Code such that the vote is not counted
in determining whether the applicable class has accepted or rejected such plan
in accordance with Section 1126(c) of Title 11 of the United States Code.
No Affiliated Lender will have any right (i) to attend (including by telephone)
or receive notice of any meeting, conference call, correspondence or discussions
(or portion thereof) among the Administrative Agent or any Lender to which
representatives of the Loan Parties are not invited or to have access to the
Platform (including, without limitation, that portion of the Platform that has
been designated for “private-side” Lenders), or (ii) to receive any information
or material provided solely to the Lenders by the Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, notices of prepayments and other
administrative notices in respect of its Loans required to be delivered to
Lenders), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro-rata benefits of) any claim, in its
capacity as a Lender, against Administrative Agent or the Collateral Agent with
respect to any duties or obligations or alleged duties or obligations of such
Agent under the Loan Documents.
(h)    Permitted Loan Purchases. The Borrower may purchase by way of assignment
and become an Assignee with respect to Revolving Facility Loans at any time,
from Lenders in accordance with Section 10.06(b) hereof (“Permitted Loan
Purchases”) provided that (A) subject to satisfaction of the Minimum Liquidity
Condition, Permitted Loan Purchases may be made using Available Cash, (C) in no
event shall proceeds of this Agreement or be used to finance any Permitted Loan
Purchase, (D) the Borrower shall deliver to the Administrative Agent a
certificate of the Chief Financial Officer of the Borrower stating (1) that no
Default or Event of Default has occurred and is continuing or would result from
the Permitted Loan Purchase, (2) that each of the conditions contained in this
Section 10.06(h) has been satisfied and (3) the aggregate principal amount of
Revolving Facility Loans to be purchased (and the purchase price(s) paid
therefore), (E) upon consummation of any such Permitted Loan Purchase, the Loan
and the corresponding Revolving Facility Commitments purchased pursuant thereto
shall be deemed to be automatically and immediately cancelled and extinguished
in accordance with the immediately following sentence and (F) in connection with
any such Permitted Loan Purchase, the Borrower and such Lender that is the
Assignor shall execute and deliver to the Administrative Agent a Permitted Loan

171

--------------------------------------------------------------------------------


Purchase Assignment and Acceptance (and for the avoidance of doubt, shall not be
required to execute and deliver an Assignment and Acceptance pursuant to Section
10.06(b)) and shall otherwise comply with the conditions to Assignments under
this Section 10.06. Each Permitted Loan Purchase shall, for purposes of this
Agreement be deemed to be an automatic and immediate cancellation and
extinguishment of such Revolving Facility Loans and Revolving Facility
Commitments the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Administrative Agent that the Register should be updated to
record such event as if it were a permanent prepayment of such Loans.
Section 10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the L/C Issuers and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed: (i) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (ii) to the extent required or requested by any applicable
regulatory authority having jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (iii) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
hereto; (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing confidentiality provisions substantially
the same (and at least as restrictive) as those of this Section, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.15 or (B) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the obligations under this
Agreement, (vii) to (A) any rating agency in connection with rating the Borrower
or its Subsidiaries or the credit facilities provided hereunder or (B) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, in each case on a confidential basis,
(viii) with the consent of the Borrower or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Administrative Agent, any L/C Issuer or
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than Holdings, the Borrower or any Subsidiary. For purposes of
this Section, “Information” means all information received from Holdings, the
Borrower or any Subsidiary relating to Holdings, the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any L/C Issuer or any Lender on a
nonconfidential basis prior to disclosure by Holdings, the Borrower or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding any other provision of this
Agreement, any other Loan Document or any Assignment and Acceptance, the
provisions of this Section 10.07 shall survive with respect to the
Administrative Agent and each Lender and L/C Issuer until the second anniversary
of the Administrative Agent or Lender ceasing to be the Administrative Agent or
a Lender or an L/C Issuer, respectively.
Each of the Administrative Agent, the L/C Issuers and the Lenders acknowledges
that (i) the Information may include material non-public information concerning
Holdings, the Borrower or one or more Subsidiaries, as the case may be, (ii) it
has developed compliance procedures regarding the

172

--------------------------------------------------------------------------------


use of material non-public information and (iii) it will handle such material
non-public information in accordance with applicable Laws, including Federal and
state securities Laws.
Section 10.08    Platform; Borrower Materials. Each of Holdings and the Borrower
hereby acknowledges that (i) the Administrative Agent and/or the Arranger may,
but shall not be obligated to, make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of Holdings and the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. Each
of Holdings and the Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that: (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
Section 10.09    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or an
L/C Issuer or such Affiliate, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or L/C Issuer or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, L/C Issuers
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the ABL Finance
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, L/C Issuer and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, L/C Issuer or their respective Affiliates
may have. Each Lender and L/C Issuer agrees to notify

173

--------------------------------------------------------------------------------


the Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the ABL Credit Obligations hereunder.
Section 10.11    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or an L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.02, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.
Section 10.12    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender and L/C Issuer, regardless of any
investigation made by the Administrative Agent or any Lender or L/C Issuer or on
their behalf and notwithstanding that the Administrative Agent or any Lender or
L/C Issuer may have had notice or knowledge of any Default or Event of Default
at the time of any Credit Extension, and shall continue in full force and effect
as long as any Loan or any other ABL Credit Obligation shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
Section 10.13    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (i) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (ii) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.13, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as

174

--------------------------------------------------------------------------------


determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.14    Replacement of Lenders. If the Borrower is entitled to replace
a Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(i)    unless waived, the Borrower or such assignee shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding par principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from such
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
(iii)    in the case of any assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(iv)    such assignment does not conflict with applicable Laws.
.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent, as applicable, by such Lender
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment required pursuant to this Section 10.14 may be effected pursuant to,
and recorded on the Register after execution of, an Assignment and Acceptance
executed by the Borrower, the Administrative Agent and the assignee and the
Lender required to make such assignment need not be a party thereto. Each Lender
agrees that, if the Borrower elects to replace such Lender in accordance with
this Section, it shall promptly deliver to the Administrative Agent any Note (if
Notes have been issued in respect of such Lender’s Loans) subject to such
Assignment and Acceptance;. Nothing in this Section 10.14 shall be deemed to
prejudice any rights that the Borrower may have against any Lender that is
Defaulting Lender.
Section 10.15    Governing Law; Jurisdiction Etc.
(a)    Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR

175

--------------------------------------------------------------------------------


RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.
(b)    Submission to Jurisdiction. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    Waiver of Venue. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 10.16    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY

176

--------------------------------------------------------------------------------


RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.17    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers, the Joint Bookrunners and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Joint Lead Arrangers, the Joint Bookrunners and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Joint Lead
Arranger, each Joint Bookrunner and each Lender is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Joint Lead Arranger, any Joint Bookrunner nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Joint Lead Arrangers, the Joint Bookrunners and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Joint Lead Arranger, any Joint Bookrunner
nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent, the Lead Arrangers, the Bookrunners or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 10.18    Electronic Execution of Assignments and Certain Other
Documents. The words “execute,” “execution,” “signed,” “signature,” and words of
like import in any Assignment and Acceptance or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

177

--------------------------------------------------------------------------------


Section 10.19    USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” an anti-money laundering rules and
regulations, including the Patriot Act.
Section 10.20     Intercreditor Agreement. Each Lender party hereto understands,
acknowledges and agrees that it is the intention of the parties hereto that each
of the ABL Finance Obligations and the Term Finance Obligations are intended to
constitute a distinct and separate class from the other, and, as between the
Secured Parties, on the one hand, and the Term Finance Parties, on the other
hand, it is the intention of the parties that (i) the ABL Finance Obligations
(including all post-petition interest with respect thereto) have a first
priority security interest in all ABL Priority Collateral and that the Term
Finance Obligations (including all post-petition interest with respect thereto)
have a second priority security interest in all ABL Priority Collateral, and
(ii) the Term Finance Obligations (including all post-petition interest with
respect thereto) have a first priority security interest in all Term Priority
Collateral and that the ABL Finance Obligations (including all post-petition
interest with respect thereto) have a second priority security interest in all
Term Priority Collateral. Each Lender further understands, acknowledges and
agrees that the provisions setting forth the priorities as between the Term
Finance Parties, on the one hand, and the Secured Parties, on the other hand,
are set forth in the Intercreditor Agreement.
Each Lender agrees that it will be bound by, and will take no actions contrary
to, the provisions of the Intercreditor Agreement. Each Lender authorizes and
instructs the Administrative Agent and the Collateral Agent to enter into the
Security Documents and the Intercreditor Agreement on behalf of such Lender and
to take all actions (and execute all documents) required (or deemed advisable)
by the Administrative Agent or the Collateral Agent in accordance with the terms
of the Security Documents and the Intercreditor Agreement.
The provisions of this Section 10.20 are not intended to summarize all relevant
provisions of the Intercreditor Agreement. Reference must be made to the
Intercreditor Agreement itself to understand all terms and conditions thereof.
Each Lender is responsible for making its own analysis and review of the
Intercreditor Agreement and the terms and provision thereof, and neither the
Administrative Agent nor the Collateral Agent or any of their respective
affiliates, representatives, advisors, attorneys or other Person makes any
representation to any Lender as to the sufficiency or advisability of the
provisions contained in the Intercreditor Agreement. Each Lender is further
aware that the Administrative Agent and the Collateral Agent are also acting in
an agency capacity pursuant to the Term Credit Agreement and the other Term
Finance Documents (including as such under the Intercreditor Agreement), and
each Lender hereby irrevocably waives any objection thereto or cause of action
arising therefrom. Notwithstanding anything to the contrary set forth herein or
in any other Loan Document, this Agreement is subject to the terms and
provisions of the Intercreditor Agreement. In the event of an inconsistency

178

--------------------------------------------------------------------------------


between the provisions of this Agreement and the Intercreditor Agreement, the
provisions of the Intercreditor Agreement shall prevail.
Each Lender further agrees that it will be bound by, and will take no actions
contrary to, the provisions of any intercreditor agreement contemplated by
Section 7.02(b) and (u) (each, a “Secured Debt Intercreditor Agreement”). Each
Lender authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any Secured Debt Intercreditor Agreement on behalf of such
Lender and to take all actions (and execute all documents) required (or deemed
advisable) by the Administrative Agent or the Collateral Agent in accordance
with the terms of such Secured Debt Intercreditor Agreement.
Section 10.21    Appointment of Company as Representative. The Borrower
irrevocably appoints and constitutes the Company as its agent to deliver
notices, instruments, documents and other materials as required hereunder, in
each case to the Administrative Agent or any Lender in accordance with the terms
hereof, and under the other Loan Documents (including the Intercreditor
Agreement). Any such notice, instrument, document or other material, and each
related election, representation, warranty, agreement or undertaking in
connection therewith made by or on behalf of the Borrower by the Company shall
be deemed for all purposes to have been made by the Borrower, as the case may
be, and shall be binding and enforceable against the Borrower to the same extent
as made directly by the Borrower.
Section 10.22    Field Audit and Examination Reports; Disclaimer by Lenders. By
signing this Agreement, each Lender: (i) is deemed to have requested that the
Administrative Agent furnish such Lender, promptly after it becomes available, a
copy of each field audit or examination report (each a “Report” and
collectively, “Reports”) prepared by or on behalf of the Administrative Agent;
(ii) expressly agrees and acknowledges that neither Bank of America nor the
Administrative Agent (A) makes any representation or warranty as to the accuracy
of any Report, or (B) shall be liable for any information contained in any
Report; (iii) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Administrative Agent, Bank of
America, or other party performing any audit or examination will inspect only
specific information regarding the Borrower and will rely significantly upon the
Borrower’s books and records, as well as on representations of the Borrower’s
personnel; (iv) agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and (v) without limiting the generality of any other
indemnification provision contained in this Agreement, agrees: (A) to hold the
Administrative Agent and any such other Lender preparing a Report harmless from
any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any loans or other
credit accommodations that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of the Borrower; and (B) to pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts incurred by or on
behalf of the Administrative Agent and any such other Lender preparing a Report
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.
Section 10.23    Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 7.05, any Liens created by any Loan
Document in

179

--------------------------------------------------------------------------------


respect of such Equity Interests or assets shall be automatically released and
the Administrative Agent shall promptly (and the Lenders hereby authorize the
Administrative Agent to) take such action and execute any such documents as may
be reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to release any Liens created by any Loan Document in respect of such
Equity Interests or assets, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party in a transaction permitted by
Section 7.05 (including through merger, consolidation, amalgamation or
otherwise) and as a result of which such Subsidiary Loan Party would cease to be
a Subsidiary, such Subsidiary Loan Party’s obligations under the Loan Documents
shall be automatically terminated and the Administrative Agent shall promptly
(and the Lender hereby authorizes the Administrative Agent to) take such action
and execute such documents as may be reasonably requested by Holdings or the
Borrower to terminate such Subsidiary Loan Party’s obligations under the Loan
Documents. In addition, the Administrative Agent agrees (a) to take such actions
as are reasonably requested by Holdings or the Borrower and at the Borrower’s
expense to terminate the Liens and security interests created by the Loan
Documents when all the Term Credit Obligations (other than contingent
indemnification obligations) are paid in full and (b) to enter into any Secured
Debt Intercreditor Agreement (in the circumstances and on those terms
contemplated by this Agreement and to take such actions (and execute all
documents) as are reasonably requested by Holdings or the Borrower in connection
with such Secured Debt Intercreditor Agreement.
Section 10.24    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.25    Additional Borrowers. Subject to any applicable limitations set
forth in the other Loan Documents and notwithstanding anything to the contrary
herein, upon the request of the Company from time to time, any direct or
indirect Wholly Owned Domestic Subsidiary may become a Borrower hereunder,
effective upon the execution and delivery to the Administrative Agent (a) by
such Subsidiary, of (i) a Borrower Accession Agreement and amendments or
joinders to any outstanding Notes issued under Section 2.09(e) and (ii) any
other Security Documents and other documents that such Domestic Subsidiary would
be required to deliver pursuant to the Collateral and Guarantee Requirement if
it were becoming a guarantor (with such modifications thereto as are reasonably
necessary to accommodate such Subsidiary becoming a Borrower and not a
guarantor), and (b) by Holdings, the Company and each Subsidiary Loan Party,
reaffirmations from each of their respective Guarantees under the Loan
Documents.
[Signature Pages Follow]









180

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.


 
NORANDA ALUMINUM HOLDING CORPORATION




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer




 
NORANDA ALUMINUM ACQUISITION CORPORATION




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 


NORANDAL USA, INC.




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 
NORANDA ALUMINUM, INC.




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 
NORANDA ALUMINA LLC




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 


NORANDA INTERMEDIATE HOLDING COMPANY




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 
GRAMERCY ALUMINA HOLDINGS II, INC.




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    




 
GRAMERCY ALUMINA HOLDINGS INC.




By:    /s/Robert B. Mahoney     
Name:     Robert B. Mahoney
Title:    Chief Financial Officer    






--------------------------------------------------------------------------------




 
BARCLAYS BANK PLC,
as Co-Syndication Agent, Co-Documentation Agent and Lender




By:    /s/ Michael Mozer     
Name:     Michael Mozer
Title: Vice President



 
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Syndication Agent and Co-Documentation Agent




By:    /s/ Joseph Kieffer     
Name:     Joseph Kieffer
Title: Managing Director


--------------------------------------------------------------------------------




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender




By:    /s/ Robert Hetu     
Name:     Robert Hetu
Title: Managing Director


By:    /s/ Kevin Buddhdew     
Name:     Kevin Buddhdew
Title: Associate


--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA,
as Co-Syndication Agent, Co-Documentation Agent and Lender




By:    /s/ Robert Ehudin     
Name:     Robert Ehudin
Title: Authorized Signatory


--------------------------------------------------------------------------------




 
UBS SECURITIES LLC,
as Co-Syndication Agent, Co-Documentation Agent




By:    /s/ Mary E. Evans     
Name:     Mary E. Evans
Title: Attorney-in-Fact


By:    /s/ Irja R. Otsa     
Name:     Irja R. Otsa
Title: Associate Director


--------------------------------------------------------------------------------




 
UBS LOAN FINANCE LLC,
as Lender




By:    /s/ Mary E. Evans     
Name:     Mary E. Evans
Title: Associate Director


By:    /s/ Irja R. Otsa     
Name:     Irja R. Otsa
Title: Associate Director


--------------------------------------------------------------------------------




 
CITIBANK, N.A.,
as Co-Syndication Agent, Co-Documentation Agent and Lender




By:    /s/ Brendan Mackay     
Name:     Brendan Mackay
Title: Director




--------------------------------------------------------------------------------




 
BANK OF AMERICA, N.A.,
as Administrative Agent and Lender




By:    /s/ Daniel K. Clancy     
Name:     Daniel K. Clancy
Title: Senior Vice President









--------------------------------------------------------------------------------


FORM OF ASSIGNMENT AND ACCEPTANCE
Reference is made to the ABL Credit Agreement, dated as of February 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation
(“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation
(the “Company”), the borrowers named therein (collectively with the Company, the
“Borrowers”, and individually, a “Borrower”), the other borrowers from time to
time party thereto, the Lenders from time to time party thereto, the agents
named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative Agent and
Collateral Agent.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule l hereto (the “Assignee”) agree as follows:
2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
3. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby, (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or with respect to the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that the Assignor has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any such adverse claim; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower, any of its Subsidiaries or any other obligor or the performance or
observance by the Borrower, any of its Subsidiaries or any other obligor of any
of their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (d) attaches any Notes held by it evidencing the Assigned
Facilities and (i) requests that the Administrative Agent, upon request by the
Assignee, exchange the attached Notes for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Assigned
Facility, requests that the Administrative Agent exchange the attached Notes for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).


--------------------------------------------------------------------------------


4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance and has taken all action necessary to
execute and deliver this Assignment and Acceptance and to consummate the
transaction contemplated hereby and to become a Lender under the Credit
Agreement; (b) represents and warrants that it satisfied the requirements, if
any, specified in the Credit Agreement that are required to be satisfied in
order to acquire the Assigned Interest and become a Lender; (c) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.04 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(d) agrees that it will, independently and without reliance upon the Assignor,
the Agents or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto;
(e) appoints and authorizes the Agents to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Agents by the terms thereof, together
with such powers as are incidental thereto; and (f) agrees that it will be bound
by the provisions of the Credit Agreement and will perform in accordance with
its terms all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender including its obligation pursuant to
Section 3.01 of the Credit Agreement.
5. The effective date of this Assignment and Acceptance shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
6. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
7. From and after the Effective Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder and under the other Loan
Documents and shall be bound by the provisions thereof and (b) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.
8. This Assignment and Acceptance shall be binding upon, and inure to the
benefit of, the Borrower, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.


--------------------------------------------------------------------------------


This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.




--------------------------------------------------------------------------------


Schedule 1
to Assignment and Acceptance
Name of Assignor: _______________________
Name of Assignee: _______________________
Effective Date of Assignment: _________________




Principal
Amount Assigned of the Facility
 






Commitment Percentage Assigned3
 
 
$_______
 
 
___._______%
 
 
 
 
 
 




 
[Name of Assignor]


By: ____________________________
Title:
[Name of Assignee]


By: ____________________________
Title:
 





--------------------------------------------------------------------------------




Accepted and Consented To:
Consented To:
BANK OF AMERICA, N.A, as Administrative Agent
NORANDA ALUMINUM ACQUISITION CORPORATION 
 
 
 
 
 
 
By: _________________________________
By: __________________________________
Title:
Title:
 
 







--------------------------------------------------------------------------------


FORM OF AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
This Affiliated Lender Assignment and Acceptance (this “Assignment and
Acceptance”) is dated as of the Effective Date set forth below and is entered
into by and between the Assignor identified in item 1 below (the “Assignor”) and
the Assignee identified in item 2 below (the “Assignee”). Capitalized terms used
but not defined herein shall have the meanings given to them in the ABL Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date set forth below, the interest set forth below (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an “Assigned
Facility”; collectively, the “Assigned Facilities”), in a principal amount for
each Assigned Facility as set forth below.
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for recording pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such recording by the Administrative Agent).
Each such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Acceptance, without representation or
warranty by the Assignor.


1.
Assignor[s]:        

            
[Assignor [is] [is not] a Defaulting Lender]
2.
Assignee[s]:        

            
    
3.
Borrowers:        


--------------------------------------------------------------------------------


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement


--------------------------------------------------------------------------------


5.
Credit Agreement: ABL Credit Agreement, dated as of February 29, 2012, among
NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation (“Holdings”),
NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation (the
“Company”), the borrowers named therein (collectively with the Company, the
“Borrowers”, and individually, a “Borrower”), the other borrowers from time to
time party thereto, the Lenders from time to time party thereto, the agents
named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative Agent and
Collateral Agent.

6.
Assigned Interest:

Assignor
Assignee
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



7.
[Trade Date:        ]

Effective Date:                      , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]


--------------------------------------------------------------------------------


The terms set forth in this Assignment and Acceptance are hereby agreed to:


 
ASSIGNOR:


 
[NAME OF ASSIGNOR]
By:         
Title:


 
ASSIGNEE:


 
[NAME OF ASSIGNEE]
By:         
Title:


 
 
 
 







--------------------------------------------------------------------------------


STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Subsidiaries or any other
obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).
1.2    Assignee. The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Acceptance, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it is an Affiliated Lender which meets all the
requirements to be an assignee under Section 10.06(f), (iii) before and after
giving effect to any such assignment, the aggregate par principal amount of
Loans directly held by the Assignee and all other Affiliated Lenders does not,
collectively, exceed 10% of the aggregate par principal of the then outstanding
principal amount of all Loans, (iv) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the rights and obligations of
a Lender thereunder, (v) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (vi) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.04 thereof, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vii) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (viii) it does not have any material non-public
information with


--------------------------------------------------------------------------------


respect to Holdings, the Borrower or any of their respective subsidiaries or its
or their securities (“MNPI”) that either (A) has not been disclosed to the
Lenders (other than Lenders that do not wish to receive MNPI) prior to such time
or (B) if not disclosed to the Lenders (other than Lenders that do not sigh to
receive MNPI), could reasonably be expected to have a material effect upon the
market price of the Loans or otherwise be material with respect to the Loan
Parties for purposes of United States federal and state securities laws or the
decision of the Assignor to enter into this Assignment; and (b) agrees that (i)
it will, independently and without reliance upon the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender including its
obligations pursuant to Section 3.01 of the Credit Agreement.
2.    The Assignee hereby acknowledges and agrees that it shall not have any
right (i) to attend (including by telephone) or receive notice of any meeting,
conference call, correspondence or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited or to have access to the Platform (including, without
limitation, that portion of the Platform that has been designated for
“private-side” Lenders), or (ii) to receive any information or material provided
solely to the Lenders by the Administrative Agent or any Lender or any
communication by or among Administrative Agent and/or one or more Lenders,
except to the extent such information or materials have been made available to
any Loan Party or its representatives (and in any case, other than the right to
receive notices of Borrowings, notices of prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders), or (iii)
make or bring (or participate in, other than as a passive participant in or
recipient of its pro-rata benefits of) any claim, in its capacity as a Lender,
against Administrative Agent or the Collateral Agent with respect to any duties
or obligations or alleged duties or obligations of such Agent under the Loan
Documents.
Commensurately, the Assignee acknowledges and agrees that, notwithstanding
anything in Section 10.01 of the Credit Agreement or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, (C) directed or required the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document or
(D) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in any case does not require the consent of each Lender or
each affected Lender or does not adversely affect the Assignee
disproportionately in any material respect as compared to other Lenders, the
Assignee and all other Affiliated Lenders will be deemed to have voted in the
same proportion as Lenders that are not Affiliated Lenders voting on such
matter. Furthermore, the Assignee hereby acknowledges, agrees and consents that
if, for any reason, its vote to accept or reject any plan pursuant to Title 11
of the United States Code is not deemed to have been voted as set above, then
such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of Title 11 of the United States Code such that the
vote is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of Title 11 of the United
States Code.
3.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of each Assigned Interest (including payments
of principal, interest, fees


--------------------------------------------------------------------------------


and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
4.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the Borrowers, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
of the State of New York.




--------------------------------------------------------------------------------


FORM OF PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE
Reference is made to the ABL Credit Agreement, dated as of February 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation
(“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation
(the “Company”), the borrowers named therein, the other borrowers from time to
time party thereto, the Lenders from time to time party thereto, the agents
named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative Agent and
Collateral Agent. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and
[_____________] (the “Borrower”) agree as follows:
1.    The Assignor hereby irrevocably sells and assigns to the Borrower without
recourse to the Assignor, and the Borrower hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below) and pursuant to the terms and conditions set forth in
the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Section 10.06(g) thereof), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to those credit facilities contained in
the Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (d) attaches any Notes held
by it evidencing the Assigned Facilities. To the extent the Assignor has
retained any interest in the Assigned Facility, the Assignor hereby requests
that the Administrative Agent exchange the attached Notes for a new Note or
Notes payable to the Assignor, in each case in amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).
3.    The Borrower (a) represents and warrants that it is legally authorized to
enter


--------------------------------------------------------------------------------


into this Permitted Loan Purchase Assignment and Acceptance and has taken all
action necessary to execute and deliver this Permitted Loan Purchase Assignment
and Acceptance and to consummate the transaction contemplated hereby; (b)
represents and warrants that it satisfied the requirements, if any, specified in
the Credit Agreement that are required to be satisfied in order to make a
Permitted Loan Purchase of the Assigned Interest; and (c) agrees that it will be
bound by the provisions of the Credit Agreement.
4.    The effective date of this Permitted Loan Purchase Assignment and
Acceptance shall be the date on which this Permitted Loan Purchase Assignment
and Acceptance is executed (the “Effective Date”). Following the execution of
this Permitted Loan Purchase Assignment and Acceptance, it will be delivered to
the Administrative Agent for recording pursuant to the Credit Agreement,
effective as of the Effective Date and the Assigned Interest shall be deemed to
be automatically and immediately cancelled and extinguished. The Administrative
Agent shall update the Register, effective as of the Effective Date, to record
such event as if it were a prepayment of such Assigned Interest.
5.    From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date. No payments in respect of the Assigned
Interest (which shall be deemed to have been cancelled and extinguished as of
the Effective Date) shall be due to the Assignor or the Borrower from and after
the Effective Date.
6.    As of the Effective Date, the Assignor shall, to the extent provided in
this Permitted Loan Purchase Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.
7.    This Permitted Loan Purchase Assignment and Acceptance shall be binding
upon, and inure to the benefit of the parties hereto and their respective
successors and assigns. This Permitted Loan Purchase Assignment and Acceptance
may be executed in any number of counterparts, which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by telecopy shall be effective
as delivery of a manually executed counterpart of this Permitted Loan Purchase
Assignment and Acceptance.
8.    This Permitted Loan Purchase Assignment and Acceptance shall be governed
by and construed in accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.


--------------------------------------------------------------------------------


Schedule 1
to Permitted Loan Purchase Assignment and Acceptance
Name of Assignor: _________________
Effective Date of Assignment: ___________________
Principal Amount Assigned of the Facility        Commitment Percentage Assigned
$______________________    ___________________%
[Name of Assignor]            [Name of Borrower]
By: _________________            By: _________________
    Title:                            Title:






--------------------------------------------------------------------------------


FORM OF SOLVENCY CERTIFICATE
OF
NORANDA ALUMINUM ACQUISITION CORPORATION
[•], 2012
Reference is made to that certain ABL Credit Agreement, dated as of February 29,
2012 (the “Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a
Delaware corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a
Delaware corporation (the “Company”), the borrowers named therein (collectively
with the Company, the “Borrowers”, and individually, a “Borrower”), the other
borrowers from time to time party thereto, the Lenders from time to time party
thereto, the agents named therein, and BANK OF AMERICA, N.A. (“BoA”), as
Administrative Agent and Collateral Agent., and the other agents party thereto.
This Certificate is furnished to the Administrative Agent pursuant to Section
5.02(e)(i) of the Credit Agreement. Defined terms shall have the meanings given
to them in Annex A attached hereto, or if not defined therein, the meanings
given to them in the Credit Agreement.
I, the undersigned, the Chief Financial Officer of the Company, in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof (and disclaiming any responsibility for changes
in such facts and circumstances after the date hereof), that, to my knowledge,
after due inquiry, immediately after giving effect to the Transactions on the
date hereof (giving effect to the execution and delivery of the Credit
Agreements, the making of Loans and the use of proceeds of such Loans on the
date hereof):
1.    the fair value of the property of the Company (individually) and Holdings,
the Borrower and its Subsidiaries, on a consolidated basis, at a fair valuation,
exceeds the debts and liabilities, direct, subordinated, unmatured,
unliquidated, contingent or otherwise of the Company (individually) and
Holdings, the Company and its Subsidiaries, on a consolidated basis,
respectively;
2.    the present fair saleable value of the property of the Company
(individually) and Holdings, the Company and its Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability of the Borrower (individually) and Holdings, the Company and its
Subsidiaries, on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, unmatured, unliquidated, contingent or
otherwise, as such debts and liabilities become absolute and matured;
3.    the Company (individually) and Holdings, the Company and its Subsidiaries,
on a consolidated basis, are able to pay their respective debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured; and
4.    the Company (individually) and Holdings, the Company and its Subsidiaries,
on a consolidated basis, does not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed


--------------------------------------------------------------------------------


to be conducted following the Closing Date.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this certificate to be executed on
its behalf by its Chief Financial Officer as of the date set forth above.
[Signature Page for Solvency Certificate]
NORANDA ALUMINUM ACQUISITION CORPORATION
By:
Name: [•]
Title: Chief Financial Officer




--------------------------------------------------------------------------------


Annex A
Certain Definitions
(1) “due inquiry” means:
·
review of the financial statements and other financial information (including
the pro forma balance sheet, pro forma statements of operations and annual
projections of operating budget and cash flow budget) of or with respect to the
Company and its consolidated subsidiaries referred to in Section 4.05 of the
Credit Agreement;

·
review of the material terms of the facilities provided under the Credit
Agreement, as set forth in the Loan Documents, and of the other financings in
the Transactions; and

·
inquiring of other responsible officers of the Company with respect to (i)
estimated levels of cash and working capital to be required following the
consummation of the Transactions, (ii) liabilities, if any, not reflected in the
financial statements (including the notes thereto) and other financial
information referred to in Section 4.05 of the Credit Agreement and (iii) such
other matters as, and in each case to the extent, the Chief Financial Officer
deems, in his discretion, to be necessary or desirable in connection with the
certifications made in the Certificate to which this Annex A is attached.

(2) “liabilities” means:
·
all indebtedness for borrowed money;

·
all obligations evidenced by bonds, debentures, notes and other similar
instruments;

·
all lease and mortgage obligations;

·
all guarantees of debt of other persons;

·
other recorded liabilities, including contingent liabilities that would be
recorded in accordance with GAAP; and

·
the maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities (exclusive of contingent liabilities that would
be recorded in accordance with GAAP), as disclosed in the public filings of the
Borrower, identified and explained to the Chief Financial Officer in terms of
their nature and estimated magnitude by responsible officers of the Company, or
otherwise actually known to the Chief Financial Officer.

No representation is made as to (i) the sufficiency of the definitions set forth
in this Annex A for any purpose other than for setting forth the scope of the
certifications made in the Certificate to which this Annex A is attached or (ii)
pro forma information or projections referred to herein or the assumptions on
which they are based.


--------------------------------------------------------------------------------


EXHIBIT B-2


--------------------------------------------------------------------------------


[doc41320881b51a4e35a1_image1.jpg]FORM OF BORROWING


--------------------------------------------------------------------------------


BASE CERTIFICATE






--------------------------------------------------------------------------------


FORM OF
BORROWING REQUEST
Bank of America, N.A.,
[Date]
Ladies and Gentlemen:
Reference is made to the ABL Credit Agreement, dated as of February 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation
(“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation
(the “Company”), the borrowers named therein, the other borrowers from time to
time party thereto, the Lenders from time to time party thereto, the agents
named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative Agent and
Collateral Agent.. Terms defined in the Credit Agreement are used herein with
the same meanings. This notice constitutes a Borrowing Request and
[_____________] (the “Borrower”) hereby requests Borrowings under the Credit
Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowings requested hereby:
(A)    Facility:
(B)    Aggregate Amount of Borrowing:
(C)    Date of Borrowing (which shall be a Business Day):
(D)    Type of Borrowing (ABR or Eurocurrency):
(E)    Interest Period (if a Eurocurrency Borrowing):
(F)    Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed: ______________________________________
The Borrower hereby represents and warrants that the conditions specified in
paragraphs (b) and (c) of Section 5.01 of the Credit Agreement are satisfied.


--------------------------------------------------------------------------------


Very truly yours,
[NAME OF BORROWER]
By:        
Name:
Title:




--------------------------------------------------------------------------------


FORM OF
SWING LINE LOAN NOTICE
Bank of America, N.A.
[Date]
Ladies and Gentlemen:
Reference is made to the ABL Credit Agreement, dated as of February 29, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware corporation
(“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware corporation
(the “Company”), the borrowers from time to time party thereto, the Lenders from
time to time party thereto, the agents named therein, and BANK OF AMERICA, N.A.
(“BoA”), as Administrative Agent and Collateral Agent.. Terms defined in the
Credit Agreement are used herein with the same meanings. This notice constitutes
a Swing Line Loan Notice and [______________] (the “Borrower”) hereby requests
Borrowings under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowings requested
hereby:
(A)    Type of Borrowing: __________________________
(B)    Aggregate Amount of Borrowing:    
(C)    Date of Borrowing (which shall be a Business Day):    
(D)    Location and number of Borrower’s account to which proceeds of Borrowing
are to be disbursed:_______________________________________
The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 5.01 of the Credit Agreement are
satisfied.
Very truly yours,
[BORROWER NAME]
By:     __________________________________


--------------------------------------------------------------------------------


Name:
Title:




--------------------------------------------------------------------------------








RECORDING REQUESTED BY:
AND WHEN RECORDED MAIL TO:
[________________]


 
 
 
 
Space above this line for recorder’s use only



MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING
This MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING, dated as of [•], 2012 (this “Mortgage”), by and from [NAME OF
MORTGAGOR], a [jurisdiction, corporation] (“Mortgagor”), to BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, “Mortgagee”),
RECITALS:
WHEREAS, Noranda Aluminum Acquisition Corporation (“Company”) entered into that
certain ABL Credit Agreement, dated as of February 29, 2012 (as it may be
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as defined
therein), by and among Noranda Aluminum Holding Corporation, a Delaware
corporation (“Holdings”), the Company, the other borrowers party thereto
(together with the Company, the “Borrowers”), the Lenders from time to time
party thereto, the agents named therein, and Bank of America, N.A. (“BoA”), as
Administrative Agent, and Collateral Agent, which provides for the provision of
senior secured facilities by Lenders to the Borrowers in an aggregate principal
amount up to $250,000,000.
WHEREAS, subject to the terms and conditions of the Credit Agreement, Holdings
and its subsidiaries may enter into one or more hedge agreements (“Hedge
Agreements”) with one or more Hedge Banks and one or more cash management
agreements (“Cash Management Agreements”) with one or more Cash Management
Banks, the obligations under each of which Hedge Agreements and Cash Management
Agreements may be secured on an equal and ratable basis with the obligations
under the Credit Agreement;
WHEREAS, Mortgagor entered into that certain Guarantee and Collateral Agreement,
dated as of February 29, 2012 (as it may be amended, supplemented or otherwise
modified, the “Guarantee Agreement”), by and among Holdings, Company, Mortgagor,
certain other direct and indirect subsidiaries of Company and Bank of America
N.A., which provides for the guarantee by the Mortgagor of the Obligations
(hereinafter defined), including all obligations under the Credit Agreement and
certain obligations in respect of Hedge Agreements and Cash Management
Agreements.
WHEREAS, in consideration of the extensions of credit and other accommodations
set forth in the Credit Agreement and the applicable Hedge Agreements and Cash
Management Agreements, Mortgagor has agreed, subject to the terms and conditions
hereof, to secure Mortgagor’s obligations


--------------------------------------------------------------------------------


under the Guarantee Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:
SECTION 1.
DEFINITIONS

1.1.    Definitions. Capitalized terms used herein (including the recitals
hereto) not otherwise defined herein shall have the meanings ascribed thereto in
the Credit Agreement. In addition, as used herein, the following terms shall
have the following meanings:
“Mortgaged Property” means all of Mortgagor’s right, title and interest in and
to (i) the real property described in Exhibit A (the “Land”); (ii) all
improvements and betterments now or hereafter situated on the Land, (the
“Improvements”); (iii) all right, title and interest Mortgagor now has or may
hereafter acquire in and to (1) all streets, roads, alleys, easements,
rights-of-way, licenses, rights of ingress and egress, vehicle parking rights
and public places, existing or proposed, abutting, adjacent, used in connection
with, as a means of access to, or pertaining to, the Land or the Improvements;
(2) all and singular tenements, hereditaments and appurtenances in any manner
belonging, relating, or appertaining to the Land or the Improvements; (3) any
strips or gores between the Land and abutting or adjacent properties; (4) all
water and water rights, timber, crops and mineral interests on or pertaining to
the Land; and (5) all agreements and other rights and benefits now or hereafter
belonging or pertaining to the Land; (the Land, Improvements and such other
rights, titles and interests are collectively referred to as the “Premises”);
(iv) all of Mortgagor’s interest in all fixtures, materials, supplies,
equipment, systems, machinery, apparatus , furniture, furnishings, appliances
and other items of personal property now owned or hereafter acquired by
Mortgagor and now or hereafter attached to, installed in, situated in, on or
about or used in connection with any of the Improvements or the Land, or used in
or necessary to the complete and proper planning, development, use, occupancy or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use or installation in or on the Land or Improvements, and water,
gas, electrical, telephone, storm and sanitary sewer facilities and all other
utilities whether or not situated in easements, and all appurtenances and
additions to and betterments, renewals and replacements of, substitutions for
and additions to the foregoing (the “Fixtures”); (v) all right, title and
interest of Mortgagor in and to all goods, accounts, general intangibles,
instruments, documents, chattel paper and all other personal property of any
kind or character, including such items of personal property as defined in the
UCC (defined below), now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Premises (the “Personalty”); (vi) if and to the extent
required pursuant to the Credit Agreement or other Loan Documents all reserves,
escrows or impounds required under the Credit Agreement and all deposit accounts
(if any) maintained by Mortgagor with respect to the Mortgaged Property (the
“Deposit Accounts”); (vii) all right, title and interest of Mortgagor in and to
leases, licenses, concessions, occupancy agreements or other agreements (written
or oral, now or at any time in effect) which grant to any Person (other than
Mortgagor) a possessory interest in, or the right to use, all or any part of the
Mortgaged Property, together with all related security and other deposits
subject to depositors rights and requirements of law (the “Leases”); (viii) all
of the rents, revenues, royalties, income, proceeds, profits, security and other
types of deposits subject to depositors rights and requirements of law, and
other benefits paid or payable by parties to the Leases for using, leasing,
licensing, possessing, operating from, residing in, selling or otherwise
enjoying the Mortgaged Property (the “Rents”), (ix) all of Mortgagor’s right,
title and interest in and to all other agreements, such as construction
contracts, plans and specifications, architects’


--------------------------------------------------------------------------------


agreements, engineers’ contracts, development rights, commitments and rights for
utilities, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”); (x) all of Mortgagor’s right, title and
interest in all estates, rights, titles, interests, privileges, liberties,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, or any part thereof, including, without
limitation, air rights, development rights, zoning rights, easements, strips and
gores of land, vaults, streets, roads, alleys, tenements, passages, sewer
rights, waters, water courses, water rights and powers, minerals, flowers,
trees, timber and other emblements now or hereafter appurtenant to, or used in
connection with, or located on, under or above the Premises or any part thereof;
(xi) all property tax refunds payable to Mortgagor (the “Tax Refunds”); (xii)
all accessions, replacements and substitutions for any of the foregoing and all
proceeds thereof (the “Proceeds”); (xiii) all insurance policies, unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor (the “Insurance”); and (xiv) all
of Mortgagor’s right, title and interest in and to any awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to the Land,
Improvements, Fixtures or Personalty (the “Condemnation Awards”). As used in
this Mortgage, the term “Mortgaged Property” shall mean all or, where the
context permits or requires, any portion of the above or any interest therein.
“Obligations” means all ABL Finance Obligations.
“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.
1.2.    Interpretation. References to “Sections” shall be to Sections of this
Mortgage unless otherwise specifically provided. Section headings in this
Mortgage are included herein for convenience of reference only and shall not
constitute a part of this Mortgage for any other purpose or be given any
substantive effect. The rules of construction set forth in Section 1.02 of the
Credit Agreement shall be applicable to this Mortgage mutatis mutandis. If any
conflict or inconsistency exists between this Mortgage and the Credit Agreement,
the Credit Agreement shall govern.
1.3.    Modifications; Waiver. This Mortgage may not be modified except by an
instrument in writing executed by Mortgagor and Mortgagee pursuant to the terms
of the Credit Agreement. No requirement hereof may be waived at any time except
by a writing signed by the party against whom such waiver is sought to be
enforced nor shall any waiver be deemed a waiver of any subsequent breach or
default.
1.4.    Maximum Interest Payable. Neither this Mortgage nor any other Loan
Document shall require the payment or permit the collection of interest in
excess of the maximum amount not prohibited by law. If herein or in any other
Loan Document any excess of interest in such respect is provided for or shall be
adjudicated to be so provided for, neither Mortgagor nor its successors or
assigns shall be obligated to pay such interest in excess of the maximum amount
not prohibited by law, and the right to demand the payment of any such excess
shall be and hereby is waived and any excess shall be promptly applied to
principal or, if required by law, refunded; and this


--------------------------------------------------------------------------------


provision shall control any other provision of this Mortgage or any other Loan
Document.
1.5.    Counterparts. This Mortgage may be executed in counterparts. All
counterparts shall constitute one instrument.
1.6.    Conflict among Loan Documents. If there shall be any inconsistency
between the terms of this Mortgage and the Credit Agreement, the Credit
Agreement shall be controlling.
SECTION 2.
GRANT

To secure the full and timely payment of the Obligations, Mortgagor MORTGAGES,
GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS, to Mortgagee the Mortgaged
Property, subject, however, to the Permitted Liens, TO HAVE AND TO HOLD the
Mortgaged Property to Mortgagee, and Mortgagor does hereby bind itself, its
successors and assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged
Property unto Mortgagee for so long as any of the Obligations remain
outstanding. The Credit Agreement contains a revolving credit facility which
permits the Borrower to borrow certain principal amounts, repay all or a portion
of such principal amounts, and reborrow the amounts previously paid to the
Administrative Agent or Lenders, all upon satisfaction of certain conditions
stated in the Credit Agreement. This Mortgage secures all advances and
re-advances under the revolving credit feature of the Credit Agreement.
SECTION 3.
WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1.    Title. Mortgagor represents, warrants and covenants to Mortgagee that
Mortgagor owns the Mortgaged Property free and clear of any liens, charges,
claims, interests and encumbrances, except for Permitted Liens (including
without limitation those set forth on Schedule B). Mortgagor represents and
warrants to Mortgagee that this Mortgage creates valid, enforceable first
priority liens and security interests against the Mortgaged Property subject to
the Permitted Liens.
3.2.    First Lien Status. Mortgagor shall preserve and protect the first lien
and security interest status (subject to the Permitted Liens) of this Mortgage
and the other Loan Documents to the extent related to the Mortgaged Property. If
any lien or security interest other than a Permitted Lien is asserted against
the Mortgaged Property, except as otherwise provided in the Credit Agreement,
Mortgagor shall promptly, and at its expense, (a) give Mortgagee a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b) pay the underlying claim in full or take such other action
so as to cause it to be released or bonded (or otherwise stayed) or contest the
same, all in accordance with the requirements of the Credit Agreement.
3.3.    Payment and Performance. Mortgagor shall timely pay and properly perform
the Obligations in full when they are required to be performed.
3.4.    Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged


--------------------------------------------------------------------------------


Property and all books and records of Mortgagor located thereon, and to conduct
such environmental and engineering studies as Mortgagee may reasonably require
(but excluding invasive testing); provided, such inspections and studies shall
not materially or unreasonably interfere with the use and operation of the
Mortgaged Property.
3.5.    Covenants Running with the Land. All covenants in the Credit Agreement
are incorporated hereby by reference and together with the covenants in this
Section 3, are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement;
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Mortgagee.
3.6.    Condemnation Awards and Insurance Proceeds. The Mortgagor shall cause
all Net Proceeds from condemnation awards or casualty insurance settlements
affecting the Mortgaged Property to be applied or retained, as the case may be,
in accordance with Section 2.08 of the Credit Agreement.
3.7.    Change in Tax Law. Upon the enactment of or change in (including,
without limitation, a change in interpretation of) any applicable law (i)
deducting or allowing Mortgagor to deduct from the value of the Mortgaged
Property for the purpose of taxation any lien or security interest thereon or
(ii) subjecting Mortgagee or any of the Lenders to any tax or changing the basis
of taxation of mortgages, deeds of trust, or other liens or debts secured
thereby, or the manner of collection of such taxes, in each such case, so as to
affect this Mortgage, or Mortgagee in connection with this Mortgage, and the
result is to increase the taxes imposed upon Mortgagee, or to reduce the amount
of any payments receivable hereunder, then, and in any such event, Mortgagor
shall, on demand following the incurrence of such cost or the suffering of such
reduction, pay to Mortgagee and the Lenders additional amounts to compensate for
such increased costs or reduced amounts, provided that if any such payment or
reimbursement shall be unlawful, or taxable to Mortgagee, or would constitute
usury under applicable law, then Mortgagor shall pay or reimburse Mortgagee or
the Lenders for payment of the lawful and non-usurious portion thereof.
3.8.    Mortgage Tax. Mortgagor shall (i) pay or cause to be paid when due any
tax imposed upon it or upon Mortgagee or any Lender pursuant to the tax law of
the state in which the Mortgaged Property is located in connection with the
execution, delivery and recordation of this Mortgage and any of the other Loan
Documents, and (ii) prepare, execute and file any form required to be prepared,
executed and filed in connection therewith.
3.9.    Reduction of Secured Amount. In the event that the amount secured by the
Mortgage is less than the Obligations, then the amount secured shall be reduced
only by the last and final sums that Mortgagor repays with respect to the
Obligations and shall not be reduced by any intervening payments on the
Obligations unless arising from the Mortgaged Property. So long as the balance
of the Obligations exceeds the amount secured hereby, any payments of the
Obligations shall not be deemed to be applied against, or to reduce, the portion
of the Obligations secured by this Mortgage. Such payments shall instead be
deemed to reduce only such portions of the Obligations as are secured by other
collateral located outside of the state in which the Mortgaged Property is
located


--------------------------------------------------------------------------------


or as are unsecured.
3.10.    Insurance. Mortgagor shall obtain and maintain at Mortgagor’s sole
expense the insurance as is required to be obtained and maintained under Section
6.02 of the Credit Agreement.
3.11.    Condemnation. Reasonably promptly after Mortgagor’s learning thereof,
Mortgagor shall notify Mortgagee promptly of any pending proceeding for
condemnation or taking affecting the Mortgaged Property or arising out of damage
to the Mortgaged Property.
3.12.    Impositions. The Mortgagor shall pay and discharge promptly all
material Taxes as and to the extent provided in Section 6.03 of the Credit
Agreement.
3.13.    Compliance with Laws. The Mortgagor shall comply with all laws, rules,
regulations and orders of any Governmental Authority to the extent required
under Section 6.06 of the Credit Agreement.
3.14.    Hazards. The Mortgagor hereby acknowledges that the following
properties (if any) are in zones identified by the Director of the Federal
Emergency Management Agency as special flood hazard zones described in 12 C.F.R.
§ 22.2 and that it has received prior to the making of the Loans, and the
incurrence of any other indebtedness constituting part of the Obligations,
secured by this Mortgage the notice regarding Federal disaster relief assistance
referred to in the Appendix to 12 C.F.R. Part 22.
SECTION 4.
DEFAULT AND FORECLOSURE

4.1.    Events of Default. Upon the occurrence ands during the continuance of an
Event of Default, the Mortgagee shall have all rights and remedies as
hereinafter set forth.
4.2.    Remedies. If an Event of Default has occurred and is continuing,
Mortgagee may, at Mortgagee’s election, exercise any or all of the following
rights, remedies and recourses: (a) declare the Obligations to be immediately
due and payable, without further notice, presentment, protest, notice of intent
to accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable; (b) enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon; if Mortgagor remains in possession of the
Mortgaged Property after an Event of Default and without Mortgagee’s prior
written consent, Mortgagee may invoke any legal remedies to dispossess
Mortgagor; (c) hold, lease, develop, manage, operate or otherwise use the
Mortgaged Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
necessary or desirable), and apply all Rents and other amounts collected by
Mortgagee in connection therewith in accordance with the provisions hereof; (d)
institute proceedings for the complete foreclosure of this Mortgage, either by
judicial action or by power of sale, in which case the Mortgaged Property may be
sold for cash or credit in one or more parcels; with respect to any notices
required or permitted under the UCC, Mortgagor agrees that ten days’ prior
written notice


--------------------------------------------------------------------------------


shall be deemed commercially reasonable; at any such sale by virtue of any
judicial proceedings, power of sale, or any other legal right, remedy or
recourse, the title to and right of possession of any such property shall pass
to the purchaser thereof, and to the fullest extent permitted by law, Mortgagor
shall be completely and irrevocably divested of all of its right, title,
interest, claim, equity, equity of redemption, and demand whatsoever, either at
law or in equity, in and to the property sold and such sale shall be a perpetual
bar both at law and in equity against Mortgagor, and against all other Persons
claiming or to claim the property sold or any part thereof, by, through or under
Mortgagor; Mortgagee or any of the Lenders may be a purchaser at such sale and
if Mortgagee is the highest bidder, Mortgagee shall credit the portion of the
purchase price that would be distributed to Mortgagee against the Obligations in
lieu of paying cash; in the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived; (e) make application
to a court of competent jurisdiction for, and obtain from such court as a matter
of strict right and without notice to Mortgagor or regard to the adequacy of the
Mortgaged Property for the repayment of the Obligations, the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions hereof;
and/or (g) exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity.
4.3.    Separate Sales. If an Event of Default has occurred and is continuing,
the Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee in its sole discretion may elect; the right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales.
4.4.    Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have
all rights, remedies and recourses granted in the Loan Documents and available
at law or equity (including the UCC, subject to the terms and conditions of the
Credit Agreement), which rights (a) shall be cumulative and concurrent, (b) may
be pursued separately, successively or concurrently against Mortgagor or others
obligated under the Loan Documents, or against the Mortgaged Property, or
against anyone or more of them, at the sole discretion of Mortgagee or the
Lenders, (c) may be exercised as often as occasion therefor shall arise, and the
exercise or failure to exercise any of them shall not be construed as a waiver
or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee or the
Lenders in the enforcement of any rights, remedies or recourses under the Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.
4.5.    Release of and Resort to Collateral. Mortgagee may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Mortgaged Property, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by the Loan Documents or their status as a first and prior lien and
security interest in and to the Mortgaged Property. For payment of the
Obligations, Mortgagee may resort to any other security in such order and manner
as Mortgagee may elect.
4.6.    Waiver of Redemption, Notice and Marshalling of Assets. Subject to the
terms and conditions of the Credit Agreement, to the fullest extent permitted by
law, Mortgagor


--------------------------------------------------------------------------------


hereby irrevocably and unconditionally waives and releases (a) all benefit that
might accrue to Mortgagor by virtue of any present or future statute of
limitations or law or judicial decision exempting the Mortgaged Property from
attachment, levy or sale on execution or providing for any stay of execution,
exemption from civil process, redemption or extension of time for payment; (b)
all notices of any Event of Default or of Mortgagee’s election to exercise or
the actual exercise of any right, remedy or recourse provided for under the Loan
Documents; and (c) any right to a marshalling of assets or a sale in inverse
order of alienation. To the fullest extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, extension or redemption, including the statutory
right of redemption, and Mortgagor, for Mortgagor, Mortgagor’s representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Mortgaged Property, to the extent permitted by applicable law, hereby
waives and releases (i) all rights of redemption whether equitable or statutory,
valuation, appraisement, stay of execution; (ii) except as otherwise provided in
any Loan Document, notice of intention to mature, accelerate, or declare due the
whole of the Obligations, and notice of election to mature, accelerate, or
declare due the whole of the Obligations; and (iii) all rights to a marshaling
of assets of Mortgagor, including the Mortgaged Property, or to a sale in
inverse order of alienation in the event of foreclosure of the liens and/or
security interests hereby created. Mortgagor shall not have or assert any right
under any statute or rule of law pertaining to the marshaling of assets, sale in
inverse order of alienation, the exemption of homestead, the administration of
estates of decedents, or other matters whatever to defeat, reduce or affect the
right of Mortgagee under the terms of this Mortgage to a sale of the Mortgaged
Property for the collection of the Obligations without any prior or different
resort for collection, or the right of Mortgagee under the terms of this
Mortgage to the payment of the Obligations out of the proceeds of sale of the
Mortgaged Property in preference to every other claimant whatever. If any law
referred to in this Section and now in force, of which Mortgagor or Mortgagor’s
representatives, successors or assigns or any other persons claiming any
interest in the Mortgaged Property might take advantage despite this Section,
shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this Section.
4.7.    Discontinuance of Proceedings. If Mortgagee or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee or the Lenders shall have the unqualified right to do so and,
in such an event, Mortgagor and Mortgagee or the Lenders shall be restored to
their former positions with respect to the Obligations, the Loan Documents, the
Mortgaged Property and otherwise, and the rights, remedies, recourses and powers
of Mortgagee or the Lenders shall continue as if the right, remedy or recourse
had never been invoked, but no such discontinuance or abandonment shall waive
any Event of Default which may then exist or the right of Mortgagee or the
Lenders thereafter to exercise any right, remedy or recourse under the Loan
Documents for such Event of Default.
4.8.    Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Mortgagee (or the receiver,
if one is appointed) in the following order unless otherwise required by
applicable law: first, to the payment of the costs and expenses of taking
possession of the Mortgaged Property and of holding, using, leasing, repairing,
improving and selling the same, including, without limitation, (a) receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (b) court costs, (c)


--------------------------------------------------------------------------------


reasonable attorneys’ and accountants’ fees and expenses, (d) costs of
advertisement; and second, as provided in the Credit Agreement.
4.9.    Occupancy After Foreclosure. Any sale of the Mortgaged Property or any
part thereof will divest all right, title and interest of Mortgagor in and to
the property sold. Subject to applicable law, any purchaser at a foreclosure
sale will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.
4.10.    Additional Advances and Disbursements; Costs of Enforcement. If any
Event of Default exists, Mortgagee and each of the Lenders shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Mortgagor in accordance with the Credit Agreement. All reasonable sums
advanced and expenses incurred at any time by Mortgagee or any Lender under this
Section, or otherwise under this Mortgage, shall bear interest from the date
that such sum is advanced or expense incurred if not repaid within five days
after demand therefor, to and including the date of reimbursement, computed at
the rate or rates set forth in Section 2.13 of the Credit Agreement, and all
such sums, together with interest thereon, shall be secured by this Mortgage.
Mortgagor shall pay all expenses (including reasonable attorneys’ fees and
expenses) of or incidental to the perfection and enforcement of this Mortgage
and the other Loan Documents or the enforcement, compromise or settlement of the
Obligations or any claim under this Mortgage and the other Loan Documents, and
for the curing thereof, or for defending or asserting the rights and claims of
Mortgagee or the Lenders in respect thereof, by litigation or otherwise.
4.11.    No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Section, the assignment of the Rents and Leases under
Section 5, the security interests under Section 6, nor any other remedies
afforded to Mortgagee or the Lenders under the Loan Documents, at law or in
equity shall cause Mortgagee or any Lender to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Mortgagee or any
Lender to lease the Mortgaged Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.
SECTION 5.
ASSIGNMENT OF RENTS AND LEASES

5.1.    Assignment. In furtherance of and in addition to the assignment made by
Mortgagor herein, Mortgagor hereby absolutely and unconditionally grants,
assigns, sells, transfers and conveys to Mortgagee all of its right, title and
interest in and to all Leases, whether now existing or hereafter entered into,
and all of its right, title and interest in and to all Rents. This assignment is
an absolute assignment and not an assignment for additional security only. So
long as no Event of Default shall have occurred and be continuing, Mortgagor
shall have a revocable license from Mortgagee to exercise all rights and
remedies extended to the landlord or licensor under the Leases, including the
right to receive and collect all Rents and to use the same in the payment and
performance of the Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Event of
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of an Event of Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the Obligations


--------------------------------------------------------------------------------


or solvency of Mortgagor, the license herein granted shall automatically expire
and terminate, without notice by Mortgagee (any such notice being hereby
expressly waived by Mortgagor), and shall be automatically reinstated upon the
curing or discontinuance of such act, occurrence, failure or omission giving
rise to such Event of Default.
5.2.    Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has
taken all reasonable actions necessary to obtain, and that upon recordation of
this Mortgage Mortgagee shall have, to the extent permitted under applicable
law, a valid and fully perfected, first priority, present assignment of the
Rents arising out of the Leases and all security for such Leases subject to the
Permitted Liens and in the case of security deposits, rights of depositors and
requirements of law. Mortgagor acknowledges and agrees that upon recordation of
this Mortgage Mortgagee’s interest in the Rents shall be deemed to be fully
perfected, “choate” and enforced as to Mortgagor and all third parties,
including, without limitation, any subsequently appointed trustee in any case
under Title 11 of the United States Code (the “Bankruptcy Code”), without the
necessity of commencing a foreclosure action with respect to this Mortgage,
making formal demand for the Rents, obtaining the appointment of a receiver or
taking any other affirmative action.
5.3.    Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all Rents acquired by the estate after the commencement of any
case in bankruptcy.
SECTION 6.
SECURITY AGREEMENT

6.1.    Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, subject to the Permitted Liens, Mortgagor grants to Mortgagee a
first and prior security interest in the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance,
Condemnation Awards and all other Mortgaged Property which is personal property
to secure the payment and performance of the Obligations subject to the
Permitted Liens, and agrees that Mortgagee shall have all the rights and
remedies of a secured party under the UCC with respect to such property. Subject
to the provisions of the Credit Agreement, any notice of sale, disposition or
other intended action by Mortgagee with respect to the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards sent to Mortgagor at least ten days prior to
any action under the UCC shall constitute reasonable notice to Mortgagor.
6.2.    Financing Statements. Mortgagor shall execute and deliver to Mortgagee,
in form and substance satisfactory to Mortgagee, such financing statements and
such further assurances as Mortgagee may, from time to time, reasonably consider
necessary to create, perfect and preserve Mortgagee’s security interest
hereunder and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Mortgagor’s chief executive
office is at the address set


--------------------------------------------------------------------------------


forth in the Perfection Certificate.
6.3.    Fixture Filing. This Mortgage shall also constitute a “fixture filing”
for the purposes of the UCC against all of the Mortgaged Property which is or is
to become fixtures. Information concerning the security interest herein granted
may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.
SECTION 7.
ATTORNEY-IN-FACT

Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, upon reasonable prior notice to Mortgagor (a) to execute
and/or record any notices of completion, cessation of labor or any other notices
that Mortgagee deems appropriate to protect Mortgagee’s interest, if Mortgagor
shall fail to do so within ten days after written request by Mortgagee, (b) upon
the issuance of a deed pursuant to the foreclosure of this Mortgage or the
delivery of a deed in lieu of foreclosure, to execute all instruments of
assignment, conveyance or further assurance with respect to the Leases, Rents,
Deposit Accounts, Fixtures, Personalty, Property Agreements, Tax Refunds,
Proceeds, Insurance and Condemnation Awards in favor of the grantee of any such
deed and as may be necessary or desirable for such purpose, (c) to prepare,
execute and file or record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Event of Default exists, to perform any obligation
of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
reasonably advanced by Mortgagee in such performance shall be added to and
included in the Obligations and shall bear interest at the rate or rates set
forth in Section 2.13 of the Credit Agreement provided that from the date
incurred said advance is not repaid within five days demand therefor; (iii)
Mortgagee as such attorney-in-fact shall only be accountable for such funds as
are actually received by Mortgagee; and (iv) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action which
it is empowered to take under this Section.
SECTION 8.
MORTGAGEE AS AGENT

Mortgagee has been appointed to act as Mortgagee hereunder by Lenders and, by
their acceptance of the benefits hereof, the other beneficiaries of the
Obligations, including the obligees under the Hedge Agreements and the Cash
Management Agreements (all of the foregoing, the “Obligees”). Mortgagee shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Mortgaged Property),
solely in accordance with this Mortgage and the Credit Agreement; provided,
Mortgagee shall exercise, or refrain from exercising, any remedies provided for
herein in accordance with the instructions of (a) Required Lenders, or (b) after
payment in full of all Obligations under the Credit Agreement and the other Loan
Documents, the holders of a majority of the aggregate notional amount (or, with
respect to any Hedge Agreement that has been terminated in accordance with its
terms, the amount then due and payable (exclusive of expenses and similar
payments but including any early termination payments then due) under such Hedge
Agreement) under all Hedge Agreements. In furtherance of the foregoing
provisions of this Section, each Obligee, by its acceptance of the benefits
hereof, agrees that it shall have no right individually to realize upon any of
the Mortgaged


--------------------------------------------------------------------------------


Property, it being understood and agreed by such Obligee that all rights and
remedies hereunder may be exercised solely by Mortgagee for the benefit of
Obligees in accordance with the terms of this Section. Mortgagee shall at all
times be the same Person that is Administrative Agent under the Credit
Agreement. Written notice of resignation by Administrative Agent pursuant to
terms of the Credit Agreement shall also constitute notice of resignation as
Mortgagee under this Agreement; removal of Administrative Agent pursuant to the
terms of the Credit Agreement shall also constitute removal as Mortgagee under
this Agreement; and appointment of a successor Administrative Agent pursuant to
the terms of the Credit Agreement shall also constitute appointment of a
successor Mortgagee under this Agreement. Upon the acceptance of any appointment
as Administrative Agent and as Collateral Agent under the terms of the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Mortgagee under this Agreement,
and the retiring or removed Mortgagee under this Agreement shall promptly (i)
transfer to such successor Mortgagee all sums, securities and other items of
Mortgaged Property held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Mortgagee under this Mortgage, and (ii) execute and deliver to such
successor Mortgagee such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Mortgagee of the security interests created hereunder, whereupon
such retiring or removed Mortgagee shall be discharged from its duties and
obligations under this Mortgage thereafter accruing. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as Mortgagee,
the provisions of this Mortgage shall continue to enure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was
Mortgagee hereunder.
SECTION 9.
LOCAL LAW PROVISIONS

[customary provisions, if any, to be provided, by local counsel]
SECTION 10.
MISCELLANEOUS

Any notice required or permitted to be given under this Mortgage shall be given
in accordance with Section 10.02 of the Credit Agreement. No failure or delay on
the part of Mortgagee or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. All rights and remedies existing under this Mortgage and the
other Loan Documents are cumulative to, and not exclusive of, any rights or
remedies otherwise available. In case any provision in or obligation under this
Mortgage shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns. Except as permitted in the Credit Agreement, Mortgagor shall not,
without the prior written consent of Mortgagee, assign any rights, duties or
obligations hereunder. Upon (i) payment and performance in full of the
Obligations in respect of the Credit Agreement and the Loan Documents, (ii)


--------------------------------------------------------------------------------


prepayment of a portion of the Obligations equal to the Net Proceeds for the
Mortgaged Property in connection with a permitted Asset Sale, subject to and in
accordance with the terms and provisions of the Credit Agreement, or (iii)
Mortgagor ceasing to be a Subsidiary in accordance with the terms and provisions
of the Credit Agreement, Mortgagee, at Mortgagor’s expense, shall release the
liens and security interests created by this Mortgage or reconvey the Mortgaged
Property to Mortgagor or, at the request of Mortgagor, assign this Mortgage
without recourse. Upon Mortgagor’s request Mortgagee agrees to provide a
statement to Mortgagor and its designees stating, as of the date of such
statement: the maturity date of the Loans; the principal amount of the
Obligations outstanding and secured by this Mortgage; whether any notices of
default have been given and are outstanding under the Credit Agreement or this
Mortgage; and to the knowledge of the Mortgagee; whether any such defaults or
Events of Default exist under the Credit Agreement and this Mortgage. This
Mortgage and the other Loan Documents embody the entire agreement and
understanding between Mortgagee and Mortgagor and supersede all prior agreements
and understandings between such parties relating to the subject matter hereof
and thereof. Accordingly, the Loan Documents may not be contradicted by evidence
of prior, contemporaneous or subsequent oral agreements of the parties. There
are no unwritten oral agreements between the parties.
THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION, PERFECTION AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED SHALL BE GOVERNED
BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS
LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE RIGHTS AND OBLIGATIONS OF
MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
[Remainder of page intentionally left blank]


--------------------------------------------------------------------------------






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.
[NAME OF MORTGAGOR]



By:                        
Name:
Title:
[APPROPRIATE NOTARY BLOCK]






--------------------------------------------------------------------------------


THIS AGREEMENT AND ANY LIEN CREATED HEREIN IS SUBJECT TO THE LIEN PRIORITY AND
OTHER PROVISIONS SET FORTH IN THAT CERTAIN INTERCREDITOR AGREEMENT DATED AS OF
FEBRUARY 29, 2012 AMONG BANK OF AMERICA, N.A., AS ABL AGENT FOR THE ABL SECURED
PARTIES, BANK OF AMERICA, N.A., AS TERM AGENT FOR THE TERM SECURED PARTIES,
NORANDA ALUMINUM HOLDING CORPORATION, NORANDA ALUMINUM ACQUISITION CORPORATION
AND THE OTHER SUBSIDIARIES OF NORANDA ALUMINUM ACQUISITION CORPORATION FROM TIME
TO TIME PARTY THERETO, AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED
FROM TIME TO TIME.
FORM OF GUARANTEE AND COLLATERAL AGREEMENT
dated and effective as of
February 29, 2012
among
NORANDA ALUMINUM HOLDING CORPORATION,
NORANDA ALUMINUM ACQUISITION CORPORATION,

each of its Subsidiaries identified herein,
 

and
BANK OF AMERICA, N.A.,
as Collateral Agent






--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01.
ABL Credit Agreement.    1

Section 1.02.
Other Defined Terms    2

ARTICLE II
GUARANTEE
Section 2.01.
Guarantee    5

Section 2.02.
Guarantee of Payment    5

Section 2.03.
No Limitations, Etc.    5

Section 2.04.
Reinstatement    7

Section 2.05.
Agreement To Pay; Contribution; Subrogation    7

Section 2.06.
Information    7

Section 2.07.
Maximum Liability    7

Section 2.08.
Payment Free and Clear of Taxes    7

Section 2.09.
No Foreign Guarantee of U.S. Obligations    8

ARTICLE III
PLEDGE OF SECURITIES
Section 3.01.
Pledge    8

Section 3.02.
Delivery of the Pledged Collateral    8

Section 3.03.
Representations, Warranties and Covenants    9

Section 3.04.
Registration in Nominee Name; Denominations    11

Section 3.05.
Voting Rights; Dividends and Interest, Etc.    11

ARTICLE IV
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 4.01.
Security Interest.    13

Section 4.02.
Representations and Warranties    14

Section 4.03.
Covenants.    17

Section 4.04.
Inventory    19

Section 4.05.
Accounts    20

Section 4.06.
Collection of Accounts; Payments.    22

Section 4.07.
Other Actions    23

Section 4.08.
Covenants Regarding Patent, Trademark and Copyright Collateral.    24


--------------------------------------------------------------------------------


ARTICLE V
REMEDIES; APPLICATION OF PROCEEDS
Section 5.01.
Remedies Upon Default    25

Section 5.02.
Apportionment, Application, and Reversal of Payments.    27

Section 5.03.
Securities Act, Etc.    28

ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01.
Indemnity    28

Section 6.02.
Contribution and Subrogation    28

Section 6.03.
Subordination; Subrogation    29

ARTICLE VII
MISCELLANEOUS
Section 7.01.
Notices    30

Section 7.02.
Security Interest Absolute    31

Section 7.03.
Limitation By Law; Severability    31

Section 7.04.
Binding Effect; Several Agreement    31

Section 7.05.
Successors and Assigns    32

Section 7.06.
GOVERNING LAW    32

Section 7.07.
Waivers; Amendment    33

Section 7.08.
WAIVER OF JURY TRIAL    33

Section 7.09.
Severability    33

Section 7.10.
Counterparts    33

Section 7.11.
Headings    34

Section 7.12.
Jurisdiction; Consent to Service of Process    34

Section 7.13.
Termination or Release.    34

Section 7.14.
Additional Subsidiaries    35

Section 7.15.
Right to Set Off    35

Section 7.16.
Intercreditor Agreement.    35



Schedules
Schedule I    Subsidiary Parties
Schedule II    Pledged Stock; Debt Securities
Schedule III    Intellectual Property
Exhibits


--------------------------------------------------------------------------------


Exhibit A    Form of Supplement to the Guarantee and Collateral Agreement
Exhibit B    Form of Perfection Certificate


--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of February 29, 2012
(this “Agreement”) among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Company”), each Subsidiary of the Company that is identified
herein as a party (each, a “Subsidiary Party”), and BANK OF AMERICA, N.A., as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).
WHEREAS, Holdings, the Company, as borrower, and each other borrower (together
with the Company, the “Borrowers”) party thereto, the lenders and agents named
therein, and Bank of America, N.A., as administrative agent and collateral agent
for such lenders, are parties to that certain ABL Credit Agreement dated as of
February 29, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “ABL Credit Agreement”);
WHEREAS, the lenders party to the ABL Credit Agreement (collectively, together
with any other person that becomes a lender under the ABL Credit Agreement and
their respective successors and assigns, the “Lenders”) have agreed to extend
credit to the Borrowers, in each case subject to the terms and conditions set
forth in the ABL Credit Agreement;
WHEREAS, Holdings, the Company and the Subsidiary Parties will derive
substantial benefits from the extension of credit to the Borrowers pursuant to
the ABL Credit Agreement, and are willing to execute and deliver this Agreement
in order to induce the Lenders to extend credit to the Borrowers in accordance
with the terms of the ABL Credit Agreement;
NOW, THEREFORE, Holdings, the Company, each Subsidiary Party and the Collateral
Agent hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01.    ABL Credit Agreement.
(a)    Unless otherwise stated herein:
(i)    Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the ABL Credit Agreement.
Whenever any term used in this Agreement and not otherwise defined herein is
used herein, such reference shall be deemed to have the same effect as if such
term had been independently set forth herein in full on the date hereof.
(ii)    Unless otherwise defined herein, any capitalized term that is defined in
both the ABL Credit Agreement and this Agreement shall have the meaning assigned
thereto herein.
(iii)    All terms defined in the New York UCC (as defined below) and not
defined in this Agreement have the meanings specified therein.


--------------------------------------------------------------------------------


(iv)    The term “instrument” shall have the meaning specified in Article 9 of
the New York UCC.
(b)    The rules of construction specified in Section 1.02 of the ABL Credit
Agreement also apply to this Agreement.
Section 1.02.    Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABL Credit Agreement” has the meaning assigned to such term in the recitals to
this Agreement.
“Account” means, with respect to a Person, any of such Person’s now owned and
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance, and “Accounts” means, with
respect to any such Person, all of the foregoing, in each case, other than any
Excluded Assets.
“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.
“Agreement” has the meaning assigned thereto in the recitals to this agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.
“Borrowers” has the meaning assigned to such term in the recitals to this
Agreement.
“Clearing Bank” means the Collateral Agent or any other banking institution with
whom a Non-Exempt Deposit Account has been established pursuant to a blocked
account agreement.
“Collateral” means Article 9 Collateral and Pledged Collateral.
“Collateral Agent” has the meaning assigned to such term in the recitals to this
Agreement.
“Company” has the meaning assigned to such term in the recitals to this
Agreement.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).
“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations,


--------------------------------------------------------------------------------


supplemental registrations and pending applications for registration in the
United States Copyright Office and the right to obtain all renewals thereof,
including those listed on Schedule III.
“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.
“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Contracts
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.
“Guaranteed Obligations” means, with respect to any Guarantor, all Obligations
as to which such Guarantor is not the primary obligor.
“Guarantors” means Holdings, the Company and the Subsidiary Parties.
“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.
“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.
“Intercreditor Agreement” means that certain intercreditor agreement dated as of
the date hereof and entered into among the Collateral Agent (in its capacity as
the ABL Agent, as defined therein), the Term Collateral Agent (in its capacity
as the Term Agent, as defined therein), Holdings, the Company and its
Subsidiaries party thereto (as amended, restated, supplemented or otherwise
modified from time to time).
“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary.
“Lenders” has the meaning assigned to such term in the recitals to this
Agreement.
“Loan Account” means the loan account of the Borrowers, which account shall be


--------------------------------------------------------------------------------


maintained by the Administrative Agent.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Exempt Deposit Account” means a Deposit Account that is not an Exempt
Deposit Account.
“Obligations” means all ABL Finance Obligations.
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).
“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, and (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein.
“Perfection Certificate” means a Perfection Certificate with respect to the
Pledgors, substantially in the form of Exhibit B, completed and supplemented
with the schedules and attachments contemplated thereby, and duly executed by an
Officer of the Company.
“Permitted Liens” means any Lien not prohibited by Section 7.02 of the ABL
Credit Agreement.
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
“Pledgor” shall mean each Borrower and each Guarantor.
“Secured Parties” means (a) the Collateral Agent, (b) the Lenders, (c) the Swing
Line Lender, (d) each L/C Issuer, (e) each Hedge Bank counterparty to a Secured
Hedge Agreement, (f) the beneficiaries of each indemnification obligation
undertaken by any Pledgor under any Loan Document, (g) each Cash Management Bank
that is an obligee in respect of Obligations under a Secured Cash


--------------------------------------------------------------------------------


Management Agreement and (h) permitted successors and assigns of each of the
foregoing.
“Security Interest” has the meaning assigned to such term in Section 4.01.
“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.15.
“Swap Contract” has the meaning assigned to such term in the ABL Credit
Agreement.
“Term Collateral Agent” shall mean the “Term Agent”, as such term is defined in
the Intercreditor Agreement.
“Term Priority Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).
“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule III and (b) all
goodwill associated therewith or symbolized thereby.
ARTICLE II
GUARANTEE
Section 2.01.    Guarantee. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, to the Collateral Agent for the benefit
of the Secured Parties as a primary obligor and not merely as a surety, the due
and punctual payment and performance of the applicable Guaranteed Obligations
now or hereafter owing to such Secured Parties. Each Guarantor further agrees
that the applicable Guaranteed Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligation. Each Guarantor waives presentment to, demand of payment
from and protest to the Borrowers or any other Loan Party of any of the
Guaranteed Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment.


--------------------------------------------------------------------------------


Section 2.02.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Collateral Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of a Borrower or any other person.
Section 2.03.    No Limitations, Etc.(a)     Except for termination of a
Guarantor’s obligations hereunder as expressly provided for in Section 7.14, the
obligations of each Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise (other than defense of payment or performance). Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder, to the
fullest extent permitted by applicable law, shall not be discharged or impaired
or otherwise affected by, and each Guarantor hereby waives any defense to the
enforcement hereof by reason of:
(i)    the failure of the Collateral Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;
(ii)    any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;
(iii)    the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;
(iv)    any default, failure or delay, willful or otherwise, in the performance
of the Obligations;
(v)    any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),
(vi)    any illegality, lack of validity or enforceability of any Obligation,
(vii)    any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation,
(viii)    the existence of any claim, set-off or other rights that the Guarantor
may have at any time against any Borrower, the Collateral Agent, any Secured
Party, or any other corporation


--------------------------------------------------------------------------------


or person, whether in connection herewith or any unrelated transactions,
provided that nothing herein will prevent the assertion of any such claim by
separate suit or compulsory counterclaim,
(ix)    any action permitted or authorized hereunder, or
(x)    any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or any other Secured Party that might otherwise constitute a
defense to, or a legal or equitable discharge of, any Borrower or any Guarantor
or any other guarantor or surety.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
(b)    To the fullest extent permitted by applicable law, each Guarantor waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Collateral Agent and the Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.
Section 2.04.    Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy or reorganization of any Borrower or any other Loan Party or
otherwise.
Section 2.05.    Agreement To Pay; Contribution; Subrogation. In furtherance of
the foregoing and not in limitation of any other right that the Collateral Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due, whether at maturity, by acceleration, after notice
of prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Collateral Agent for distribution to the
Secured Parties, in cash the amount of such unpaid Obligation. Each Guarantor
hereby unconditionally and irrevocably agrees that in the event any payment
shall be required to be made to any Secured Party under this guarantee, such
Guarantor will contribute, to the maximum extent permitted by law, such amounts
to each other Guarantor so as to maximize the aggregate


--------------------------------------------------------------------------------


amount paid to the Secured Parties under or in respect of the Obligations. Upon
payment by any Guarantor of any sums to the Collateral Agent as provided above,
all rights of such Guarantor against any Borrower or other Loan Party arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article VI.
Section 2.06.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of each
Borrower and each other Pledgor, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
Section 2.07.    Maximum Liability. Each Guarantor, and by its acceptance of
this guarantee, the Collateral Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this guarantee and the Obligations
of each Guarantor hereunder not constitute a fraudulent transfer or conveyance
for purposes of the U.S. Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent and the Secured Parties hereby irrevocably agree that the
Obligations of each Subsidiary Party under this guarantee at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.
Section 2.08.    Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any of the other
Loan Documents shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 3.01 of the ABL Credit Agreement. The provisions of Section 3.01 of the
ABL Credit Agreement shall apply to each Guarantor mutatis mutandis.
Section 2.09.    No Foreign Guarantee of U.S. Obligations. Notwithstanding
anything to the contrary contained herein, no Foreign Subsidiary shall, or shall
be deemed to, provide a guarantee of any Obligations of the Borrower or any
Domestic Subsidiary pursuant to the terms hereof.
ARTICLE III
PLEDGE OF SECURITIES
Section 3.01.    Pledge. As security for the payment or performance when due
(whether at stated maturity, by acceleration or otherwise), as the case may be,
in full of its Obligations, each Pledgor hereby assigns and pledges to the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (a) the Equity Interests directly owned by it
(including those listed on Schedule II) and any other Equity Interests obtained
in the future by such Pledgor and any certificates representing all such Equity
Interests (the “Pledged Stock”); provided that the Pledged Stock shall not
include (i) (A) more than 65% of the issued and outstanding voting Equity
Interests of any “first tier” Foreign Subsidiary directly owned by


--------------------------------------------------------------------------------


such Pledgor or (B) any issued and outstanding Equity Interest of any Foreign
Subsidiary that is not a “first tier” Foreign Subsidiary, (ii) to the extent
applicable law requires that a Subsidiary of such Pledgor issue directors’
qualifying shares, such shares or nominee or other similar shares, (iii) any
Equity Interests with respect to which the Collateral and Guarantee Requirement
or any provision of Section 6.10 of the ABL Credit Agreement need not be
satisfied by reason of Section 6.10(g) of the ABL Credit Agreement, (iv) any
Equity Interests of a Subsidiary to the extent that, as of the Closing Date, and
for so long as, such a pledge of such Equity Interests would violate a
contractual obligation binding on or relating to such Equity Interests, or (v)
any Equity Interests of a person that is not directly or indirectly a
Subsidiary; (b)(i) the debt obligations listed opposite the name of such Pledgor
on Schedule II, (ii) any debt obligations now or in the future issued to such
Pledgor having, in the case of each instance of debt securities, an aggregate
principal amount in excess of $5,000,000 (which pledge, in the case of any
intercompany note evidencing debt owed by a Foreign Subsidiary to a Loan Party,
shall be limited to 65% of the amount outstanding thereunder), and (iii) the
certificates, promissory notes and any other instruments, if any, evidencing
such debt obligations (the “Pledged Debt Securities”); (c) subject to Section
3.05 hereof, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other proceeds received in respect of, the securities referred to in clauses (a)
and (b) above; (d) subject to Section 3.05 hereof, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above; and (e) all proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) above being collectively
referred to as the “Pledged Collateral”).
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.
Section 3.02.    Delivery of the Pledged Collateral(a)    . Each Pledgor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or the
Term Collateral Agent to the extent so provided in the Intercreditor Agreement),
as agent for the Secured Parties, any and all Pledged Securities to the extent
such Pledged Securities, in the case of promissory notes or other instruments
evidencing Indebtedness, are required to be delivered pursuant to paragraph (b)
of this Section 3.02. If any Pledged Stock that is uncertificated on the date
hereof shall hereafter become certificated, the applicable Pledgor shall
promptly cause the certificate or certificates representing Pledged Stock to be
delivered to the Collateral Agent (or the Term Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties,
together with the accompanying stock powers or other documentation required by
Section 3.02(c). None of the Pledgors shall permit any other party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Collateral Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement), as agent for the Secured Parties.
(b)    To the extent any Indebtedness for borrowed money constitutes Pledged
Collateral (other than (i) intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations
among Holdings, the Borrower and its Subsidiaries or (ii) to the extent that a
pledge of such promissory note or instrument would violate applicable law) and
such Indebtedness for borrowed money is evidenced by a duly executed promissory
note, such Loan Party


--------------------------------------------------------------------------------


shall cause such promissory note to be pledged and delivered to the Collateral
Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement), as agent for the Secured Parties, pursuant to the
terms hereof; provided that, such pledge in the case of any intercompany note
evidencing debt owed by a Foreign Subsidiary to a Pledgor, shall be limited to
65% of the amount outstanding thereunder. To the extent any such promissory note
is a demand note, each Pledgor party thereto agrees, if requested by the
Collateral Agent, to immediately demand payment thereunder upon an Event of
Default specified under Section 8.01(b), (c), (f), (h) or (i) of the ABL Credit
Agreement unless such demand would not be commercially reasonable or would
otherwise expose Pledgor to liability to the maker.
(c)    If applicable, upon delivery to the Collateral Agent (or the Term
Collateral Agent to the extent so provided in the Intercreditor Agreement), (i)
any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 3.02 shall be accompanied by stock powers
or note powers, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent (or the Term Collateral
Agent, as applicable) and by such other instruments and documents as the
Collateral Agent (or the Term Collateral Agent, as applicable) may reasonably
request and (ii) all other property composing part of the Pledged Collateral
delivered pursuant to the terms of this Agreement shall be accompanied to the
extent necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Pledgor and such other instruments or documents as the Collateral
Agent may reasonably request. Each delivery of Pledged Securities shall be
accompanied by a schedule describing the securities, which schedule shall be
attached hereto as Schedule II (or a supplement to Schedule II, as applicable)
and made a part hereof; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities. Each
schedule so delivered shall supplement any prior schedules so delivered.
Section 3.03.    Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Collateral Agent for the benefit of the Secured Parties:
(a)    Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);
(b)    the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and (i)
in the case of Pledged Stock, are fully paid and nonassessable and (ii) in the
case of Pledged Debt Securities (solely with respect to Pledged Debt Securities
issued by a person that is not a Subsidiary of Holdings or an Affiliate of any
such subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;


--------------------------------------------------------------------------------


(c)    except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the ABL Credit Agreement,
will continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the ABL Credit Agreement and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Loan
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;
(d)    other than as set forth in the ABL Credit Agreement or the schedules
thereto, and except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the ABL Credit Agreement, the Pledged Stock (other than
partnership interests) is and will continue to be freely transferable and
assignable, and none of the Pledged Stock is or will be subject to any option,
right of first refusal, shareholders agreement, charter or by-law provisions or
contractual restriction of any nature that might prohibit, impair, delay or
otherwise affect the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;
(e)    each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
(f)    other than as set forth in the ABL Credit Agreement or the schedules
thereto, no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
(g)    by virtue of the execution and delivery by the Pledgors of this
Agreement, when any Pledged Securities are delivered to the Collateral Agent (or
the Term Collateral Agent, as applicable), for the ratable benefit of the
Secured Parties, in accordance with this Agreement and a financing statement
covering such Pledged Securities is filed in the appropriate filing office, the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities under the New York UCC, subject only to
Liens permitted under the ABL Credit Agreement or arising by operation of law,
as security for the payment and performance of the Obligations;
(h)    each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder and consents to
such security interest and agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent.
Section 3.04.    Registration in Nominee Name; Denominations. Subject to the
Intercreditor Agreement, the Collateral Agent, as agent for the Secured Parties,
shall have the right (in its sole and absolute discretion) to hold the Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-


--------------------------------------------------------------------------------


agent). Each Pledgor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. If an Event of Default shall
have occurred and be continuing, the Collateral Agent, as agent for the Secured
Parties, shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, subject to the Intercreditor Agreement. Subject
to the Intercreditor Agreement, each Pledgor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Collateral Agent, pursuant to this Section 3.04,
to exchange certificates representing Pledged Securities of such Pledgor for
certificates of smaller or larger denominations.
Section 3.05.    Voting Rights; Dividends and Interest, Etc.
(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent (or the Term Collateral Agent’s to the extent so
provided in the Intercreditor Agreement) shall have given notice to the relevant
Pledgors of the Collateral Agent’s (or the Term Collateral Agent’s to the extent
so provided in the Intercreditor Agreement) intention to exercise its rights
hereunder:
(i)    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the ABL Credit Agreement and the other Loan Documents; provided, that, except as
permitted under the ABL Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of the
Collateral Agent, or the other Secured Parties under this Agreement, the ABL
Credit Agreement, the other Loan Documents or the ability of the Secured Parties
to exercise the same.
(ii)    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
(iii)    Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the ABL Credit Agreement, the other Loan Documents and applicable laws;
provided, that (A) any noncash dividends, interest, principal or other
distributions, payments or other consideration in respect thereof, including any
rights to receive the same to the extent not so distributed or paid, that would
constitute Pledged Securities, whether resulting from a subdivision, combination
or reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities,
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid in surplus,
shall be and become part of the Pledged Collateral, and, if received


--------------------------------------------------------------------------------


by any Pledgor, shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent (or the Term
Collateral Agent to the extent so provided in the Intercreditor Agreement), for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent (or the
Term Collateral Agent to the extent so provided in the Intercreditor Agreement).
(b)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to receive
dividends, interest, principal or other distributions that such Pledgor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.05 shall
cease, and all such rights shall thereupon become vested, for the ratable
benefit of the Secured Parties, in the Collateral Agent (or the Term Collateral
Agent to the extent so provided in the Intercreditor Agreement) which shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.05 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties (or for Term Collateral Agent to the extent so provided in the
Intercreditor Agreement), and shall be forthwith delivered to the Collateral
Agent, for the ratable benefit of the Secured Parties (or to the Term Collateral
Agent to the extent so provided in the Intercreditor Agreement), in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement)). Any and all money and other property paid over to or
received by the Collateral Agent pursuant to the provisions of this paragraph
(b) shall be retained by the Collateral Agent in an account to be established by
the Collateral Agent (or the Term Collateral Agent to the extent so provided in
the Intercreditor Agreement) upon receipt of such money or other property and
shall be applied in accordance with the provisions of Section 5.02 hereof. After
all Events of Default have been cured or waived and the Borrower has delivered
to the Collateral Agent a certificate to that effect, if applicable, the
Collateral Agent shall promptly repay to each Pledgor (without interest) all
dividends, interest, principal or other distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.05 and that remain in such account.
(c)    Upon the occurrence and during the continuance of an Event of Default and
after notice by the Collateral Agent to the Company of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to paragraph (a)(i) of this Section 3.05, and the obligations
of the Collateral Agent under paragraph (a)(ii) of this Section 3.05, shall
cease, and all such rights shall thereupon become vested in the Collateral Agent
(or the Term Collateral Agent, to the extent so provided in the Intercreditor
Agreement), for the ratable benefit of the Secured Parties, which shall have the
sole and exclusive right and authority to exercise such voting and consensual
rights and powers, provided that, unless otherwise directed by the Required
Lenders under the ABL Credit Agreement, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Company has delivered to the
Collateral Agent a certificate to that effect, (i) each Pledgor shall have the
right to exercise the voting and/or consensual


--------------------------------------------------------------------------------


rights and powers that such Pledgor would otherwise be entitled to exercise
pursuant to the terms of paragraph (a)(i) above and (ii) the obligations of the
Collateral Agent pursuant to the terms of paragraph (a)(i) above shall be
reinstated.
ARTICLE IV
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
Section 4.01.    Security Interest.
(a) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of its
Obligations, each Pledgor other than Holdings (all references to a Pledgor or to
the Pledgors in this Article IV shall be deemed to be a reference to each
Pledgor other than Holdings) hereby assigns and pledges to the Collateral Agent
and its successors and permitted assigns for the benefit of the Secured Parties,
a continuing security interest (the “Security Interest”) in and lien on, all
right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Pledgor or in
which such Pledgor now has or at any time in the future may acquire any right,
title or interest regardless of where located (collectively, the “Article 9
Collateral”):
(i)    all Accounts;
(ii)    all Chattel Paper;
(iii)    all cash and Deposit Accounts;
(iv)    all Documents;
(v)    all Equipment;
(vi)
all General Intangibles;

(vii)    all Instruments;
(viii)    all Inventory;
(ix)    all Investment Property;
(x)    all Commercial Tort Claims;
(xi)    all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);
(xii)    all books and records pertaining to the Article 9 Collateral; and


--------------------------------------------------------------------------------


(xiii)    to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, (b)
any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 6.10 of the ABL Credit Agreement would not be
required to be satisfied by reason of Section 6.10(g) of the ABL Credit
Agreement if hereafter acquired, (c) any property excluded from the definition
of Pledged Collateral pursuant to Section 3.01, (d) any Letter of Credit Rights
to the extent any Pledgor is required by applicable law to apply the proceeds of
a drawing of such Letter of Credit for a specified purpose, (e) any Pledgor’s
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.
(b)    Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of Collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Collateral Agent promptly upon request.
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be reasonably
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Pledgor, without
the signature of such Pledgor, and naming such Pledgor or the Pledgors as
debtors and the Collateral Agent as secured party.


--------------------------------------------------------------------------------


(c)    The Security Interest is granted as security only and shall not subject
the Collateral Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.
Section 4.02.    Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that:
(a)    Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the ABL Credit Agreement.
(b)    The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Pledgor, is correct and complete, in all material respects, as of the Closing
Date. The Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each applicable
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.10 of the ABL Credit Agreement) constitute
all the filings, recordings and registrations (other than filings required to be
made in the United States Patent and Trademark Office and the United States
Copyright Office in order to perfect the Security Interest in Article 9
Collateral including all material United States Patents, United States
registered Trademarks and United States registered Copyrights) that are
necessary (as of the Closing Date or the date of the most recent delivery of a
Perfection Certificate, as applicable) to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties in respect of all Article 9 Collateral (other
than Commercial Tort Claims) in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants (as of the Closing Date or the
most recent date it is required to execute a new Intellectual Property Security
Agreement pursuant to the terms hereof or of the other Loan Documents, as
applicable) that a fully executed Intellectual Property Security Agreement
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States Patents (and Patents for which United
States registration applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights (and Copyrights for which
United States registration applications are pending) has been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
and reasonably requested by the Collateral Agent, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, in


--------------------------------------------------------------------------------


respect of all Article 9 Collateral consisting of such material Intellectual
Property in which a security interest may be perfected by recording with the
United States Patent and Trademark Office and the United States Copyright
Office, and no further or subsequent filing, refiling, recording, rerecording,
registration or reregistration is necessary (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).
(c)    The Security Interest constitutes (i) a legal and valid security interest
in all the Article 9 Collateral (other than Article 9 Collateral described in
Section 4.01(a)(xi)) securing the payment and performance of the Obligations,
(ii) subject to the filings described in Section 4.02(b), a perfected security
interest in all Article 9 Collateral (other than Commercial Tort Claims) in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions, (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of the Intellectual
Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office upon the making of such filings with such
office, in each case, as applicable, with respect to material Intellectual
Property Collateral (as defined below), and (iv) a perfected security interest
in all Article 9 Collateral comprising Deposit Accounts as to which a Deposit
Account Control Agreement has been executed and delivered by the parties
thereto. The Security Interest is and shall be prior to any other Lien on any of
the Article 9 Collateral other than Permitted Liens.
(d)    The Article 9 Collateral is (and, unless disposed of in compliance with
the Loan Documents, will continue to be) owned by the Pledgors free and clear of
any Lien, other than Permitted Liens. None of the Pledgors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.
(e)    None of the Pledgors holds (as of the Closing Date or the date of the
most recent delivery of a Perfection Certificate, as applicable) any Commercial
Tort Claim individually in excess of $2,000,000 (as of the Closing Date or the
date of the most recent delivery of a Perfection Certificate, as applicable)
except as indicated on the Perfection Certificate.
(f)    As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:
(i)    The Intellectual Property Collateral set forth on Schedule III includes
all issued, registered, or applied-for Patents, Trademarks, Copyrights and
domain names owned by such Pledgor as of the date hereof and all material IP
Agreements to which the Pledgor is a


--------------------------------------------------------------------------------


party (as of the Closing Date or the most recent update thereof required
pursuant to the terms hereof or of any other Loan Document, as applicable).
(ii)    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor’s knowledge is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.
(iii)    Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except as would not reasonably be expected to have a
Material Adverse Effect.
(iv)    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect: (A)
such Pledgor has not received any notice of termination or cancellation under
such IP Agreement; (B) such Pledgor has not received any notice of a breach or
default under such IP Agreement, which breach or default has not been cured or
waived; and (C) neither such Pledgor nor any other party to such IP Agreement is
in breach or default thereof in any material respect, and no event has occurred
that, with notice or lapse of time or both, would constitute such a breach or
default or permit termination, modification or acceleration under such IP
Agreement
Except as would not reasonably be expected to have a Material Adverse Effect, no
Pledgor or Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.
Section 4.03.    Covenants.
(a)    Each Pledgor agrees promptly to notify the Collateral Agent in writing of
any change (i) in its corporate or organization name, (ii) in its identity or
type of organization or corporate structure, (iii) in its Federal Taxpayer
Identification Number or organizational identification number or (iv) in its
jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent, for the ratable benefit of
the Secured Parties, to continue at all times following such change to have a
valid, legal and perfected first priority Lien (subject to Permitted Liens and
the Intercreditor Agreement) on and security interest in all Article 9
Collateral in which a Security Interest may be perfected by filing. Each Pledgor
agrees promptly to notify the Collateral Agent if any material portion of the
Article 9 Collateral owned or held by such Pledgor is damaged


--------------------------------------------------------------------------------


or destroyed.
(b)    Subject to the rights of such Pledgor under the Loan Documents to dispose
of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.
(c)    Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent (or the Term Collateral Agent to the
extent so provided in the Intercreditor Agreement) may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and of Section 6.10 of the ABL Credit Agreement. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
shall be or become evidenced by any promissory note or other instrument, such
note or instrument shall be promptly pledged to the Collateral Agent and its
successors and permitted assigns for the benefit of the Secured Parties, and
delivered to the Collateral Agent (or the Term Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties duly
endorsed in a manner reasonably satisfactory to the Collateral Agent (or the
Term Collateral Agent, as applicable). Without limiting the generality of the
foregoing, each Pledgor hereby authorizes the Collateral Agent, with prompt
notice thereof to the Pledgors, to supplement this Agreement by supplementing
Schedule III or adding additional schedules hereto to specifically identify any
asset or item that may constitute material Copyrights, Patents, Trademarks,
Copyright Licenses, Patent Licenses or Trademark Licenses; provided that any
Pledgor shall have the right, exercisable within 30 days after the Borrower has
been notified by the Collateral Agent of the specific identification of such
Article 9 Collateral, to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Article 9 Collateral.
(d)    After the occurrence of an Event of Default and during the continuance
thereof (or at such other times as provided in the ABL Credit Agreement), the
Collateral Agent shall have the right to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Article 9 Collateral, including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification. The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
(e)    At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article


--------------------------------------------------------------------------------


9 Collateral to the extent any Pledgor fails to do so as required by the ABL
Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this Section 4.03(e)
shall be interpreted as excusing any Pledgor from the performance of, or
imposing any obligation on the Collateral Agent or any Secured Party to cure or
perform, any covenants or other promises of any Pledgor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
(f)    Each Pledgor (rather than the Collateral Agent or any Secured Party)
shall remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
(g)    None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the ABL Credit Agreement. None of the Pledgors shall make or permit to be made
any transfer of the Article 9 Collateral owned by it or in which it has an
interest, except as permitted by the ABL Credit Agreement.
(h)    Each Pledgor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(h), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional
Obligations secured hereby.
(i)    Each Pledgor covenants and agrees that, in the event that any Pledgor
maintains any Collateral with a Fair Market Value in excess of $5,000,000 at any
location other than the locations listed in the Perfection Certificate, the
Pledgor shall promptly notify the Collateral Agent of such change or addition
(whether by delivery of an updated Perfection Certificate or supplement thereto
or otherwise in writing).
Section 4.04.    Inventory.
(a)    Each Pledgor will keep its Inventory (other than returned or obsolete
Inventory) in good and marketable condition, except for damaged or defective
goods arising in the ordinary course


--------------------------------------------------------------------------------


of such Pledgor’s business. No Pledgor will, without the prior written consent
of the Collateral Agent, acquire or maintain any Inventory in excess of
$5,000,000 at any time on consignment or approval unless such Inventory is
disclosed to the Collateral Agent pursuant to Section 6.14 of the ABL Credit
Agreement. Each Pledgor will conduct a physical count of its Inventory at least
once per fiscal year, and during the existence of an Event of Default, at such
other times as the Collateral Agent may reasonably request. Each Pledgor will
maintain a perpetual Inventory reporting system at all times. Without the
Collateral Agent’s (or the Term Collateral Agent’s to the extent so provided in
the Intercreditor Agreement) written consent, no Pledgor will sell, through a
single transaction or a series of related transactions, Inventory on a
bill-and-hold, guaranteed sale, sale and return, sale on approval, consignment,
or other repurchase or return basis in excess of $5,000,000. In connection with
all Inventory financed by letters of credit, the Pledgors will, at the
Collateral Agent’s (or the Term Collateral Agent’s to the extent so provided in
the Intercreditor Agreement) request (subject to the occurrence and during the
continuance of an Event of Default or otherwise as required under the definition
of Eligible Inventory in the ABL Credit Agreement to the extent the applicable
Inventory is being counted as Eligible Inventory), instruct all suppliers,
carriers, forwarders, customs brokers, warehouses or other Persons receiving or
holding cash, checks, Inventory, documents or instruments in which the
Collateral Agent holds a security interest to deliver them to the Collateral
Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement) and/or subject to the Collateral Agent’s order, and if
they shall come into such Pledgor’s possession, to deliver them, upon request
(subject to the occurrence and during the continuance of an Event of Default or
otherwise as required under the definition of Eligible Inventory in the ABL
Credit Agreement to the extent the applicable Inventory is being counted as
Eligible Inventory), to the Collateral Agent (or the Term Collateral Agent to
the extent so provided in the Intercreditor Agreement) in their original form.
The Pledgors shall also, at the Collateral Agent’s (or the Term Collateral
Agent’s to the extent so provided in the Intercreditor Agreement) request,
designate (subject to the occurrence and during the continuance of an Event of
Default or otherwise as required under the definition of Eligible Inventory in
the ABL Credit Agreement to the extent the applicable Inventory is being counted
as Eligible Inventory) the Collateral Agent (or the Term Collateral Agent to the
extent so provided in the Intercreditor Agreement) as the consignee on all bills
of lading and other negotiable and non‑negotiable documents.
(b)    If any Collateral constituting Inventory with a Fair Market Value in
excess of $5,000,000 is at any time in the possession or control of any
warehouseman, bailee, or any of such Pledgor’s agents or processors (other than
any Persons that have previously executed a bailee letter or landlord waiver for
the benefit of the Collateral Agent), then such Pledgor shall notify the
Collateral Agent thereof (including by delivery of the Perfection Certificate on
the date hereof) and shall, at the request of the Collateral Agent, notify such
Person of the Collateral Agent’s security interest in such Collateral and
instruct such Person to hold all such Collateral for the Collateral Agent’s
account subject to the Collateral Agent’s instructions. If at any time any
Collateral with a Fair Market Value in excess of $5,000,000 is located at any
operating facility of a Pledgor which is not owned by such Pledgor, and such
Pledgor, following the request of the Collateral Agent, shall not have obtained
written landlord lien waivers or subordinations, in form and substance
reasonably satisfactory to the Collateral Agent, of all present and future Liens
to which the owner or lessor of such premises may be entitled to assert against
the Collateral; the Administrative Agent may, in the exercise of Reasonable
Credit Judgment, establish a Reserve with respect to any such Collateral that is
Eligible Inventory as and to the extent provided in, and in an amount not to
exceed the amount permitted under, clause (b) or (i) of the definition of
Eligible Inventory.


--------------------------------------------------------------------------------


(c)    Upon the occurrence and during the continuation of an Event of Default,
each Pledgor will (i) deliver to the Collateral Agent upon request (A) warehouse
receipts covering any portion of the Collateral located in warehouses and for
which warehouse receipts are issued and (B) certificates of title reflecting the
Collateral Agent’s Liens covering any portion of the Collateral for which
certificates of title have been issued; (ii) transfer Inventory to warehouses or
other locations designated by the Collateral Agent (or the Term Collateral Agent
to the extent so provided in the Intercreditor Agreement); (iii) deliver to the
Collateral Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement) all letters of credit constituting Collateral on which
such Pledgor is named beneficiary; and (iv) taking such other steps as are
reasonably deemed necessary or desirable by the Collateral Agent to maintain and
protect the Collateral Agent’s Liens.
Section 4.05.    Accounts.
(a)    Each Pledgor represents and warrants that, with respect to such Pledgor’s
Accounts included in any Borrowing Base Certificate as Eligible Accounts: (i)
each existing Account represents, and each future Account will represent, a bona
fide sale or lease and delivery of goods by such Pledgor, or rendition of
services by such Pledgor, in the ordinary course of such Pledgor’s business;
(ii) each existing Account is, and each future Account will be, for a liquidated
amount payable by the Account Debtor thereon on the terms then in effect or in
the schedule thereof delivered to the Collateral Agent, without any offset,
deduction, defense, or counterclaim except those known to such Pledgor (unless
otherwise reflected in the Borrowing Base Certificate); (iii) no credit,
discount, or extension, or agreement therefor shall be granted on any Account in
excess of $5,000,000 unless (a) such credit, discount or extension, or agreement
therefor, is granted in the ordinary course of business consistent with past
practice or (b) the applicable Pledgor promptly notifies the Collateral Agent of
the same; (iv) each copy of any invoice with respect to such Account delivered
to the Collateral Agent by such Pledgor will be a genuine copy of the original
invoice sent to the Account Debtor named therein; and (v) all goods described in
any such invoice representing a sale of goods will have been delivered to the
Account Debtor and all services of such Pledgor described in each invoice will
have been performed.
(b)    No Pledgor shall re-date any invoice or sale or make sales on extended
dating or, in the case of any Account included in the Borrowing Base, extend or
modify any Account outside the ordinary course of business. If any Pledgor
becomes aware of any matter materially and adversely affecting the
collectability of any Account or the Account Debtor therefor involving an amount
greater than $5,000,000, including information regarding the Account Debtor’s
creditworthiness, such Pledgor will promptly so advise the Collateral Agent.
(c)    No Pledgor shall, without the Collateral Agent’s prior written consent,
accept any note or other instrument (except a check or other instrument for the
immediate payment of money) with respect to any Account included in the
Borrowing Base other than Accounts which (i) do not exceed $1,000,000
individually and (ii) at the time of accepting such note or other instrument are
not less than ninety (90) days past due from the date of the original invoice
therefor or in settlement of a bankrupt or disputed account. If the Collateral
Agent consents to the acceptance of any such instrument, it shall be considered
as evidence of the Account and not payment thereof and such Pledgor will
promptly deliver such instrument to the Collateral Agent (or the Term Collateral
Agent to the extent so provided in the Intercreditor Agreement), endorsed by
such Pledgor to the Collateral Agent in a manner satisfactory in form and
substance to the Collateral Agent.


--------------------------------------------------------------------------------


(d)    The applicable Pledgor agrees to take commercially reasonable steps to
settle, contest, or adjust all offsets, deductions, defenses or counterclaims in
excess of $5,000,000 with any Account Debtor at no expense to the Secured
Parties. No discount, credit, or allowance shall be granted to any such Account
Debtor without the Collateral Agent’s prior written consent, except for
discounts, credits, and allowances made or given in the ordinary course of such
Pledgor’s business (unless an Event of Default has occurred and is continuing
and the Collateral Agent has notified the Borrower that such exception is
withdrawn). Such Pledgor will promptly notify the Collateral Agent of any
disputes or claims with respect to any Account Debtor in excess of $5,000,000
and shall promptly send the Collateral Agent a copy of each credit memorandum in
excess of $5,000,000. The Collateral Agent (or the Term Collateral Agent to the
extent so provided in the Intercreditor Agreement) may at all times when an
Event of Default exists, settle or adjust disputes and claims directly with
Account Debtors of any Pledgor for amounts and upon terms which the Collateral
Agent or the Required Lenders, as applicable, shall consider advisable and, in
all cases, the Collateral Agent will credit the Loan Account with the net
amounts received by the Collateral Agent in payment of any Accounts.
(e)    If an Account Debtor returns any Inventory to a Pledgor then, unless an
Event of Default exists and the Collateral Agent (or the Term Collateral Agent
to the extent so provided in the Intercreditor Agreement) has given notice to
the Borrower not to do so, such Pledgor shall promptly determine the reason for
such return and shall issue a credit memorandum to the Account Debtor in the
appropriate amount. The applicable Pledgor shall promptly report to the
Collateral Agent any return involving an amount in excess of $5,000,000. Each
such report shall indicate the reasons for the returns and the locations and
condition of the returned Inventory. In the event any Account Debtor returns
Inventory to a Pledgor when an Event of Default exists, such Pledgor, upon the
request of the Collateral Agent, shall: (i) hold the returned Inventory in trust
for the Collateral Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Collateral Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Collateral Agent’s prior written
consent. All returned Inventory of any Pledgor shall be subject to the
Collateral Agent’s Liens thereon. Whenever any Inventory is returned, the
related Account shall be deemed ineligible (without duplication of any other
exclusion) to the extent of the amount owing by the Account Debtor with respect
to such returned Inventory.
Section 4.06.    Collection of Accounts; Payments.
(a)    During an Accounts Availability Triggering Event, the Collateral Agent
shall have the right to apply funds on deposit in or credited to the Primary
Payment Account to any outstanding Loans and the Borrowers shall have the right,
subject to the terms and conditions of the ABL Credit Agreement, to request
Borrowings thereunder and direct the disposition of Loan proceeds. During an
Accounts Availability Triggering Event, the Loan Parties shall not be entitled
to present items drawn on or otherwise to withdraw or direct the dispositions of
funds from the Primary Payment Account. The Loan Parties shall not be entitled
to close the Primary Payment Account until all Obligations are paid and
performed in full or a substitute Primary Payment Account (which shall be a
Controlled Account) has been opened and designated as the Primary Payment
Account. Notwithstanding any other agreements the Loan Parties may have with any
Secured Party, the Collateral Agent shall be entitled, during an Accounts
Availability Triggering Event, for purposes of the ABL Credit Agreement to give
instructions as to the withdrawal or disposition of funds from time to time
credited to any deposit account with the Collateral Agent, any Non-Exempt
Deposit Account,


--------------------------------------------------------------------------------


or the Primary Payment Account, or as to any other matters relating to any of
the forgoing without further consent of the Loan Parties. The Collateral Agent’s
power under the ABL Credit Agreement to give instructions as to the withdrawal
or disposition of any funds from time to time credited to the Primary Payment
Account, any other Non-Exempt Deposit Account with the Collateral Agent or as to
any other matters relating to the foregoing includes, without limitation, during
an Accounts Availability Triggering Event, the power to give stop payment orders
for any items being presented to such accounts for payment (it being understood
that to the extent the terms and conditions of the ABL Credit Agreement for
Borrowings are satisfied, the applicable Loan Party may request the
Administrative Agent to honor items presented to such accounts for payment with
proceeds of Loans).
(b)    No later than ninety (90) days from the Closing Date or such later time
as the Collateral Agent shall agree, the Loan Parties shall establish a lock-box
service for collections of Accounts at Clearing Banks acceptable to the
Collateral Agent (it being understood that the Company’s lock-box collection
arrangements as existing on the Closing Date are satisfactory to the Collateral
Agent, and that such arrangements, for the avoidance of doubt include (i)
regional and other collection accounts with JPMorgan Chase Bank and Fifth Third
Bank (or their Affiliates in each case), which accounts serve as the principal
and material domestic lock-box collection accounts of the Company and its
subsidiaries, and (ii) a concentration account with JPMorgan Chase Bank, into
which proceeds from the aforementioned collection accounts are swept daily (and
which concentration account is expected to serve as the Primary Collection
Account on the Closing Date and the foreseeable future) and, with respect to
bank accounts with Clearing Banks other than the Collateral Agent, if requested
by the Collateral Agent, subject to Blocked Account Agreements and other
documentation reasonably acceptable to the Collateral Agent. The Pledgors shall
instruct all Account Debtors with respect to Accounts to make all payments
directly to the address established for each such lock-box service or
electronically into such lock-box accounts. If, notwithstanding such
instructions, any Pledgor receives any proceeds of Accounts, it shall deliver
such payments to the Collateral Agent or deposit them into a Non-Exempt Deposit
Account. During an Accounts Availability Triggering Event, all collections
received in any lock-box or Non-Exempt Deposit Account or directly by any
Pledgor or the Collateral Agent, and all funds in any Non-Exempt Deposit Account
or other account to which such collections are deposited shall be subject to the
Collateral Agent’s sole control and withdrawals by any Pledgor shall not be
permitted; provided, however, that, in the absence of an Accounts Availability
Triggering Event, all collections received in any lock-box or Non-Exempt Deposit
Account, and all funds in any Non-Exempt Deposit Account or other account to
which such collections are deposited shall be subject to the Borrowers’
exclusive right of withdrawal and direction of application. The Collateral Agent
or its designee may, at any time after the occurrence and during the
continuation of an Event of Default, upon notice to the Company, notify Account
Debtors that the Accounts have been assigned to the Collateral Agent and of the
Collateral Agent’s security interest therein, and may collect them directly and
charge the collection costs and expenses to the Loan Account as a loan. So long
as an Event of Default exists, the Borrowers, at the Collateral Agent’s request,
shall execute and deliver to the Collateral Agent such documents as the
Collateral Agent shall reasonably request to grant the Collateral Agent access
to any post office box in which collections of Accounts are received.
(c)    If sales of Inventory are made or services are rendered by any Pledgor
for cash, such Pledgor shall arrange for such payments to be made into lockbox
accounts or other Non-Exempt Deposit Accounts as described in the foregoing
clause (b), or otherwise will promptly deposit such cash into the Primary
Payment Account.


--------------------------------------------------------------------------------


(d)    Except as otherwise provided in this Section 4.06, all payments received
by the Collateral Agent in a bank account other than the Primary Payment
Account, a Non-Exempt Deposit Account or a lock-box account designated by the
Pledgors and the Collateral Agent will be credited to the Loan Account
(conditional upon final collection) on the same day received (if received prior
to 3:00 p.m. (New York, New York time)); provided that the Pledgors shall
compensate the Collateral Agent for the cost of collection and clearance of
remittances applied to the Loan Account, including interest for one (1) day, on
all uncollected funds credited to the Loan Account as provided by this Section
4.06(d).
(e)    In the event all of the ABL Credit Obligations (other than contingent
indemnification and expense reimbursement obligations for which no claim has
been made and any Obligations relating to Bank Products) are repaid upon the
termination of the ABL Credit Agreement or upon acceleration of the ABL Finance
Obligations in accordance with the terms of the ABL Credit Agreement, other than
through the Collateral Agent’s receipt of payments on account of the Accounts or
proceeds of the other Collateral, such payment will be credited (conditional
upon final collection) to the Loan Account (i) on the date of the Collateral
Agent’s receipt of such funds if such funds are collected funds or other
immediately available funds if received by 3:00 p.m. (New York, New York time)
or (ii) one (1) Business Day after the Collateral Agent’s receipt of such funds
if such funds are uncollected funds or collected or immediately available funds
received after such time.
Section 4.07.    Other Actions.
In order to further ensure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, for the ratable benefit of the
Secured Parties, the Collateral Agent’s security interest in the Article 9
Collateral, each Pledgor agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Article 9 Collateral:
(a)    Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instruments (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5,000,000 such Pledgor shall forthwith endorse, assign and deliver
the same to the Collateral Agent (or the Term Collateral Agent to the extent so
provided in the Intercreditor Agreement), as agent for the Secured Parties,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.
(b)    Investment Property. Except to the extent otherwise provided in Article
III, if any Pledgor shall at any time hold or acquire any Certificated Security
included in the Pledged Collateral, such Pledgor shall forthwith endorse, assign
and deliver the same to the Collateral Agent (or the Term Collateral Agent to
the extent so provided in the Intercreditor Agreement), as agent for the Secured
Parties accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Agent may from time to time reasonably specify. If
any security of a domestic issuer now owned or hereafter acquired by any Pledgor
is uncertificated and is issued to such Pledgor or its nominee directly by the
issuer thereof, such Pledgor shall promptly notify the Collateral Agent of such
uncertificated securities and (i) upon the Collateral Agent’s reasonable request
or (ii) upon the occurrence and during the continuance of an Event of Default,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent (or the Term Collateral Agent to the
extent so provided


--------------------------------------------------------------------------------


in the Intercreditor Agreement) as to such security, without further consent of
any Pledgor or such nominee, or (ii) cause the issuer to register the Collateral
Agent (or the Term Collateral Agent to the extent so provided in the
Intercreditor Agreement), as agent for the Secured Parties, as the registered
owner of such security.
(c)    Commercial Tort Claims. If any Pledgor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $2,000,000,
such Pledgor shall promptly notify the Collateral Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.
Section 4.08.    Covenants Regarding Patent, Trademark and Copyright Collateral.
(a)    Each Pledgor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
(b)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees’ use of such
Trademark in violation of any third-party rights.
(c)    Each Pledgor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
(d)    Each Pledgor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
(e)    Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark


--------------------------------------------------------------------------------


Office, the United States Copyright Office or any comparable office or agency in
any other country filed during the preceding twelve-month period, in each case
to the extent such application or registration relates to Intellectual Property
material to the normal course of such Pledgor’s business and (ii) upon the
reasonable request of the Collateral Agent, execute and deliver any and all
agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Collateral Agent’s security interest in such
Patent, Trademark or Copyright.
(f)    Each Pledgor shall exercise its reasonable business judgment consistent
with past practice in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country with respect to maintaining and pursuing each
application relating to any Patent, Trademark and/or Copyright (and obtaining
the relevant grant or registration) material to the normal conduct of such
Pledgor’s business and maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright, in each case that is
material to the normal conduct of such Pledgor’s business, including, when
applicable and necessary in such Pledgor’s reasonable business judgment, timely
filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Pledgor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
(g)    In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Collateral Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.
ARTICLE V
REMEDIES; APPLICATION OF PROCEEDS
Section 5.01.    Remedies Upon Default. Upon the occurrence and during the
continuance of any Event of Default, each Pledgor agrees to deliver on demand
each item of Collateral to the Collateral Agent (or the Term Collateral Agent,
to the extent so provided in the Intercreditor Agreement), and it is agreed that
the Collateral Agent (or the Term Collateral Agent, to the extent so provided in
the Intercreditor Agreement) shall have the right to take any of or all the
following actions at the same or different times, in each case, in accordance
with the terms of the Intercreditor Agreement: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent (or the
Term Collateral Agent, to the extent so provided in the Intercreditor Agreement)
(on behalf of the Secured Parties) or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent (or the Term Collateral Agent, to the
extent so provided in the Intercreditor Agreement) shall determine (other than
in violation of any then-existing licensing arrangements to the extent that
waivers thereunder cannot be obtained with the use of commercially reasonable
efforts, which each Pledgor hereby agrees to use), (b) with or without legal
process and with or without prior notice or demand for performance, to


--------------------------------------------------------------------------------


take possession of the Article 9 Collateral and without liability for trespass
to the applicable Pledgor to enter any premises where the Article 9 Collateral
may be located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law, and
(c) give notice and take sole possession and control of all amounts on deposit
in or credited to any Deposit Account pursuant to the related Deposit Account
Control Agreement and apply all such funds in accordance with this Agreement.
Without limiting the generality of the foregoing, each Pledgor agrees that the
Collateral Agent (or the Term Collateral Agent, to the extent so provided in the
Intercreditor Agreement) shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent (or the Term Collateral Agent, to the extent so provided in the
Intercreditor Agreement) shall deem appropriate. The Collateral Agent (or the
Term Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Collateral Agent (or the Term
Collateral Agent, to the extent so provided in the Intercreditor Agreement)
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold. Each such purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Pledgor now has or may at any time in the future have under any rule of law
or statute now existing or hereafter enacted.
The Collateral Agent (or the Term Collateral Agent, to the extent so provided in
the Intercreditor Agreement) shall give the applicable Pledgors 10 Business
Days’ written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent (or the Term Collateral Agent, to the extent so provided
in the Intercreditor Agreement) may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given. The Collateral Agent (or the Term Collateral Agent, to
the extent so provided in the Intercreditor Agreement) may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In the case of any sale of all or any part
of the Collateral made on credit or for future delivery, the Collateral so sold
may be retained by the Collateral Agent (or the Term Collateral Agent, to the
extent so provided in the Intercreditor Agreement) until the sale price is paid
by the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above. At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 5.01,


--------------------------------------------------------------------------------


any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Pledgor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent (or the Term Collateral Agent,
to the extent so provided in the Intercreditor Agreement) shall be free to carry
out such sale pursuant to such agreement and no Pledgor shall be entitled to the
return of the Collateral or any portion thereof subject thereto, notwithstanding
the fact that after the Collateral Agent (or the Term Collateral Agent, to the
extent so provided in the Intercreditor Agreement) shall have entered into such
an agreement all Events of Default shall have been remedied and the Obligations
paid in full. As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent (or the Term Collateral Agent, to the extent so
provided in the Intercreditor Agreement) may proceed by a suit or suits at law
or in equity to foreclose this Agreement and to sell the Collateral or any
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
Section 5.02.    Apportionment, Application, and Reversal of Payments.
(a)    All payments received by the Collateral Agent for application to the
Obligations shall be applied as set forth in Section 8.03 of the ABL Credit
Agreement.
(b)    The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with the ABL
Credit Agreement, subject to the Intercreditor Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
(c)    If, after receipt of any payment which is applied to the payment of all
or any part of any Obligations, the Collateral Agent or any Secured Party is for
any reason compelled to surrender such payment or proceeds to any person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set‑off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Collateral Agent or such Secured Party and the Borrower
shall be liable to pay to the Collateral Agent and the other Secured Parties,
and shall indemnify the Collateral Agent and the other Secured Parties and hold
the Collateral Agent and the other Secured Parties harmless for the amount of
such payment or proceeds surrendered. The provisions of this Section 5.02(c)
shall be and remain effective notwithstanding any contrary action which may have
been taken by the Collateral Agent or any Secured Party in reliance upon such
payment or application of proceeds, and any such contrary action so taken shall
be without prejudice to the Collateral Agent’s and the Secured Parties’ rights
under this Agreement and shall be deemed


--------------------------------------------------------------------------------


to have been conditioned upon such payment or application of proceeds having
become final and irrevocable. The provisions of this Section 5.02(c) shall
survive the termination of this Agreement.
Section 5.03.    Securities Act, Etc.In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, no Collateral Agent shall incur any responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
Section 6.01.    Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), each Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrowers, the Borrowers shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part any
Obligation owed to any Secured Party by any Borrower, the Borrowers shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the Fair Market Value of the assets so sold.
Section 6.02.    Contribution and Subrogation. Each Guarantor (other than
Holdings) (a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof)
that, in the event a payment shall be made by any other Guarantor (other than
Holdings) hereunder in respect of any Obligation or assets of


--------------------------------------------------------------------------------


any other Guarantor (other than Holdings) shall be sold pursuant to any Security
Document to satisfy any Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower, as provided in Section 6.01 hereof, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the Fair Market Value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 7.15 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 hereof to
the extent of such payment.
Section 6.03.    Subordination; Subrogation.
(a)    Each Guarantor hereby subordinates any and all debts, liabilities and
other obligations owed to such Guarantor by each other Loan Party (the
“Subordinated Obligations”) to the Obligations to the extent and in the manner
hereinafter set forth in this Section 6.03:
(i)    Prohibited Payments, Etc. Each Guarantor may receive payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if required by
the Required Lenders, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations until the
Obligations have been paid in full in cash.
(ii)    Prior Payment of Guaranteed Obligations. In any proceeding under the
U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.
(iii)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, each Guarantor shall, if the Collateral Agent (or the Term
Collateral Agent to the extent so provided in the Intercreditor Agreement) so
requests, collect, enforce and receive payments on account of the Subordinated
Obligations as trustee for the Secured Parties and deliver such payments to the
Collateral Agent (or the Term Collateral Agent, as the case may be) (for the
benefit of the Secured Parties) on account of the Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.
(iv)    Collateral Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Collateral Agent (or the Term
Collateral Agent to the extent so provided in the Intercreditor Agreement) is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of each Guarantor, to collect and enforce, and to
submit


--------------------------------------------------------------------------------


claims in respect of, the Subordinated Obligations and to apply any amounts
received thereon to the Obligations (including any and all Post-Petition
Interest), and (ii) to require each Guarantor (A) to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Collateral Agent (or the Term
Collateral Agent as the case may be) for application to the Guaranteed
Obligations (including any and all Post-Petition Interest).
(b)    Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against any
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the guarantee set forth in Article II hereof
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against any
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Obligations and all other amounts payable under the
guarantee set forth in Article II shall have been paid in full in cash, all
Letters of Credit and all Secured Hedge Agreements and Secured Cash Management
Agreements secured hereunder shall have expired or been terminated or cash
collateralized (pursuant to arrangements reasonably satisfactory to the
Collateral Agent and the L/C Issuers) and the Revolving Facility Commitments
shall have expired, terminated or shall have been cash collateralized (pursuant
to arrangements reasonably satisfactory to the Collateral Agent and the L/C
Issuers). If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Obligations and all other amounts payable under
the guarantee set forth in Article II and (b) the latest date of expiration or
termination or cash collateralization of all Letters of Credit and all Secured
Hedge Agreements and all Secured Cash Management Agreements secured hereunder
and termination or expiration of all Revolving Facility Commitments, such amount
shall be received and held in trust for the benefit of the Secured Parties,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Obligations or other
amounts payable under such guarantee thereafter arising. If (i) any Guarantor
shall make payment to any Secured Party of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under the guarantee
set forth in Article II shall have been paid in full in cash, (iii) the
Revolving Facility Maturity Date shall have occurred and (iv) all Letters of
Credit and all Secured Hedge Agreements and all Secured Cash Management
Agreements secured hereunder shall have expired or been terminated (or been Cash
Collateralized or backstopped on terms reasonably satisfactory to the Collateral
Agent), the Collateral Agent will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment made by such Guarantor pursuant to such guarantee.


--------------------------------------------------------------------------------


ARTICLE VII
MISCELLANEOUS
Section 7.01.    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to Holdings, the Company or any Subsidiary Party, as provided in
Section 10.02 of the ABL Credit Agreement (or any equivalent provision of any
Refinancing (as defined in the Intercreditor Agreement) thereof); and
(b)    if to the Collateral Agent, to it at Bank of America N.A., as provided in
Section 10.02 of the ABL Credit Agreement.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (and
for this purpose a notice to the Company shall be deemed to be a notice to
Holdings and the Subsidiary Parties). All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt (if a Business Day) and on the
next Business Day thereafter (in all other cases) if delivered by hand or
overnight courier service or sent by telecopy or on the date five Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 7.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 7.01. As agreed to in writing among
the Borrower and the Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.
Section 7.02.    Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the ABL Credit Agreement or any other Loan Document, any
agreement with respect to any of the Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Obligations,
or any other amendment or waiver of or any consent to any departure from the ABL
Credit Agreement or any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).
Section 7.03.    Limitation By Law; Severability. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of law, and all the
provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.


--------------------------------------------------------------------------------


If any provision hereof is invalid or unenforceable in any jurisdiction, then,
to the fullest extent permitted by Law, (i) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in favor of the Collateral Agent and the Secured Parties in order to
carry out the intentions of the parties hereto as nearly as may be possible, and
(ii) the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provisions
in any other jurisdiction.
Section 7.04.    Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party, the Collateral Agent and each
of their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the Secured Parties and their
respective permitted successors and assigns, except that no party shall have the
right to assign or transfer its rights or obligations hereunder or any interest
herein or in the Collateral (and any such assignment or transfer shall be void)
except as expressly contemplated by this Agreement or any other Loan Document.
This Agreement shall be construed as a separate agreement with respect to each
party and may be amended, modified, supplemented, waived or released with
respect to any party without the approval of any other party and without
affecting the obligations of any other party hereunder.
Section 7.05.    Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent. Unless
otherwise agreed by the Administrative Agent, the Collateral Agent hereunder
shall at all times be the same person that is the Administrative Agent under the
ABL Credit Agreement. Written notice of resignation by the Administrative Agent
pursuant the ABL Credit Agreement shall also constitute notice of resignation by
such entity as the Collateral Agent under this Agreement, unless otherwise
agreed by the Administrative Agent. Upon the acceptance of any appointment as
the Administrative Agent under the ABL Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the Collateral Agent pursuant hereto, except as otherwise agreed by the
Administrative Agent.
Section 7.06.    Power of Attorney. Each Loan Party, as to itself, hereby
appoints the Collateral Agent and the Collateral Agent’s designee as such Loan
Party’s attorney, with power (and, solely with respect to clauses (a), (b), (c),
(d) and (e), upon the occurrence and during the continuance of an Event of
Default and, with respect to clause (f), to the extent reasonably required by
the Collateral Agent to perfect or protect the security interests granted to it
hereunder): (a) to endorse such Loan Party’s name on any checks, notes,
acceptances, money orders, or other forms of payment or security that come into
the Collateral Agent’s or any Secured Parties’ possession; (b) to sign such Loan
Party’s name on any invoice, bill of lading, warehouse receipt, or other
document of title relating to any Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements, and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) to notify the post office authorities to change the
address for delivery of such Loan Party’s mail to an address designated by the
Collateral Agent


--------------------------------------------------------------------------------


and to receive, open, and dispose of all mail addressed to such Loan Party; (d)
to send requests for verification of Accounts to customers or Account Debtors
(subject to the limitations contained in the ABL Credit Agreement); (e) to clear
Inventory through customs in such Loan Party’s name, the Collateral Agent’s
name, or the name of the Collateral Agent’s designee, and to sign and deliver to
customs officials powers of attorney in such Loan Party’s name for such purpose;
and (f) to do all things the Collateral Agent determines are necessary to carry
out this Agreement and the ABL Credit Agreement. Each Loan Party ratifies and
approves all acts of such attorney. None of the Lenders, the Collateral Agent,
nor their attorneys will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law other than any such liability arising from
any such Person’s gross negligence or willful misconduct. This power, being
coupled with an interest, is irrevocable until the ABL Credit Agreement has been
terminated and all outstanding ABL Finance Obligations have been fully
satisfied.
Section 7.07.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Section 7.08.    Waivers; Amendment. No failure or delay by the Collateral Agent
or any Secured Party in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Collateral Agent and the Secured
Parties hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights, powers or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 7.08, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Collateral Agent, any
Lender or any L/C Issuer may have had notice or knowledge of such Default or
Event of Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with the terms of the Intercreditor Agreement and Section
10.01 of the ABL Credit Agreement.
Section 7.09.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED,


--------------------------------------------------------------------------------


EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.09.
Section 7.10.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 7.11.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
Section 7.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 7.13.    Jurisdiction; Consent to Service of Process(a)    Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or, any L/C Issuer or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Pledgor, or its properties, in the courts of
any jurisdiction.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
Section 7.14.    Termination or Release.


--------------------------------------------------------------------------------


(a)    This Agreement, the guarantees made herein, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
terminate when all the ABL Credit Obligations (other than contingent or
unliquidated obligations or liabilities with respect to which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under the ABL Credit Agreement, the
L/C Obligations have been reduced to zero (or cash collateralized or supported
by back-to-back letters of credit in form and substance and from an issuing bank
satisfactory to the Administrative Agent and the applicable L/C Issuers under
the ABL Credit Agreement) and each L/C Issuer has no further obligations to
issue Letters of Credit under the ABL Credit Agreement.
(b)    A Subsidiary Party shall automatically be released from its obligations
hereunder and the Security Interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the ABL Credit Agreement, as a result of which such Subsidiary
Party ceases to be a Subsidiary of the Company or otherwise ceases to be a
Pledgor; provided that the Required Lenders shall have consented to such
transaction (to the extent such consents are required by the ABL Credit
Agreement) and the terms of such consent did not provide otherwise.
(c)    Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the ABL Credit Agreement to any person that is not a Pledgor, or
upon the effectiveness of any written consent to the release of the Security
Interest granted hereby in any Collateral pursuant to the terms of Section 10.01
of the ABL Credit Agreement, the Security Interest in such Collateral shall be
automatically released.
(d)    In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 7.14, the Collateral Agent shall execute and deliver
to any Pledgor, at such Pledgor’s expense, all documents that such Pledgor shall
reasonably request to evidence such termination or release; provided, that the
Collateral Agent shall not be required to take any action under this Section
7.14(d) unless such Pledgor shall have delivered to the Collateral Agent
together with such request, which may be incorporated into such request, (i) a
reasonably detailed description of the Collateral, which in any event shall be
sufficient to effect the appropriate termination or release without affecting
any other Collateral, and (ii) a certificate of a Responsible Officer of the
Borrower or such Pledgor certifying that the transaction giving rise to such
termination or release is permitted by the ABL Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 7.14 shall be without recourse to or warranty
by the Collateral Agent.
Section 7.15.    Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
Section 6.10 of the ABL Credit Agreement of an instrument in the form of Exhibit
A hereto, such subsidiary shall become a Subsidiary Party hereunder with the
same force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other party to this Agreement. The rights and obligations of each party to
this Agreement shall remain in full force and effect notwithstanding the
addition of a new party to this Agreement.
Section 7.16.    Right to Set Off. If an Event of Default shall have occurred
and be continuing, subject to the Intercreditor Agreement, each Lender and each
L/C Issuer is hereby authorized


--------------------------------------------------------------------------------


at any time and from time to time, to the fullest extent permitted by law, to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender of such L/C Issuer to or for the credit or the account of any
party to this Agreement against any of and all the obligations of such party now
or hereafter existing under this Agreement owed to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or L/C Issuer shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender and L/C Issuer under this Section 7.16 are in addition
to other rights and remedies (including other rights of set-off) that such
Lender or L/C Issuer may have.
Section 7.17.    Intercreditor Agreement.
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.
[Signature Pages Follow]




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
NORANDA ALUMINUM HOLDING CORPORATION
By:        
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDA ALUMINUM ACQUISITION CORPORATION
By:     
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDA INTERMEDIATE HOLDING CORPORATION
By:     
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDA ALUMINIUM, INC.
By:     
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
GRAMERCY ALUMINA HOLDINGS INC.
By:     
    Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDA USA, INC.
By:     



--------------------------------------------------------------------------------


    Name: Robert B. Mahoney
    Title: Chief Financial Officer


--------------------------------------------------------------------------------


GRAMERCY ALUMINA HOLDINGS II, INC.
By:        
Name: Robert B. Mahoney
    Title: Chief Financial Officer
NORANDA ALUMINA LLC
By:                                
Name: Robert B. Mahoney
    Title: Chief Financial Officer




--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.
as Collateral Agent


By:    
Name: Daniel K. Clancy
Title: Senior Vice President






--------------------------------------------------------------------------------


Exhibit A
to Guarantee and
Collateral Agreement
SUPPLEMENT NO. ______ dated as of [ ], 201[__] (this “Supplement”), to the
GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of February 29, 2012
(the “Guarantee and Collateral Agreement”), among NORANDA ALUMINUM HOLDING
CORPORATION, a Delaware corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION
CORPORATION, a Delaware corporation (the “Company”), each Subsidiary of the
Company identified therein as a party (each, a “Subsidiary Party”), BANK OF
AMERICA, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the Secured Parties.
A.    Reference is made to that certain ABL Credit Agreement, dated 29, 2012,
among Holdings, the Company, its Subsidiaries party thereto, the lenders
(collectively, together with any other person that becomes a lender under the
ABL Credit Agreement and their respective successors and assigns, the “Lenders”)
and agents named therein, and Bank of America, N.A., as administrative agent for
such lenders (as amended, restated, supplemented or otherwise modified from time
to time, the “ABL Credit Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the
Guarantee and Collateral Agreement.
B.    The Pledgors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each L/C Issuer to issue Letters
of Credit. Section 7.14 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the ABL Credit Agreement
to become a Subsidiary Party under the Guarantee and Collateral Agreement in
order to induce the Lenders to continue making Loans and the L/C Issuer to
continue to issue Letters of Credit.
Accordingly, the Collateral Agent and the New Subsidiary agree as follows:
SECTION 1.    In accordance with Section 7.15 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Party,
a Guarantor and a Pledgor under the Guarantee and Collateral Agreement with the
same force and effect as if originally named therein as a Subsidiary Party, a
Guarantor and a Pledgor, and the New Subsidiary hereby (a) agrees to all the
terms and provisions of the Guarantee and Collateral Agreement applicable to it
as a Subsidiary Party, a Guarantor and a Pledgor thereunder, and (b) represents
and warrants that the representations and warranties made by it as a Guarantor
and a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Guarantee and Collateral Agreement), does hereby create and grant to the
Collateral Agent and its successors and permitted assigns for the benefit of the
Secured Parties a security interest in and Lien on all the New Subsidiary’s
right, title and interest in and to the Collateral (as defined in the Guarantee
and Collateral Agreement) of the New Subsidiary. Each reference to a “Subsidiary
Party” or a “Guarantor” or a “Pledgor” (and, if applicable, a “Borrower”) in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.
SECTION 2.    The New Subsidiary represents and warrants to the Collateral Agent
and


--------------------------------------------------------------------------------


the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to (i)
the effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.
SECTION 3.    This Supplement may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary, and (b) the Collateral Agent has executed a
counterpart hereof.
SECTION 4.    The New Subsidiary hereby represents and warrants that (a) set
forth on Schedule I attached hereto is a true and correct schedule of (i) any
and all Pledged Stock and Pledged Debt Securities now owned by the New
Subsidiary and (ii) to the best of its knowledge, any and all issued,
registered, or applied-for Patents, Trademarks, Copyrights and domain names (and
all material IP Agreements) now owned by the New Subsidiary (or to which New
Subsidiary is subject), (b) set forth on Schedule II attached hereto is a true
and correct schedule of all the Pledged Securities of the New Subsidiary, and
(c) set forth under its signature hereto, is the true and correct legal name of
the New Subsidiary, its jurisdiction of formation and the location of its chief
executive office.
SECTION 5.    Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
SECTION 6.    THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
SECTION 7.    In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
SECTION 8.    All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.
SECTION 9.    The New Subsidiary agrees to reimburse the Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Collateral Agent.
IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.




--------------------------------------------------------------------------------


[NAME OF NEW SUBSIDIARY]


By:    
Name:
Title:
Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Collateral Agent

By:    
Name:
Title:






--------------------------------------------------------------------------------


Schedule I
to Supplement No. ____ to the
Guarantee and
Collateral Agreement
Pledged Stock and Pledged Debt Securities of the New Subsidiary
Patents, Trademarks, Copyrights and domain names of the New Subsidiary






--------------------------------------------------------------------------------


Schedule II to
Supplement No. _____
to the Guarantee and
Collateral Agreement
Pledged Securities of the New Subsidiary
EQUITY INTERESTS
Number of Issuer Certificate
Registered Owner
Number and Class of Equity Interest
Percentage of
Equity Interests
 
 
 
 
 
 
 
 
 
 
 
 



DEBT SECURITIES
Issuer
Principal Amount
Date of Note
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 



OTHER PROPERTY






--------------------------------------------------------------------------------


Exhibit B
to Guarantee and
Collateral Agreement
FORM OF PERFECTION CERTIFICATE
Each of the undersigned, hereby certifies with reference to the Guarantee and
Collateral Agreement dated as of [        ], 201[___] among Noranda Aluminum
Holding Corporation, a corporation incorporated under the laws of the State of
Delaware (“Holdings”), Noranda Aluminum Acquisition Corporation (the “Company”),
the subsidiary guarantors referred to therein (the “Subsidiary Guarantors”, and
with Holdings and the Company, the “Obligors”), and Bank of America, N.A., as
Collateral Agent (the “Collateral Agent”) (terms defined therein being used
herein as therein defined) to the Collateral Agent and the Secured Parties as
follows:
1.    Names.
(a)    The exact corporate, limited liability company or partnership name of
each of the Obligors as it appears in its respective certificate of
incorporation, certificate of formation, partnership agreement or certificate of
limited partnership, as applicable, is set forth in Schedule 1(a).
(b)    Listed on Schedule 1(b) hereto (in chronological order) is each other
corporate, limited liability company or partnership name of each Obligor that it
has had in the past five years, together with the date of the relevant change.
(c)    Listed on Schedule 1(c) hereto are all other names (including trade names
or similar appellations) used by an Obligor at any time during the past five
years.
2.    Business Locations/Jurisdiction of Organization.
(a)    Each Obligor’s jurisdiction of organization, organization number and
taxpayer identification number are set forth on Schedule 1(a).
(b)    Each Obligor is a “registered organization” within the meaning of the
UCC, except for those listed on Schedule 2(b).
(c)    The chief executive office of each Obligor is located at the address
shown on Schedule 2(c) hereto.
(d)    Each other chief executive office maintained by each Obligor at any time
during the past year is set forth on Schedule 2(d) hereto.
3.    Locations and Other Information Regarding Collateral.
(a)    Listed on Schedule 3(a) hereto is each address at which Collateral
consisting of Equipment or Inventory with an aggregate value in excess of $5.0
million at such address, or books and records relating to Accounts with an
aggregate value in excess of $5.0 million at such address, are located.


--------------------------------------------------------------------------------


(b)    Listed on Schedule 3(b) hereto is the name and address of each Person
other than an Obligor which has possession of such Obligor’s Equipment or
Inventory with an aggregate value in excess of $5.0 million with respect to each
such Person or books and records relating to Accounts with an aggregate value in
excess of $5.0 million with respect to each such Person.
(c)    Listed on Schedule 3(c) hereto is the name and jurisdiction of
organization of each company with respect to which an Obligor holds an equity
interest.
(d)    Listed on Schedule 3(d) hereto is the Securities Intermediary and account
number of each Securities Account maintained by any of the Obligors, other than
any Securities Account in which any Obligor customarily maintains no more than
$1.0 million.
(e)    Listed Schedule 3(e) hereto, is the bank or other financial institution
and account number of each Deposit Account maintained by any Obligor, other than
any Deposit Account in which any Obligor customarily maintains no more than $1.0
million.
(f)    Listed on Schedule 3(f) hereto is each commercial tort claim in favor of
an Obligor, including a brief description thereof, with an individual value in
excess of $2.0 million and with respect to which any proceedings have been
commenced.
4.    Unusual Transactions. Except as set forth on Schedule 4 hereto, no Obligor
has been the subject of any merger (or acquired any assets constituting all or
substantially all of the assets of a Person or line or business of a Person) or
other corporate reorganization in the past five (5) years.
5.    Patents, Trademarks and Copyrights. Listed on Schedule 5 hereto is each
registered Patent, Trademark and Copyright owned or applied for by the Obligors
and each License (with a licensing fee in excess of $1.0 million per annum) to
which an Obligor is a party.
6.    UCC Filings. The financing statements (duly authorized by each Obligor
constituting the debtor therein), including the indications of the collateral,
attached as Schedule 6 are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6.
7.    Real Property. Attached hereto as Schedule 7 is a list that of all real
property owned or leased by the Borrower, Holdings and each Subsidiary Party.
[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------


Date: _____________, 2012
NORANDA ALUMINUM HOLDING CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINUM ACQUISITION CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA INTERMEDIATE HOLDING CORPORATION




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINUM, INC.




By:         
Name:
Title:





Date: _____________, 2012
NORANDAL USA, INC.




By:         
Name:
Title:





Date: _____________, 2012
GRAMERCY ALUMINA HOLDINGS, INC.




By:         
Name:
Title:





Date: _____________, 2012
NORANDA ALUMINA LLC




By:         
Name:
Title:





Date: _____________, 2012
GRAMERCY ALUMINA HOLDINGS II, INC.




By:         
Name:
Title:













--------------------------------------------------------------------------------


BORROWER ACCESSION AGREEMENT
THIS BORROWER ACCESSION AGREEMENT (this “Agreement”), dated as of [__], among
[__], a company organized under the laws of [____] (the “Additional Borrower”),
Noranda Aluminum Holding Corporation, a Delaware corporation (“Holdings”),
Noranda Aluminum Acquisition Corporation, a Delaware corporation (the
“Company”), Bank of America, N.A., as administrative agent under the ABL Credit
Agreement referred to below (together with its successor or successors in such
capacity, the “Administrative Agent”), and the Guarantors. Unless otherwise
defined herein, all capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Company, Holdings, the other borrowers party thereto, the lenders
from time to time party thereto (the “Lenders”), the Administrative Agent and
the other parties thereto, are parties to that certain ABL Credit Agreement,
dated as of February 29, 2012 (as amended, restated, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”);
WHEREAS, the Company, Holdings, the Guarantors and the Administrative Agent are
parties to that certain ABL Guarantee and Collateral Agreement, dated as of
February 29, 2012 (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Guaranty”);
WHEREAS, the Company wishes to designate the Additional Borrower as a “Borrower”
under the ABL Credit Agreement, and the Additional Borrower wishes to be a
Borrower under the Credit Agreement;
NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein and for other valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
DESIGNATION OF ADDITIONAL BORROWER;
AGREEMENTS

Section 1.01    Additional Borrower. The Company designates the Additional
Borrower as a Borrower under the Credit Agreement.
Section 1.02    Joinder to Credit Agreement. By this Agreement, the Additional
Borrower (i) becomes a Borrower under the Credit Agreement and as referenced in
the other Loan Documents and (ii) hereby expressly assumes all obligations and
liabilities of a Borrower under the Credit Agreement and the other Loan
Documents. The Additional Borrower hereby further acknowledges, agrees and
confirms that, by its execution and delivery of this Agreement, it shall further
be fully bound by, and subject to, all of the covenants, terms, obligations
(including, without limitation, all payment obligations) and conditions of the
Credit Agreement, the Guaranty, and the other Loan Documents which are
applicable to it in its capacity as a Borrower as though originally party to the
Credit Agreement and each such other Loan Document as a Borrower on the Closing
Date. By its signature below, each of Holdings, the Company, the Additional
Borrower, each other Loan Party and the Administrative Agent hereby agrees and
consents to the Additional


--------------------------------------------------------------------------------


Borrower becoming bound by, and subject to, the terms and conditions of the
Credit Agreement and the other Loan Documents as provided herein and therein,
and agrees and acknowledges that, from and after the Agreement Effective Date
(as defined below), the Additional Borrower shall be afforded the benefits of
the Credit Agreement and the other Loan Documents, in accordance with the terms
and conditions thereof as provided herein, in each case as fully and the same as
if the Additional Borrower was originally party thereto as a Borrower on the
Closing Date. The Additional Borrower acknowledges and confirms that it has
received a copy of the Credit Agreement, the other Loan Documents and all
exhibits of each thereto and has reviewed and understands all of the terms and
provisions thereof. The Additional Borrower acknowledges and agrees that, from
and after the Agreement Effective Date, each reference in the Credit Agreement
and the other Loan Documents to a “Borrower” or the “Borrowers” shall be deemed
to include the Additional Borrower.
Section 1.03    Representations and Warranties. Each of the Company and the
Additional Borrower as of the date hereof, hereby makes to the Lenders each of
the representations and warranties contained in Section 4 of the Credit
Agreement. The Borrowers acknowledge and agree that all Borrowers are jointly
and severally liable for all ABL Finance Obligations under the ABL Credit
Agreement.
Section 1.04    Guaranty; Enforceability. Each Guarantor hereby reaffirms its
obligations under the Guaranty in all respects. Each of the Company, Holdings,
the Additional Borrower, and Guarantor warrants and represents that this
Agreement has been duly executed and delivered by the Company, Holdings, the
Additional Borrower, and each Guarantor, and constitutes a legal, valid and
binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether at the stated maturity, by acceleration
or otherwise) and not of collection, and waives any right to require that any
resort be had by the Collateral Agent or any other Secured Party to any security
held for the payment of the Obligations or to any balance of any deposit account
or credit on the books of the Collateral Agent or any other Secured Party in
favor of a Borrower or any other person.
ARTICLE II
MISCELLANEOUS
Section 2.01    Conditions to Effectiveness. This Agreement shall become
effective on the date (the “Agreement Effective Date”) on which each of the
following has occurred:
(a)    Holdings, the Additional Borrower, the other Borrowers, the Guarantors
and the Administrative Agent shall have signed a counterpart hereof (whether the
same or different counterparts) and shall have delivered (including by way of
facsimile or electronic transmission) the same to the Administrative Agent, and
(b)    the Administrative Agent shall have received ______.
Section 2.02    Counterparts. This Agreement may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts


--------------------------------------------------------------------------------


when so executed shall be an original, but all the counterparts shall together
constitute one and the same instrument.
Section 2.03    Payment of Fees and Expenses. The Borrowers agree to pay or
reimburse the Administrative Agent for all of its reasonable out-of-pocket costs
and reasonable expenses incurred in connection with this Agreement, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees, charges and
disbursements of counsel to the Administrative Agent.
Section 2.04    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (EXCEPT ANY
CHOICE OF LAW PRINCIPLE THAT WOULD REQUIRE THE APPLICATION OF A LAW OTHER THAN
THE LAW OF THE STATE OF NEW YORK).
***




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
NORANDA ALUMINUM HOLDING CORPORATION
By:__________________________________
Name:
Title:
NORANDA ALUMINUM ACQUISITION CORPORATION
By:_____________________________________
Name:
Title:
[OTHER LOAN PARTIES]
By:_____________________________________
Name:
Title:


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
as Administrative Agent
By:_________________________________
Name:
Title:




--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes and Lenders that are Disregarded Entities for U.S. Federal Income Tax
Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a Partnership
for U.S. Federal Income Tax Purposes)
Reference is hereby made to the ABL Credit Agreement dated as of February 29,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, the
agents named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative
Agent, and Collateral Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed certificate of its non-U.S. Person status on IRS
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
In the case of a Lender that is a disregarded entity for U.S. federal income tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]


--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is not a
Partnership for U.S. Federal Income Tax Purposes)
Reference is hereby made to the ABL Credit Agreement dated as of February 29,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, the
agents named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative
Agent, and Collateral Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. Person status on IRS Form W-8BEN. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
In the case of a Participant that is a disregarded entity for U.S. federal
income tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes and Participants that are Disregarded Entities for U.S. Federal Income
Tax Purposes Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership
for U.S. Federal Income Tax Purposes)
Reference is hereby made to the ABL Credit Agreement dated as of February 29,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, the
agents named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative
Agent, and Collateral Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a duly completed and
executed IRS Form W-8IMY accompanied by one of the following forms from each of
its partners/members that is claiming the portfolio interest exemption: (i) a
duly completed and executed IRS Form W-8BEN or (ii) a duly completed and
executed IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
In the case of a Participant that is a disregarded entity for U.S. Federal
income Tax purposes, each of the above certifications and representations is
given with respect to the person treated as such Participant’s owner for U.S.
federal income tax purposes.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]




--------------------------------------------------------------------------------


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes
and Lenders that are Disregarded Entities for U.S. Federal Income Tax Purposes
Whose Owner, for U.S. Federal Income Tax Purposes, is a Partnership for U.S.
Federal Income Tax Purposes)
Reference is hereby made to the ABL Credit Agreement dated as of February 29,
2012 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NORANDA ALUMINUM HOLDING CORPORATION, a Delaware
corporation (“Holdings”), NORANDA ALUMINUM ACQUISITION CORPORATION, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, the
agents named therein, and BANK OF AMERICA, N.A. (“BoA”), as Administrative
Agent, and Collateral Agent.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed IRS Form W-8IMY accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) a duly completed and executed IRS Form W-8BEN or (ii) a duly
completed and executed IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, together with any other information required to be provided
by IRS Form W-8IMY. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
In the case of a Lender that is a disregarded entity for U.S. Federal Income Tax
purposes, each of the above certifications and representations is given with
respect to the person treated as such Lender’s owner for U.S. federal income tax
purposes.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


--------------------------------------------------------------------------------




[NAME OF LENDER]
By:    
 
Name:
 
Title:

Date: ________ __, 20[ ]








